 

Exhibit 10.2

CONFORMED FOR AMENDMENTS THROUGH JUNE 30, 2008

 

 

CREDIT AGREEMENT

among

CHIQUITA BRANDS L.L.C.,

as Borrower

CHIQUITA BRANDS INTERNATIONAL, INC.,

THE LENDERS NAMED HEREIN

and

COÖPERATIEVE CENTRALE RAIFFEISEN—BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH,

as Administrative Agent, an L/C Issuer and Swing Line Lender,

and

COÖPERATIEVE CENTRALE RAIFFEISEN—BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH,

as Lead Arranger and Bookrunner

Dated as of March 31, 2008

 

 



--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of March 31, 2008, is entered into by and among:
(a) CHIQUITA BRANDS L.L.C., a Delaware limited liability company (the
“Borrower”); (b) CHIQUITA BRANDS INTERNATIONAL, INC., a New Jersey corporation
(“CBII”); (c) each of the banks, financial institutions and other institutional
lenders executing a Lender Addendum (collectively, the “Initial Lenders”);
(d) COÖPERATIEVE CENTRALE RAIFFEISEN—BOERENLEENBANK B.A., “RABOBANK NEDERLAND”,
NEW YORK BRANCH (“Rabobank”), as Administrative Agent (as defined below), as
Swing Line Lender (as defined below), and as an L/C Issuer (as defined below);
and (e) Rabobank, as lead arranger and bookrunner (in such capacities, the “Lead
Arranger”).

RECITALS

A. The Borrower has requested that the L/C Issuer and the Lenders make available
to it the Commitments, on the terms and conditions set forth herein, to (i) on
the Effective Date, pay certain transaction fees and expenses and to refinance
certain existing indebtedness of the Borrower, including the indebtedness under
the Existing Credit Agreement, and (ii) from time to time thereafter, provide
working capital for the Borrower and its Subsidiaries (including to fund
Permitted Acquisitions (as defined below)).

B. The L/C Issuer and the Lenders have indicated their willingness to provide
the Commitments upon the terms and subject to the conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants
herein contained, the parties hereto hereby agree as follows:

ARTICLE I INTERPRETATION

SECTION 1.01. Definitions. Unless otherwise indicated in this Agreement or any
other Credit Document, each term set forth below, when used in this Agreement or
any other Credit Document, shall have the respective meaning given to that term
below or in the provision of this Agreement or other document, instrument or
agreement referenced below:

“Act” shall have the meaning given to that term in Section 8.16.

“Additional Revolving Lender” shall have the meaning given to that term in
Section 2.16(b)(ii).

“Administrative Agent” shall mean, as the context may require, (a) Rabobank,
acting as administrative agent for the Lenders (or any successor administrative
agent appointed in accordance with Section 7.06), or (b) the administrative
agent for the Lenders (or any successor administrative agent appointed in
accordance with Section 7.06) acting in its capacity as collateral agent for the
Secured Parties in accordance with Section 7.01(a).

 

1



--------------------------------------------------------------------------------

 

“Affected Lender” shall have the meaning given to that term in Section 2.15.

“Affiliate” shall mean, with respect to any Person, (a) each other Person that,
directly or indirectly, owns or controls, whether beneficially or as a trustee,
guardian or other fiduciary, 10% or more of any class of Equity Securities of
such Person (exclusive of any Person that is permitted to report such ownership
pursuant to Schedule 13G under the Exchange Act), (b) each other Person that
controls, is controlled by or is under common control with such Person or any
Affiliate of such Person or (c) that is a CBII Entity, the officers or directors
of CBII or the Borrower; provided, however, that in no case shall the
Administrative Agent or any Lender (by reason of its capacity as such) be deemed
to be an Affiliate of any CBII Entity for purposes of this Agreement. For the
purpose of this definition, “control” of a Person shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of its
management and policies, whether through the ownership of voting Equity
Securities, by contract or otherwise.

“Agreement” shall mean this Credit Agreement, as the same may be amended,
restated, supplemented or modified from time to time.

“Anti-Terrorism Laws” shall mean any laws, rules or regulations relating to
terrorism, national security, US embargoes or other sanctions, or money
laundering, including Executive Order No. 13224, the Act and the rules and
regulations promulgated or administered by OFAC.

“Applicable Lending Office” shall mean, with respect to any Lender, (a) in the
case of its Base Rate Loans, its US Lending Office and (b) in the case of its
LIBOR Loans, its Euro-Dollar Lending Office.

“Applicable Margin” shall mean, (a) with respect to each Term Loan, the per
annum margin which is determined pursuant to the Term Loan Pricing Grid and
added to the Base Rate or LIBOR Rate, as the case may be, for such Term Loan,
(b) with respect to each Revolving Loan, the per annum margin which is
determined pursuant to the Revolving Loan Pricing Grid and added to the Base
Rate or LIBOR Rate, as the case may be, for such Revolving Loan, and (c) with
respect to the calculation of the Letter of Credit Fee Percentage, the per annum
margin which is determined pursuant to the Revolving Loan Pricing Grid and added
to the LIBOR Rate for Revolving Loans. The Applicable Margin with respect to
(x) each Term Loan shall be determined as provided in the Term Loan Pricing Grid
and shall change as set forth in the definition of Term Loan Pricing Grid and
(y) each Revolving Loan and the calculation of the Letter of Credit Fee
Percentage shall be determined as provided in the Revolving Loan Pricing Grid
and shall change as set forth in the definition of Revolving Loan Pricing Grid.
Notwithstanding the foregoing, the Applicable Margin with respect to (a) each
Term Loan shall be determined for the first six months after the Effective Date
based upon Tier 2 of the Term Loan Pricing Grid and (b) each Revolving Loan and
the Letter of Credit Fee Percentage shall be determined for the first six months
after the Effective Date based upon Tier 2 of the Revolving Loan Pricing Grid.
Anything contained herein to the contrary notwithstanding, in the event that any
Financial Statement or any Compliance Certificate is shown to be inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin with respect to any Loans or the
Letter of Credit Fee Percentage for any period (an

 

2



--------------------------------------------------------------------------------

“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then the Borrower shall immediately (a) deliver to the Administrative
Agent a corrected Compliance Certificate for such Applicable Period,
(b) determine the Applicable Margin with respect to such Loans and the Letter of
Credit Fee Percentage for such Applicable Period based upon the corrected
Compliance Certificate, and (c) pay to the Administrative Agent the accrued
additional interest and the Letter of Credit Fee Percentage owing as a result of
such increased Applicable Margin for such Applicable Period, which payment shall
be promptly distributed to the Appropriate Lenders. This provision shall not
limit the rights of the Administrative Agent and the Lenders with respect to
Section 2.07(d) and Article VI.

“Appropriate Lender” shall mean, at any time, with respect to (a) either the
Term Loan Facility or the Revolving Loan Facility, a Lender that has a
Commitment with respect to such Facility at such time, (b) the Letter of Credit
Sublimit, (i) the L/C Issuer and (ii) if any L/C Borrowings have been refinanced
as a Revolving Loan Borrowing that is outstanding at such time, each Revolving
Lender and (c) the Swing Line Sublimit, the Swing Line Lender.

“Approved Fund” shall mean any Fund that is administered, managed or
underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or
an Affiliate of an entity that administers or manages a Lender.

“Asset Sale” shall mean the sale or disposition of any assets other than
(a) sales permitted under Section 5.02(c)(i), 5.02(c)(iii), 5.02(c)(v) or
5.02(c)(vi), (b) transfers, sales or leases between Borrower Entities,
(c) substantially equivalent exchanges of assets at Fair Market Value and upon
terms at least as favorable as an arm’s-length transaction with unaffiliated
Persons and (d) the sale or disposition of, or collection on, the Banacol Notes,
or any sale or other disposition of any Equity Securities and/or assets of
Landec, Atlanta AG or Meneu by any of the CBII Entities (the transactions
permitted by clauses (a) through (d) herein being referred to as “Permitted
Sales”).

“Assignee Lender” shall have the meaning given to that term in
Section 8.05(c)(i).

“Assignment” shall have the meaning given to that term in Section 8.05(c)(i).

“Assignment Agreement” shall have the meaning given to that term in
Section 8.05(c)(i).

“Assignment Effective Date” shall have, with respect to each Assignment
Agreement, the effective date of the Assignment as set forth therein.

“Assignor Lender” shall have the meaning given to that term in
Section 8.05(c)(i).

“Atlanta AG” shall mean Atlanta Aktiengesellschaft, a company organized under
the laws of Germany.

“Banacol Notes” shall mean the non-negotiable promissory notes from Invesmar
Limited, a British Virgin Islands company, to any of the Borrower Entities, as
any of the same may be amended, restated, renewed, replaced, supplemented or
modified from time to time.

“Bankruptcy Code” shall mean 11 U.S.C. Section 101 et seq.

 

3



--------------------------------------------------------------------------------

 

“Base Rate” shall mean a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the higher of:

(a) the rate of interest per annum then most recently quoted by the
Administrative Agent to be its base rate for Dollars loaned in the US; and

(b)  1/2 of 1% per annum above the Federal Funds Rate.

The Base Rate is an index rate and is not necessarily intended to be the lowest
or best rate of interest charged to other customers in connection with
extensions of credit or to other banks. Any change in the rate of interest
resulting from a change in either of the above rates shall be effective as of
the opening of business of the Administrative Agent on the day of such change.

“Base Rate Loan” shall mean, at any time, a Loan which then bears interest as
provided in Section 2.01(d)(i).

“Blocked Person” shall have the meaning given to that term in Section 4.01(dd).

“Board of Directors” shall mean, with respect to any Person, the Board of
Directors, Board of Managers or similar governing body of such Person or any
duly authorized committee or delegated officers of such Board of Directors.

“Board Resolution” shall mean a copy of a resolution certified by the Secretary
or an Assistant Secretary of the Borrower to have been duly adopted by its
respective Board of Directors and to be in full force and effect on the date of
such certification, and delivered to the Administrative Agent.

“Borrower” shall have the meaning given to that term in the introductory
paragraph hereof.

“Borrower EBITDA” shall mean EBITDA in respect of the Borrower Entities on a
consolidated basis, and after deducting CBII Overhead Expenses.

“Borrower Entities” shall mean the Borrower and its Subsidiaries.

“Borrower Funded Debt” shall mean Funded Debt in respect of the Borrower
Entities, on a consolidated basis.

“Borrower Leverage Ratio” shall mean the ratio of (a) Borrower Funded Debt, as
of the end of any fiscal quarter, to (b) Borrower EBITDA for the four fiscal
quarter period ended as of the end of such fiscal quarter.

“Borrowing” shall mean a Term Loan Borrowing, a Revolving Loan Borrowing or a
Swing Line Borrowing, as the context may require.

“Business Day” shall mean any day on which (a) commercial banks are not
authorized or required by law to close in New York, New York and (b) if such
Business Day is related to a LIBOR Loan, dealings in Dollar deposits are carried
out in the London interbank market.

 

4



--------------------------------------------------------------------------------

 

“Capex Carryover” shall have the meaning given to that term in Section 5.03(c).

“Capital Adequacy Requirement” shall have the meaning given to that term in
Section 2.11(d).

“Capital Asset” shall mean, with respect to any Person, any tangible, fixed or
capital asset owned or leased (in the case of a Capital Lease) by such Person.

“Capital Expenditures” shall mean, with respect to any Person and any period,
all amounts expended by such Person during such period to acquire or to
construct Capital Assets computed in accordance with GAAP.

“Capital Leases” shall mean any and all lease obligations that, in accordance
with GAAP, are required to be capitalized on the books of a lessee.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Lenders, as Collateral for the L/C Obligations, cash or deposit account balances
in an amount equal to the L/C Obligations pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and the L/C Issuer
(which documents are hereby consented to by the Lenders). Derivatives of such
term shall have a corresponding meaning.

“CBCBV” shall mean Chiquita Banana Company B.V., an entity organized under the
laws of The Netherlands.

“CBII” shall have the meaning given to that term in the introductory paragraph
hereof.

“CBII Entities” shall mean CBII and its Subsidiaries.

“CBII Overhead Expenses” shall mean the expenses of CBII, including for
employing and compensating officers and employees and in fulfilling its
obligations as a public company and administering its Subsidiaries’ activities,
entering into space leases and other agreements in connection with such business
activities, and having and maintaining various employee benefit plans for it,
its Subsidiaries and their employees; provided that any such expenses shall be
excluded to the extent such expenses are attributable to or incurred for any
Subsidiary of CBII that is not a Borrower Entity or Permitted Joint Venture and
which (a) is not dormant and has active business operations or (b) has more than
de minimis profits, earnings, and/or assets.

“Change of Control” shall mean an event or series of events by which any of the
following occurs:

(a) any Exchange Act Person is or becomes the beneficial owner, directly or
indirectly, of more than 50% of the total voting power of all outstanding
classes of voting capital stock of CBII;

(b) the adoption of a plan relating to the liquidation or dissolution of CBII or
the Borrower;

 

5



--------------------------------------------------------------------------------

 

(c) on any date, a majority of CBII’s Board of Directors does not consist of
Persons (i) who were directors at the Effective Date (“Continuing Directors”) or
(ii) whose election or nomination as directors was approved by at least 2/3 of
the directors then in office who are Continuing Directors or whose election or
nomination was previously so approved;

(d) CBII fails to own directly or indirectly 100% of the Borrower; or

(e) except as a result of a transaction permitted by Section 5.02(c),
Section 5.02(d)(i) or Section 5.02(d)(ii), the Borrower fails to own, directly
or indirectly, 100% of each of the Subsidiary Guarantors and the other
Significant Subsidiaries (other than the Borrower).

“Change of Law” shall have the meaning given to that term in Section 2.11(b).

“Clayton County Lease” shall mean that certain Lease Agreement, dated as of
April 1, 2004, between the Development Authority of Clayton County, Georgia, and
Fresh-Cuts, LLC, as successor in interest to Fresh-Cuts Incorporated, as
amended, restated, supplemented or modified from time to time.

“Clayton County Leasehold Mortgage” shall mean that deed to secure debt, dated
as of the Effective Date, in substantially the form of Exhibit Q-2 covering the
leasehold interest and any and all other interests of the lessee (including any
residual interests of the lessee and any purchase option held by the lessee or
any other Loan Party) created under the Clayton County Lease (together with the
Assignments of (Sub)leases and Rents referred to therein, in each case as
amended, restated, supplemented or modified from time to time).

“Clayton County Property” shall mean that certain property located at
1361 Southern Road, Morrow, Clayton County, Georgia, subject to the Clayton
County Lease.

“Co-Documentation Agents” shall mean ING Capital LLC and Barclays Bank PLC,
acting together in their capacities as co-documentation agents.

“Co-Managing Agents” shall mean Royal Bank of Canada and The PrivateBank and
Trust Company, acting together in their capacities as co-managing agents.

“Collateral” shall have the meaning ascribed to the term “Collateral” or
“Pledged Collateral” under the respective Security Documents and shall include
any and all property and assets from time to time subject to or intended to be
subject to the Lien created pursuant to the Security Documents.

“Collateral Agent” shall have the meaning given to that term in Section 7.01(a).

“Commitment Fee Percentage” shall mean 0.50% per annum.

“Commitment Fees” shall have the meaning given to that term in Section 2.05(b).

“Commitment Letter” shall mean the Commitment Letter dated February 4, 2008, and
entered into by and among Rabobank, CBII and the Borrower.

 

6



--------------------------------------------------------------------------------

 

“Commitments” shall mean the Revolving Loan Commitments and the Term Loan
Commitments and “Commitment” shall mean the Revolving Loan Commitment and the
Term Loan Commitment of any Lender.

“Communications” shall have the meaning given to that term in
Section 8.01(c)(i).

“Compliance Certificate” shall have the meaning given to that term in
Section 5.01(a)(iii).

“Computation Date” shall have the meaning given to that term in Section 2.02(k).

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to this Agreement than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.

“Consolidated” shall mean, as the context may require, the consolidation of the
accounts of the Borrower Entities or the CBII Entities, in each case in
accordance with GAAP.

“Consolidated Adjusted Leverage Ratio” shall mean the ratio of (a) Consolidated
Funded Debt, as of the end of any fiscal quarter, to (b) Consolidated EBITDA for
the four fiscal quarter period ended as of the end of such fiscal quarter.

“Consolidated EBITDA” shall mean EBITDA in respect of the CBII Entities on a
consolidated basis.

“Consolidated Funded Debt” shall mean Funded Debt in respect of the CBII
Entities on a consolidated basis, minus the outstanding principal amount of the
Indebtedness incurred under the Convertible Notes Indenture.

“Container Assets” shall mean refrigerated and unrefrigerated containers,
chassis and generator assets used by any of the CBII Entities to transport
products.

“Contingent Obligation” shall mean, with respect to any Person, (a) any
Guarantee given by that Person and (b) any direct or indirect obligation or
liability, contingent or otherwise, of that Person (i) in respect of any Surety
Instrument issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or payments, (ii) as a general
partner or joint venturer with liability in any partnership or joint venture,
(iii) to purchase any materials, supplies or other property from, or to obtain
the services of, another Person if the relevant contract or other related
document or obligation requires that payment for such materials, supplies or
other property, or for such services, shall be made regardless of whether

 

7



--------------------------------------------------------------------------------

delivery of such materials, supplies or other property is ever made or tendered,
or such services are ever performed or tendered or (iv) in respect of any Rate
Contract that is not entered into in connection with a bona fide hedging
operation that provides offsetting benefits to such Person or, in the case of a
Borrower Entity, to one or more of the Borrower Entities. The amount of any
Contingent Obligation (other than a Guarantee) shall be deemed equal to the
probable liability in respect thereof, and shall, with respect to clause (b)(iv)
above, be marked to market on a current basis.

“Contractual Obligation” of any Person shall mean any indenture, note, lease,
loan agreement, security, deed of trust, trust deed, deed to secure debt,
mortgage, security agreement, Guarantee, instrument, contract, agreement or
other form of contractual obligation or undertaking to which such Person is a
party or by which such Person or any of its property is bound.

“Convertible Notes” shall mean the 4.25% Convertible Senior Notes due 2016 of
CBII.

“Convertible Notes Documents” shall mean the Convertible Notes Indenture and all
other agreements, instruments and other documents pursuant to which any
Convertible Notes are issued, in each case as amended, restated, supplemented or
modified from time to time to the extent permitted under the Credit Documents.

“Convertible Notes Indenture” shall mean that certain Indenture dated as of
February 1, 2008, between CBII, as issuer, and LaSalle Bank National
Association, as trustee, and the First Supplemental Indenture thereto, dated as
of February 12, 2008, in respect of the Convertible Notes, as further amended,
restated, supplemented or modified from time to time to the extent permitted
under the Credit Documents.

“Copyright Security Agreements” shall mean the Copyright Security Agreements
executed and delivered by the Grantors party thereto from time to time, as the
same may be amended, restated, supplemented or modified from time to time, and
substantially in the form of Exhibit M.

“Credit Documents” shall mean this Agreement, the Notes, each Guarantee
Agreement, the Security Documents, each Letter of Credit Application, each
Notice of Borrowing, each Notice of Interest Period Selection, each Notice of
Conversion, the Fee Letter and the Post Effective Date Requirements Letter
Agreement, including any consents or waivers, as the same may be amended,
restated, supplemented or modified from time to time. For the avoidance of
doubt, Lender Rate Contracts shall not qualify as Credit Documents for the
purposes of this Agreement or any other Credit Document or any Obligations in
connection therewith; provided, however, that obligations owing to Secured
Parties under Lender Rate Contracts shall constitute Secured Obligations and
shall be secured to the extent provided in this Agreement.

“Credit Event” shall mean the making of any Loan (including a Swing Line Loan),
the making of an L/C Credit Extension or the increase of the Revolving Loan
Commitment in accordance with Section 2.16.

“Current Assets” of any Person shall mean all assets of such Person that would,
in accordance with GAAP, be classified as current assets of a company conducting
a business the

 

8



--------------------------------------------------------------------------------

same as or similar to that of such Person, after deducting adequate reserves in
each case in which a reserve is proper in accordance with GAAP.

“Current Liabilities” of any Person shall mean (a) all Indebtedness of such
Person that by its terms is payable on demand or matures within one year after
the date of determination (excluding any Indebtedness renewable or extendible,
at the option of such Person, to a date more than one year from such date or
arising under a revolving credit or similar agreement that obligates the lender
or lenders to extend credit during a period of more than one year from such
date) and (b) all other items (including taxes accrued as estimated) that in
accordance with GAAP would be classified as current liabilities of such Person.

“De Minimis US Subsidiaries” shall mean all direct or indirect Subsidiaries of
the Borrower which are organized under the laws of the US or any state thereof
and which as of the end of the most recent fiscal year do not have annual
revenue or assets in excess of $5,000,000 individually and $50,000,000 in the
aggregate (excluding those Subsidiaries that have been designated by the
Borrower as a US Subsidiary pursuant to Section 5.01(i)(ii)).

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Governmental
Rules from time to time in effect affecting the rights of creditors generally.

“Default” shall mean an Event of Default or any event or circumstance not yet
constituting an Event of Default which, with the giving of any notice or the
lapse of any period of time or both, would become an Event of Default.

“Default Rate” shall have the meaning given to that term in Section 2.07(d).

“Defaulting Lender” shall mean a Lender which has failed to fund its portion of
any Borrowing which it is required to fund under this Agreement and has
continued in such failure for three Business Days after written notice from the
Administrative Agent.

“Designated Non-US Currency Market” shall mean, with respect to any Non-US
Currency Letter of Credit, the Non-US Currency Market designated by the
Administrative Agent as appropriate for such Non-US Currency Letter of Credit.

“Distributions” shall mean dividends (in cash, property or obligations) on, or
other payments or distributions on account of, or the setting apart of money for
a sinking or other analogous fund for, any Equity Securities of any Person, or
the purchase, redemption, retirement or other acquisition of, any Equity
Securities of any CBII Entity (other than a Borrower Entity) by a Borrower
Entity or of any warrants, options or other rights to acquire the same, but
excluding dividends payable solely in shares of common stock of any Borrower
Entity to any other Borrower Entity or payable solely in shares of common stock
of CBII.

“DOJ Liability” shall mean the fine in an aggregate amount equal to $25,000,000
plus interest thereon to be paid by CBII in five annual installments to the US,
commencing September, 2007, resulting from the investigation by the U.S.
Department of Justice into certain payments made by a former Colombian
subsidiary of CBII and related matters.

 

9



--------------------------------------------------------------------------------

 

“Dollars” and “$” shall mean the lawful currency of the US and, in relation to
any payment under this Agreement, same day or immediately available funds.

“Due Inquiry” shall mean any and all inquiry, investigation and analysis which a
prudent Person would undertake and complete with diligence with the intent of
coming to a reasonable understanding of facts or circumstances, and shall
include, where appropriate, a review of relevant records in such Person’s
possession and inquiry of appropriate employees, officers and directors, and
shall mean such inquiry, investigation, and analysis has occurred as of the
Effective Date and as of the date of each supplement provided pursuant to
Section 5.01(a) or 5.01(k).

“EBITDA” shall mean, for any period, Net Income for such period of a Person and
its Subsidiaries determined on a consolidated basis in accordance with GAAP
plus, without duplication, and to the extent deducted in determining such Net
Income for such period, the sum of the following for such period: (a) Interest
Expense, net of interest income, for such period; (b) income tax expense for
such period; (c) depreciation and amortization expense for such period;
(d) extraordinary items of non-cash loss for such period; (e) non-cash
writedowns, including any non-cash asset impairment charges under SFAS No. 142
or SFAS No. 144; (f) for any period subsequent to September 30, 2006, but prior
to September 30, 2007, costs incurred related to restoring consumer confidence
in spinach and packaged salad products in an aggregate amount of $6,000,000; and
(g) non-cash stock based compensation expense, and minus, without duplication,
and to the extent added in determining such Net Income for such period, the
aggregate amount of extraordinary items of income. Pro forma credit shall be
given for any acquired Person’s EBITDA or the identifiable EBITDA of
identifiable business units or operations acquired during such period calculated
in a similar fashion (so long as such acquisition was permitted by this
Agreement) as if owned on the first day of the applicable period; and any Person
or identifiable business units or operations sold, transferred or otherwise
disposed of during such period will be treated as if not owned during the entire
applicable period. When calculating EBITDA for purposes of determining
compliance with the terms and covenants of this Agreement, EBITDA shall be
calculated without giving effect to (i) the amortization of any expenses
incurred by any of the CBII Entities in connection with the Existing Credit
Agreement (including the “Credit Documents” referred to therein), the Credit
Documents referred to herein and the offering of the Senior Notes (7 1/2%), the
Senior Notes (87/8%) and the Convertible Notes, and in each such case the
application of the proceeds therefrom, (ii) any costs or expenses incurred by
any of the CBII Entities in connection with the consent solicitation for the
Senior Notes (7 1/2%), (iii) any after-tax income or loss from discontinued
operations to the extent established on or before the Effective Date in
accordance with GAAP and (iv) any costs and expenses incurred by any of the
Borrower Entities in connection with any Permitted Acquisition, in an aggregate
amount for all Permitted Acquisitions not to exceed $10,000,000.

“Effective Amount” shall mean (a) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to (i) any borrowings and prepayments or repayments of Revolving
Loans and Swing Line Loans and (ii) with respect to Swing Line Loans, any risk
participation amongst the Revolving Lenders, as the case may be, occurring on
such date and (b) with respect to any L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any L/C Credit

 

10



--------------------------------------------------------------------------------

Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date (provided that in the case of any Non-US
Currency Letter of Credit or Non-US Currency Unreimbursed Amount, the
calculation shall be based on the US Currency Equivalent of the amount of such
Non-US Currency L/C Obligations on the Non-US Currency Business Day preceding
such date), including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.

“Effective Date” shall mean the earlier of (a) the time and Business Day on
which the consummation of all conditions precedent contemplated in Section 3.01
shall have been fulfilled and the Administrative Agent shall have notified the
Borrower and Lenders of the Administrative Agent’s satisfaction that such
conditions have been met and (b) the date on which (i) a Credit Event shall have
occurred and (ii) the Administrative Agent, CBII and the Borrower shall have
entered into a post-Effective Date requirements letter agreement (“Post
Effective Date Requirements Letter Agreement”) setting forth the terms and dates
for post-Effective Date compliance with unfulfilled conditions precedent
contemplated in Section 3.01 in respect of Collateral delivery (free from
adverse claims) and perfection matters relating to certain Non-US Subsidiaries
and Non-US jurisdictions and certain other matters as specified therein;
provided that the Administrative Agent may condition the occurrence of any one
or all subsequent Credit Events on satisfaction of the terms of the Post
Effective Date Requirements Letter Agreement.

“Eligible Assignee” shall mean a Person which is (a) a commercial bank organized
under the laws of the US, or any state thereof, and, to the extent such Person
is or pursuant to the contemplated Assignment shall become a Revolving Lender,
having a combined capital and surplus of at least $500,000,000, (b) a commercial
bank organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development (the “OECD”), or a
political subdivision of any such country, and, to the extent such Person is or
pursuant to the contemplated Assignment shall become a Revolving Lender, having
a combined capital and surplus of at least $500,000,000; provided that such bank
is acting through a branch or agency located in the country in which it is
organized or another country which is also a member of the OECD, (c) a Person
that is primarily engaged in the business of commercial banking and that is
(i) a Subsidiary of a Lender, (ii) a Subsidiary of a Person of which a Lender is
a Subsidiary or (iii) a Person of which a Lender is a Subsidiary, (d) any
(i) savings bank, savings and loan association, or financial institution or
(ii) insurance company engaged in the business of writing insurance, which bank,
association, institution or company, in any case (A) to the extent such Person
is or pursuant to the contemplated Assignment shall become a Revolving Lender,
has a combined capital and surplus of at least $500,000,000, (B) is engaged in
the business of lending money and extending credit under credit facilities
substantially similar to those extended under this Agreement and (C) is
operationally and procedurally able to meet the obligations of a Lender
hereunder to the same degree as a commercial bank, (e) an Approved Fund or
(f) any other Person (other than an individual) approved by (A) the
Administrative Agent, (B) in the case of an assignment of a Revolving Loan
Commitment, the L/C Issuer and the Swing Line Lender and (C) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided, that no CBII Entity shall be an
Eligible Assignee.

 

11



--------------------------------------------------------------------------------

 

“Employee Benefit Plan” shall mean any employee benefit plan within the meaning
of Section 3(3) of ERISA maintained or contributed to by the Borrower or any
ERISA Affiliate, other than a Multiemployer Plan.

“Environmental Damages” shall mean all claims, judgments, damages, losses,
penalties, liabilities (including strict liability), costs and expenses,
including costs of investigation, remediation, defense, settlement and
attorneys’ fees and consultants’ fees, that are incurred at any time (a) as a
result of the existence of any Hazardous Material upon, about or beneath any
real property owned by the Significant Parties or migrating or threatening to
migrate to or from any such real property, (b) arising from any investigation,
proceeding or remediation of any location at which the Significant Parties or
any predecessors have directly or indirectly disposed of Hazardous Materials,
(c) arising in any manner whatsoever out of any violation of Environmental Laws
by the CBII Entities or with respect to any real property owned by the CBII
Entities or (d) arising from any exposure or alleged exposure of any Hazardous
Materials.

“Environmental Laws” shall mean the Clean Air Act, 42 U.S.C. Section 7401 et
seq.; the Federal Water Pollution Control Act, 33 U.S.C. Section 1251 et seq.;
the Resource Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980 (including the Superfund Amendments and Reauthorization Act of 1986,
“CERCLA”), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, 15
U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act, 29 U.S.C.
Section 651 et seq.; the Emergency Planning and Community Right-to-Know Act of
1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of 1977,
30 U.S.C. Section 801 et seq.; the Safe Drinking Water Act, 42 U.S.C.
Section 300f et seq.; and all other Governmental Rules relating to the
protection of human health and safety and the environment, including all
Governmental Rules pertaining to the reporting, licensing, permitting,
transportation, storage, disposal, investigation or remediation of emissions,
discharges, releases, or threatened releases of Hazardous Materials into the
air, surface water, groundwater, or land; or relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation or
handling of Hazardous Materials.

“Equity Securities” of any Person shall mean (a) all common stock, preferred
stock, participations, shares, partnership interests, limited liability company
interests or other equity or similar interests in and of such Person (regardless
of how designated and whether or not voting or non-voting) and (b) all warrants,
options and other rights to acquire any of the foregoing (but excluding in all
cases any debt security that is convertible into, or exchangeable for, such
Equity Securities).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” shall mean any Person which is treated as a single employer
with any Significant Party under Section 414 of the IRC.

“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan,
(b) a withdrawal by any Significant Party or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
substantial cessation of operations at a facility that is

 

12



--------------------------------------------------------------------------------

treated as such a withdrawal under Section 4062(e) of ERISA which could
reasonably be expected to give rise to any liability on account of such
withdrawal, (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization (within the meaning of Section 4241 of ERISA), (d) the filing
of a notice of intent to terminate, the treatment of a Pension Plan or
Multiemployer Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the Borrower or any ERISA Affiliate
to terminate a Pension Plan to completely or partially withdraw from a
Multiemployer Plan, (e) the receipt of notice of an application by the PBGC to
institute proceedings under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan, or the receipt by the
Borrower or any ERISA Affiliate of a notice from a Multiemployer Plan that such
action has been taken by the PBGC with respect to such Multiemployer Plan or
(f) the imposition of any liability under Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

“Euro-Dollar Lending Office” shall mean, with respect to any Lender,
(a) initially, its office designated as such to the Administrative Agent (or, in
the case of any Lender which becomes a Lender by an assignment pursuant to
Section 8.05(c), its office designated as such in the applicable Assignment
Agreement) and (b) subsequently, such other office or offices as such Lender may
designate to the Administrative Agent as the office at which such Lender’s LIBOR
Loans will thereafter be maintained and for the account of which all payments of
principal of, and interest on, such Lender’s LIBOR Loans will thereafter be
made.

“Event of Default” shall have the meaning given to that term in Section 6.01.

“Evergreen Letter of Credit” shall have the meaning given to that term in
Section 2.02(b)(iii).

“Excess Cash Flow” shall mean, for any period,

(a) the sum of (without duplication):

(i) Consolidated net income (or loss) of the CBII Entities for such period
calculated in accordance with GAAP plus

(ii) the aggregate amount of all non-cash charges deducted in arriving at such
Consolidated net income (or loss), but excluding non-cash expenses to the extent
they represent an accrual or reserve for cash payments in any future period plus

(iii) if there was a net increase in Consolidated Current Liabilities of the
CBII Entities during such period, the amount of such net increase plus

(iv) if there was a net decrease in Consolidated Current Assets (excluding cash
and Temporary Cash Investments) of the CBII Entities during such period, the
amount of such net decrease plus

(v) any Capex Carryover from a prior period permitted to be used for Capital
Expenditures during such period to the extent not so used during such period
less

 

13



--------------------------------------------------------------------------------

 

(b) the sum of (without duplication):

(i) the aggregate amount of all non-cash credits included in arriving at such
Consolidated net income (or loss) (other than non-cash credits that were accrued
in the ordinary course of business) plus

(ii) if there was a net decrease in Consolidated Current Liabilities of the CBII
Entities during such period, the amount of such net decrease plus

(iii) if there was a net increase in Consolidated Current Assets (excluding cash
and Temporary Cash Investments) of the CBII Entities during such period, the
amount of such net increase plus

(iv) the aggregate amount of Capital Expenditures of the CBII Entities paid in
cash during such period solely to the extent permitted by this Agreement plus

(v) the aggregate amount of all regularly scheduled principal payments of Funded
Debt of the CBII Entities made during such period plus

(vi) the aggregate principal amount of all optional prepayments of Funded Debt
of the CBII Entities (other than Funded Debt that is revolving in nature and
available to be reborrowed) made during such period plus

(vii) the aggregate principal amount of all commitment reductions in the
Revolving Loan Facility made during such period plus

(viii) the aggregate principal amount of all mandatory prepayments of the Term
Loan Facility made during such period pursuant to Section 2.06(c) plus

(ix) the Capex Carryover for such period plus

(x) the aggregate amount of Distributions made by the Borrower to CBII in
respect of the Borrower’s Equity Securities to the extent such Distributions are
permitted to be made pursuant to Section 5.02(f) but excluding Distributions
made to reimburse CBII for CBII Overhead Expenses already deducted in
calculating the Consolidated net income of the CBII Entities and Distributions
to CBII used by CBII to make payments in respect of Funded Debt included in
clauses (b)(v) and (b)(vi) above.

“Exchange Act” shall mean the Securities Exchange Act of 1934.

“Exchange Act Person” shall have the meaning given to “Person” in Sections 13(d)
and 14(d) of the Exchange Act.

“Executive Order 13224” shall mean executive Order 13224 on Terrorist Financing,
effective September 24, 2001.

“Existing Credit Agreement” shall mean that certain amended and restated credit
agreement dated as of June 28, 2005, with the lenders party thereto, Wachovia
Bank, National

 

14



--------------------------------------------------------------------------------

Association, as administrative agent for such lenders, as swing line lender and
as letter of credit issuer, Wells Fargo, as a letter of credit issuer, Wachovia
Capital Markets, LLC, as a co-lead arranger, Morgan Stanley Senior Funding,
Inc., as syndication agent and a co-lead arranger, and Goldman Sachs Credit
Partners L.P., as documentation agent, as amended prior to the date hereof.

“Existing Indebtedness” shall mean Indebtedness of each Loan Party and its
Subsidiaries outstanding immediately before the occurrence of the Effective
Date.

“Existing Swap Counterparties” shall mean those Lenders (as defined in the
Existing Credit Agreement) and Affiliates thereof that are parties to Lender
Rate Contracts (as defined in the Existing Credit Agreement) dated prior to the
Effective Date, in each case as more particularly described on Schedule V.

“Exportadora Chile” shall mean Exportadora Chiquita-Enza Chile Limitada, a
Chilean limitada.

“Extraordinary Receipt” shall mean any cash received by or paid to or for the
account of any Person not in the ordinary course of business, including tax
refunds received in connection with or as a result of any settlement or audit
that are in excess of $1,000,000 in any fiscal year, pension plan reversions,
proceeds of insurance (including any key man life insurance but excluding
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings), condemnation awards (and payments in
lieu thereof), indemnity payments and any purchase price adjustment received in
connection with any purchase agreement.

“Facility” shall mean the Term Loan Facility, the Revolving Loan Facility, the
Letter of Credit Sublimit or the Swing Line Sublimit.

“Fair Market Value” shall mean the price that would be paid in an arm’s-length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards to the nearest 1/100 of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day;
provided that (a) if such day is not a Business Day, the Federal Funds Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate charged to Rabobank on such day on such
transactions as determined by the Administrative Agent.

“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System.

 

15



--------------------------------------------------------------------------------

 

“Fee Letter” shall mean the Fee Letter dated the date hereof and entered into by
and between the Borrower and Rabobank.

“Financial Covenants” shall mean, collectively, the Borrower Leverage Ratio, the
Fixed Charge Coverage Ratio and the Maximum Capital Expenditures covenants set
forth in Sections 5.03(a), (b) and (c), respectively.

“Financial Statements” shall mean, with respect to any accounting period for any
Person, statements of income and cash flows of such Person for such period, and
a balance sheet of such Person as of the end of such period setting forth in
each case in comparative form figures for the corresponding period in the
preceding fiscal year, all prepared in reasonable detail in accordance with
GAAP, except that interim Financial Statements may omit footnotes, statement of
shareholders’ equity and year-end adjustments.

“Fixed Charge Coverage Ratio” shall mean, as at any date of determination,
(a) Borrower EBITDA for the four fiscal quarter period ended as of the close of
the most recently ended fiscal quarter, plus (i) net lease expense of the
Borrower Entities for such period and (ii) net rent expense of the Borrower
Entities for such period, divided by (b) Fixed Charges for the four fiscal
quarter period ended as of the close of the most recently ended fiscal quarter.
Anything contained herein to the contrary notwithstanding, the calculation of
“net lease expense”, “net rent expense” and “Fixed Charges” shall exclude that
portion of any lease or rent expense arising under any timecharter or spot
charter of ocean-going vessels to the extent reasonably determined by the
Borrower to be attributable to expenses related to the operation of such vessel
and not to the lease or rental of the vessel itself.

“Fixed Charges” shall mean, for any period, the sum, for the Borrower Entities
(determined on a consolidated basis without duplication in accordance with
GAAP), of the following items: (a) cash Interest Expense, net of cash interest
income, for such period (excluding the amortization of any expenses incurred by
any of the Borrower Entities in connection with the Existing Credit Agreement
(including the “Credit Documents” referred to therein), the Credit Documents
referred to herein and the offering of the Senior Notes (7 1/2%), the Senior
Notes (87/8%) and the Convertible Notes, and in each such case the application
of the proceeds therefrom); plus (b) net lease expense; plus (c) net rent
expense; plus (d) Distributions and dividends, or cash advances or any other
funds, however characterized, paid by any Borrower Entity to CBII pursuant to
Section 5.02(f)(ii)(B) or Section 5.02(f)(ii)(D). Pro forma effect shall be
given, in respect of the acquisition of a Person or identifiable business units
or operations permitted by this Agreement, to any Indebtedness incurred to
finance such acquisition as if owed on the first day of the applicable period
during which such acquisition was made.

“Food-Related Businesses” shall mean businesses or operations involving food or
food products, including any business related, ancillary or complementary
thereto; provided that, if in the case of any business acquired or joint venture
entered into by any of the CBII Entities after the Effective Date, such business
or joint venture is primarily engaged in one or more Food-Related Businesses,
then such acquired business or joint venture shall be deemed to be engaged in
Food-Related Businesses.

 

16



--------------------------------------------------------------------------------

 

“Fund” shall mean any Person (other than an individual) that is or will be
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” shall mean all of the following, without duplication, of any
Person and its Subsidiaries on a consolidated basis: (a) all indebtedness for
borrowed money (including that evidenced by senior or subordinated debts or
notes); (b) the unpaid principal balance of Capital Lease obligations as
presented on a balance sheet in accordance with GAAP; (c) the undrawn balance of
issued and outstanding letters of credit and the aggregate amount of
unreimbursed drawings under letters of credit; (d) the aggregate amount of
Synthetic Lease Principal Components or similar arrangements; (e) the principal
portion of obligations (i) in respect of the deferred purchase price of property
or services (other than trade accounts payable) or (ii) under conditional sale
or other title retention agreements relating to property purchased by such
Person (other than customary reservations or retentions of title under
agreements with suppliers, and in either case entered into in the ordinary
course of business and not exceeding 90 days (180 days for up to $12,000,000 in
the aggregate outstanding at any one time for seasonal arrangements));
(f) preferred stock or other Equity Securities providing for mandatory
redemptions, sinking fund or like payments prior to the Termination Date;
(g) Funded Debt of any partnership or joint venture (other than a partnership or
joint venture that is itself a corporation, limited liability company, or such
other entity providing equivalent protection from pass through liability, or
such Funded Debt is expressly made non-recourse to such Person); (h) obligations
owing in connection with any on or off balance sheet financing of receivables
(whether or not reflected on a balance sheet of such Person and its Subsidiaries
prepared in accordance with GAAP) involving any CBII Entity; and (i) Guarantees
by the specified Person or its Subsidiaries of the kind of Indebtedness
described in clauses (a) through (h) above, other than reimbursement obligations
with respect to Guarantees provided by financial institutions to Guarantee the
payment of Governmental Charges or other regulatory obligations in the normal
course of business. Additionally, the term “Funded Debt” includes all Funded
Debt of others secured by a Lien on any asset of the specified Person (whether
or not such Funded Debt is assumed by the specified Person) (the amount of such
Funded Debt as of any date being deemed to be the lesser of the value of such
property or assets as of such date or the principal amount of such Funded Debt
of such other Person) and, to the extent not otherwise included, the Guarantee
by such Person of any Funded Debt of any other Person; but the term “Funded
Debt” excludes bonds in respect of workers’ compensation, provided no Default
exists or is continuing.

“GAAP” shall mean generally accepted accounting principles in the US as in
effect from time to time (including those set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
approved by a significant segment of the accounting profession), consistently
applied.

“German Share Pledge Agreements” shall mean, collectively, (a) the Share Pledge
Agreement duly executed by “Hameico” Fruit Trade GmbH acting as pledgor with
respect to the pledge of shares in Atlanta AG in favor of the Secured Parties,
(b) the Share Pledge Agreement duly executed by “Hameico” Fruit Trade GmbH
acting as pledgor with respect to the pledge of shares in Chiquita Deutschland
GmbH in favor of the Secured Parties and (c) the Share Pledge

 

17



--------------------------------------------------------------------------------

Agreement duly executed by CBCBV and American Produce Company acting as pledgors
with respect to the pledge of shares in “Hameico” Fruit Trade GmbH in favor of
the Secured Parties.

“Governmental Authority” shall mean any US or Non-US national, state or local
government, any political subdivision thereof, any department, agency, authority
or bureau of any of the foregoing, or any other entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including the Federal Deposit Insurance Corporation, the Federal
Reserve Board, the Comptroller of the Currency, any central bank or any
comparable authority.

“Governmental Authorization” shall mean any permit, license, registration,
approval, finding of suitability, authorization, plan, directive, order,
consent, exemption, waiver, consent order or consent decree of or from, or
notice to, action by or filing with, any Governmental Authority.

“Governmental Charges” shall mean, with respect to any Person, all levies,
assessments, licenses, fees, duties, claims or other charges imposed by any
Governmental Authority upon such Person or any of its property or otherwise
payable by such Person.

“Governmental Rule” shall mean any law, rule, regulation, ordinance, order,
code, interpretation, judgment, decree, directive, guidelines, policy or similar
form of decision of any Governmental Authority.

“Grantors” shall mean (a) the Borrower, (b) CBII, (c) the entities listed on
Part I of Schedule I and (d) US Subsidiaries formed, acquired or becoming US
Subsidiaries after the Effective Date.

“Guarantee” shall mean any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness of
such other Person (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services
(unless such purchase arrangements are on arm’s-length terms and are entered
into in the ordinary course of business), to take-or-pay, or to maintain
Financial Statement conditions or otherwise) or (b) entered into for purposes of
assuring in any other manner the obligee of such Indebtedness of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part); provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed equal to the lesser of the stated or determinable
amount of the primary obligation or the maximum liability of the guarantor
thereunder in respect thereof. The term “Guarantee” used as a verb has a
corresponding meaning.

“Guarantee Agreements” shall mean, collectively, the Parent Guarantee Agreement
and each Subsidiary Guarantee Agreement.

“Guarantors” shall mean, collectively, the Parent Guarantor and the Subsidiary
Guarantors.

 

18



--------------------------------------------------------------------------------

 

“GWF” shall mean Great White Fleet, Ltd., a Bermuda company.

“Hazardous Materials” shall mean all pollutants, contaminants and other
materials, substances and wastes which are hazardous, toxic, caustic, harmful or
dangerous to human health or the environment, including petroleum and petroleum
products and byproducts, radioactive materials, asbestos, polychlorinated
biphenyls and all materials, substances and wastes which are classified or
regulated as “hazardous”, “toxic” or similar descriptions under any
Environmental Law.

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any Rate Contract.

“Honor Date” shall have the meaning given to that term in Section 2.02(c)(i).

“ICC” shall have the meaning given to that term in Section 2.02(h).

“Increased Revolving Loan Commitment” shall have the meaning given to that term
in Section 2.16(a)(ii).

“Indebtedness” shall mean, with respect to any specified Person, any
indebtedness of such Person, contingent or otherwise, in respect of Funded Debt.

“Indemnitees” shall have the meaning given to that term in Section 8.03.

“Initial Lenders” shall have the meaning given to that term in the introductory
paragraph hereof.

“Intellectual Property Security Agreements” shall mean, collectively, the
Copyright Security Agreements, the Patent Security Agreements, and the Trademark
Security Agreements.

“Interest Expense” shall mean, for any period, interest expense for a Person and
its Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP).

“Interest Period” shall mean, with respect to any LIBOR Loan, the time periods
selected by the Borrower pursuant to Section 2.01(h) which commence on the first
day of such Loan or the effective date of any conversion and end on the last day
of such time period, and thereafter, each subsequent time period selected by the
Borrower pursuant to Section 2.01(g) which commences at the end of the last day
of the immediately preceding time period and ends on the last day of that time
period.

“Investment” shall mean, with respect to any Person, all investments by such
Person in other Persons in the form of direct or indirect loans (including
Guarantees of Indebtedness or other obligations), advances or capital
contributions and purchases or other acquisitions for consideration of
Indebtedness, Equity Securities or other securities (including Equity Securities
or other securities of CBII).

“IP” shall mean all property and assets of the nature covered by the
Intellectual Property Security Agreements.

 

19



--------------------------------------------------------------------------------

 

“IRC” shall mean the Internal Revenue Code of 1986, as amended.

“Joinder Agreement” shall have the meaning given to that term in
Section 5.01(i)(ii).

“Key Assets” shall mean all or a material portion of the Principal Trademarks.

“Landec” shall mean Landec Corporation, a California corporation.

“Latin American Subsidiaries” shall mean all direct or indirect Subsidiaries of
CBII which are organized in any of the following jurisdictions: Bahamas, British
Virgin Islands, Cayman Islands, Chile, Colombia, Costa Rica, Cuba, Ecuador, El
Salvador, Guatemala, Honduras, Mexico, Nicaragua, Panama, and Venezuela.

“L/C Advance” shall mean, with respect to each Revolving Lender, such Revolving
Lender’s participation in any L/C Borrowing in accordance with its Revolving
Proportionate Share.

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Loan Borrowing.

“L/C Credit Extension” shall mean, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

“L/C Issuer” shall mean Rabobank in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” shall mean, as at any date of determination, the US Currency
Equivalent of the aggregate undrawn face amount of all outstanding Letters of
Credit at such date plus the aggregate of all Unreimbursed Amounts, including
all L/C Borrowings, at such date.

“Lender Addendum” shall mean, with respect to any Lender as of the Effective
Date, a Lender Addendum, substantially in the form of Exhibit R, executed and
delivered by such Lender on the Effective Date as provided in Section 8.17.

“Lead Arranger” shall mean Rabobank, acting in its capacity as lead arranger.

“Lender Rate Contract Obligations” shall mean all liabilities and obligations,
however arising, owed by a Borrower Entity to any Lender or any other Secured
Party of every kind and description, direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising pursuant to the terms of
any Lender Rate Contracts.

“Lender Rate Contracts” shall mean one or more Rate Contracts (whether or not in
respect to the Indebtedness evidenced by this Agreement) between one or more of
the Borrower Entities and one or more of the Secured Parties on terms agreed to
between such Borrower Entity and any such Secured Party. Each Lender Rate
Contract shall be secured by the Liens created by the Security Documents to the
extent set forth in Section 2.14(b).

 

20



--------------------------------------------------------------------------------

 

“Lenders” shall mean the Initial Lenders and each Person that shall become a
Lender hereunder pursuant to Section 8.05 for as long as such Initial Lender or
Person, as the case may be, shall be a party to this Agreement.

“Letter of Credit” shall mean any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” shall mean the day that is 30 days prior to
the Maturity Date (or, if such day is not a Business Day, the preceding Business
Day).

“Letter of Credit Fee Percentage” shall mean, with respect to any Letter of
Credit, the per annum percentage calculated as described in the definition of
Applicable Margin.

“Letter of Credit Sublimit” shall mean an amount equal to the lesser of the
Revolving Loan Facility and $100,000,000. The Letter of Credit Sublimit is part
of, and not in addition to, the Revolving Loan Facility.

“LIBOR Loan” shall mean, at any time, a Loan which then bears interest as
provided in Section 2.01(d)(ii).

“LIBOR Rate” shall mean, with respect to any Interest Period for the LIBOR Loans
in any Borrowing consisting of LIBOR Loans, a rate per annum equal to the
quotient (rounded upward if necessary to the nearest 1/16 of 1%) of (a) the rate
per annum appearing on Bloomberg L.P. Page BBAM1/(Official BBA USD Dollar Libor
Fixings) (or such other display screen as may replace such page or any successor
publication) on the second Business Day prior to the first day of such Interest
Period at or about 11:00 a.m. (London time) (or as soon thereafter as
practicable) (for delivery on the first day of such Interest Period) for a term
equal to such Interest Period and in an amount approximately equal to the amount
of the Loan to be made or funded by the Administrative Agent, on behalf of the
Lenders, as part of such Borrowing, divided by (b) one minus the Reserve
Requirement for such Loans in effect from time to time. If for any reason rates
are not available as provided in clause (a) of the preceding sentence, the rate
to be used in clause (a) shall be (in each case, rounded upward if necessary to
the nearest 1/16 of 1%), (i) the rate per annum at which Dollar deposits are
offered to Rabobank in the London interbank eurodollar currency market or
(ii) the rate at which Dollar deposits are offered to Rabobank in, or by
Rabobank to major banks in, any offshore interbank eurodollar market selected by
Rabobank, in each case on the second Business Day prior to the commencement of
such Interest Period at or about 11:00 a.m. (for delivery on the first day of
such Interest Period) for a term equal to such Interest Period and in an amount
approximately equal to the amount of the Loan to be made or funded by the
Administrative Agent, on behalf of the Lenders, as part of such Borrowing. The
LIBOR Rate shall be adjusted automatically as to all LIBOR Loans then
outstanding as of the effective date of any change in the Reserve Requirement.

“Lien” shall mean (a) any mortgage, deed of trust, trust deed, deed to secure
debt, lien, pledge, security interest, conditional sale or other title retention
agreement, charge or other security interest or encumbrance of any kind, whether
or not filed, recorded or otherwise

 

21



--------------------------------------------------------------------------------

perfected under applicable law, including any conditional sale or other title
retention agreement or any lease in the nature thereof, (b) any option or other
agreement to sell or give a security interest therein, and (c) any authorized
filing of, or agreement to file, any effective financing statement under the
Uniform Commercial Code (or equivalent statutes of any jurisdiction).

“Loan” shall mean a Revolving Loan, a Swing Line Loan or a Term Loan.

“Loan Account” shall have the meaning given to that term in Section 2.08(a).

“Loan Parties” shall mean the CBII Entities that execute or are required to
execute this Agreement, a Security Agreement, a Pledge Agreement, any
Intellectual Property Security Agreement, a Guarantee Agreement, any Mortgage,
or any other Credit Document. For avoidance of doubt, the term “Loan Parties”
does not include Pledged Persons that execute acknowledgments to the Pledge
Agreements.

“Margin Stock” shall have the meaning given to that term in Regulation U issued
by the Federal Reserve Board.

“Material Adverse Change” shall mean (a) a change in the business, operations,
assets, liabilities or condition (financial or otherwise) of the CBII Entities,
taken as a whole, or the Collateral, which in either case would materially and
adversely affect the ability of the CBII Entities, taken as a whole, to perform
their obligations under the Credit Documents or (b) a material adverse change in
the rights and remedies of the Administrative Agent or any Lender thereunder.

“Material Adverse Effect” shall mean (a) an effect on the business, operations,
assets, liabilities or condition (financial or otherwise) of the CBII Entities,
taken as a whole, or the Collateral, which in either case would materially and
adversely affect the ability of the CBII Entities, taken as a whole, to perform
their obligations under the Credit Documents or (b) a material adverse effect on
the rights and remedies of the Administrative Agent or any Lender thereunder.

“Material Documents” shall mean the articles of incorporation, certificate of
incorporation, by-laws, limited liability company operating agreement, as
applicable, and other organizational documents of the Significant Parties.

“Maturity” or “maturity” shall mean, with respect to any Loan, interest, fee or
other amount payable by the Borrower under this Agreement or the other Credit
Documents, the date such Loan, interest, fee or other amount becomes due,
whether upon the stated maturity or due date, upon acceleration or otherwise.

“Maturity Date” shall mean March 31, 2014.

“Meneu” shall mean Meneu Distribucion S.A., a company organized under the laws
of Spain.

“Mortgage Policies” shall have the meaning given to that term in
Section 3.01(h)(ii).

 

22



--------------------------------------------------------------------------------

 

“Mortgages” shall mean, collectively, (a) deeds of trust, trust deeds, deeds to
secure debt and mortgages, in substantially the form of Exhibit Q-1 (with such
changes as may be satisfactory to the Administrative Agent and its counsel to
account for local law matters) and covering the Properties (together with the
Assignments of Leases and Rents referred to therein, in each case as amended,
restated, supplemented or modified from time to time), and (b) the Clayton
County Leasehold Mortgage.

“Multiemployer Plan” shall mean any multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA maintained or contributed to by the Borrower or any
ERISA Affiliate.

“Net Cash Proceeds” shall mean:

(a) with respect to any asset sale, the aggregate cash proceeds, Temporary Cash
Investments and other cash equivalents received by or for the benefit of any of
the CBII Entities (including any cash, Temporary Cash Investments and other cash
equivalents received upon the sale or other disposition of any non-cash
consideration received in any asset sale), net of the direct costs relating to
such asset sale, including legal, accounting and investment banking fees,
severance and similar obligations, and sales commissions, and any relocation
expenses incurred as a result thereof, taxes paid or payable as a result
thereof, in each case after taking into account any available tax credits or
deductions, any tax sharing arrangements and any amounts used to repay
Indebtedness (other than Indebtedness under the Credit Documents) secured by a
Lien on the asset or assets that were the subject of such asset sale and
appropriate amounts to be provided by any CBII Entity as a reserve against any
liabilities associated with such asset sale, including pension and other
post-employment benefit liabilities, liabilities related to Environmental Laws
and liabilities under any indemnification obligations associated with such asset
sale, all as determined in conformity with GAAP;

(b) with respect to the incurrence or issuance of any Indebtedness, the excess
of (i) the sum of the cash, Temporary Cash Investments and other cash
equivalents received in connection with such incurrence or issuance over
(ii) the underwriting discounts and commissions or other similar payments, and
other out-of-pocket costs, fees, commissions, premiums and expenses incurred in
connection with such incurrence or issuance to the extent such amounts were not
deducted in determining the amount referred to in clause (i) above;

(c) with respect to any issuance or sale of Equity Securities, the proceeds of
such issuance or sale in the form of cash, Temporary Cash Investments and other
cash equivalents, including payments in respect of deferred payment obligations
(to the extent corresponding to the principal, but not interest, component
thereof) when received in the form of cash, Temporary Cash Investments or other
cash equivalents and proceeds from the conversion of other property received
when converted to cash, Temporary Cash Investments or other cash equivalents ,
net of attorneys’ fees, accountants’ fees, underwriters’ or placement agents’
fees, discounts or commissions and brokerage, consultant and other fees incurred
in connection with such issuance or sale and net of taxes paid or payable as a
result thereof; and

(d) with respect to any Extraordinary Receipts that are not otherwise included
in clause (a), (b) or (c) above, the sum of the cash, Temporary Cash Investments
and other cash

 

23



--------------------------------------------------------------------------------

equivalents received in connection therewith, net of any Indebtedness (other
than Indebtedness under the Credit Documents) secured by a Lien on the affected
asset that is required to be prepaid with such Extraordinary Receipts and net of
the direct costs relating to the event in respect of which the Extraordinary
Receipts are received.

“Net Income” shall mean with respect to any fiscal period, the net income of a
Person determined in accordance with GAAP.

“New York Non-US Currency Exchange Market” shall mean the interbank foreign
exchange market where foreign currencies are bought and sold in New York City by
financial institutions and brokers.

“Nonrenewal Notice Date” shall have the meaning given to that term in
Section 2.02(b)(iii).

“Non-US” shall mean a jurisdiction other than and outside the US.

“Non-US Currency” shall mean, with respect to a Non-US Currency Letter of Credit
or any reimbursement made or to be made with respect to such Non-US Currency
Letter of Credit, the currency applicable to that Non-US Currency Letter of
Credit.

“Non-US Currency Business Day” shall mean any Business Day on which dealings in
deposits in the applicable Non-US Currency are conducted by and among banks in
the Designated Non-US Currency Market.

“Non-US Currency Letter of Credit” shall mean a Letter of Credit issued or to be
issued in (a) British pounds sterling, (b) euros or (c) such other currency
(other than Dollars) as may be acceptable to all of the Revolving Lenders in
their sole and absolute discretion.

“Non-US Currency Letter of Credit Sublimit” shall mean an amount equal to
$50,000,000. The Non-US Currency Letter of Credit Sublimit is part of, and not
in addition to, the Letter of Credit Sublimit; and in Administrative Agent’s
sole and absolute discretion, such Non-US Currency Letter of Credit Sublimit can
be increased above the limit (but in no event above the Letter of Credit
Sublimit), or decreased back down to the limit set forth in the preceding
sentence.

“Non-US Currency Market” shall mean a regular established market located outside
the US by and among banks for the solicitation, offer and acceptance of Non-US
Currency deposits in such banks.

“Non-US Currency Unreimbursed Amount” shall have the meaning given in
Section 2.02(c)(i).

“Non-US Plan” shall mean any employee benefit plan maintained or contributed to
by any Significant Party which is mandated or governed by any Governmental Rule
of any Governmental Authority other than the US or any Governmental Authority or
political subdivision thereof.

 

24



--------------------------------------------------------------------------------

 

“Non-US Subsidiaries” shall mean all direct or indirect Subsidiaries of CBII
which are organized in a jurisdiction other than the US or any state thereof.

“Note” shall mean a Term Loan Note, a Revolving Loan Note or a Swing Line Note.

“Notice of Borrowing” shall mean a Notice of Borrowing pursuant to and as
defined in Section 2.01(c) or a Notice of Swing Line Borrowing.

“Notice of Conversion” shall have the meaning given to that term in
Section 2.01(g).

“Notice of Interest Period Selection” shall have the meaning given to that term
in Section 2.01(h)(ii).

“Notice of Swing Line Borrowing” shall mean a notice of a Swing Line Borrowing
pursuant to Section 2.03(b), which, if in writing, shall be substantially in the
form of Exhibit D.

“Notification” shall have the meaning given to that term in Section 8.01(c)(ii).

“Obligations” shall mean all loans, advances, debts, liabilities and
obligations, howsoever arising, owed by the Borrower to any Secured Party of
every kind and description (whether or not evidenced by any note or instrument
and whether or not for the payment of money), direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising pursuant to
the terms of this Agreement or any of the other Credit Documents, including all
interest (including interest that accrues after the commencement of any
bankruptcy or other insolvency proceeding by or against the Borrower), fees,
charges, expenses, attorneys’ fees and accountants’ fees chargeable to and
payable by the Borrower hereunder and thereunder, but excluding Lender Rate
Contract Obligations.

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Officer” shall mean, with respect to CBII or the Borrower, (a) the Chairman of
the Board of Directors, any Vice Chairman of the Board of Directors, the Chief
Executive Officer, the President, the Chief Financial Officer, any Vice
President, or the Treasurer or (b) any Assistant Treasurer, the Secretary or any
Assistant Secretary. Any document delivered hereunder that is signed by an
Officer of CBII or the Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, limited liability company, and/or other
action on the part of CBII or the Borrower and such Officer shall be
conclusively presumed to have acted on behalf of CBII or the Borrower, as the
case may be.

“Other Taxes” shall have the meaning given to that term in Section 2.12(b).

“Owned Properties” shall have the meaning given to that term in Section 4.01(z).

“PACA” shall mean the Perishable Agricultural Commodities Act, 7 U.S.C.
Section 499.

“Parallel Obligations” shall have the meaning given to the term in
Section 2.14(d)(i).

 

25



--------------------------------------------------------------------------------

 

“Parallel Security” shall have the meaning given to the term in Section 2.14(d).

“Parent Guarantee Agreement” shall mean the Guarantee Agreement executed and
delivered by CBII pursuant to Section 3.01(a), substantially in the form of
Exhibit J.

“Parent Guarantor” shall mean CBII.

“Participants” shall have the meaning given to that term in Section 8.05(b).

“Participation Seller” shall have the meaning given to that term in
Section 8.15(a).

“Patent Security Agreements” shall mean the Patent Security Agreements executed
and delivered by the Grantors party thereto, as the same may be amended,
restated, supplemented or modified from time to time, and substantially in the
form of Exhibit N.

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

“Pension Plan” shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Significant
Party or any ERISA Affiliate or to which any Significant Party or any ERISA
Affiliate contributes or has an obligation to contribute, or solely in the case
of a multiple employer plan (as described in Section 4064(a) of ERISA) has made
contributions at any time during the immediately preceding five plan years.

“Permitted Acquisition” shall have the meaning given to that term in Section
5.02(d)(iii).

“Permitted Asset Disposition” shall mean any asset disposition permitted under
Section 5.02(c).

“Permitted Indebtedness” shall mean all Indebtedness that is permitted to be
created, incurred, assumed, or to exist in accordance with Section 5.02(a).

“Permitted Joint Venture” shall mean the Persons listed on Schedule II as well
as any Person (a) 50% or less of whose Equity Securities are owned directly or
indirectly by a Borrower Entity, (b) that if allowed to make Distributions,
dividends, and loans to Equity Security holders, the Borrower Entity that holds
the Equity Securities in such Person is entitled to receive Distributions,
dividends, and loans at least equal to a pro rata proportion of such Borrower
Entity’s Equity Securities in such Person and (c) for which no Borrower Entity
has liability, primarily, secondarily, or otherwise, for the Funded Debt or
other obligations of such Person.

“Permitted Liens” shall mean Liens that fall within any one of the following
categories (whether or not such Liens could fall within one or more other
categories, and if a Lien could qualify for more than one of the following
categories, the Borrower may designate which category the Lien qualifies for
without such Lien counting against other categories):

(a) any Liens on assets existing on the Effective Date and listed in
Schedule 5.02(b), except that any unlisted immaterial Liens shall also
constitute Permitted Liens for purposes of this clause (a) but only to the
extent that (i) the aggregate amount of the

 

26



--------------------------------------------------------------------------------

obligations secured by such Liens does not exceed $1,000,000 and (ii) the assets
encumbered by such Liens are owned solely by Non-US Subsidiaries and are not
Collateral;

(b) Liens on assets acquired after the Effective Date that were existing at the
time of the acquisition of such asset by a Borrower Entity; provided that
(i) such Liens were in existence prior to the contemplation of such acquisition,
were not granted in anticipation of such acquisition and do not extend to any
other assets and (ii) the aggregate amount of all Indebtedness secured by Liens
on assets of the Borrower Entities pursuant to this clause (b) and clauses (c),
(d) and (u) of this definition shall not exceed $50,000,000 in any fiscal year
of the Borrower (it being understood that any such Indebtedness secured by Liens
not incurred in any fiscal year of the Borrower may be incurred in the
succeeding fiscal years of the Borrower);

(c) Liens on assets to secure the purchase price of such assets to be acquired,
which Liens cover only the assets acquired with such Indebtedness, and Liens on
assets to secure Capital Lease obligations which Liens cover only the assets so
acquired by Capital Lease (or any extensions, renewals or replacements of any
such Liens for the same or a lesser amount); provided that the aggregate amount
of all Indebtedness secured by Liens on assets of the Borrower Entities pursuant
to this clause (c) and clauses (b), (d) and (u) of this definition shall not
exceed $50,000,000 in any fiscal year of the Borrower (it being understood that
any such Indebtedness secured by Liens not incurred in any fiscal year of the
Borrower may be incurred in the succeeding fiscal years of the Borrower);

(d) Liens on an entity or its assets existing at the time the entity becomes a
Subsidiary or is merged with any Borrower Entity, or assumed in connection with
the acquisition of its assets; provided that (i) such Liens were in existence
prior to the contemplation of such acquisition or merger, were not granted in
anticipation of such acquisition or merger and do not extend to any assets other
than those of the Person that becomes a Subsidiary or is merged with any
Borrower Entity and (ii) the aggregate amount of all Indebtedness secured by
Liens on assets of the Borrower Entities pursuant to this clause (d) and clauses
(b), (c) and (u) of this definition shall not exceed $50,000,000 in any fiscal
year of the Borrower (it being understood that any such Indebtedness secured by
Liens not incurred in any fiscal year of the Borrower may be incurred in the
succeeding fiscal years of the Borrower);

(e) statutory Liens of landlords and carriers, warehousemen, mechanics,
materialmen, repairmen or other like Liens (i) arising in the ordinary course of
business, and (ii) for amounts not overdue for more than 90 days or being
contested in good faith by appropriate proceedings and as to which adequate
reserves (as required by GAAP) have been established therefor;

(f) judgment Liens and other similar Liens arising in the ordinary course of
business; provided that (i) the enforcement of the Liens is stayed, (ii) the
claims secured by the Liens are being actively contested, in good faith and by
appropriate proceedings and as to which adequate reserves (as required by GAAP)
have been established therefor, and (iii) the judgment would not otherwise
constitute a Default;

 

27



--------------------------------------------------------------------------------

 

(g) Liens for taxes, assessments or Governmental Charges not yet due and payable
or being contested in good faith by appropriate proceedings and as to which
adequate reserves (as required by GAAP) have been established therefor;

(h) Liens on property of a Non-US Subsidiary to secure Indebtedness of such
Non-US Subsidiary that is otherwise permitted under Section 5.02;

(i) Liens on Non-US bank accounts in accordance with customary banking practice;

(j) easements, rights of way, restrictions and other similar encumbrances on
title to real property to the extent they are incurred in the ordinary course of
business of any Borrower Entity and do not materially detract from the value of
such property or materially interfere with the ordinary course of business of
any Borrower Entity;

(k) pledges or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation;

(l) deposits and other Liens to secure Surety Instruments and the performance of
bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety and appeal bonds, performance bonds and other similar
obligations incurred in the ordinary course of business;

(m) Liens granted on assets of any Borrower Entity created in favor of Lenders
or Administrative Agent pursuant to the Security Documents;

(n) judgment Liens not giving rise to an Event of Default so long as such Lien
is adequately bonded and any appropriate legal proceedings which may have been
duly initiated for the review of such judgment shall not have been terminated or
the period within which such proceedings may be initiated shall not have
expired;

(o) Liens to secure Hedging Obligations incurred in the ordinary course of
business solely for the purpose of fixing or hedging interest rate risk, Non-US
currency risk or financial and other similar risks (including commodity risks);
provided that with respect to Hedging Obligations with respect to Indebtedness
such Liens do not extend to property or assets other than the property or assets
securing such Indebtedness and provided, further, that such Liens do not extend
to the Collateral (unless such Liens are granted under the Security Documents);

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to serve as payment of custom duties in connection with the importation of
goods;

(q) leases, subleases or licenses and sublicenses granted to others that do not
materially detract from the value of such property or materially interfere with
the ordinary course of business of any CBII Entity;

(r) Liens arising from the filing of Uniform Commercial Code financing
statements regarding leases;

 

28



--------------------------------------------------------------------------------

 

(s) Liens on receivables assets of any Non-US Subsidiary securing receivables
obligations of any Non-US Subsidiary;

(t) Liens securing Indebtedness which is incurred to refinance secured
Indebtedness outstanding on the Effective Date and refinancings thereof;
provided that the amount of such Indebtedness is not increased and such Liens do
not extend to or cover any property or assets of any Borrower Entity other than
the property or assets securing the Indebtedness being refinanced;

(u) additional Liens to secure Indebtedness provided that (i) the aggregate
amount of all Indebtedness secured by Liens on assets of the Borrower Entities
pursuant to this clause (u) and clauses (b), (c) and (d) of this definition
shall not exceed $50,000,000 in any fiscal year of the Borrower (it being
understood that any such Indebtedness secured by Liens not incurred in any
fiscal year of the Borrower may be incurred in the succeeding fiscal years of
the Borrower), (ii) the assets covered by any additional Liens permitted to be
incurred pursuant to this clause (u) shall not include any Equity Securities of
any Pledged Persons and (iii) to the extent any additional Liens permitted to be
incurred pursuant to this clause (u) shall cover any Collateral, such additional
Liens shall be expressly subject and subordinate to the Liens on such Collateral
granted for the benefit of the Secured Parties on terms reasonably satisfactory
to the Administrative Agent;

(v) statutory Liens of vendors of perishable agricultural commodities or the
like (i) arising pursuant to the provisions of PACA, (ii) arising in the
ordinary course of business and (iii) for amounts not overdue for more than 90
days or being contested in good faith by appropriate proceedings and as to which
adequate reserves (as required by GAAP) have been established therefor;

(w) Liens securing intercompany obligations (i) of any of the Borrower’s direct
or indirect Non-US Subsidiaries to the Borrower or CBII, (ii) between or among
any of the Borrower’s direct or indirect Non-US Subsidiaries that are not Loan
Parties, or (iii) between or among any of the Borrower’s direct or indirect US
Subsidiaries, if such Liens are expressly subordinate to the Liens granted under
the Security Documents, in form and substance reasonably satisfactory to the
Administrative Agent;

(x) Permitted Encumbrances (as defined in each Mortgage); and

(y) purchase money Liens upon Container Assets acquired by any of the CBII
Entities in the ordinary course of business to secure the purchase price of such
Container Assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition of any such Container Assets to be subject to such
Liens, or extensions, renewals or replacements of any of the foregoing;
provided, however, that no such Lien shall extend to or cover any property other
than the Container Assets being acquired, and no such extension, renewal or
replacement shall extend to or cover any property not theretofore subject to the
Lien being extended, renewed or replaced.

“Permitted Sales” shall have the meaning given to that term in the definition of
Asset Sales.

 

29



--------------------------------------------------------------------------------

 

“Person” shall mean an individual, a corporation, a partnership, a limited
liability company, a joint venture, an association, a trust, an unincorporated
organization or any other entity or organization, including a Governmental
Authority or political subdivision or an agency or instrumentality thereof.

“Platform” shall have the meaning given to that term in Section 8.01(c)(i).

“Pledge Agreements” shall mean the Pledge Agreements executed and delivered by
the Pledgors pursuant to Section 2.14(c), 3.01(a) or 5.01(i), as the case may
be, as the same may be amended, restated, supplemented or modified from time to
time, substantially in the form attached as Exhibit I.

“Pledged Equity Securities” shall have the meaning given to that term in
Section 3.01(a)(v).

“Pledged Intercompany Notes” shall have the meaning given to that term in
Section 3.01(a)(iv).

“Pledged Persons” shall mean (a) the Borrower and the other Persons listed on
Schedule III, (b) US Subsidiaries formed, acquired, or becoming US Subsidiaries
after the Effective Date, (c) Significant Non-US Subsidiaries formed or acquired
after the Effective Date and (d) any Non-US Subsidiary which after the Effective
Date becomes a Significant Non-US Subsidiary (it being understood that, solely
in respect of this clause (d), there shall be excluded from the determination of
whether such a Non-US Subsidiary is a Significant Subsidiary any intercompany
sales and receivables from any CBII Entities); provided, however, that
notwithstanding anything to the contrary herein, (i) if by virtue of mandatory
provisions of the applicable law of the jurisdiction of organization of a
Significant Non-US Subsidiary a pledge of the Equity Securities of such
Significant Non-US Subsidiary shall be prohibited (and the Administrative Agent
shall be reasonably satisfied that there is no alternative manner to structure
such pledge) or (ii) if the Administrative Agent and CBII, using best efforts,
mutually agree, after taking into consideration the value of the assets of any
Significant Non-US Subsidiary, (A) that by virtue of pledging more than 65% of
the Voting Equity Securities of such Significant Non-US Subsidiary, a
Section 956 Issue will result with respect to such Significant Non-US
Subsidiary, then only 100% of the non-voting Equity Securities and 65% of the
voting Equity Securities of such Significant Non-US Subsidiary shall be pledged,
and (B) that by virtue of (x) pledging 100% of the non-voting Equity Securities
and 65% of the voting Equity Securities of any Significant Latin American
Subsidiary, such Significant Latin American Subsidiary shall be obligated to pay
material local fees, (y) pledging 65% of the voting Equity Securities of such
Significant Non-US Subsidiary, a Section 956 Issue will result with respect to
the Pledgor of such Significant Non-US Subsidiary or (z) a pledge of or by a
Significant Non-US Subsidiary, personal liability of the officers or directors
of such Significant Non-US Subsidiary under the laws of the jurisdiction in
which such Significant Non-US Subsidiary is organized will result, then none of
the non-voting Equity Securities and voting Equity Securities of such
Significant Non-US Subsidiary shall be pledged, such Significant Non-US
Subsidiary shall not be one of the Pledged Persons and no Pledge Agreement shall
be executed with respect to the Equity Securities of such Significant Non-US
Subsidiary unless and except to the extent that the Equity Securities thereof
may be so pledged without such Section 956 Issue, such prohibition, such

 

30



--------------------------------------------------------------------------------

personal liability or resulting in an obligation of such Significant Latin
American Subsidiary to pay material local fees, as applicable; and provided,
further, that if some or all of the Equity Securities of a Borrower Entity that
directly or indirectly owns Equity Securities of such Significant Non-US
Subsidiary are not the subject of a Pledge Agreement and may be pledged to the
Administrative Agent without such prohibition or without resulting in an
obligation of such Significant Latin American Subsidiary to pay material local
fees, as applicable, such Borrower Entity shall become one of the Pledged
Persons.

“Pledgors” shall mean those Persons pledging their interests in a Pledged
Person.

“Post Effective Date Requirements Letter Agreement” shall have the meaning given
to that term in the definition of Effective Date.

“Pre-Commitment Information” shall mean all written information, including one
or more confidential information memoranda and other marketing materials to be
used in connection with the syndication of the Commitments that have been made
available to Rabobank by CBII, the Borrower or any representative thereof.

“Principal Trademarks” shall mean those trademarks described as “Principal
Trademarks” on Schedule 4.01(n), which may be updated hereafter upon the
agreement of the Borrower and the Administrative Agent, except that the deletion
of any material “Principal Trademarks” shall require the consent of the Required
Lenders.

“Pro Forma Compliance” shall mean:

(a) with respect to the Borrower Leverage Ratio, on any date of determination,
the Borrower would have been in compliance with the Borrower Leverage Ratio
covenant set forth in Section 5.03(a) as at the end of the four-quarter period
ending on the day that is the close of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 5.01(a) ending
prior to such determination date if the Borrower Funded Debt outstanding on such
date of determination (after giving effect to any Funded Debt and use of
proceeds from the Funded Debt to be incurred for the event requiring such
measurement or on such date of determination) were outstanding on the last day
of such most recent fiscal quarter; and

(b) with respect to the Fixed Charge Coverage Ratio, on any date of
determination, the Borrower would have been in compliance with the Fixed Charge
Coverage Ratio covenant set forth in Section 5.03(b) as at the end of the
four-quarter period ending on the day that is the close of the most recent
fiscal quarter for which financial statements have been delivered pursuant to
Section 5.01(a) ending prior to such determination date if all asset
dispositions, acquisitions, and Distributions in accordance with Sections
5.02(c), 5.02(d) and 5.02(f) (after giving effect to any such asset
dispositions, acquisitions, and Distributions to occur for the event requiring
such measurement or on such date of determination) occurred on the first day of
such most recently completed four-quarter period.

“Properties” shall mean, collectively, the Owned Properties and the property
subject to the Clayton County Lease.

 

31



--------------------------------------------------------------------------------

 

“Rate Contract” shall mean any agreement or document now existing or hereafter
entered into in respect of any swap, cap, collar, hedge, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions.

“Reduction Notice” shall have the meaning given to that term in Section 2.04(a).

“Refinancing Indebtedness” shall mean any refinancing of existing Indebtedness,
so long as such refinancing Indebtedness (a) is permitted to be incurred under
Section 5.02(a), (b) does not result in an increase in the aggregate principal
amount of the Indebtedness being refinanced and (c) any Liens securing such
refinancing Indebtedness do not extend to or cover any property or assets of any
CBII Entity other than the property or assets securing the Indebtedness being
refinanced.

“Register” shall have the meaning given to that term in Section 8.05(d).

“Relevant Event” shall have the meaning given to that term in
Section 2.06(c)(iii).

“Relevant Sale” shall have the meaning given to that term in
Section 2.06(c)(ii).

“Replacement Lender” shall have the meaning given to that term in Section 2.15.

“Reportable Event” shall have the meaning given to that term in Title IV of
ERISA and applicable regulations thereunder for which notice thereof has not
been waived pursuant to applicable regulations.

“Required Lenders” shall mean, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) so long as the Revolving Loan Commitments
have not been terminated, the aggregate Revolving Loan Commitments at such time
or, if the Revolving Loan Commitments have been terminated, the aggregate
Effective Amount (based on each such Lender’s Revolving Proportionate Share
thereof) of all Revolving Loans, L/C Obligations and Swing Line Loans
outstanding at such time and (b) the aggregate principal amount of the Term
Loans outstanding at such time, except that, at any time any Lender is a
Defaulting Lender, all such Defaulting Lenders shall be excluded in determining
“Required Lenders” and, in such case, “Required Lenders” shall mean Lenders that
are not Defaulting Lenders owed or holding at least a majority in interest of
the sum of (a) so long as the Revolving Loan Commitments have not been
terminated, the aggregate Revolving Loan Commitments of all Lenders that are not
Defaulting Lenders at such time or, if the Revolving Loan Commitments have been
terminated, the aggregate Effective Amount (based on each such Lender’s
Revolving Proportionate Share thereof) of all Revolving Loans, L/C Obligations
and Swing Line Loans of all Lenders that are not Defaulting Lenders outstanding
at such time and (b) the aggregate principal amount of the Term Loans of all
Lenders that are not Defaulting Lenders outstanding at such time.

“Required Revolving Lenders” shall mean, at any time, the Revolving Lenders
whose Revolving Proportionate Shares then exceed 50%, except that, at any time
any Revolving Lender is a Defaulting Lender, all Defaulting Lenders shall be
excluded in determining “Required

 

32



--------------------------------------------------------------------------------

Revolving Lenders”, and, in such case, “Required Revolving Lenders” shall mean
Lenders that are not Defaulting Lenders having total Revolving Proportionate
Shares exceeding 50% of the total Revolving Proportionate Shares of all Lenders
that are not Defaulting Lenders at such time.

“Required Term Lenders” shall mean, at any time, Lenders owed or holding at
least a majority in interest of the aggregate principal amount of the Term Loans
outstanding at such time, except that, at any time any Term Lender is a
Defaulting Lender, all Defaulting Lenders shall be excluded in determining
“Required Term Lenders” and, in such case, “Required Term Lenders” shall mean
Lenders that are not Defaulting Lenders owed or holding at least a majority in
interest of the aggregate principal amount of the Term Loans of all Lenders that
are not Defaulting Lenders outstanding at such time.

“Requirement of Law” applicable to any Person shall mean (a) the articles or
certificate of incorporation and by-laws or other organizational or governing
documents of such Person, (b) any Governmental Rule applicable to such Person,
(c) any license, permit, approval or other authorization granted by any
Governmental Authority to or for the benefit of such Person or (d) any judgment,
decision or determination of any Governmental Authority or arbitrator, in each
case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Reserve Requirement” shall mean, with respect to any day in an Interest Period
for a LIBOR Loan, the aggregate of the maximum of the reserve requirement rates
(expressed as a decimal) in effect on such day for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D of the
Federal Reserve Board) maintained by a member bank of the Federal Reserve
System. As used herein, the term “reserve requirement” shall include any basic,
supplemental or emergency reserve requirements imposed on any Lender by any
Governmental Authority.

“Revolving Lender” shall mean any Lender that has a Revolving Loan Commitment.

“Revolving Loan” shall have the meaning given to that term in Section 2.01(b).

“Revolving Loan Borrowing” shall mean a borrowing by the Borrower consisting of
the Revolving Loans made by each of the Revolving Lenders on the same date and
of the same Type pursuant to a single Notice of Borrowing.

“Revolving Loan Commitment” shall mean, with respect to any Revolving Lender at
any time, the amount set forth in the Lender Addendum delivered by such
Revolving Lender under the caption “Revolving Loan Commitment” or, if such
Lender has entered into one or more Assignment Agreements, set forth for such
Lender in the Register maintained by the Administrative Agent pursuant to
Section 8.05(d) as such Lender’s “Revolving Loan Commitment”, as such amount may
be reduced pursuant to Section 2.04 or increased pursuant to Section 2.16. For
all purposes of this Agreement, the Revolving Loan Commitments shall be deemed
to have been “terminated” on the Maturity Date or if the Revolving Loan
Commitments are otherwise reduced to zero or terminated.

 

33



--------------------------------------------------------------------------------

 

“Revolving Loan Facility” shall mean, at any time, the aggregate amount of the
Revolving Lenders’ Revolving Loan Commitments at such time. As of the Effective
Date, the amount of the Revolving Loan Facility is $150,000,000.

“Revolving Loan Note” shall mean a promissory note of the Borrower payable to
the order of any Revolving Lender, in substantially the form of Exhibit E-1,
evidencing the aggregate indebtedness of the Borrower to such Lender resulting
from the Revolving Loans and L/C Advances made by such Lender.

“Revolving Loan Pricing Grid” shall mean:

 

Tier

  

Consolidated Adjusted Leverage Ratio

   Applicable Margin
for LIBOR Loans
(bps per annum)      Applicable Margin
for Base Rate Loans
(bps per  annum)  

1

  

³ 5.50 to 1.00

     375         275   

2

  

³ 4.50 to 1.00 but < 5.50 to 1.00

     350         250   

3

  

³ 3.75 to 1.00 but < 4.50 to 1.00

     325         225   

4

  

< 3.75 to 1.00

     300         200   

Any increase or decrease in the Applicable Margin for Revolving Loans or the
Letter of Credit Fee Percentage resulting from a change in the Consolidated
Adjusted Leverage Ratio shall become effective as of the fifth Business Day
following the date a Compliance Certificate is required to be delivered pursuant
to Sections 5.01(a)(iii) (other than the Compliance Certificate delivered 120
days after the close of each fiscal year in respect of yearly Financial
Statements of the Borrower Entities) or 5.02(d)(iii); provided, however, that if
no Compliance Certificate is delivered within three days of when due in
accordance with such Sections, then Tier 1 of the Revolving Loan Pricing Grid
shall apply as of the date of the failure to deliver such Compliance Certificate
until the fifth Business Day after the date on which the Borrower delivers a
Compliance Certificate in the form of Exhibit G-1 (in respect of
Section 5.01(a)(iii)) or Exhibit G-2 (in respect of Section 5.02(d)(iii)) and
thereafter the Applicable Margin for Revolving Loans and the Letter of Credit
Fee Percentage shall be based on the Consolidated Adjusted Leverage Ratio
indicated on such Compliance Certificate until such time as the Applicable
Margin for Revolving Loans and the Letter of Credit Fee Percentage are further
adjusted as set forth in this definition.

“Revolving Proportionate Share” shall mean, with respect to any Revolving
Lender:

(a) if the Revolving Loan Commitments have not been terminated, the ratio
(expressed as a percentage rounded to the eighth digit to the right of the
decimal point) of (i) such Lender’s Revolving Loan Commitment at such time to
(ii) the Revolving Loan Facility at such time; and

(b) if the Revolving Loan Commitments have been terminated, the ratio (expressed
as a percentage rounded to the eighth digit to the right of the decimal point)
of (i) the sum of (A) the Effective Amount of such Lender’s Revolving Loans, and
(B) such Revolving

 

34



--------------------------------------------------------------------------------

Lender’s share (based on its Revolving Proportionate Share immediately prior to
such termination) of the Effective Amount of all L/C Obligations and all Swing
Line Loans to (ii) the sum of (A) the aggregate Effective Amount of all
Revolving Loans and Swing Line Loans and (B) the aggregate Effective Amount of
all L/C Obligations.

The initial Revolving Proportionate Share of each Revolving Lender is set forth
in the Lender Addendum delivered by such Revolving Lender under the caption
“Revolving Proportionate Share”.

“Sales Basket Amount” shall have the meaning given to that term in
Section 2.06(c)(ii).

“Section 956 Issue” shall mean that the granting of a pledge of Equity
Securities or the execution of a Guarantee Agreement by a Non-US Subsidiary
results in the pledged or pledging Non-US Subsidiary or the Non-US Subsidiary
guarantor being deemed to have made a dividend in a material amount to its first
tier US equity owner pursuant to IRC Section 956, and related sections of the
IRC and the regulations promulgated thereunder.

“Secured Obligations” shall mean any Obligations owing to the Secured Parties,
any Guarantees thereof by the Loan Parties, and any Lender Rate Contract
Obligations.

“Secured Parties” shall mean, collectively, the Administrative Agent, any
Supplemental Collateral Agent, the Revolving Lenders, the Swing Line Lender, the
L/C Issuer, the Term Lenders, the Existing Swap Counterparties and, whether or
not such Person has ceased to be a Lender or an Affiliate of a Lender under this
Agreement, any Lender or any Affiliate of a Lender as a counterparty to a Lender
Rate Contract.

“Security Agreements” shall mean the security agreements (including any amended
and restated security agreements) executed and delivered by (a) the Borrower,
(b) CBII or (c) the US Subsidiaries pursuant to Sections 2.14(c), 3.01(a) or
5.01(i), as the case may be, as the same may be amended, restated, supplemented
or modified from time to time, substantially in the form of Exhibit L.

“Security Documents” shall mean the Security Agreements, the Pledge Agreements,
the Intellectual Property Security Agreements, the Mortgages and all other
instruments, agreements and documents (including Uniform Commercial Code
financing statements) delivered to the Administrative Agent in connection with
any Collateral or to secure any Secured Obligation or any Guarantee of the
Secured Obligations, as the same may be amended, restated, supplemented or
modified from time to time to the extent permitted under the Credit Documents.

“Senior Notes (7  1/2%)” shall mean the 7 1/2% Senior Notes due 2014 of CBII.

“Senior Notes (7 1/2%) Indenture” shall mean that certain Indenture dated as of
September 28, 2004, between CBII, as issuer, and LaSalle Bank National
Association, as trustee, and the First Supplemental Indenture thereto, dated as
of February 4, 2008, in respect of the Senior Notes (7 1/2%), as amended,
restated, supplemented or modified from time to time to the extent permitted
under the Credit Documents.

“Senior Notes (87/8%)” shall mean the 87/8% Senior Notes due 2015 of CBII.

 

35



--------------------------------------------------------------------------------

 

“Senior Notes (87/8%) Indenture” shall mean that certain Indenture dated as of
June 28, 2005, between CBII, as issuer, and LaSalle Bank National Association,
as trustee, in respect of the Senior Notes (87/8%), as further amended,
restated, supplemented or modified from time to time to the extent permitted
under the Credit Documents.

“Servicios Chile” shall mean Servicios Chiquita-Enza Chile Limitada, a Chilean
limitada.

“Significant Latin American Subsidiaries” shall mean the Significant
Subsidiaries that are Latin American Subsidiaries.

“Significant Non-US Subsidiaries” shall mean the Significant Latin American
Subsidiaries and Significant Other Non-US Subsidiaries.

“Significant Other Non-US Subsidiaries” shall mean the Significant Subsidiaries
that are not Significant US Subsidiaries or Significant Latin American
Subsidiaries.

“Significant Parties” or “Significant Party” shall mean CBII, the Borrower, and
Significant Subsidiaries.

“Significant Revenue” shall mean, with respect to any Subsidiary, annual gross
revenue exceeding the Dollar equivalent of $10,000,000 as at the end of the most
recent fiscal year.

“Significant Subsidiaries” shall mean each of the Borrower Entities described as
Significant Subsidiaries on Schedule 4.01(q), and each other direct or indirect
Subsidiary of CBII that, at any date of determination, meets any of the
following criteria:

(a) for the most recent fiscal year generated gross revenue (excluding
intercompany sales among the CBII Entities) exceeding the Dollar equivalent of
$40,000,000; or

(b) as at the end of the most recent fiscal year, owned assets (excluding
intercompany receivables from the CBII Entities) exceeding the Dollar equivalent
of $15,000,000.

“Significant US Subsidiaries” shall mean all direct or indirect Significant
Subsidiaries of CBII which are organized under the laws of the US, any state
thereof or the District of Columbia.

“Solvent” shall mean, with respect to any Person on any date, that on such date
(a) the fair value of the assets of such Person is greater than the fair value
of the probable liabilities (including contingent, subordinated, matured and
unliquidated liabilities but not intercompany payables and obligations) of such
Person, (b) the present fair saleable value of the assets of such Person is
greater than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature or (d) such Person is not engaged in or about to engage in business or
transactions for which such Person’s property would constitute an unreasonably
small capital.

 

36



--------------------------------------------------------------------------------

 

“Stock and Warrant Repurchases” shall mean repurchases of CBII common stock and
warrants to subscribe for CBII common stock as may be approved by CBII’s Board
of Directors from time to time.

“Subsidiary” shall mean (a) any Person (including a corporation, partnership,
limited liability company or other entity) more than 50% of whose Equity
Securities having by the terms thereof, at that time, ordinary voting power to
elect a majority of the directors (or comparable positions) of such Person is at
the time owned directly or indirectly by any other Person, by such other Person
and one or more of its other Subsidiaries or by one or more of such other
Person’s other Subsidiaries or (b) any other Person included in the Financial
Statements of such Person on a consolidated basis. Unless otherwise indicated in
this Agreement, “Subsidiary” shall mean a Subsidiary of the Borrower.

“Subsidiary Guarantee Agreements” shall mean, collectively, each Guarantee
Agreement executed and delivered by each Subsidiary Guarantor pursuant to
Section 3.01(a) or 5.01(i), as the case may be, and substantially in the form
attached as Exhibit K (and, where appropriate, with such changes as the
Administrative Agent may reasonably require to give effect to local law
requirements in respect of any Non-US Subsidiary Guarantors).

“Subsidiary Guarantors” shall mean (a) entities listed on Part II of Schedule I,
(b) US Subsidiaries formed, acquired or becoming US Subsidiaries after the
Effective Date and (c) Significant Non-US Subsidiaries formed, acquired or
becoming Significant Non-US Subsidiaries after the Effective Date; provided,
however, if the Administrative Agent and CBII, using best efforts, mutually
agree, after taking into consideration the value of the assets of such
Significant Non-US Subsidiary, that by virtue of entering into a Subsidiary
Guarantee Agreement or Guaranteeing the Secured Obligations (a) a Section 956
Issue will result with respect to a Significant Non-US Subsidiary, (b) personal
liability of the officers or directors of such Significant Non-US Subsidiary
under the laws of the jurisdiction in which such Significant Non-US Subsidiary
is organized will result or (c) if such Significant Non-US Subsidiary is a
Significant Latin American Subsidiary, such Significant Non-US Subsidiary will
be required to pay material local fees, such Significant Non-US Subsidiary shall
not be a Subsidiary Guarantor and shall not execute a Subsidiary Guarantee
Agreement (or Guarantee the Secured Obligations) until such time as such
Section 956 Issue, personal liability or material local fee liability, as
applicable, shall no longer exist.

“Supplemental Collateral Agent” shall have the meaning given to that term in
Section 7.09(a).

“Surety Instruments” shall mean all letters of credit (including standby and
commercial), banker’s acceptances, bank guarantees, shipside bonds, surety bonds
(other than bonds for workers’ compensation or other ordinary course
governmental obligations) and similar instruments.

“Surviving Indebtedness” shall mean Indebtedness of each Loan Party and its
Subsidiaries outstanding immediately before and after giving effect to the
initial Credit Extension on the Effective Date.

 

37



--------------------------------------------------------------------------------

 

“Swing Line” shall mean the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.03.

“Swing Line Borrowing” shall mean a borrowing of a Swing Line Loan.

“Swing Line Lender” shall mean Rabobank in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” shall have the meaning given to that term in Section 2.03(a).

“Swing Line Note” shall have the meaning given to that term in Section 2.08(c).

“Swing Line Sublimit” shall mean an amount equal to the lesser of
(a) $10,000,000 and (b) the Revolving Loan Facility. The Swing Line Sublimit is
part of, and not in addition to, the Revolving Loan Facility.

“Syndication Agent” shall mean Wells Fargo, acting its capacity as syndication
agent.

“Synthetic Lease” shall mean each arrangement, however described, under which
the obligor accounts for its interest in the property covered thereby under GAAP
as lessee of a lease which is not a Capital Lease and accounts for its interest
in the property covered thereby for Federal income tax purposes as the owner.

“Synthetic Lease Interest Component” shall mean, with respect to any Person for
any period, the portion of rent paid or payable (without duplication) for such
period under Synthetic Leases of such Person that would be treated as interest
in accordance with Financial Accounting Standards Board Statement No. 13 if such
Synthetic Leases were treated as Capital Leases under GAAP.

“Synthetic Lease Principal Component” shall mean, with respect to any Person for
any period, the portion of rent (exclusive of the Synthetic Lease Interest
Component) paid or payable (without duplication) for such period under Synthetic
Leases of such Person that would be treated as principal in accordance with
Financial Accounting Standards Board Statement No. 13 if such Synthetic Leases
were treated as Capital Leases under GAAP.

“Taxes” shall have the meaning given to such term in Section 2.12(a).

“Temporary Cash Investments” shall mean:

(a) investments in marketable direct obligations issued or guaranteed by the US,
or of any Governmental Authority or political subdivision thereof, maturing
within 18 months of the date of purchase;

(b) investments in certificates of deposit issued by a bank organized under the
laws of the US or any state thereof or the District of Columbia, in each case
having capital and unimpaired surplus totaling more than $500,000,000 and rated
at least A-1 by Standard & Poor’s Ratings Group (“S&P”) and P-1 by Moody’s
Investors Service, Inc. (“Moody’s”) (or their equivalent) (any such bank, an
“Approved Bank”), maturing within 397 days of purchase;

 

38



--------------------------------------------------------------------------------

 

(c) repurchase obligations with a term of not more than seven days for
underlying Equity Securities of the types described in clauses (a) and (b) above
entered into with any Approved Bank;

(d) commercial paper or finance company paper issued by any Person incorporated
under the laws of the US or any state thereof and rated at least A-1 by S&P and
P-1 by Moody’s (or their equivalent) maturing within 397 days of purchase;

(e) Investments not exceeding 397 days in maturity in money market funds that
invest primarily all of such funds’ assets in the Investments described in
clauses (a) through (d) above; and

(f) in the case of the Borrower’s Non-US Subsidiaries, similar short term
investments made in the ordinary course of business or with a commercial bank
organized under the laws of any Non-US jurisdiction which is a member of the
OECD, or a political subdivision of any such Non-US jurisdiction, and having a
combined capital and surplus of at least the equivalent of $100,000,000;
provided that such bank is acting through a branch or agency located in the
country in which it is organized or another country which is also a member of
the OECD.

“Term Lender” shall mean any Lender that has a Term Loan Commitment or that has
made or holds a Term Loan.

“Term Loan” shall have the meaning given to that term in Section 2.01(a).

“Term Loan Borrowing” shall mean a borrowing consisting of simultaneous Term
Loans of the same Type made by the Term Lenders.

“Term Loan Commitment” shall mean, with respect to any Term Lender at any time,
the amount set forth in the Lender Addendum delivered by such Term Lender under
the caption “Term Loan Commitment” or, if such Lender has entered into one or
more Assignment Agreements, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 8.05(d) as such Lender’s “Term
Loan Commitment”.

“Term Loan Facility” shall mean, at any time, the Term Lenders’ Term Loan
Commitments and the Term Loans provided thereunder. As of the Effective Date,
the amount of the Term Loan Facility is $200,000,000.

“Term Loan Note” shall mean a promissory note of the Borrower payable to the
order of any Term Lender, in substantially the form of Exhibit E-2, evidencing
the indebtedness of the Borrower to such Lender resulting from the Term Loan
made by such Lender.

 

39



--------------------------------------------------------------------------------

 

“Term Loan Pricing Grid” shall mean:

 

Tier

  

Consolidated Adjusted Leverage Ratio

   Applicable Margin
for LIBOR Loans
(bps per annum)      Applicable Margin
for Base Rate Loans
(bps per  annum)   1    ³ 5.50 to 1.00      450         350    2    ³ 4.50 to
1.00 but < 5.50 to 1.00      425         325    3    ³ 3.75 to 1.00 but < 4.50
to 1.00      400         300    4    < 3.75 to 1.00      375         275   

Any increase or decrease in the Applicable Margin for Term Loans resulting from
a change in the Consolidated Adjusted Leverage Ratio shall become effective as
of the fifth Business Day following the date a Compliance Certificate is
required to be delivered pursuant to Sections 5.01(a)(iii) (other than the
Compliance Certificate delivered 120 days after the close of each fiscal year in
respect of yearly Financial Statements of the Borrower Entities) or
5.02(d)(iii); provided, however, that if no Compliance Certificate is delivered
within three days of when due in accordance with such Sections, then Tier 1 of
the Term Loan Pricing Grid shall apply as of the date of the failure to deliver
such Compliance Certificate until the fifth Business Day after the date on which
the Borrower delivers a Compliance Certificate in the form of Exhibit G-1 (in
respect of Section 5.01(a)(iii)) or Exhibit G-2 (in respect of
Section 5.02(d)(iii)) and thereafter the Applicable Margin for Term Loans shall
be based on the Consolidated Adjusted Leverage Ratio indicated on such
Compliance Certificate until such time as the Applicable Margin for Term Loan
are further adjusted as set forth in this definition.

“Termination Date” shall mean (a) for purposes of the Revolving Loan Facility,
the earlier of (i) the date of termination in whole of the Revolving Loan
Facility pursuant to this Agreement and (ii) the Maturity Date and (b) for
purposes of the Term Loan Facility, the earlier of (i) the acceleration of all
amounts owing under the Term Loan Facility (pursuant to Section 6.02 or
otherwise) and (ii) the Maturity Date.

“Termination Value” shall mean, in respect of any one or more Lender Rate
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Lender Rate Contracts, (a) for any date on or
after the date such Lender Rate Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Lender Rate Contracts, as
determined by the Administrative Agent based upon one or more mid-market or
other readily available quotations provided by any recognized dealer in such
Lender Rate Contracts which may include any Lender.

“Trademark Security Agreements” shall mean the Trademark Security Agreements
executed and delivered by the Grantors party thereto, as the same may be
amended, restated, supplemented or modified from time to time, and substantially
in the form of Exhibit O.

“Trademarks” shall have the meaning given to that term in Section 4.01(n).

 

40



--------------------------------------------------------------------------------

 

“Transaction” shall mean the transactions contemplated by the Credit Documents.

“Type” shall mean, with respect to any Loan or Borrowing at any time, the
classification of such Loan or Borrowing by the type of interest rate it then
bears, whether an interest rate based upon the Base Rate or the LIBOR Rate.

“Unaccrued Indemnity Claims” shall mean claims for indemnification that may be
asserted by the Administrative Agent, the L/C Issuer, the Swing Line Lender, any
Lender or any other Indemnitee under the Credit Documents that are unaccrued and
contingent and as to which no claim, notice or demand has been given to or made
on any Loan Party (with a copy to the Administrative Agent) within five Business
Days after the Borrower’s request therefor to the Administrative Agent (unless
the making or giving thereof is prohibited or enjoined by any Requirement of Law
or any order of any Governmental Authority).

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
be in effect, from time to time, in the State of New York; provided that, in the
event that, by reason of mandatory provisions of law, any or all of the
attachment, perfection or priority of the Administrative Agent’s or any Lender’s
security interest and Lien in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
the term “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such attachment, perfection or priority and for purposes of definitions
related to such provisions.

“Unreimbursed Amount” shall have the meaning given to that term in
Section 2.02(c)(i).

“Unused Revolving Commitment” shall mean, at any time, the remainder of (a) the
Revolving Loan Facility at such time minus (b) the sum of the Effective Amount
of all Revolving Loans and the Effective Amount of all L/C Obligations
outstanding at such time. For the avoidance of doubt, Swing Line Loans shall not
be counted as Revolving Loans for purposes of determining the amount of Unused
Revolving Commitment.

“US” shall mean the United States of America.

“US Currency Equivalent” shall mean, with respect to any amount denominated in a
Non-US Currency, as of any date of determination, an equivalent amount in
Dollars of such amount using the currency exchange rate for such date for the
applicable currency in the New York Non-US Currency Exchange Market in trading
among banks in amounts of $50,000 or more, set at 11:00 A.M. London Time two
Non-US Currency Business Days prior to the date of determination, or, if not so
set for such date, as otherwise reasonably determined by the Administrative
Agent.

“US IP Collateral” shall have the meaning given to that term in
Section 4.01(i)(iii).

“US Lending Office” shall mean, with respect to any Lender, (a) initially, its
office designated as such to the Administrative Agent (or, in the case of any
Lender which becomes a Lender by an assignment pursuant to Section 8.05(c), its
office designated as such in the applicable Assignment Agreement) and
(b) subsequently, such other office or offices as such Lender may designate to
the Administrative Agent as the office at which such Lender’s Base

 

41



--------------------------------------------------------------------------------

Rate Loans will thereafter be maintained and for the account of which all
payments of principal of, and interest on, such Lender’s Base Rate Loans will
thereafter be made.

“US Person” shall mean a Person which is organized under the laws of the US or
any state thereof.

“US Subsidiaries” shall mean all direct or indirect Subsidiaries of CBII which
are organized under the laws of the US or any state thereof, other than De
Minimis US Subsidiaries.

“Wells Fargo” shall mean Wells Fargo Bank, National Association.

SECTION 1.02. GAAP. Unless otherwise indicated in this Agreement or any other
Credit Document, all accounting terms used in this Agreement or any other Credit
Document shall be construed, and all accounting and financial computations
hereunder or thereunder shall be computed, in accordance with GAAP, applied in a
consistent manner with the principles used in the preparation of the Financial
Statements referred to in Section 4.01(h). If GAAP as in effect on December 31,
2007 (or such later GAAP agreed to by the parties) changes such that any
Financial Covenants would then be calculated in a different manner or with
different components, the parties will agree to negotiate in good faith to amend
this Agreement in such respects as are necessary to conform those Financial
Covenants based on criteria for evaluating any CBII Entity’s financial condition
and performance to substantially the same criteria as were in effect prior to
such change in GAAP; provided, however, that, until the parties so agree or if
the parties cannot agree, all such Financial Covenants shall be calculated in
accordance with GAAP as in effect on December 31, 2007 (or such later GAAP
agreed to by the parties).

SECTION 1.03. Headings. The table of contents, captions and section headings
appearing in this Agreement are included solely for convenience of reference and
are not intended to affect the interpretation of any provision of this
Agreement.

SECTION 1.04. Plural Terms. All terms defined in this Agreement or any other
Credit Document in the singular form shall have comparable meanings when used in
the plural form and vice versa.

SECTION 1.05. Time. All references in this Agreement and each of the other
Credit Documents to a time of day shall mean New York, New York time, unless
otherwise indicated.

SECTION 1.06. Governing Law. Unless otherwise expressly provided in any Credit
Document, this Agreement and each of the other Credit Documents shall be
governed by and construed in accordance with the laws of the State of New York
without reference to conflicts of law rules (other than Sections 5-1401 and
5-1402 of the New York General Obligations Law). The scope of the foregoing
governing law provision is intended to be all-encompassing of any and all
disputes that may be brought in any court or any mediation or arbitration
proceeding and that relate to the subject matter of the Credit Documents,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims.

 

42



--------------------------------------------------------------------------------

 

SECTION 1.07. Construction. This Agreement is the result of negotiations among,
and has been reviewed by, the Borrower, the Lenders, the Administrative Agent
and their respective counsel. Accordingly, this Agreement shall be deemed to be
the product of all parties hereto, and no ambiguity shall be construed in favor
of or against the Borrower, any Lender or the Administrative Agent.

SECTION 1.08. Entire Agreement. This Agreement and each of the other Credit
Documents, taken together, constitute and contain the entire agreement of the
Borrower, the Lenders and the Administrative Agent and supersede any and all
prior agreements, negotiations, correspondence, understandings and
communications among the parties, whether written or oral, respecting the
subject matter hereof including, except for the Commitment Letter to the extent
of the provisions that are expressly set forth therein to continue and survive
after the Effective Date.

SECTION 1.09. Calculation of Interest and Fees. All calculations of interest and
fees under this Agreement and the other Credit Documents for any period
(a) shall include the first day of such period and exclude the last day of such
period and (b) shall be calculated on the basis of a year of 360 days for actual
days elapsed.

SECTION 1.10. References.

(a) References in this Agreement to “Articles”, “Recitals”, “Sections”,
“Paragraphs”, “Exhibits” and “Schedules” are to articles, recitals, sections,
paragraphs, exhibits and schedules herein and hereto unless otherwise indicated.

(b) References in this Agreement or any other Credit Document to any document,
instrument or agreement (i) shall include all exhibits, schedules and other
attachments thereto, (ii) shall include all documents, instruments or agreements
issued or executed in replacement thereof if such replacement is permitted
hereby and (iii) shall mean such document, instrument or agreement, or
replacement or predecessor thereto, as amended, restated, supplemented or
modified from time to time and in effect at any given time if such amendment,
restatement, supplement or modification is permitted hereby.

(c) References in this Agreement or any other Credit Document to any
Governmental Rule (i) shall include any successor Governmental Rule, (ii) shall
include all rules and regulations promulgated under such Governmental Rule (or
any successor Governmental Rule) and (iii) shall mean such Governmental Rule (or
successor Governmental Rule) and such rules and regulations, as amended,
modified, codified or reenacted from time to time and in effect at any given
time.

(d) References in this Agreement or any other Credit Document to any Person in a
particular capacity (i) shall include any successors to and permitted assigns of
such Person in that capacity and (ii) shall exclude such Person individually or
in any other capacity.

SECTION 1.11. Other Interpretive Provisions. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement or any other
Credit Document shall refer to this Agreement or such other Credit Document, as
the case may be, as a whole and not to any particular provision of this
Agreement or such other Credit Document, as the case may be. The words “include”
and “including” and words of similar import when used in

 

43



--------------------------------------------------------------------------------

this Agreement or any other Credit Document shall not be construed to be
limiting or exclusive. In the event of any inconsistency between the terms of
this Agreement and the terms of any other Credit Document, the terms of this
Agreement shall govern.

SECTION 1.12. Rounding. Any financial ratios required to be maintained by CBII
or the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed in this
Agreement and rounding the result up or down to the nearest number (with a
round-up if there is no nearest number) to the number of places by which such
ratio is expressed in this Agreement.

ARTICLE II CREDIT FACILITIES

SECTION 2.01. The Credit Facilities.

(a) Term Loan Facility. Each Term Lender severally agrees, on the terms and
conditions hereinafter set forth, to make a single advance in Dollars (a “Term
Loan”) to the Borrower on the Effective Date in an amount not to exceed such
Lender’s Term Loan Commitment at such time. The Term Loan Borrowing shall
consist of Term Loans made simultaneously by the Term Lenders ratably according
to their Term Loan Commitments. Amounts borrowed under this Section 2.01(a) and
repaid or prepaid may not be reborrowed.

(b) Revolving Loan Facility. On the terms and subject to the conditions of this
Agreement, each Revolving Lender severally agrees to advance to the Borrower
from time to time during the period beginning on the Effective Date up to, but
not including the Termination Date, such loans in Dollars as the Borrower may
request under this Section 2.01(b) (individually, a “Revolving Loan”); provided,
however, that (i) the sum of (A) the Effective Amount of all Revolving Loans
made by such Lender at any time outstanding and (B) such Lender’s Revolving
Proportionate Share of the Effective Amount of all L/C Obligations and all Swing
Line Loans at any time outstanding shall not exceed such Lender’s Revolving Loan
Commitment at such time and (ii) the sum of (A) the Effective Amount of all
Revolving Loans made by all of the Revolving Lenders at any time outstanding and
(B) the Effective Amount of all L/C Obligations and Swing Line Loans at any time
outstanding shall not exceed the Revolving Loan Facility at such time. All
Revolving Loans shall be made on a pro rata basis by the Revolving Lenders in
accordance with their respective Revolving Proportionate Shares, with each
Revolving Loan Borrowing to be comprised of a Revolving Loan by each Revolving
Lender equal to such Lender’s Revolving Proportionate Share of such Revolving
Loan Borrowing. Except as otherwise provided herein, the Borrower may borrow,
repay and reborrow Revolving Loans until the Termination Date in respect of the
Revolving Loan Facility.

(c) Notice of Borrowing. The Borrower shall request each Borrowing (other than a
Swing Line Borrowing) by delivering to the Administrative Agent an irrevocable
written notice in the form of Exhibit A, duly executed by an Officer of the
Borrower and appropriately completed (a “Notice of Borrowing”), which specifies,
among other things:

(i) The Facility under which such Borrowing is to be made;

 

44



--------------------------------------------------------------------------------

 

(ii) The principal amount of the requested Borrowing, which shall be in the
amount of (A) $1,000,000 or an integral multiple of $500,000 in excess thereof
in the case of a Borrowing consisting of Base Rate Loans or (B) $3,000,000 or an
integral multiple of $1,000,000 in excess thereof in the case of a Borrowing
consisting of LIBOR Loans;

(iii) Whether the requested Borrowing is to consist of Base Rate Loans or LIBOR
Loans;

(iv) If the requested Borrowing is to consist of LIBOR Loans, the initial
Interest Periods selected by the Borrower for such LIBOR Loans in accordance
with Section 2.01(h); and

(v) The date of the requested Borrowing, which shall be a Business Day.

The Borrower shall give each Notice of Borrowing to the Administrative Agent not
later than 11:00 a.m. at least three Business Days before the date of the
requested Borrowing in the case of a Borrowing consisting of LIBOR Loans and not
later than 11:00 a.m. at least one Business Day before the date of the requested
Borrowing in the case of a Borrowing consisting of Base Rate Loans. Each Notice
of Borrowing shall be delivered by first-class mail, or facsimile or e-mail
transmission to the Administrative Agent at the facsimile number, e-mail
address, and/or address specified on Schedule IV and during the hours specified
in Section 8.01; provided, however, that the Borrower shall, if requested by the
Administrative Agent, deliver to the Administrative Agent by first-class mail
the original of any Notice of Borrowing initially delivered by facsimile or
e-mail transmission. The Administrative Agent shall promptly notify each
Appropriate Lender of the contents of each Notice of Borrowing and of the amount
and Type of (and, if applicable, the Interest Period for) Loan to be made by
such Lender as part of the requested Borrowing.

(d) Interest Rates. The Borrower shall pay interest on the unpaid principal
amount of each Loan from the date of such Loan until paid in full, at one of the
following rates per annum:

(i) During such periods as such Loan is a Base Rate Loan, at a rate per annum
equal to the Base Rate plus the Applicable Margin therefor, such rate to change
from time to time as the Applicable Margin or Base Rate shall change; and

(ii) During such periods as such Loan is a LIBOR Loan, at a rate per annum equal
at all times during each Interest Period for such LIBOR Loan to the LIBOR Rate
for such Interest Period plus the Applicable Margin therefor, such rate to
change from time to time during such Interest Period as the Applicable Margin
shall change.

(e) Interest Payments. The Borrower shall pay accrued interest on the unpaid
principal amount of each Loan in arrears (A) in the case of a Base Rate Loan, on
the last Business Day of each quarter, (B) in the case of a LIBOR Loan, on the
last day of each Interest Period therefor (and, if any such Interest Period is
longer than three months, every three months after the first day of such
Interest Period) and (C) in the case of all Loans, upon prepayment (to the
extent thereof) and on the Termination Date.

 

45



--------------------------------------------------------------------------------

 

(f) Number of Borrowings. The number of Revolving Loan Borrowings consisting of
LIBOR Loans shall not exceed 10 at any time, and the number of Term Loan
Borrowings consisting of LIBOR Loans shall not exceed two at any time.

(g) Conversion of Loans. Subject to Section 2.13, the Borrower may convert all
or part of the Loans comprising a Revolving Loan Borrowing or a Term Loan
Borrowing from one Type to the other Type; provided, however, that no Base Rate
Loan may be converted into a LIBOR Loan after the occurrence and during the
continuance of an Event of Default, and provided, further, that any conversion
of a LIBOR Loan on any day other than the last day of the Interest Period
therefor shall be subject to the payments required under Section 2.13. The
Borrower shall request such a conversion by delivering an irrevocable written
notice to the Administrative Agent in the form of Exhibit B, duly executed by an
Officer of the Borrower and appropriately completed (a “Notice of Conversion”),
specifying, among other things:

(i) The Borrowing which is to be converted;

(ii) The Type of Borrowing into which such Borrowing is to be converted;

(iii) If such Borrowing is to be converted into a Borrowing consisting of LIBOR
Loans, the initial Interest Period selected by the Borrower for such LIBOR Loans
in accordance with Section 2.01(h); and

(iv) The date of the requested conversion, which shall be a Business Day.

The Borrower shall give each Notice of Conversion to the Administrative Agent
not later than 11:00 a.m. at least three Business Days before the date of the
requested conversion. Each Notice of Conversion shall be delivered by
first-class mail or facsimile or e-mail transmission to the Administrative Agent
at the facsimile number, e-mail address, and/or address specified on Schedule IV
and during the hours specified in Section 8.01; provided, however, that the
Borrower shall, if requested by the Administrative Agent, promptly deliver to
the Administrative Agent by first-class mail the original of any Notice of
Conversion initially delivered by facsimile or e-mail transmission. The
Administrative Agent shall promptly notify each Appropriate Lender of the
contents of each Notice of Conversion.

(h) LIBOR Loan Interest Periods.

(i) The initial and each subsequent Interest Period selected by the Borrower for
the LIBOR Loans comprising all or part of a Borrowing shall be one, two, three
or six months (or, if all Appropriate Lenders agree, nine or 12 months);
provided, however, that (A) any Interest Period which would otherwise end on a
day which is not a Business Day shall be extended to the next succeeding
Business Day unless such next Business Day falls in another calendar month, in
which case such Interest Period shall end on the immediately preceding Business
Day; (B) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and (C) no Interest Period for all or part of
the Loans comprising a Revolving Loan Borrowing or a Term

 

46



--------------------------------------------------------------------------------

Loan Borrowing, as applicable, shall end after the Termination Date for the
applicable Commitment. Notwithstanding the foregoing, the Borrower shall not
select any LIBOR Loans until the syndication of the Facilities shall have been
completed as separately agreed by and between the Lead Arranger and the
Borrower.

(ii) The Borrower shall notify the Administrative Agent by an irrevocable
written notice in the form of Exhibit C, duly executed by an Officer of the
Borrower and appropriately completed (a “Notice of Interest Period Selection”),
not later than 11:00 a.m. at least three Business Days prior to the last day of
each Interest Period for LIBOR Loans comprising all or part of a Borrowing, of
the Interest Period selected by the Borrower for the next succeeding Interest
Period for such LIBOR Loans; provided, however, that no LIBOR Loan shall be
continued for an additional Interest Period after the occurrence and during the
continuance of an Event of Default. Each Notice of Interest Period Selection
shall be given by first-class mail or facsimile or e-mail transmission to the
Administrative Agent at the facsimile number, e-mail address, and/or address and
during the hours specified in Schedule IV; provided, however, that the Borrower
shall, if requested by the Administrative Agent, promptly deliver to the
Administrative Agent by first-class mail the original of any Notice of Interest
Period Selection initially delivered by facsimile or e-mail transmission. If
(A) the Borrower fails to notify the Administrative Agent of the next Interest
Period for any LIBOR Loans comprising all or part of a Borrowing in accordance
with this Section 2.01(h) or (B) an Event of Default has occurred and is
continuing on the last date of an Interest Period for any LIBOR Loan, such LIBOR
Loan(s) shall automatically convert to Base Rate Loan(s) at the end of the last
day of the current Interest Period therefor. The Administrative Agent shall
promptly notify each Appropriate Lender of the contents of each Notice of
Interest Period Selection.

(i) Scheduled Revolving Loan Repayments. The Borrower shall repay the principal
amount of the Revolving Loans on the Termination Date in respect of the
Revolving Loan Facility.

(j) Scheduled Term Loan Repayments. The Borrower shall repay to the
Administrative Agent for the ratable account of the Term Lenders the aggregate
outstanding principal amount of the Term Loans on the following dates in the
amounts indicated (which amounts shall be reduced as a result of the application
of prepayments in accordance with Section 2.06):

 

Date

   Amount   June 30, 2008    $ 2,500,000    September 30, 2008    $ 2,500,000   
December 31, 2008    $ 2,500,000    March 31, 2009    $ 2,500,000    June 30,
2009    $ 2,500,000    September 30, 2009    $ 2,500,000    December 31, 2009   
$ 2,500,000    March 31, 2010    $ 2,500,000    June 30, 2010    $ 5,000,000   

 

47



--------------------------------------------------------------------------------

 

Date

   Amount   September 30, 2010    $ 5,000,000    December 31, 2010    $
5,000,000    March 31, 2011    $ 5,000,000    June 30, 2011    $ 5,000,000   
September 30, 2011    $ 5,000,000    December 31, 2011    $ 5,000,000   
March 31, 2012    $ 5,000,000    June 30, 2012    $ 5,000,000    September 30,
2012    $ 5,000,000    December 31, 2012    $ 5,000,000    March 31, 2013    $
5,000,000    June 30, 2013    $ 5,000,000    September 30, 2013    $ 5,000,000
   December 31, 2013    $ 5,000,000    March 31, 2014    $ 105,000,000   

provided, however, that the final principal installment shall be repaid on the
Termination Date in respect of the Term Loan Facility and in any event shall be
in an amount equal to the aggregate principal amount of the Term Loans
outstanding on such date.

(k) Purpose.

(i) The Borrower shall use the proceeds of the Revolving Loans, Swing Line Loans
and Letters of Credit to: (A) provide for the working capital, Capital
Expenditures and general purpose needs of any Borrower Entity; (B) pay fees and
expenses incurred in connection with the Transaction; (C) finance Permitted
Acquisitions and related expenses; (D) notwithstanding any continuing Event of
Default, finance, through Distributions, loans, or other transfers to CBII, CBII
Overhead Expenses; and (E) subject to compliance with Section 5.02(f), finance,
through Distributions, loans, or other transfers to CBII, any working capital
and general corporate needs of CBII.

(ii) The Borrower shall use the proceeds of the Term Loans to: (A) pay fees and
expenses related to the Transaction; and (B) refinance certain existing
Indebtedness of the Borrower, including all obligations under the Existing
Credit Agreement and the other Credit Documents (as defined in the Existing
Credit Agreement); (C) provide for the working capital, Capital Expenditures and
general purpose needs of any Borrower Entity; (D) finance Permitted Acquisitions
and related expenses; (E) notwithstanding any continuing Event of Default,
finance, through Distributions, loans, or other transfers to CBII, CBII Overhead
Expenses; and (F) subject to compliance with Section 5.02(f), finance, through
Distributions, loans, or other transfers to CBII, any working capital and
general corporate needs of CBII.

(l) The Other Obligations. In addition to the foregoing, the Borrower hereby
promises to pay all Obligations, including, without limitation, the principal
amount of the Loans,

 

48



--------------------------------------------------------------------------------

amounts drawn under Letters of Credit and interest and fees on the foregoing, as
the same become due and payable hereunder and, in any event, on the applicable
Termination Date.

SECTION 2.02. Letters of Credit.

(a) The Letter of Credit Commitment.

(i) On the terms and subject to the conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Revolving Lenders
set forth in this Section 2.02, (1) from time to time on any Business Day during
the period from the Effective Date until the Letter of Credit Expiration Date,
to issue Letters of Credit in Dollars (or in Non-US Currency) for the account of
the Borrower, (2) from time to time on any Business Day during the period from
the Effective Date until the Letter of Credit Expiration Date, to amend or renew
Letters of Credit previously issued by it, in accordance with
Section 2.02(b) and (3) to honor drafts under the Letters of Credit issued by it
and (B) the Revolving Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower; provided that the L/C Issuer
shall not be obligated to make any L/C Credit Extension with respect to any
Letter of Credit, and no Revolving Lender shall be obligated to participate in
any Letter of Credit, if as of the date of such L/C Credit Extension, (x) the
Effective Amount of all Revolving Loans, Swing Line Loans and L/C Obligations
would exceed the Revolving Loan Facility at such time, (y) the aggregate
Effective Amount of the Revolving Loans of any Revolving Lender, plus such
Lender’s Revolving Proportionate Share of the Effective Amount of all L/C
Obligations, plus such Lender’s Revolving Proportionate Share of the Effective
Amount of all Swing Line Loans would exceed such Lender’s Revolving Loan
Commitment or (z) either (i) the Effective Amount of the L/C Obligations would
exceed the Letter of Credit Sublimit or (ii) the Effective Amount of the L/C
Obligations in respect of Non-US Currency Letters of Credit would exceed the
Non-US Currency Letter of Credit Sublimit. Within the foregoing limits, and on
the terms and subject to the conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Requirement of Law applicable to the L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the L/C Issuer in good faith deems material to it;

 

49



--------------------------------------------------------------------------------

 

(B) subject to Section 2.02(b)(iii), the expiry date of such requested Letter of
Credit would occur more than 12 months after the date of issuance or last
renewal, unless the Required Revolving Lenders have approved such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all of the Revolving Lenders have
approved such expiry date;

(D) the issuance of such Letter of Credit would violate one or more policies of
general application of the L/C Issuer;

(E) only with respect to a request for a Non-US Currency Letter of Credit, the
L/C Issuer determines that current or reasonably expected market conditions for
the applicable Non-US Currency are unusually unstable or would make it unlawful,
impossible or impracticable for the L/C Issuer to fund or hedge its obligations
under the Non-US Currency Letter of Credit; or

(F) such Letter of Credit is: in a face amount less than $50,000 (or the US
Currency Equivalent thereof on the date of issuance).

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Evergreen
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by an Officer of the Borrower. Such Letter of
Credit Application must be received by the L/C Issuer and the Administrative
Agent not later than 11:00 a.m., at least two Business Days (or such later date
and time as the L/C Issuer may agree in a particular instance in its sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which date shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
L/C Issuer may reasonably require. In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which date
shall be a Business Day); (3) the nature of the proposed amendment; and (4) such
other matters as the L/C Issuer may reasonably require.

 

50



--------------------------------------------------------------------------------

 

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Upon receipt by the L/C Issuer of confirmation from
the Administrative Agent that the requested issuance or amendment is permitted
in accordance with the terms hereof, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a participation in such
Letter of Credit in an amount equal to the product of such Lender’s then-current
Revolving Proportionate Share times the amount of such Letter of Credit. The
Administrative Agent shall promptly notify each Revolving Lender upon the
issuance of a Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, but shall not be obligated to, agree to issue a
Letter of Credit that has automatic renewal provisions (each, an “Evergreen
Letter of Credit”); provided that any such Evergreen Letter of Credit must
permit the L/C Issuer to prevent any such renewal at least once in each 12 month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Nonrenewal
Notice Date”) in each such 12 month period to be agreed upon at the time such
Letter of Credit is issued. Unless otherwise directed by an L/C Issuer, the
Borrower shall not be required to make a specific request to the L/C Issuer for
any such renewal. Once an Evergreen Letter of Credit has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the renewal of such Letter of Credit at any time to a date
not later than the Letter of Credit Expiration Date (and for avoidance of doubt,
any Evergreen Letter of Credit to be renewed, whether automatically or at the
request of the Borrower, to a date later than the Letter of Credit Expiration
Date shall require the approval of all Revolving Lenders); provided, however,
that the L/C Issuer shall not permit any such renewal if it has received notice
(which may be by telephone or in writing) on or before the Business Day
immediately preceding the Nonrenewal Notice Date (A) from the Administrative
Agent that the Required Revolving Lenders have elected not to permit such
renewal or (B) from the Administrative Agent, any Revolving Lender or the
Borrower that one or more of the applicable conditions specified in Section 3.02
is not then satisfied, and provided, further, that the L/C Issuer shall not be
obligated to permit any such renewal if the L/C Issuer would have no obligation
at such time to issue such Letter of Credit in its renewed form under the terms
hereof. Notwithstanding anything to the contrary contained herein, the L/C
Issuer shall have no obligation to permit the renewal of any Evergreen Letter of
Credit at any time.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

 

51



--------------------------------------------------------------------------------

 

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon any drawing under any Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent of the amount to be paid by the L/C Issuer
as a result of such drawing and the date on which payment is to be made by the
L/C Issuer to the beneficiary of such Letter of Credit in respect of such
drawing. Not later than 11:00 a.m., on the date of any payment by the L/C Issuer
under a Letter of Credit (each such date, an “Honor Date”), the Borrower shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing (any reimbursement with respect to amounts drawn
under a Non-US Currency Letter of Credit shall be paid in the applicable Non-US
Currency, except that upon the occurrence and during the continuance of a
Default, the Administrative Agent may require that any reimbursement be paid in
the US Currency Equivalent of such amount). If the Borrower fails to so
reimburse the L/C Issuer by such time, the Administrative Agent shall promptly
notify each Revolving Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and such Revolving Lender’s Revolving
Proportionate Share thereof. In such event, the Borrower shall be deemed to have
requested a Revolving Loan Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount (provided that in the
case of an Unreimbursed Amount in a Non-US Currency (a “Non-US Currency
Unreimbursed Amount”), such amount shall be the US Currency Equivalent of such
amount plus any related transaction costs, all of which are the Borrower’s
responsibility), without regard to the minimum and multiples specified in
Section 2.01 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Loan Facility and the
conditions set forth in Section 3.02 (other than the delivery of a Notice of
Borrowing). Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.02(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Lender (including the Revolving Lender acting as L/C
Issuer), on a several basis, shall upon any notice pursuant to
Section 2.02(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s office in an amount
equal to its Revolving Proportionate Share of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.02(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Loan Borrowing because the conditions set forth in Section 3.02 cannot
be satisfied or for any other reason, the Borrower shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
upon demand by the Administrative Agent (together with interest) and shall bear
interest at the Default Rate (provided that interest on any Non-US Currency
Unreimbursed Amount shall accrue based on the US Currency Equivalent as of any
date of determination of such Non-US Currency Unreimbursed Amount). In such
event, each Revolving Lender’s payment to the Administrative Agent for the
account of the L/C

 

52



--------------------------------------------------------------------------------

Issuer pursuant to Section 2.02(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Lender in satisfaction of its participation obligation under this
Section 2.02 (provided that in the case of any Non-US Currency Unreimbursed
Amount, any such amount shall be such Revolving Lender’s Revolving Proportionate
Share of the US Currency Equivalent of such amount plus any related transaction
costs, all of which are the Borrower’s responsibility).

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.02(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Lender’s
Revolving Proportionate Share of such amount shall be solely for the account of
the L/C Issuer.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for, or participate in, amounts drawn under Letters
of Credit, as contemplated by this Section 2.02(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Revolving
Lender may have against the L/C Issuer, the Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing (including any event described in Sections 2.02(e)(i) through
2.02(e)(vi)). Any such reimbursement shall not relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.02(c) by
the time specified in Section 2.02(c)(ii), the L/C Issuer shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a per annum rate equal to (A) the daily Federal Funds Rate
during the period from the date such payment is required through the third day
thereafter and (B) the rate applicable to Base Rate Loans thereafter. A
certificate of the L/C Issuer submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.02(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender’s L/C
Advance in respect of such payment in accordance with Section 2.02(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment
related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of cash collateral applied thereto by the
Administrative Agent), or any payment of interest thereon, the Administrative
Agent will distribute to such Revolving Lender its Revolving Proportionate Share
thereof in the same funds as those received by the Administrative Agent.

 

53



--------------------------------------------------------------------------------

 

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.02(c)(i) is required to be returned, each
Revolving Lender shall pay to the Administrative Agent for the account of the
L/C Issuer its Revolving Proportionate Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Lender, at a per annum rate equal
to (A) the daily Federal Funds Rate during the period from the date of such
demand through the third day thereafter and (B) the rate applicable to Base Rate
Loans thereafter.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit, and to repay each L/C
Borrowing and each drawing under a Letter of Credit that is refinanced by a
Borrowing of Revolving Loans, shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement and
the other Credit Documents under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, the Credit Documents, or any other agreement or instrument relating
thereto;

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrower in respect of any Letter of
Credit or any other amendment or waiver of, or any consent to departure from,
all or any of the Credit Documents;

(iii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

(iv) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(v) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

54



--------------------------------------------------------------------------------

 

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly, and in any event prior to the L/C Issuer taking any
applicable action with respect to such Letter of Credit, notify the L/C Issuer.
The Borrower shall be conclusively deemed to have waived any such claim against
the L/C Issuer and its correspondents unless such notice is given before the
action giving rise to such claims has been taken.

(f) Role of L/C Issuer. Each of the Borrower and the Revolving Lenders agrees
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. Neither the
Administrative Agent nor the L/C Issuer nor any of their respective affiliates,
directors, officers, employees, agents or advisors nor any of the
correspondents, participants or assignees of the L/C Issuer shall be liable to
any Revolving Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Revolving Lenders or the Required
Revolving Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct, as determined by a final
non-appealable judgment of a court of competent jurisdiction, or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. Neither the Administrative Agent
nor the L/C Issuer nor any of their respective affiliates, directors, officers,
employees, agents or advisors nor any of the correspondents, participants or
assignees of the L/C Issuer shall be liable or responsible for any of the
matters described in Section 2.02(e)(i) through 2.02(e)(vi); provided, however,
that anything in such Sections to the contrary notwithstanding, the Borrower may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the L/C Issuer’s willful misconduct or gross negligence
(as determined by a final non-appealable judgment of a court of competent
jurisdiction). In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such

 

55



--------------------------------------------------------------------------------

drawing has resulted in an L/C Borrowing or (ii) if, as of the Termination Date
in respect of the Revolving Loan Facility, any Letter of Credit may for any
reason remain outstanding and partially or wholly undrawn, the Borrower shall
immediately Cash Collateralize the Obligations in respect of such Letter of
Credit in an amount equal to the then Effective Amount of the L/C Obligations.
The Borrower hereby grants the Administrative Agent, for the benefit of the L/C
Issuer and the Revolving Lenders, a Lien on all such cash and deposit account
balances described in the definition of “Cash Collateralize” as security for
such Obligations in respect of such Letter of Credit. Cash collateral shall be
maintained in blocked, interest bearing deposit accounts at Rabobank, N.A. or
another institution satisfactory to the Administrative Agent. The Lien held by
the Administrative Agent in such cash collateral to secure such Obligations
shall be released upon the satisfaction of each of the following conditions:
(a) no Letters of Credit shall be outstanding; (b) all L/C Obligations shall
have been repaid in full; and (c) no Default shall have occurred and be
continuing. To the extent that such cash collateral exceeds the L/C Obligations
as Letters of Credit expire or are replaced or L/C Obligations decrease, such
excess cash collateral shall be released to, or as directed by, the Borrower;
provided, however, that no Event of Default shall exist and be continuing.

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed to by the
L/C Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of
the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce (the “ICC”) at
the time of issuance shall apply to each commercial Letter of Credit.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent,
for the account of each Revolving Lender in accordance with such Revolving
Lender’s Revolving Proportionate Share, a Letter of Credit fee for each Letter
of Credit equal to the Letter of Credit Fee Percentage (plus an additional
2% per annum, if an Event of Default has occurred and is continuing) on the
undrawn amount of such Letter of Credit (which amount shall be the US Currency
Equivalent in the case of Non-US Currency Letters of Credit), prorated, if
applicable, in the case of a renewal date or an expiry date of less than one
year. Such fee for each Letter of Credit shall be due and payable after the
issuance thereof, and any renewal or extension thereof (whether by amendment,
automatic or otherwise). The fee is due and payable quarterly in arrears with
each payment for the preceding quarter due on the first Business Day of the
calendar month immediately following such quarter, and is nonrefundable.

(j) Issuance Fee; Documentary, Presentation, Amendment, and Processing Charges
Payable to L/C Issuer. The Borrower shall pay directly to the L/C Issuer for its
own account (i) an issuance fee in an amount with respect to each Letter of
Credit (whether standby or commercial) equal to 0.125% of the amount of such
Letter of Credit (which amount shall be the US Currency Equivalent in the case
of Non-US Currency Letters of Credit), due and payable upon each L/C Credit
Extension with respect to such Letter of Credit and (ii) the customary,
documentary, presentation, amendment, and processing fees, and other standard
published costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect; provided, however, that any Letters of Credit
issued for the benefit of Wachovia Bank, National Association, in connection
with letters of credit existing under the Existing Credit Agreement, on

 

56



--------------------------------------------------------------------------------

the Effective Date shall not be subject to new or additional issuance,
customary, documentary or processing fees on the Effective Date as a result of
such issuance. Any applicable fees and charges are due and payable on demand and
are non-refundable.

(k) Non-US Currency Letters of Credit Computation of US Currency Equivalent. The
Administrative Agent will determine the US Currency Equivalent with respect to
any Non-US Currency Letter of Credit (i) as of the date of issuance thereof,
(ii) at least one time each fiscal quarter and (iii) at such other times as
reasonably requested by the Borrower or any Lender (each, “Computation Date”).
The Administrative Agent will provide the Borrower with written notice of the
amount determined pursuant to this Section 2.02(k) from time to time, including
following the end of each fiscal quarter. Upon receipt of such notice and upon
the request of the Administrative Agent, if the Non-US Currency Letter of Credit
Sublimit shall be exceeded on any Computation Date, whether as a result of
market fluctuation of the applicable Non-US Currency or otherwise, the Borrower
shall (A) immediately prepay the Obligations in respect of the Revolving Loan
Facility in the manner set forth in Section 2.06(e) or (B) if requested by the
Administrative Agent, Cash Collateralize the Obligations in respect of any
outstanding Letter of Credit in the manner set forth in Section 2.02(g), in
either case, in an aggregate principal amount equal to such excess.

(l) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

SECTION 2.03. Swing Line.

(a) The Swing Line. On the terms and subject to the conditions set forth herein,
the Swing Line Lender agrees to make loans (each such loan, a “Swing Line Loan”)
in Dollars to the Borrower from time to time on any Business Day during the
period from the Effective Date to the Termination Date in respect of the
Revolving Loan Facility in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Effective Amount of Revolving
Loans of the Swing Line Lender in its capacity as a Lender of Revolving Loans,
may exceed the amount of such Lender’s Revolving Loan Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the aggregate
Effective Amount of all Revolving Loans, Swing Line Loans and L/C Obligations
shall not exceed the Revolving Loan Facility at such time and (ii) the aggregate
Effective Amount of the Revolving Loans of any Revolving Lender (other than the
Swing Line Lender), plus such Revolving Lender’s Revolving Proportionate Share
of the Effective Amount of all L/C Obligations, plus such Revolving Lender’s
Revolving Proportionate Share of the Effective Amount of all Swing Line Loans
shall not exceed such Revolving Lender’s Revolving Loan Commitment, and
provided, further, that the Swing Line Lender shall not make any Swing Line Loan
to refinance an outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.03, prepay under Section 2.06, and reborrow under this
Section 2.03. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Revolving Lender, on a several basis,
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the

 

57



--------------------------------------------------------------------------------

product of such Revolving Lender’s Revolving Proportionate Share times the
amount of such Swing Line Loan; provided, however, that the Revolving Lenders
shall not have an obligation to purchase risk participations from the Swing Line
Lender if the relevant Swing Line Loan was made without consent of the Required
Revolving Lenders during the existence of an Event of Default with respect to
which the Swing Line Lender has received a written notice from a Lender or the
Borrower, referring to this Agreement, describing such Event of Default and
stating that such notice is a “Notice of Event of Default”. The Borrower shall
pay all outstanding principal on Swing Line Loans (which may be refinanced as
provided in Section 2.03(c)) on the fifteenth day of each month (or, if such
date is not a Business Day, the next Business Day) and the last Business Day of
each month.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 9:00 a.m., on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
amount shall be a minimum amount of $250,000 or an integral multiple of $50,000
in excess thereof, and (ii) the requested borrowing date, which shall be a
Business Day. Each such telephonic notice must be confirmed promptly by delivery
to the Swing Line Lender and the Administrative Agent of a written Notice of
Swing Line Borrowing, appropriately completed and signed by an Officer of the
Borrower. Promptly after receipt by the Swing Line Lender of any telephonic
Notice of Swing Line Borrowing, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Notice of Swing Line Borrowing and, if not, the Swing
Line Lender will notify the Administrative Agent (by telephone or in writing) of
the contents thereof. Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 12:00 noon on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.03(a) or (B) that one or more of the applicable conditions
specified in Section 3.02 is not then satisfied, then, subject to the terms and
conditions hereof, the Swing Line Lender will, not later than 1:00 p.m. on the
borrowing date specified in such Notice of Swing Line Borrowing, make the amount
of its Swing Line Loan available to the Borrower at its office by crediting the
account of the Borrower on the books of the Swing Line Lender in immediately
available funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes and
requests the Swing Line Lender to act on its behalf), that each Revolving Lender
make a Base Rate Loan in an amount equal to such Revolving Lender’s Revolving
Proportionate Share of the amount of Swing Line Loans then outstanding. Such
request shall be made to the Administrative Agent by not later than 12:00 noon
on the Business Day before the date of the requested refinancing and shall
specify the amount of Swing Line Loans then outstanding and the date on which
the Base Rate Loan is to be made and shall be subject to the unutilized portion
of the Revolving Loan Facility and the conditions set forth in Section 3.02
(other than delivery of a Notice of Borrowing). The Swing Line Lender shall
furnish the Borrower with a copy of the

 

58



--------------------------------------------------------------------------------

applicable request promptly after delivering such notice to the Administrative
Agent. The Administrative Agent shall promptly notify each Appropriate Lender of
the contents of the applicable request. Each Revolving Lender shall make an
amount equal to its Revolving Proportionate Share of the amount specified in
such request available to the Administrative Agent in immediately available
funds for the account of the Swing Line Lender at the Administrative Agent’s
Office not later than 12:00 noon, on the day specified in such request,
whereupon, subject to Section 2.03(c)(ii), each Revolving Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.

(ii) If for any reason any Revolving Loan Borrowing cannot be requested in
accordance with Section 2.03(c)(i) or any Swing Line Loan cannot be refinanced
by such a Revolving Loan Borrowing, the request submitted by the Swing Line
Lender shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Lenders fund its participation in the relevant Swing Line Loan and
each Revolving Lender’s payment to the Administrative Agent for the account of
the Swing Line Lender pursuant to Section 2.03(c)(i) shall be deemed payment in
respect of such participation.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(i), the Swing Line
Lender (acting through the Administrative Agent) shall be entitled to recover
from such Revolving Lender, on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a per annum rate equal to
(A) the daily Federal Funds Rate during the period from the date such payment is
required through the third day thereafter and (B) the rate applicable to Base
Rate Loans thereafter. A certificate of the Swing Line Lender submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(iii) shall be conclusive absent manifest error.

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund participations in Swing Line Loans pursuant to this Section 2.03(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swing Line Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing. Any such purchase of
participations shall not relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Revolving Proportionate Share of such
payment (appropriately adjusted, in the case of interest

 

59



--------------------------------------------------------------------------------

payments, to reflect the period of time during which such Revolving Lender’s
participation was outstanding and funded) in the same funds as those received by
the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender, each Revolving Lender shall pay to the Swing Line Lender its Revolving
Proportionate Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Revolving Lender, at a per annum rate equal to (A) the daily Federal Funds Rate
during the period from the date of such demand through the third day thereafter
and (B) the rate applicable to Base Rate Loans thereafter. The Administrative
Agent will make such demand upon the request of the Swing Line Lender.

(e) Interest for Account of Swing Line Lender. Each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin for Base Rate Loans in respect of the Revolving Loan Facility. The Swing
Line Lender shall be responsible for invoicing the Borrower for interest on the
Swing Line Loans. Until each Revolving Lender funds its Base Rate Loan or
participation pursuant to this Section 2.03 to refinance such Revolving Lender’s
Revolving Proportionate Shares of any Swing Line Loan, interest in respect of
all such Revolving Proportionate Shares shall be solely for the account of the
Swing Line Lender. The Borrower shall pay accrued interest on the unpaid
principal amount of each Swing Line Loan upon payment (to the extent thereof),
on the last Business Day of each fiscal quarter and at maturity.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

SECTION 2.04. Amount Limitations, Commitment Reductions.

(a) Optional Reduction or Cancellation of Revolving Loan Commitments. The
Borrower may, upon five Business Days written notice to the Administrative Agent
(each a “Reduction Notice”), permanently reduce the Revolving Loan Facility by
the amount of $5,000,000 or an integral multiple of $5,000,000 in excess thereof
or cancel the Revolving Loan Facility in its entirety; provided, however, that:

(i) The Borrower may not reduce the Revolving Loan Facility prior to the
Maturity Date, if, after giving effect to such reduction, the Effective Amount
of all Revolving Loans, L/C Obligations and Swing Line Loans then outstanding
would exceed the Revolving Loan Facility as proposed to be reduced; and

(ii) The Borrower may not cancel the Revolving Loan Facility prior to the
Maturity Date, if, after giving effect to such cancellation, any Swing Line Loan
or Revolving Loan would then remain outstanding.

Any Reduction Notice shall be irrevocable; provided that any Reduction Notice
may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by written
notice to the Administrative Agent

 

60



--------------------------------------------------------------------------------

on or prior to the specified effective date previously provided in the
applicable Reduction Notice) if such condition is not satisfied.

(b) Mandatory Termination of Commitments.

(i) The Revolving Loan Facility shall be automatically and permanently reduced
to zero on the Maturity Date.

(ii) The Administrative Agent may, or upon instructions from the Required
Revolving Lenders shall, by written notice to the Borrower, reduce the Revolving
Loan Facility to zero if any CBII Entity shall fail to observe or perform the
covenant contained in Section 5.02(p)(ii).

(c) Effect of Commitment Reductions. From and after the effective date of any
reduction of the Revolving Loan Facility, the Commitment Fees payable pursuant
to Section 2.05(b) shall be computed on the basis of the Revolving Loan Facility
as so reduced. Any reduction of the Revolving Loan Facility pursuant to
Section 2.04(a) shall be applied ratably to reduce each Revolving Lender’s
Commitment in accordance with Section 2.10(a)(i).

SECTION 2.05. Fees.

(a) Fee Letter. The Borrower shall pay to Rabobank the fees and other
compensation in the amounts and at the times set forth in the Fee Letter.

(b) Commitment Fees. The Borrower shall pay to the Administrative Agent, for the
ratable benefit of the Revolving Lenders as provided in Section 2.10(a)(iv),
commitment fees (collectively, the “Commitment Fees”) equal to the Commitment
Fee Percentage of the daily Unused Revolving Commitment for the period beginning
on the date of this Agreement and ending on the Maturity Date. The Borrower
shall pay the Commitment Fees in arrears on the last day in each March, June,
September and December (commencing June 30, 2008) and on the Maturity Date (or
if the Revolving Loan Facility is cancelled on a date prior to the Maturity
Date, on such prior date). For purposes of the calculations under this
Section 2.05(b), the aggregate principal amount of the aggregate Effective
Amount of outstanding Letters of Credit or Non-US Currency Unreimbursed Amounts,
to the extent consisting of Non-US Currency Letters of Credit shall be based on
the US Currency Equivalents relating thereto as of the Business Day immediately
preceding the last day in each March, June, September and December, as
applicable.

SECTION 2.06. Prepayments.

(a) Terms of All Prepayments. Upon the prepayment of any Loan (whether such
prepayment is an optional prepayment under Section 2.06(b), a mandatory
prepayment required by Section 2.06(c) or a mandatory prepayment required by any
other provision of this Agreement or the other Credit Documents, including a
prepayment upon acceleration), the Borrower shall pay to the Lender that made
such Loan (i) all accrued interest and fees to the date of such prepayment on
the amount prepaid and (ii) if such prepayment is the prepayment of a LIBOR Loan
on a day other than the last day of an Interest Period for such LIBOR Loan, all
amounts payable to such Lender pursuant to Section 2.13. For avoidance of doubt,
all Lender

 

61



--------------------------------------------------------------------------------

Rate Contracts are independent agreements governed by the written provisions of
such Lender Rate Contracts, which will remain in full force and effect,
unaffected by any repayment, prepayment, acceleration, reduction, increase or
change in the terms of the Credit Documents, except as otherwise expressly
provided in such written Lender Rate Contracts; provided, however, that any
payoff statement from the Administrative Agent relating to this Agreement shall
apply to such Lender Rate Contracts, except as otherwise expressly provided in
such payoff statement.

(b) Optional Prepayments.

(i) At its option, the Borrower may, upon notice of at least one Business Day to
the Administrative Agent in the case of Base Rate Loans or notice of at least
three Business Days to the Administrative Agent in the case of LIBOR Loans,
prepay without premium or penalty (except as expressly set forth in
Section 2.13) the Loans in any Borrowing under any Facility selected by the
Borrower and all accrued but unpaid interest thereon in part, in a minimum
principal amount of, except as otherwise provided in Section 2.06(b)(ii),
$5,000,000 or an integral multiple of $1,000,000 in excess thereof, or in whole.
Each such notice shall specify the date and amount of such prepayment and the
Facility in respect of which such prepayment shall be made; provided that if
such prepayment is to be made on any day other than on the last day of the
Interest Period applicable to such LIBOR Loan, the Borrower shall be subject to
the payments required by Section 2.13. If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. If no Event of
Default has occurred and is continuing, all prepayments under this
Section 2.06(b) which are applied to reduce the principal amount of the
Revolving Loans and Swing Line Loans shall be applied to the Revolving Loans and
Swing Line Loans as directed by the Borrower. If the Borrower fails to direct
the application of any such prepayments, such prepayments shall be applied first
to the accrued but unpaid interest on and then any principal of the Swing Line
Loans until paid in full, second to the accrued but unpaid interest on and then
any principal of the Revolving Loans until paid in full, and shall, in each
case, to the extent possible, be first applied to prepay Base Rate Loans and
then if any funds remain, to prepay LIBOR Loans; provided that if an Event of
Default has occurred and is continuing at the time any such prepayment is made,
the Revolving Lenders shall apply such prepayments to such Obligations as the
Administrative Agent may determine in its discretion which determination shall
be effective as to all Revolving Lenders (but for regulatory purposes, the
Revolving Lenders may apply such payments internally as they shall determine).
Each prepayment pursuant to this Section 2.06(b) of Term Loans shall be applied
to the installments of such Facility on a pro rata basis.

(ii) At its option, the Borrower may, upon notice to the Swing Line Lender (with
a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment and (B) any such prepayment shall be in a minimum principal amount of
the lesser of (1) $250,000 or an integral multiple of $50,000 in excess thereof
and (2) the outstanding balance of the Swing Line Loans. Each such notice shall
specify the date and amount of such prepayment. If such notice is given by the
Borrower, the Borrower

 

62



--------------------------------------------------------------------------------

shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.

(c) Mandatory Prepayments. Without reducing the Revolving Loan Facility or any
of the Revolving Loan Commitments, the Borrower shall prepay the Loans as
follows:

(i) If, at any time, the Effective Amount of all Revolving Loans, Swing Line
Loans and L/C Obligations then outstanding exceeds the Revolving Loan Facility
at such time, the Borrower shall immediately (A) prepay the Swing Line Loans to
the extent Swing Line Loans in a sufficient amount are then outstanding,
(B) then prepay the Revolving Loans to the extent Revolving Loans in a
sufficient amount are then outstanding, in an aggregate principal amount equal
to such excess and (C) Cash Collateralize the Obligations in respect of the
outstanding Letters of Credit in an amount equal to the then Effective Amount of
the L/C Obligations.

(ii) If, during any fiscal year (including fiscal year 2008), any CBII Entity
consummates any Asset Sale and the Net Cash Proceeds of such Asset Sale, when
added to the Net Cash Proceeds of all such Asset Sales by all CBII Entities
during such fiscal year, in the aggregate, exceed $15,000,000 for such fiscal
year (the “Sales Basket Amount”), the Borrower shall, immediately after the
completion of each Asset Sale which results in such an excess or an increase in
such an excess, prepay (or cause to be prepaid) the outstanding Loans and the
other Obligations in the manner set forth in Section 2.06(e), in each case, in
an aggregate principal amount equal to 100% of such excess or such increase in
such excess; provided, however, that:

(A) no such prepayment shall be required in connection with any Asset Sale (or
related Asset Sales, in a series or otherwise) otherwise permitted under
Section 5.02(c) to the extent the aggregate consideration received by the CBII
Entities for such Asset Sale (or related Asset Sales, in a series or otherwise)
does not exceed $1,000,000 (and such sale proceeds shall not be counted towards
the Sales Basket Amount);

(B) so long as no Event of Default has occurred and is continuing or would
result therefrom, no such prepayment shall be required in connection with any
Asset Sale (or related Asset Sale, in a series or otherwise) (each, a “Relevant
Sale”) otherwise permitted under Section 5.02(c) to the extent (1) if the Net
Cash Proceeds from all Relevant Sales in any fiscal year exceed $5,000,000, the
Borrower advises the Administrative Agent in writing at the time the Net Cash
Proceeds from such Relevant Sale are received that the Borrower intends to cause
a Borrower Entity to reinvest all or any portion of such Net Cash Proceeds in
property, plant, equipment, other fixed or capital assets, and/or investments
(including joint ventures) in Food Related Businesses and (2) such Net Cash
Proceeds are in fact so reinvested in the acquisition of such assets or
investments within 180 days from the date on which such Net Cash Proceeds from
such Relevant Sale are received; and

(C) anything contained in this Section 2.06(c)(ii) to the contrary
notwithstanding, so long as no Event of Default has occurred and is continuing
or would result from any sale or disposition of assets otherwise giving rise to
a required prepayment under this Section 2.06(c)(ii), in the event the Borrower
Leverage Ratio is, on a pro forma basis, (1)

 

63



--------------------------------------------------------------------------------

less than 2.50 to 1.00 both before and after giving effect to such sale or
disposition of assets, no such prepayment shall be required, or (2) equal to or
in excess of 2.50 to 1.00 both before or after giving effect to such
disposition, such prepayment shall be required in an amount equal to the lesser
of (i) the amount of such Net Cash Proceeds and (ii) the amount necessary to
decrease the Borrower Leverage Ratio to, on a pro forma basis, less than 2.5 to
1.0 both before and after giving effect to such disposition and the use of such
Net Cash Proceeds.

If, at any time after the occurrence of a Relevant Sale and prior to the
acquisition of such assets or investments, the 180-day period provided in clause
(B) above in the preceding sentence shall elapse without the occurrence of the
related acquisition or investment or an Event of Default shall occur and is
continuing, then the Borrower shall immediately prepay the Loans in the amount
and in the manner described in the first sentence of this Section 2.06(c)(ii).

(iii) If, during any fiscal year (including fiscal year 2008), any CBII Entity
receives Extraordinary Receipts and the Net Cash Proceeds of such Extraordinary
Receipts that, when added to the Net Cash Proceeds of all such Extraordinary
Receipts obtained by all CBII Entities during such fiscal year, in the
aggregate, exceed $20,000,000 for such fiscal year, the Borrower shall, after
receipt thereof by the CBII Entities of the Net Cash Proceeds from such
Extraordinary Receipts which results in such an excess or an increase in such an
excess (but subject to the reinvestment exceptions below), immediately prepay
(or cause to be prepaid) the outstanding Loans and the other Obligations in the
manner set forth in Section 2.06(e), in each case, in an aggregate principal
amount equal to 100% of such excess or such increase in such excess.
Notwithstanding the foregoing, the Borrower shall not be required to make a
prepayment pursuant to this Section 2.06(c)(iii) with respect to any event
resulting in the receipt of Extraordinary Receipts (a “Relevant Event”) if the
Borrower advises the Administrative Agent in writing promptly after the time the
excess Net Cash Proceeds from such Relevant Event are received that the Borrower
intends to cause a Borrower Entity to reinvest all or any portion of such excess
Net Cash Proceeds in property, plant, equipment, other replacement assets,
and/or investments (including joint ventures) in Food-Related Businesses to the
extent (A) such excess Net Cash Proceeds are in fact committed to be reinvested
by such Person pursuant to a purchase contract providing for the acquisition of
such replacement assets that is executed by such Person and the related seller
within one year from the date of such Relevant Event and (B) the acquisition of
such replacement assets or investments occurs within two years from the date on
which the Net Cash Proceeds from the Relevant Event are received; provided,
however, that the Borrower’s requirement to advise the Administrative Agent as
provided above shall not apply to any Relevant Event until the Net Cash Proceeds
in respect of such Relevant Events during such fiscal year exceed $20,000,000.
If, at any time after the occurrence of a Relevant Event and prior to the
acquisition of the related replacement assets or investments, the one-year or
two-year period provided in clause (A) or (B), respectively, of the preceding
sentence shall elapse without execution of the related purchase contract (in the
case of clause (A)), the occurrence of the related acquisition or investment (in
the case of clause (B)) or an Event of Default shall occur and only so long as
continuing, then, upon request of the Administrative Agent or the Required
Lenders, the Borrower shall immediately prepay the Loans in the amount and in
the manner described in the first sentence of this Section 2.06(c)(iii). At any
time after the occurrence of a Relevant Event and prior to the acquisition of
the related replacement assets or investments, upon request of the
Administrative Agent or the Required Lenders, the Borrower shall deposit

 

64



--------------------------------------------------------------------------------

the Net Cash Proceeds from such Relevant Event which result in an excess over
the $20,000,000 per fiscal year amount described above or an increase in such an
excess into an interest-bearing account with Rabobank, N.A. or another
institution reasonably satisfactory to the Administrative Agent (which
interest-bearing account shall be subject to a security interest in favor of the
Collateral Agent for the benefit of the Secured Parties that is perfected by the
Borrower entering into a control agreement and other documentation reasonably
requested by the Administrative Agent) until such Net Cash Proceeds are
reinvested or paid toward the Loans as directed by the Borrower.

(iv) If, at any time after the Effective Date, any CBII Entity issues or incurs
any Indebtedness for borrowed money, including Indebtedness evidenced by notes,
bonds, debentures or other similar instruments that, when added to all such
Indebtedness for borrowed money issued or incurred by all CBII Entities after
the Effective Date, in the aggregate, exceeds $50,000,000 (provided that
(A) Permitted Indebtedness (1) secured solely by a Lien of the type described in
clause (c) of the definition of Permitted Liens or (2) owed by a CBII Entity to
another CBII Entity and (B) Refinancing Indebtedness shall not be counted and
non-cash assets received upon issuance of debt in connection with asset
acquisitions shall be excluded, except to the extent any such Permitted
Indebtedness is issued or incurred to finance, directly or indirectly, the
payment in cash or otherwise, of any Distributions by any of the CBII Entities),
the Borrower shall, after such issuance or incurrence which results in such an
excess or an increase in such an excess, immediately prepay (or cause to be
prepaid) the outstanding Loans and the other Obligations in the manner set forth
in Section 2.06(e), in each case, in an aggregate principal amount equal to 100%
of the Net Cash Proceeds of such of such excess or such increase in such excess.

(v) On or prior to the 120th day following the end of each fiscal year of CBII
(commencing with the fiscal year of CBII ending December 31, 2008), the Borrower
shall prepay (or cause to be prepaid) the outstanding Loans and the other
Obligations in the manner set forth in Section 2.06(e) in an aggregate amount
equal to 50% of Excess Cash Flow for such most recently ended fiscal year,
provided that such amount shall be reduced to 0% of Excess Cash Flow if the
Borrower Leverage Ratio as of the most recently ended fiscal year of CBII shall
be less than 2.50:1.00.

(vi) If, at any time after the Effective Date, any CBII Entity issues any Equity
Securities (other than (v) issuances thereof the proceeds of which are used to
make a Permitted Acquisition; provided that such Permitted Acquisition occurs
within 90 days after such issuance, (w) any issuances thereof to CBII or any
Borrower Entity, (x) sales or issuances to any management or employees under any
employee stock option or stock purchase plans in existence from time to time,
(y) issuances of director’s qualifying shares and (z) any issuances in
connection with the exercise of warrants), the Borrower shall, after such
issuance or incurrence, immediately prepay (or cause to be prepaid) the
outstanding Loans and the other Obligations in the manner set forth in
Section 2.06(e), in each case, in an aggregate principal amount equal to 50% of
the Net Cash Proceeds from such Equity Securities.

(vii) If, at any time, any CBII Entity shall fail to observe or perform the
covenant contained in Section 5.02(p)(ii), the Administrative Agent may or, upon
instructions from the Required Term Lenders, shall, by written notice to the
Borrower, require the Borrower

 

65



--------------------------------------------------------------------------------

to prepay the outstanding Term Loans and the other Obligations with respect
thereto, and the Borrower shall so prepay the outstanding Term Loans and the
other Obligations with respect thereto, immediately (and in any event within 10
Business Days) following receipt of such notice.

(d) Notice of Prepayment. The Borrower shall deliver to the Administrative
Agent, at the time of each prepayment required under Section 2.06(c), (i) a
certificate signed by the Chief Financial Officer, Chief Accounting Officer or
Treasurer of the Borrower setting forth in reasonable detail the calculation of
the amount of such prepayment and (ii) to the extent practicable, at least three
days prior written notice of such prepayment. Each notice of prepayment shall
specify the prepayment date and the Type and principal amount of each Loan (or
portion thereof) to be prepaid. In the event that the Borrower shall
subsequently determine that the actual amount required to be prepaid was greater
than the amount set forth in such certificate, the Borrower shall promptly make
an additional prepayment of the Loans (and/or, if applicable, the Commitments
shall be permanently reduced) in an amount equal to the amount of such excess,
and the Borrower shall concurrently therewith deliver to the Administrative
Agent a certificate signed by the Chief Financial Officer, Chief Accounting
Officer or Treasurer of the Borrower demonstrating the derivation of the
additional amount resulting in such excess.

(e) Application of Prepayments.

(i) All prepayments pursuant to Section 2.06(c) (excluding Section 2.06(c)(i))
shall be applied as follows: first, to prepay the Term Loans and to the
installments thereof on a pro rata basis, second, to prepay any Unreimbursed
Amounts then outstanding, third, to prepay the Swing Line Loans to the extent
Swing Line Loans are then outstanding, fourth, to prepay the Revolving Loans to
the extent Revolving Loans are then outstanding and fifth, to Cash Collateralize
the Obligations in respect of the outstanding Letters of Credit in an amount
equal to the then Effective Amount of the L/C Obligations.

(ii) Without modifying the order of application of prepayments set forth in
Section 2.06(e)(i), all such prepayments shall, to the extent possible, be first
applied to prepay Base Rate Loans and then if any funds remain, to prepay LIBOR
Loans. All prepayments which are applied to reduce the principal amount of the
Revolving Loans shall not reduce the Revolving Loan Commitments.

(iii) Any amounts available after the application thereof in accordance with
this Section 2.06(e) shall be, to the extent no Event of Default shall have
occurred and be continuing, returned to the Borrower.

SECTION 2.07. Other Payment Terms.

(a) Place and Manner. All payments to be made by the Borrower under this
Agreement or any other Credit Document shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. The Borrower
shall make all payments due to each Lender or the Administrative Agent under
this Agreement or any other Credit Document by payments to the Administrative
Agent at the Administrative Agent’s office located at the address specified on
Schedule IV, with each payment due to a Lender to be for the account of such

 

66



--------------------------------------------------------------------------------

Lender and such Lender’s Applicable Lending Office. The Borrower shall make all
payments under this Agreement or any other Credit Document in lawful money of
the US (except with respect to any Non-US Currency Letter of Credit or Non-US
Currency Unreimbursed Amount, which shall be paid in the Non-US Currency
applicable to such Non-US Currency Letter of Credit or Non-US Currency
Unreimbursed Amount to the extent not repaid with the proceeds of a Base Rate
Loan that was used to purchase the applicable Non-US Currency as set forth in
Section 2.02(c)) and in same day or immediately available funds not later than
11:00 a.m. on the date due. The Administrative Agent shall promptly disburse to
each Lender each payment received by the Administrative Agent for the account of
such Lender.

(b) Non-US Currency Payments. The specification of payment of Non-US Currency
Letters of Credit or Non-US Currency Unreimbursed Amount in the related Non-US
Currency at a specific place pursuant to this Agreement is of the essence. Such
Non-US Currency shall, subject to Section 2.02(c), be the currency of account
and payment of such Letters of Credit under this Agreement. The obligation of
the Borrower in respect of such Letters of Credit shall not be discharged by an
amount paid in any other currency or at another place, whether pursuant to a
judgment or otherwise, to the extent the amount so paid, on prompt conversion
into the applicable Non-US Currency and transfer to such Lender under normal
banking procedures, does not yield the amount of such Non-US Currency due under
this Agreement. In the event that any payment, whether pursuant to a judgment or
otherwise, upon conversion and transfer, does not result in payment of the
amount of such Non-US Currency due under this Agreement, such Lender shall have
an independent cause of action against the Borrower and the applicable
Guarantors for the currency deficit.

(c) Date. Whenever any payment due hereunder shall fall due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall be included in the computation of interest or
fees, as the case may be.

(d) Default Rate. (i) Automatically upon the occurrence and during the
continuance of any Event of Default under Section 6.01(a), 6.01(f) or 6.01(g)
and (ii) at the election of the Required Lenders upon the occurrence and during
the continuance of any other Event of Default, until the time when such Event of
Default shall have been cured or waived by the Required Lenders or all the
Lenders (as required by this Agreement), the Borrower shall pay interest on the
aggregate outstanding principal amount of all Obligations owing hereunder at a
per annum rate equal to the interest rate that would otherwise apply pursuant to
Section 2.01(d), plus 2.00% (the “Default Rate”) payable on demand. Overdue
interest shall itself bear interest at the Default Rate applicable to Base Rate
Loans, and shall be compounded with the principal Obligations daily, to the
fullest extent permitted by applicable laws.

(e) Application of Payments. Except as otherwise expressly provided herein, all
payments hereunder shall be applied first to unpaid fees, costs and expenses
then due and payable under this Agreement or the other Credit Documents, second
to accrued interest then due and payable under this Agreement or the other
Credit Documents, and finally to reduce the principal amount of outstanding
Loans and L/C Borrowings.

 

67



--------------------------------------------------------------------------------

 

(f) Failure to Pay the Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrower at least one Business Day prior to
the date on which any payment is due to the Lenders hereunder that the Borrower
will not make such payment in full, the Administrative Agent shall be entitled
to assume that the Borrower has made or will make such payment in full to the
Administrative Agent on such date and the Administrative Agent may, in reliance
upon such assumption, cause to be paid to the Lenders on such due date an amount
equal to the amount then due such Lenders. If and to the extent the Borrower
shall not have so made such payment in full to the Administrative Agent, each
such Lender shall repay to the Administrative Agent forthwith on demand such
amount distributed to such Lender, together with interest thereon, for each day
from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Administrative Agent, at a per annum rate equal
to (i) the daily Federal Funds Rate during the period from the date such amount
is distributed through the third day thereafter and (ii) the rate applicable to
Base Rate Loans thereafter. A certificate of the Administrative Agent submitted
to any Lender with respect to any amount owing by such Lender under this
Section 2.07(f) shall be conclusive absent manifest error.

SECTION 2.08. Loan Accounts; Notes.

(a) Loan Accounts. The obligation of the Borrower to repay the Loans made to it
by each Lender and to pay interest thereon at the rates provided herein shall be
evidenced by an account or accounts maintained by such Lender on its books
(individually, a “Loan Account”), except that any Lender may request that its
Loans be evidenced by a note or notes pursuant to Sections 2.08(b) and 2.08(c).
Each Lender shall record in its Loan Accounts (i) the date and amount of each
Loan made by such Lender, (ii) the interest rates applicable to each such Loan
and the effective dates of all changes thereto, (iii) the Interest Period for
each LIBOR Loan, (iv) the date and amount of each principal and interest payment
on each Loan and (v) such other information as such Lender may determine is
necessary for the computation of principal and interest payable to it by the
Borrower hereunder; provided, however, that any failure by a Lender to make, or
any error by any Lender in making, any such notation shall not affect the
Borrower’s Obligations. The Loan Accounts shall be conclusive absent manifest
error as to the matters noted therein. In addition to the Loan Accounts, each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control.

(b) Revolving Loan Notes and Term Loan Notes. If any Lender so requests, such
Lender’s Revolving Loans or Term Loans, as the case may be, shall be evidenced
by a Revolving Loan Note or a Term Loan Note, as applicable, in the respective
forms of Exhibit E-1 and Exhibit E-2. Each such Note shall be (i) payable to the
order of such Lender, (ii) in the amount of such Lender’s Revolving Loan
Commitment or Term Loan Commitment, as applicable, (iii) dated the Effective
Date or such later date upon which such Person becomes a Lender hereunder and
(iv) otherwise appropriately completed. The Borrower authorizes each Lender to
record on the schedule annexed to such Lender’s Revolving Loan Note or Term Loan
Note, as applicable, the date and amount of each Revolving Loan or Term Loan, as
the case may

 

68



--------------------------------------------------------------------------------

be, made by such Lender and of each payment or prepayment of principal thereon
made by the Borrower, and agrees that all such notations shall be conclusive
absent manifest error with respect to the matters noted; provided, however, that
any failure by a Lender to make, or any error by any Lender in making, any such
notation shall not affect the Borrower’s Obligations. The Borrower further
authorizes each Lender to attach to and make a part of such Lender’s Revolving
Loan Note or Term Loan Note, as applicable, continuations of the schedule
attached thereto as necessary.

(c) Swing Line Notes. The Swing Line Lender’s Swing Line Loans shall be
evidenced, at the request of the Swing Line Lender, by a promissory note in the
form of Exhibit F (individually, a “Swing Line Note”) which note shall be
(i) payable to the order of the Swing Line Lender, (ii) in the amount of the
Swing Line Lender’s Swing Line Loans, (iii) dated the Effective Date and
(iv) otherwise appropriately completed.

SECTION 2.09. Loan Fundings.

(a) Lender Funding and Disbursement to the Borrower. Each Revolving Lender
shall, (i) before 11:00 a.m. on the date of the initial Revolving Loan Borrowing
(if the initial Revolving Loan Borrowing occurs on the Effective Date) and
(ii) before 1:00 p.m. on the date of each other Revolving Loan Borrowing, make
available to the Administrative Agent at the Administrative Agent’s office
specified in Schedule IV, in same day or immediately available funds, such
Lender’s Revolving Proportionate Share of such Borrowing. Each Term Lender
shall, before 11:00 a.m. on the date of the Term Loan Borrowing, make available
to the Administrative Agent at the Administrative Agent’s office specified in
Schedule IV, in same day or immediately available funds, such Lender’s ratable
share of such Borrowing based on such Lender’s Term Loan Commitment. After the
Administrative Agent’s receipt of such funds and upon satisfaction of the
applicable conditions set forth in Section 3.02 (and, if such Borrowing is the
initial Credit Extension, Section 3.01), the Administrative Agent shall promptly
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the Borrower
on the books of Rabobank with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to the
Administrative Agent by the Borrower; provided, however, that if, on the date of
a Revolving Loan Borrowing there are Swing Line Loans and/or L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied first, to the
payment in full of any such L/C Borrowings, second, to the payment in full of
any such Swing Line Loans, and third, to the Borrower as provided above.

(b) Lender Failure to Fund. Unless the Administrative Agent shall have received
notice from a Lender prior to the date of any Borrowing that such Lender will
not make available to the Administrative Agent the amount of such Lender’s Loan
to be made as part of such Borrowing, the Administrative Agent shall be entitled
to assume that such Lender has made or will make such amount available to the
Administrative Agent on the date of such Borrowing in accordance with
Section 2.09(a), and the Administrative Agent may on such date, in reliance upon
such assumption, disburse or otherwise credit to the Borrower a corresponding
amount. If any Lender does not make the amount of such Lender’s Loan to be made
as part of any Borrowing available to the Administrative Agent on or prior to
the date of such Borrowing, such Lender shall pay to the Administrative Agent,
on demand, interest which shall accrue on such

 

69



--------------------------------------------------------------------------------

amount from the date of such Borrowing until such amount is paid to the
Administrative Agent at rates equal to (i) the daily Federal Funds Rate during
the period from such date through the third day thereafter and (ii) the rate
applicable to Base Rate Loans thereafter. A certificate of the Administrative
Agent submitted to any Lender with respect to any amount owing by such Lender
under this Section 2.09(b) shall be conclusive absent manifest error with
respect to such amount. If the amount of any Lender’s Loan to be made as part of
any Borrowing is not paid to the Administrative Agent by such Lender within
three Business Days after the date of such Borrowing, the Borrower shall repay
such amount to the Administrative Agent, on demand, together with interest
thereon, for each day from the date such amount was disbursed to the Borrower
until the date such amount is repaid to the Administrative Agent, at the
interest rate applicable at the time to the Loans comprising such Borrowing.

(c) Lenders’ Obligations Several. The failure of any Lender to make the Loan to
be made by it as part of any Borrowing or to fund participations in Letters of
Credit and Swing Line Loans shall not relieve any other Lender of its obligation
hereunder to make its Loan as part of such Borrowing or fund its participations
in Letters of Credit and Swing Line Loans, but no Lender shall be obligated in
any way to make any Loan or fund any participation in Letters of Credit or Swing
Line Loans which another Lender has failed or refused to make or otherwise be in
any way responsible for the failure or refusal of any other Lender to make any
Loan required to be made by such other Lender on the date of any Borrowing or to
fund any participation required to be funded by such other Lender.

SECTION 2.10. Pro Rata Treatment.

(a) Borrowings, Commitment Reductions. Except as otherwise provided herein:

(i) Each Revolving Loan Borrowing and reduction of the Revolving Loan Facility
shall be made or shared among the Revolving Lenders pro rata according to their
respective Revolving Proportionate Shares;

(ii) Each payment of principal of Loans in any Borrowing shall be shared among
the Lenders which made or funded the Loans in such Borrowing pro rata according
to the respective unpaid principal amounts of such Loans then owed to such
Lenders;

(iii) Each payment of interest on Loans in any Borrowing shall be shared among
the Lenders which made or funded the Loans in such Borrowing pro rata according
to (A) the respective unpaid principal amounts of such Loans so made or funded
by such Lenders and (B) the dates on which such Lenders so made or funded such
Loans;

(iv) Each payment of Letter of Credit fees and Commitment Fees payable under
Sections 2.02(i) and 2.05(b) shall be shared among the Revolving Lenders with
Revolving Loan Commitments (except for Defaulting Lenders) pro rata according to
(A) their respective Revolving Proportionate Shares and (B) in the case of each
Revolving Lender which becomes a Revolving Lender hereunder after the date
hereof, the date upon which such Lender so became a Revolving Lender;

 

70



--------------------------------------------------------------------------------

 

(v) Each payment of interest (other than interest on Loans) shall be shared
among the Lenders and the Administrative Agent owed the amount upon which such
interest accrues pro rata according to (A) the respective amounts so owed such
Lenders and the Administrative Agent and (B) the dates on which such amounts
became owing to such Lenders and the Administrative Agent; and

(vi) All other payments under this Agreement and the other Credit Documents
(including fees paid in connection with any amendment, consent, waiver or the
like) shall be for the benefit of the Person or Persons specified.

(b) Sharing of Payments. If any Lender, other than as elsewhere provided in this
Agreement or any other Credit Document, shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Loans made by it, or the participations in L/C
Obligations or in Swing Line Loans held by it, in excess of its ratable share of
payments on account of the Loans and the L/C Obligations obtained by all Lenders
entitled to such payments, such Lender shall forthwith purchase from the other
Lenders such participations in the Loans and/or participations in L/C
Obligations or in Swing Line Loans as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase shall be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such other Lender’s ratable share (according to the proportion of (i) the amount
of such other Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.10(b) may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

SECTION 2.11. Change of Circumstances.

(a) Inability to Determine Rates. If, on or before the first day of any Interest
Period for any LIBOR Loan, (i) the LIBOR Rate for such Interest Period cannot be
adequately and reasonably determined for any Appropriate Lender due to the
unavailability of funds in or other circumstances affecting the London interbank
market (and such Lender shall so advise the Administrative Agent) or (ii) the
rate of interest for such Loan does not adequately and fairly reflect the cost
to any Appropriate Lender of making or maintaining such LIBOR Loan (and such
Lender shall so advise the Administrative Agent), the Administrative Agent shall
immediately give notice of such condition to the Borrower and the other
Appropriate Lenders. After the giving of any such notice and until the
circumstances giving rise to such condition no longer exist, the Borrower’s
right to request the making of, or conversion to a new Interest Period for,
LIBOR Loans shall be suspended. Any LIBOR Loans outstanding at the commencement
of any such suspension shall be converted at the end of the then-current
Interest Period for such LIBOR Loans into Base Rate Loans, as the case may be,
unless such suspension has then ended.

 

71



--------------------------------------------------------------------------------

 

(b) Illegality. If, after the date of this Agreement, the adoption of any
Governmental Rule, any change in any Governmental Rule or the application or
requirements thereof (whether such change occurs in accordance with the terms of
such Governmental Rule as enacted, as a result of amendment or otherwise), any
change in the interpretation or administration of any Governmental Rule by any
Governmental Authority, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any Governmental Authority
(a “Change of Law”) shall make it unlawful or impossible for any Lender to make
or maintain any LIBOR Loan, such Lender shall immediately notify the
Administrative Agent and the Borrower of such Change of Law. Upon receipt of
such notice, (i) the Borrower’s right to request the making of, or conversion to
a new Interest Period for, LIBOR Loans shall be terminated and (ii) the Borrower
shall, at the request of such Lender, either (A) pursuant to Section 2.01(g),
convert any such then-outstanding LIBOR Loans into Base Rate Loans at the end of
the current Interest Period for such LIBOR Loans or (B) immediately repay or
convert any such LIBOR Loans if such Lender shall notify the Borrower that such
Lender may not lawfully continue to fund and maintain such LIBOR Loans. Any
conversion or prepayment of LIBOR Loans made pursuant to the preceding sentence
prior to the last day of an Interest Period for such LIBOR Loans shall be deemed
a prepayment thereof for purposes of Section 2.13. After any Lender notifies the
Administrative Agent and the Borrower of such a Change of Law and until it is no
longer unlawful or impossible for such Lender to make or maintain a LIBOR Loan,
all Revolving Loans of such Lender shall be Base Rate Loans.

(c) Increased Costs. If, after the date of this Agreement, any Change of Law:

(i) Shall subject any Lender to any tax, duty or other charge with respect to
any LIBOR Loan, or shall change the basis of taxation of payments by the
Borrower to any Lender on such a LIBOR Loan or in respect to such a LIBOR Loan
under this Agreement (except for changes in the rate of taxation on the overall
net income of any Lender imposed by a jurisdiction as a result of a present or
former connection (other than a connection arising solely as a result of the
Transaction) between the Lender and the jurisdiction imposing such tax levy); or

(ii) Shall impose, modify or hold applicable any reserve (excluding any Reserve
Requirement or other reserve to the extent included in the calculation of the
LIBOR Rate for any Loans), special deposit or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances or
loans by, or any other acquisition of funds by any Lender for any LIBOR Loan; or

(iii) Shall impose on any Lender any other condition related to any LIBOR Loan
or any of such Lender’s Commitments,

and the effect of any of the foregoing is to increase the cost to such Lender of
making, renewing, or maintaining any such LIBOR Loan or any of its Commitments
or to reduce any amount receivable by such Lender hereunder, then the Borrower
shall from time to time, within five Business Days after demand by such Lender,
pay to such Lender additional amounts sufficient to reimburse such Lender for
such increased costs or to compensate such Lender for such reduced amounts. A
certificate setting forth in reasonable detail the amount of such increased
costs or

 

72



--------------------------------------------------------------------------------

reduced amounts, submitted by such Lender to the Borrower shall be conclusive
absent manifest error. The obligations of the Borrower under this
Section 2.11(c) shall survive the payment and performance of the Secured
Obligations and the termination of this Agreement. No Lender may establish or
change its Euro-Dollar Lending Office with the result that the Borrower has
greater payment obligations to such Lender than if such Lender chose another of
its euro-dollar lending offices unless such Lender waives the Borrower’s
liability to the extent of such greater payment obligations.

(d) Capital Requirements. If, after the date of this Agreement (i) any Change of
Law affects the amount of capital required or expected to be maintained by any
Lender or any Person controlling such Lender (a “Capital Adequacy Requirement”)
and (ii) the amount of capital maintained by such Lender or such Person which is
attributable to or based upon the Loans, the Letters of Credit, the Commitments
or this Agreement must be increased as a result of such Capital Adequacy
Requirement (taking into account such Lender’s or such Person’s policies with
respect to capital adequacy), the Borrower shall pay to such Lender or such
Person, within five Business Days after demand of such Lender, such amounts as
such Lender or such Person shall determine are necessary to compensate such
Lender or such Person for the increased costs to such Lender or such Person of
such increased capital. A certificate setting forth in reasonable detail the
amount of such increased costs submitted by any Lender to the Borrower shall be
conclusive absent manifest error. The obligations of the Borrower under this
Section 2.11(d) shall survive the payment and performance of the Secured
Obligations and the termination of this Agreement.

SECTION 2.12. Taxes on Payments.

(a) Payments Free of Taxes. Any and all payments by or for the account of the
Borrower hereunder, or in respect of this Agreement or any other Credit
Document, shall be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding net income taxes (and
franchise taxes imposed in lieu thereof) imposed on the Administrative Agent or
any Lender as a result of a present or former connection (other than a
connection arising solely as a result of the Transaction) between the
Administrative Agent or such Lender and the jurisdiction imposing such tax levy,
impost or withholding or any Governmental Authority, political subdivision or
taxing authority thereof or therein (all such non-excluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities in respect of
payments hereunder or under this Agreement being hereinafter referred to as
“Taxes”). If the Borrower shall be required by law to deduct or withhold any
Taxes from or in respect of any sum payable hereunder or under this Agreement or
other Credit Documents to any Lender, (i) the Borrower shall make all such
deductions or withholdings, (ii) the Borrower shall pay the full amount deducted
or withheld to the relevant Governmental Authority, taxation authority or other
authority in accordance with applicable law and (iii) the sum payable by the
Borrower shall be increased as may be necessary so that after the Borrower, the
Administrative Agent and such Lender, as the case may be, have made all required
deductions and withholdings (including deductions and withholdings applicable to
additional sums payable under this Section 2.12) the Administrative Agent or
such Lender receives an amount equal to the sum it would have received had no
such deductions or withholdings been made, provided that the Borrower shall not
be required to pay any additional amounts in respect of any Taxes pursuant to
this Section

 

73



--------------------------------------------------------------------------------

2.12(a) to the extent that (i) such Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender hereunder or under the
other Credit Documents to a Lender which is not organized under the laws of the
US or a state thereof (including the District of Columbia) at the time such
Lender becomes a party to the Credit Documents (or designates a new lending
office outside the US or after becoming a party to the Credit Documents becomes
organized under laws outside the US or a state thereof) or is attributable to
such Lender’s failure or inability (other than as a result of a Change in Law)
to comply with delivery of appropriate documentation in accordance with
Section 2.12(e), except to the extent that (x) such Lender (or its Assignee
Lender, if any) was entitled, at the time of designation of a new lending office
outside the US or a state thereof (or at the time of assignment to the Assignee
Lender), to receive additional amounts from the Borrower with respect to such
Taxes or (y) such Lender is an Assignee Lender and/or Replacement Lender, as the
case may be, becoming a party to the Credit Documents at the Borrower’s request.
Subject to no continuing Event of Default, the Borrower shall be permitted to
replace any Lender whose withholding obligations change such that a Lender is
entitled to receive additional amounts from the Borrower with respect to such
Taxes as a result of a Change in Law after the Effective Date in accordance with
Section 2.15 (unless such Lender confirms to the Borrower that it will not seek
any such additional amounts) or (ii) the obligation to pay such indemnity
payment or additional amounts would not have arisen but for a failure by such
Lender to comply with the provisions of Section 2.12(e) when applicable.

(b) Other Taxes. In addition, the Borrower shall pay to the relevant
Governmental Authority or taxing authority in accordance with applicable law,
and indemnify and hold the Administrative Agent and Lenders harmless from any
present or future stamp, documentary, excise, intangible, property, mortgage
recording or similar taxes, charges or levies that arise from the delivery or
registration of, performance under, or otherwise with respect to, this Agreement
or any other Credit Document (hereinafter referred to as “Other Taxes”).

(c) Indemnity. The Borrower shall indemnify each Lender and the Administrative
Agent for and hold them harmless against the full amount of Taxes and Other
Taxes, and for the full amount of taxes of any kind imposed by any jurisdiction
on amounts payable under this Section 2.12, imposed on or paid by such Lender or
the Administrative Agent, as the case may be, and any liability (including
Governmental Charges, penalties, additions to tax, interest and expenses, other
than to the extent arising as a result of the Lender’s or Administrative Agent’s
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction) arising therefrom or with respect
thereto. This indemnification shall be made within 30 days from the date such
Lender or the Administrative Agent (as the case may be) makes written demand
therefor.

(d) Tax Receipt. Within 30 days after the date of any payment of Taxes, the
Borrower shall furnish to the Administrative Agent the original or a certified
copy of a receipt evidencing such payment.

(e) Withholding Exemption Certificates. Within 30 days after becoming a party
hereto and on or before the date, if any, such Lender (or participant, as
applicable) changes its applicable lending office by designating a different
lending office, and from time to time thereafter as reasonably requested in
writing by Administrative Agent or the Borrower (but only so long thereafter as
such Lender remains lawfully able to do so): (i) each Lender that is a US

 

74



--------------------------------------------------------------------------------

Person that is not a “domestic” corporation (as defined in IRC Section 7701)
shall provide each of the Administrative Agent and the Borrower with one
original US Internal Revenue Service Form W-9, or any successor or other form
prescribed by the US Internal Revenue Service, properly completed and duly
executed by an officer, and satisfactory to the Administrative Agent and the
Borrower and (ii) each Lender that is organized under the laws of a jurisdiction
outside the US shall provide each of the Administrative Agent and the Borrower
with either: (A) two original US Internal Revenue Service Forms W-8ECI, W-8BEN
or W-8IMY, as appropriate, or any successor or other form prescribed by the US
Internal Revenue Service, properly completed and duly executed by an officer,
and reasonably satisfactory to the Administrative Agent and the Borrower or
(B) a certificate that it is not (i) a “bank” (as defined in IRC
Section 881(c)(3)(A)), (ii) a 10% shareholder (within the meaning of IRC
Section 871(h)(3)(B)) of the Borrower or (iii) a controlled foreign corporation
related to the Borrower (within the meaning of IRC Section 864(d)(4)), and two
original US Internal Revenue Service Form W-8BEN or Form W-8IMY, as appropriate,
or any successor or other form prescribed by the US Internal Revenue Service,
properly completed and duly executed by an officer, reasonably satisfactory to
the Administrative Agent and the Borrower. Each Lender shall deliver such new
forms and documents prescribed by the US Internal Revenue Service upon the
expiration or obsolescence of any previously delivered forms or other documents
referred to in this Section 2.12, or after the occurrence of any event requiring
a change in the most recent forms or other documents delivered by such Lender.
Such Lender shall promptly provide written notice to each of the Administrative
Agent and the Borrower at any time it determines that it is no longer in a
position to provide any previously delivered form or other document (or any
other form of certification adopted by the US Internal Revenue Service for such
purpose). Each Lender providing one or more forms or certificates pursuant to
this Section 2.12(e) hereby represents, covenants and warrants the accuracy of
the information provided therein.

(f) Tax Returns. Nothing contained in this Section 2.12 shall require any Lender
or the Administrative Agent to make available any of its tax returns or any
other information that it deems to be confidential or proprietary. Nothing
herein contained shall interfere with the rights of each Lender to arrange its
tax affairs in whatever manner it thinks fit and, in particular, each Lender
shall be under no obligation to claim credit, relief, remission or repayment
from or against its corporate profits or similar tax liability in respect of the
amount of such deduction or withholding in priority to any other claims,
reliefs, credits or deductions available to it or to disclose any information
relating to its tax affairs.

(g) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes (or a credit therefor) as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.12, it shall pay to the Borrower an amount equal to
such refund or credit (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.12 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or any such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Administrative Agent or any such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
any such Lender in the event

 

75



--------------------------------------------------------------------------------

the Administrative Agent or any such Lender is required to repay such refund to
such Governmental Authority. This Section 2.12(g) shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
the Borrower or any other Person.

(h) Mitigation Obligation. If any Lender requests compensation under this
Section 2.12, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to this
Section 2.12 in the future and (ii) in each case, would not subject such Lender
to any material unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender in an economic, legal or regulatory way. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

SECTION 2.13. Funding Loss Indemnification. If the Borrower shall (a) repay,
prepay or convert any LIBOR Loan on any day other than the last day of an
Interest Period therefor (whether a scheduled payment, an optional prepayment or
conversion, a mandatory prepayment or conversion, a payment upon acceleration or
otherwise), (b) fail to borrow any LIBOR Loan for which a Notice of Borrowing
has been delivered to the Administrative Agent (whether as a result of the
failure to satisfy any applicable conditions or otherwise) or (c) fail to
convert any Loans into LIBOR Loans in accordance with a Notice of Conversion
delivered to the Administrative Agent (whether as a result of the failure to
satisfy any applicable conditions or otherwise), the Borrower shall, within five
Business Days after demand by any Lender, reimburse such Lender for and hold
such Lender harmless from all costs and losses incurred by such Lender as a
result of such repayment, prepayment, conversion or failure. The Borrower
understands that such costs and losses may include losses incurred by a Lender
as a result of funding and other contracts entered into by such Lender to fund a
LIBOR Loan. Each Lender demanding payment under this Section 2.13 shall deliver
to the Borrower, with a copy to the Administrative Agent, a certificate setting
forth the amount of costs and losses for which demand is made, which certificate
shall set forth in reasonable detail the calculation of the amount demanded.
Such a certificate so delivered to the Borrower shall be conclusive absent
manifest error. The obligations of the Borrower under this Section 2.13 shall
survive the payment and performance of the Secured Obligations and the
termination of this Agreement.

SECTION 2.14. Security.

(a) Security Documents. The Secured Obligations, together with the Guarantees
thereof by the Parent Guarantor and the Subsidiary Guarantors, shall be secured
by the Liens created by and as specified in the Security Documents; provided
that no subsidiary of CBII shall guarantee, or grant any Lien to secure, any
Secured Obligations of CBII; and provided, further, that each document or
instrument required to be filed, registered, or recorded to register or perfect
security interests in Non-US jurisdictions shall be limited to those
jurisdictions in which any CBII Entity generates Significant Revenue; and
provided, further, that (A) no filings, registrations, or recordings shall be
undertaken in those Non-US jurisdictions where in the Administrative Agent’s
reasonable discretion the value of the Collateral pledged as

 

76



--------------------------------------------------------------------------------

security for the Secured Obligations is not materially significant in relation
to the costs of the filings, registrations, or recordings, (B) the Equity
Securities of Landec and/or the Equity Securities and assets of Meneu shall not
be required to be pledged as security for the Secured Obligations and (C) as
long as no Event of Default has occurred and is continuing, no lock box, blocked
account, dominion of funds arrangements, and/or control agreements shall be
required in respect of the Collateral pledged as security for the Secured
Obligations (except as otherwise expressly provided in Section 2.06(c)(iii)).

(b) Lender Rate Contracts. So long as the terms thereof are in compliance with
this Agreement, each Lender Rate Contract shall be secured (but on a silent
basis, so that notwithstanding any other provision, if any, in this Agreement or
any other Credit Document, no Lender Rate Contract counterparty shall be able to
take any action in respect of the Collateral nor instruct the Required Lenders
to take any action in respect of the Collateral) by the Lien of the Security
Documents, unless (i) arrangements have been made for the Lender Rate Contract
Obligations under such Lender Rate Contract to be secured by a secured credit
facility refinancing the Facilities or (ii) other replacement collateral
equivalent in nature and value (as reasonably determined by the Borrower and the
applicable Lender Rate Contract counterparty) supporting the Lender Rate
Contract Obligations is provided.

(c) Further Assurances. Each of CBII and the Borrower shall deliver, and shall
cause each other Loan Party and each Pledged Person to deliver, to the
Administrative Agent, and, if applicable, to execute, acknowledge, deliver,
record, re-record, file, re-file, register or re-register such additional
security agreements, mortgages, trust deeds, deeds of trust, deeds to secure
debt, pledge agreements, guarantee agreements, and other instruments,
agreements, certificates, opinions and documents (including Uniform Commercial
Code financing statements and, as applicable, fixture filings) as the
Administrative Agent may request to effectuate the terms under and in accordance
with the Security Documents and thereby to:

(i) (A) grant, maintain, protect and evidence security interests and Liens in
favor of the Administrative Agent, (B) perfect security interests in favor of
the Administrative Agent that may be perfected by filing Uniform Commercial Code
financing statements or, as applicable, fixture filings (but no crop, timber,
mineral, or other similar filings) in the appropriate jurisdictions, and
(C) perfect security interests in favor of the Administrative Agent that may be
perfected by filing the applicable Intellectual Property Security Agreement (or
the short form security documents attached thereto) in the appropriate indexes
of the United States Patent and Trademark Office or the United States Copyright
Office, in each case for the benefit of the Administrative Agent and the other
Secured Parties, in any or all present and future property of the Borrower and
the other Loan Parties which would constitute Collateral under and in accordance
with the terms of the Security Documents, prior to the Liens or other interests
of any Person, except to the extent Permitted Liens have priority as expressly
permitted hereunder; and

(ii) otherwise establish, maintain, protect and evidence the rights provided to
the Administrative Agent, for the benefit of the Administrative Agent and the
other Secured Parties, under and in accordance with the terms of the Security
Documents;

 

77



--------------------------------------------------------------------------------

 

provided, however, that with respect to the Collateral, notwithstanding anything
to the contrary in this Agreement or in any of the Security Documents (and
recognizing the supremacy of this proviso over any conflicting provision of this
Agreement in respect of the Collateral or any Security Document), the parties to
this Agreement covenant and agree that: (A) no filings, registrations, or
recordings shall be undertaken in those Non-US jurisdictions where the
Administrative Agent determines in its reasonable discretion that the value of
the Collateral pledged as security for the Secured Obligations is not materially
significant in relation to the costs of the filings, registrations, or
recordings, (B) the Equity Securities of Landec and/or the Equity Securities and
assets of Meneu shall not be required to be pledged as security for the Secured
Obligations, (C) as long as no Event of Default has occurred and is continuing,
no lock box, blocked account, dominion of funds arrangements, and/or control
agreements shall be required in respect of the Collateral pledged as security
for the Secured Obligations (except as otherwise expressly provided in
Section 2.06(c)(iii)), (D) regardless of whether this Agreement or any other
Credit Document requires the Lenders to deliver one or more Security Documents
to perfect a Lien, the only Security Documents that are in fact required to be
delivered are those that the Administrative Agent reasonably determines are
necessary or desirable in order to perfect a Lien on that portion of the
Collateral on which this Agreement obligates the Loan Parties to provide a
perfected first priority Lien (subject to Permitted Liens having priority as
expressly permitted hereunder), which is and shall be limited to (v) all now
owned and hereafter acquired tangible and intangible personal property assets of
CBII, the Borrower, and the US Subsidiaries in which a security interest (1) may
be perfected by filing financing statements or, as applicable, fixture filings
(but no crop, timber, mineral, or other similar filings) in the applicable
filing offices, (2) may be perfected by filing the applicable Intellectual
Property Security Agreement (or the short form security documents attached
thereto) in the appropriate indexes of the United States Patent and Trademark
Office or the United States Copyright Office or (3) upon the occurrence and
during the continuance of an Event of Default or as otherwise expressly provided
in Section 2.06(c)(iii), may be perfected by lock box, blocked account dominion
of funds arrangement, and/or control agreements as the Administrative Agent
shall deem advisable in the best interest of the Lenders, (w) the Trademarks
owned by the Borrower or any other US Subsidiary in the US (which Trademarks
owned by the Borrower constitute all material Trademarks consisting of
trademarks), (x) those Trademarks described on Schedule 4.01(n) in the
jurisdictions listed on such schedule, (y) the Pledged Equity Securities of the
Pledged Persons pledged pursuant to the Pledge Agreements and (z) the Pledged
Intercompany Notes pledged pursuant to the Security Agreements and (E) on the
terms of and subject to clauses (C) and (D) above, the representations,
warranties, covenants, and other provisions of this Agreement and other Credit
Documents shall, as applicable, be interpreted to recognize that the Liens are
to be perfected in only the above-described portion of the Collateral. If an
Event of Default occurs and is continuing, the Administrative Agent, for the
benefit of the Administrative Agent and the other Secured Parties, may take
additional steps to perfect (and to require the Borrower to assist in
perfecting) Liens on the Collateral.

(d) German, Polish and Dutch Parallel Security and Parallel Obligations. For the
purposes of taking and ensuring the continuing validity of security under those
Security Documents subject to the laws of (or to the extent affecting assets
situated in) Germany, Poland or The Netherlands (the “Parallel Security”), the
parties hereto agree that notwithstanding any contrary provision in any of the
Credit Documents:

 

78



--------------------------------------------------------------------------------

 

(i) the Borrower undertakes (such undertakings are referred to hereinafter as
the “Parallel Obligations”) to pay to the Administrative Agent, without
duplication and when due, amounts equal to all present and future amounts owing
by the Borrower to any Secured Party;

(ii) the Administrative Agent shall have its own independent right, subject to
the terms and conditions of this Agreement, to demand payment of the Parallel
Obligations when due;

(iii) the Parallel Obligations shall not limit or affect the existence of the
Secured Obligations to a Secured Party, for which such Secured Party shall have
an independent right, subject to the terms and conditions of this Agreement, to
demand payment when due;

(iv) notwithstanding Sections 2.14(d)(ii) and 2.14(d)(iii), payment by the
Borrower of its Parallel Obligations to the Administrative Agent shall to the
same extent decrease and be a good discharge of the corresponding Secured
Obligations owing to the relevant Secured Party and payment by the Borrower of
its Secured Obligations to the relevant Secured Party shall to the same extent
decrease and be a good discharge of the corresponding Parallel Obligations owing
by the Borrower to the Administrative Agent;

(v) the Parallel Obligations are owed to the Administrative Agent in its own
name and not as agent or representative of any other Person nor as trustee and
the Parallel Security shall secure the Parallel Obligations so owing; and

(vi) without limiting or affecting the Administrative Agent’s right to protect,
preserve or enforce its rights under any Security Document, the Administrative
Agent undertakes to each Secured Party not to exercise its rights in respect of
the Parallel Obligations without the consent of the relevant Secured Party, to
the extent required under this Credit Agreement.

(e) Release of Collateral. Upon termination of the Revolving Loan Commitments,
the Term Loan Commitments, the other Facilities, the Guarantees in respect
thereof and all other Credit Documents and the payment in full of the Secured
Obligations (other than any Unaccrued Indemnity Claims), as long as no Event of
Default has occurred and is continuing and such Secured Obligations have not
been accelerated, the Liens granted to or held by the Administrative Agent upon
any Collateral shall be released.

SECTION 2.15. Replacement of the Lenders. If (a) any Lender shall become a
Defaulting Lender more than one time in a period of 12 consecutive months,
(b) any Lender shall continue as a Defaulting Lender for more than five Business
Days at any time, (c) any Lender shall suspend its obligation to make or
maintain LIBOR Loans pursuant to Section 2.11(a) or 2.11(b), (d) any Lender
shall demand any payment under Sections 2.11(c), 2.11(d) or 2.12, (e) any
Lender’s right to payment under Section 2.12 changes as a result of a Change in
Law (unless such Lender confirms to the Borrower that it will not seek any
additional amounts as a consequence of such Change in Law), (f) any Lender that
is not the Administrative Agent or an Affiliate of the Administrative Agent does
not consent to any amendment, waiver or consent to any Credit Document for which
the consent of the Required Lenders is obtained but that requires

 

79



--------------------------------------------------------------------------------

the consent of all Lenders, (g) any Revolving Lender that is not the
Administrative Agent or an Affiliate of the Administrative Agent does not
consent to any amendment, waiver or consent to any Credit Document for which the
consent of the Required Revolving Lenders is obtained but that requires the
consent of all Revolving Lenders or (h) any Term Lender that is not the
Administrative Agent or an Affiliate of the Administrative Agent does not
consent to any amendment, waiver or consent to any Credit Document for which the
consent of the Required Term Lenders is obtained but that requires the consent
of all Term Lenders, then the Administrative Agent (i) may replace such Lender
(the “Affected Lender”), or cause such Affected Lender to be replaced, or
(ii) upon the written request of the Borrower, the Administrative Agent shall
replace such Affected Lender with an Eligible Assignee identified by the
Borrower (the “Replacement Lender”) satisfying the requirements of an Assignee
Lender under Section 8.05(c) (provided that at the time of the assignment, such
Assignee Lender shall not be subject to the circumstances described in
Section 2.15(a) through 2.15(h)), by having such Affected Lender sell and assign
all of its rights and obligations under this Agreement and the other Credit
Documents (including for purposes of this Section 2.15, participations in L/C
Obligations and in Swing Line Loans) to the Replacement Lender pursuant to
Section 8.05(c); provided, however, that if the Borrower seeks to exercise such
right as a result of a Lender request for payment under Section 2.12, it must do
so within 120 days (180 days in respect to Borrower’s invoking any replacement
right as a result of the occurrence of any event or events giving rise to a
Lender’s right to payment under Section 2.12) after the Borrower first receives
notice of the occurrence of the event or events giving rise to such right, and
neither the Administrative Agent nor any Lender shall have any obligation to
identify or locate a Replacement Lender for the Borrower (it being expressly
agreed that in such circumstances it is the Borrower’s obligation to identify or
locate a Replacement Lender). Upon receipt by any Affected Lender of a written
notice from the Administrative Agent stating that the Administrative Agent or
the Borrower is exercising the replacement right set forth in this Section 2.15,
such Affected Lender shall sell and assign all of its rights and obligations
under this Agreement and the other Credit Documents (including for purposes of
this Section 2.15, participations in L/C Obligations and in Swing Line Loans) to
the Replacement Lender pursuant to an Assignment Agreement and Section 8.05(c)
for a purchase price equal to the sum of the principal amount of such Affected
Lender’s Loans so sold and assigned, all accrued and unpaid interest thereon and
its ratable share of all fees to which it is entitled through the Assignment
Date.

SECTION 2.16. Increases of the Revolving Loan Commitments; Adjustments to
Revolving Loan Commitments.

(a) Increases of Revolving Loan Commitments.

(i) Following the Effective Date, the Borrower may from time to time through the
Revolving Loan Maturity Date, propose to increase the aggregate amount of the
Revolving Loan Commitments in accordance with this Section 2.16; provided that
(A) no Event of Default has occurred and is continuing (or shall occur as a
result of the requested Increased Revolving Loan Commitment), and (B) the
Borrower shall be in pro forma compliance with all covenants set forth in
Sections 5.02(a) and 5.02(b), and in Pro Forma Compliance with the Financial
Covenants.

 

80



--------------------------------------------------------------------------------

 

(ii) The aggregate principal amount of the increases to the Revolving Loan
Commitments made pursuant to this Section 2.16 (the amount of any such increase,
each, an “Increased Revolving Loan Commitment”), shall not exceed $50,000,000;
provided that each Increased Revolving Loan Commitment must be at least
$10,000,000 and in integral multiples of $5,000,000 in excess thereof. The
Borrower shall provide at least 30 days notice to the Administrative Agent
(which shall promptly provide a copy of such notice to the Revolving Lenders) of
any requested Increased Revolving Loan Commitment. Each such notice delivered by
the Borrower shall be irrevocable.

(b) Adjustment to Revolving Loan Commitment.

(i) Each Revolving Lender shall have the right (but not the obligation), for a
period of 10 days following receipt of the notice referred to in
Section 2.16(a), to elect by written notice to the Borrower and the
Administrative Agent to participate in the requested Increased Revolving Loan
Commitment pro rata according to its then respective Revolving Proportionate
Share. No Revolving Lender which fails to respond shall be deemed to have
elected to increase its Revolving Loan Commitment in response to a notice by the
Borrower under this Section 2.16.

(ii) If any Revolving Lender party to this Agreement (whether at the Effective
Date or by assignment thereafter) elects not to increase its Revolving Loan
Commitment pro rata according to its Revolving Proportionate Share pursuant to
clause (i), the Borrower may designate one or more other lenders which qualify
as Eligible Assignees (which may be, but need not be, existing Revolving
Lenders) which at the time agrees to (A) in the case of any such designated
Revolving Lender that is an existing Revolving Lender, increase its Revolving
Proportionate Share of the Revolving Loan Commitment and (B) in the case of any
other such lender (an “Additional Revolving Lender”), become a party to this
Agreement as a Revolving Lender. The sum of the increases in the Revolving
Proportionate Share of the existing Revolving Lenders pursuant to this clause
(ii) plus the new commitments of the Additional Revolving Lenders, if any, shall
not in the aggregate exceed the unsubscribed amount of the requested Increased
Revolving Loan Commitment, nor shall the requested Increased Revolving Loan
Commitment exceed the sum of the increases in the Revolving Proportionate Share
of the existing Revolving Lenders pursuant to clause (i) and this clause
(ii) plus the new commitments of the Additional Revolving Lenders.

(iii) An increase in the aggregate amount of the Revolving Loan Commitments
pursuant to this Section 2.16 shall become effective upon the receipt by the
Administrative Agent of an agreement in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower signed by the
Borrower, by each Additional Revolving Lender and by each existing Lender whose
Revolving Proportionate Share of the Revolving Loan Commitments is to be
increased, setting forth the new Revolving Proportionate Share of the Revolving
Loan Commitments of such Lenders and setting forth the agreement of each
Additional Revolving Lender to become a party to this Agreement as a Revolving
Lender and to be bound by all the terms and provisions hereof, together with
such evidence of appropriate corporate authorization on the part of the Borrower
with respect to the requested Increased Revolving Loan Commitment, amendments to
any Credit Documents reasonably requested by the Administrative Agent in
relation to the requested Increased Revolving Loan Commitment

 

81



--------------------------------------------------------------------------------

solely to reflect such Increased Revolving Loan Commitment (which amendments the
Administrative Agent is hereby authorized to execute on behalf of the Lenders)
and such opinions of counsel for the Borrower with respect to the requested
Increased Revolving Loan Commitment and other assurances as the Administrative
Agent may reasonably request.

ARTICLE III CONDITIONS PRECEDENT

SECTION 3.01. Initial Conditions Precedent. The effectiveness of this Agreement
and the obligations of the Lenders to make the Loans comprising the initial
Borrowing on or after the Effective Date and of the L/C Issuer to issue Letters
of Credit on or after the Effective Date are subject to receipt by the
Administrative Agent, on or prior to the Effective Date, of each item listed
below, each in form and substance satisfactory to the Administrative Agent, and
with sufficient copies for the Administrative Agent and each Lender (or, in the
case of Section 3.01(g), fulfillment of the conditions specified therein);
provided that the Administrative Agent in its sole and absolute discretion may
authorize the first Credit Event to occur and condition the occurrence of any
one or all subsequent Credit Events on the Administrative Agent and the Borrower
entering into the Post Effective Date Requirements Letter Agreement setting
forth the terms and dates for post Effective Date compliance with unfulfilled
conditions precedent contemplated in this Section 3.01 in respect of Collateral
delivery (free from adverse claims) and perfection matters relating to certain
of Borrower’s Non-US Subsidiaries and Non-US jurisdictions and the other matters
specified therein:

(a) Principal Credit Documents.

(i) This Agreement, duly executed by the Borrower, CBII and the Administrative
Agent, and delivery of a Lender Addendum by each Lender;

(ii) The Notes payable to each Lender requesting a Note in accordance with
Section 2.08(b), each duly executed by the Borrower;

(iii) The Guarantee Agreements in form and substance satisfactory to the
Administrative Agent, duly executed by the parties thereto;

(iv) A Security Agreement in form and substance satisfactory to the
Administrative Agent, duly executed by the parties thereto, together with
(A) Uniform Commercial Code financing statements naming the Loan Parties party
thereto, and (B) original promissory notes existing on the Effective Date from
CBII to the Borrower evidencing intercompany advances (together with any further
original promissory notes from time to time evidencing intercompany advances
from CBII to the Borrower, collectively, the “Pledged Intercompany Notes”) and
duly endorsed in blank;

(v) A Pledge Agreement in form and substance satisfactory to the Administrative
Agent, duly executed by the parties thereto, together with original stock
certificates or other satisfactory evidence of pledge if and to the extent
applicable under local law, representing Equity Securities pledged
(collectively, the “Pledged Equity Securities”), as applicable, of each Pledged
Person and, as applicable, signed and undated stock powers; and

 

82



--------------------------------------------------------------------------------

 

(vi) The Intellectual Property Security Agreements, in form and substance
satisfactory to the Administrative Agent, duly executed by the parties thereto.

(b) Borrower Organizational Documents.

(i) The certificate of formation of the Borrower, certified as of a recent date
prior to the Effective Date by the Secretary of State of Delaware;

(ii) A certificate of the Secretary or an Assistant Secretary of the Borrower,
dated the Effective Date, certifying that (A) attached thereto is a true and
correct copy of the certificate of formation, the operating agreement and bylaws
of the Borrower as in effect on the Effective Date; (B) attached thereto is a
true and correct copy of a Board Resolution of the Borrower, which authorizes
the execution, delivery and performance by the Borrower of this Agreement and
the other Credit Documents executed or to be executed by the Borrower and the
consummation of the transactions contemplated hereby and thereby and (C) there
are no proceedings for the dissolution or liquidation of the Borrower;

(iii) A certificate of the Secretary or an Assistant Secretary of the Borrower,
dated the Effective Date, certifying the incumbency, signatures and title of the
officers of the Borrower authorized to, and who have acted to, execute, deliver
and perform this Agreement, the other Credit Documents and all other documents,
instruments or agreements related thereto executed or to be executed by the
Borrower; and

(iv) Certificates of good standing for the Borrower, certified as of a recent
date prior to the Effective Date by the Secretary of State (or comparable
official) of Delaware and each state or jurisdiction in which the Borrower is
qualified to do business.

(c) Guarantors, Pledged Persons and Pledgors.

(i) The certificate of incorporation, articles of incorporation, certificate of
limited partnership, articles of organization or comparable document or
available organizational document of each Guarantor, Pledged Person and Pledgor,
certified (to the extent available) as of a recent date prior to the Effective
Date by the Secretary of State (or comparable public official) of its state or
jurisdiction of incorporation or formation;

(ii) A certificate of the Secretary or an Assistant Secretary (or comparable
officer) of each Guarantor, Pledged Person and Pledgor, dated the Effective
Date, certifying that (A) attached thereto is a true and correct copy of the
certificate of incorporation, articles of incorporation, certificate of limited
partnership, articles of organization or comparable document or available
organizational document of such Guarantor, Pledged Person or Pledgor, as the
case may be, as in effect on the Effective Date, (B) attached thereto is a true
and correct copy of the bylaws, partnership agreement, limited liability company
agreement or comparable document (if any) of such Guarantor, Pledged Person or
Pledgor, as the case may be, as in effect on the Effective Date; (C) in the case
of each Guarantor or Pledgor, attached thereto are true and correct copies of
resolutions duly adopted by the Board of Directors or other governing body of
such Guarantor or Pledgor, as the case may be (or other comparable enabling
action) if applicable and continuing in effect, which authorize the execution,
delivery and performance by such Guarantor or Pledgor of the Credit Documents to
be executed by such Guarantor or Pledgor

 

83



--------------------------------------------------------------------------------

and the consummation of the transactions contemplated thereby and (D) there are
no proceedings for the dissolution or liquidation of such Guarantor, Pledged
Person or Pledgor, as the case may be;

(iii) A certificate of the Secretary or an Assistant Secretary (or comparable
officer) of each Guarantor, Pledgor and Pledged Person (except those Persons
organized in Bermuda, Germany and Costa Rica as to which available incumbency
certifications will be provided), dated the Effective Date, certifying the
incumbency, signatures and title of the Persons signing on behalf of such
Guarantor, Pledged Person or Pledgor, as the case may be, authorized to execute,
deliver and perform the Credit Documents to be executed by such Guarantor,
Pledged Person or Pledgor, as the case may be; and

(iv) A certificate of good standing (or comparable certificate), if available,
for each Guarantor, Pledged Person, and Pledgor, certified as of a recent date
prior to the Effective Date by the Secretary of State (or comparable public
official) of its state or jurisdiction of incorporation or formation.

(d) Financial Statements; Financial Condition.

(i) A copy of the draft unaudited Financial Statements of the Borrower Entities
for the fiscal year ended December 31, 2007 (prepared on a consolidated basis),
prepared to present fairly the financial condition, results of operations and
other information reflected therein as of the date thereof and to have been
prepared in accordance with GAAP (subject to normal year end audit adjustments
and omission of footnotes and statement of shareholder’s equity);

(ii) A copy of the audited consolidated Financial Statements of the CBII
Entities for the fiscal year ended December 31, 2007 reported on by Ernst &
Young LLP or other independent public accountants of recognized national
standing and registered with the Public Company Accounting Oversight Board
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit in connection with such
Financial Statements);

(iii) A copy of the most recently completed annual report (Form 5500 Series)
filed with the Employee Benefits Security Administration with respect to each
Pension Plan of any applicable Loan Parties;

(iv) A copy of (and the Administrative Agent’s and Required Lenders’
satisfactory review of) the budget and projected Financial Statements of the
CBII Entities by fiscal year for each of the fiscal years from the Effective
Date through December 31, 2012, together with narrative assumptions, including,
in each case, projected balance sheets, statements of income and retained
earnings and statements of cash flow of the CBII Entities, all in reasonable
detail and in any event to include (A) projected Capital Expenditures and
(B) annual projections of the Borrower’s compliance with the Financial
Covenants;

(v) A certificate executed by the Chief Accounting Officer, Chief Financial
Officer or Treasurer of the Borrower which certifies that, as of the Effective
Date

 

84



--------------------------------------------------------------------------------

before and after giving pro forma effect to the Transaction, no Default has
occurred and is continuing; and

(vi) Such other financial, business and other information regarding the CBII
Entities as the Administrative Agent, the L/C Issuer, the Swing Line Lender or
any Lender reasonably may request, including information as to possible
contingent liabilities, tax matters, environmental matters and obligations for
employee benefits and compensation.

(e) Collateral Documents.

(i) Such Uniform Commercial Code financing statements (including, where
applicable, Uniform Commercial Code fixture filings with respect to each of the
Properties) shall have been filed (or delivered to the Administrative Agent for
filing) in such jurisdictions as the Administrative Agent may request to perfect
the Liens granted to the Administrative Agent in this Agreement, the Security
Documents and the other Credit Documents;

(ii) Such Uniform Commercial Code termination statements (appropriately
completed and executed) shall have been filed (or delivered to the
Administrative Agent for filing) in such jurisdictions as the Administrative
Agent may request to terminate any financing statement evidencing Liens of other
Persons in the Collateral which have priority over the Liens granted to the
Administrative Agent in this Agreement, the Security Documents and the other
Credit Documents, except for any such prior Liens which are expressly permitted
by this Agreement to have such priority;

(iii) Uniform Commercial Code searches from the jurisdictions in which Uniform
Commercial Code financing statements are to be filed pursuant to
Section 3.01(e)(i) reflecting no other financing statements or filings which
evidence Liens of other Persons in the Collateral which have priority over the
Liens granted to the Administrative Agent in this Agreement, the Security
Documents and the other Credit Documents, except for any such prior Liens
(A) which are expressly permitted by this Agreement to have such priority or
(B) for which the Administrative Agent has received a termination statement
pursuant to Section 3.01(e)(ii);

(iv) The stock certificates, if applicable, representing (A) the Equity
Interests of each of the Pledged Persons listed on Schedule III, in the
percentage(s) of each such Pledged Person pledged as indicated on Schedule III,
together with, as applicable, undated stock powers or other instruments of
transfer duly executed by any applicable Loan Party, in blank and attached
thereto (it being understood that CBII shall cause each Person required to
deliver such stock certificates or other documentation to take such other steps
as may be requested by the Administrative Agent to perfect the Administrative
Agent’s Lien in such Collateral in compliance with any applicable law);

(v) Appropriate documents for filing with the United States Patent and Trademark
Office and the United States Copyright Office necessary to perfect the security
interests granted in the IP, in each case to the Administrative Agent by the
Security Documents,

 

85



--------------------------------------------------------------------------------

all appropriately completed and duly executed by any applicable CBII Entity and,
where appropriate, notarized or legalized, as applicable;

(vi) A certificate of CBII certifying that the Significant Parties possess all
material environmental permits necessary for the conduct of their respective
businesses;

(vii) Such other documents, instruments and agreements as the Administrative
Agent may reasonably request to establish and perfect the Liens granted to the
Administrative Agent in the Collateral pursuant to this Agreement, the Security
Documents and the other Credit Documents; and

(viii) Such other evidence as the Administrative Agent may reasonably request to
establish that the Liens granted to the Administrative Agent in the Collateral
pursuant to this Agreement, the Security Documents and the other Credit
Documents are perfected (to the extent that the Credit Documents obligate the
Loan Parties to provide such a perfected Lien) and have priority over the Liens
of other Persons in the Collateral, except for any such Liens which are
expressly permitted by this Agreement to be prior.

(f) Opinions. Favorable written opinions (i) from Taft, Stettinius & Hollister
LLP, Skadden, Arps, Slate, Meagher & Flom LLP and counsel (which may be in-house
counsel of the CBII Entities) in Bermuda, Costa Rica, Germany, Guatemala, The
Netherlands, Italy, Poland and the United Kingdom and certain States of the US,
for applicable Borrower Entities, each dated the Effective Date, addressed to
the Administrative Agent for the benefit of the Administrative Agent and the
Lenders and covering such customary legal matters as the Administrative Agent
may request and otherwise in form and substance satisfactory to the
Administrative Agent, (ii) from local counsel in each State of the US where any
of the Properties is located (with respect to the enforceability and perfection
of the Mortgages and any related fixture filings), in form and substance
satisfactory to the Administrative Agent, each dated as of the Effective Date
and delivered to the Administrative Agent for the benefit of the Administrative
Agent and the Lenders, with such changes as may be satisfactory to the
Administrative Agent and its counsel to account for local law matters, and
(iii) from applicable counsel (which may be in-house counsel), with respect to
certain corporate matters relating to each mortgagor with respect to the
Properties, in form and substance satisfactory to the Administrative Agent, to
be delivered to the Administrative Agent for the benefit of the Administrative
Agent and the Lenders contemporaneously with the delivery of the opinions
referenced in clause (ii) above.

(g) Other Items.

(i) Evidence of insurance endorsements or certificates naming the Administrative
Agent as lenders’ loss payee, mortgagee and additional insured, as required by
Section 5.01(d);

(ii) The pay-off letter in respect of the Indebtedness under the Existing Credit
Agreement, executed and delivered by the parties thereto, and evidence that all
existing Liens on any assets of the CBII Entities other than Permitted Liens
have been or concurrently with the Effective Date are being released;

 

86



--------------------------------------------------------------------------------

 

(iii) A hierarchy report for the CBII Entities, setting forth the relationship
among such Persons, certified by the Secretary or an Assistant Secretary of CBII
confirming the capital structure and ownership structure of the CBII Entities as
previously disclosed to the Administrative Agent with any changes thereto
satisfactory to the Administrative Agent;

(iv) A certificate of the President, Chief Financial Officer, Chief Accounting
Officer or Treasurer of CBII, addressed to the Administrative Agent and dated
the Effective Date, certifying that each of the Significant Subsidiaries is and,
after the execution and delivery of the Credit Documents and the consummation of
the transactions contemplated thereby, will be Solvent;

(v) The Lead Arranger shall be satisfied that all Existing Indebtedness, other
than the Surviving Indebtedness, has been prepaid, redeemed or defeased in full
or otherwise satisfied and extinguished and all commitments related thereto
terminated;

(vi) All Governmental Authorizations necessary in connection with the
Transaction and the Facilities (except for (A) the filing of the UCC financing
statements to be filed on the Effective Date, (B) the filing of the Intellectual
Property Security Agreements to be filed in the appropriate indexes of the
United States Patent and Trademark Office relative to patents and trademarks,
and the United States Copyright Office relative to copyrights on the Effective
Date or (C) as otherwise permitted under the Post Effective Date Requirements
Letter Agreement) shall have been obtained and shall remain in effect and all
applicable waiting periods shall have expired without any action being taken by
any competent Governmental Authority that could reasonably be expected to have a
material adverse effect on the ability of the Borrower and the Guarantors to
perform their obligations under the Credit Documents;

(vii) All Pre-Commitment Information shall be true, correct and complete in all
material respects. No additional information that pertains to the period prior
to the execution of the Commitment Letter shall have come to the attention of
the Administrative Agent, any of the Lead Arranger or the Lenders that is
inconsistent with the Pre-Commitment Information and could reasonably be
expected to have a Material Adverse Effect;

(viii) All fees and expenses payable to the Administrative Agent and the Lenders
on or prior to the Effective Date (including all fees payable to Rabobank
pursuant to the Fee Letter) shall have been paid;

(ix) Payment of all fees and expenses of counsel to the Administrative Agent
through the Effective Date to the extent the Borrower or CBII has received an
invoice therefor; and

(x) Such other evidence as the Administrative Agent or any Lender may reasonably
request to establish (A) the accuracy and completeness of the representations
and warranties in all material respects (unless any such representation or
warranty is qualified as to materiality, in which case such representation and
warranty shall be true and correct in all respects) both immediately before and
after giving effect to the Transaction and (B) the

 

87



--------------------------------------------------------------------------------

compliance with the terms and conditions contained in this Agreement and the
other Credit Documents.

(h) Mortgages. Mortgages duly executed by the appropriate Loan Party with
respect to each of the Properties, together with:

(i) evidence that counterparts of the Mortgages have been either (A) duly
recorded on or before the Effective Date or (B) duly executed, acknowledged and
delivered in form suitable for filing or recording, in all filing or recording
offices that the Administrative Agent may deem necessary or desirable in order
to create a valid first and subsisting Lien, subject to any Liens which are
expressly permitted by this Agreement to be prior, on the property described
therein in favor of the Administrative Agent pursuant to this Agreement or any
other Credit Document and that all filing and recording taxes and fees have been
paid;

(ii) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies (the “Mortgage Policies”) with endorsements and in amounts
acceptable to the Administrative Agent, issued, coinsured and reinsured by title
insurers acceptable to the Administrative Agent, insuring the Mortgages to be
valid first and subsisting Liens on the property described therein, free and
clear of all defects (including mechanics’ and materialmen’s Liens) and
encumbrances, excepting only any Liens which are expressly permitted by this
Agreement to be prior, and providing for such other affirmative insurance
(including endorsements for future advances under the Credit Documents and for
mechanics’ and materialmen’s Liens) and such coinsurance and direct access
reinsurance as the Administrative Agent may deem necessary or desirable;

(iii) such affidavits, certificates, information (including financial data) and
instruments of indemnification (including a so-called “gap” indemnification) as
shall be required to induce the title company to issue the Mortgage Policies
referred to in clause (ii) above;

(iv) estoppel certificates executed by all tenants of the Properties; provided,
however, that the Borrower shall only be required to use commercially reasonable
efforts to obtain such executed estoppel certificates;

(v) evidence of the insurance required by the terms of the Mortgages;

(vi) with respect to the Clayton County Property, a duly executed landlord
estoppel and consent agreement, in form and substance satisfactory to the
Administrative Agent, along with (A) a memorandum of lease and purchase option
in recordable form with respect to the leasehold interest and purchase option
created under the Clayton County Lease, executed and acknowledged by the owner
of the affected real property, as lessor, or (B) evidence that the Clayton
County Lease with respect to such leasehold interest or a memorandum thereof has
been recorded in all places necessary, in the Administrative Agent’s reasonable
judgment, to give constructive notice to third-party purchasers of such
leasehold interest; and

 

88



--------------------------------------------------------------------------------

 

(vii) such other consents, agreements and confirmations of lessors and third
parties as the Administrative Agent may deem necessary or desirable and evidence
that all other actions that the Administrative Agent may deem necessary or
desirable.

SECTION 3.02. Conditions Precedent to each Credit Event. The occurrence of each
Credit Event is subject to the further conditions that:

(a) The Borrower shall have delivered to the Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender, the Notice of Borrowing,
Letter of Credit Application, Notice of Conversion or Notice of Interest Period
Selection, as the case may be, for such Credit Event in accordance with this
Agreement; and

(b) On the date such Credit Event is to occur and after giving effect to such
Credit Event, the following shall be true and correct:

(i) The representations and warranties of the Significant Parties set forth in
Article IV and in the other Credit Documents are true and correct in all
material respects (unless any such representation or warranty is qualified as to
materiality, in which case such representation and warranty shall be true and
correct in all respects) as if made on such date (except for representations and
warranties expressly made as of a specified date, which shall be true in all
respects or all material respects, as applicable, as of such date),

(ii) No Default has occurred and is continuing or will result from such Credit
Event,

(iii) No Material Adverse Change shall have occurred and be continuing,

(iv) Subject to the qualifications set forth in Section 4.01(c), all of the
Credit Documents are in full force and effect except any which by their terms
were to have expired or have been superseded and any which have been voluntarily
terminated, and

(v) The occurrence of such Credit Event shall not violate any provision of, or
result in the breach of any contractual obligation under, the Senior Notes
(7 1/2%) Indenture, the Senior Notes (8 7/8%) Indenture and the Convertible
Notes Indenture and the Administrative Agent, on behalf of the Lenders, shall
have received a certificate executed by an Officer of the Borrower to such
effect.

The submission by the Borrower to the Administrative Agent of each Notice of
Borrowing, each Letter of Credit Application, each Notice of Conversion (other
than a notice for a conversion to a Base Rate Loan) and each Notice of Interest
Period Selection shall be deemed to be a representation and warranty by the
Borrower that each of the statements set forth above in this Section 3.02(b) is
true and correct as of the date of such notice.

ARTICLE IV REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties. In order to induce the
Administrative Agent and the Lenders to enter into this Agreement, each of CBII
and the

 

89



--------------------------------------------------------------------------------

Borrower hereby represents and warrants to the Administrative Agent and the
Lenders for itself and each of the other Significant Parties as follows and each
of CBII and the Borrower hereby agrees that each of such representations and
warranties shall survive until full, complete and indefeasible payment and
performance of the Secured Obligations and termination of the Commitments
(except that representations or warranties as to information included in
Schedules 4.01(n), (q), (w), (z) and (aa) shall apply as of the date provided or
the date of the most recent supplement):

(a) Due Incorporation, Qualification. Each of the Significant Parties (i) is a
corporation, partnership or limited liability company or similar entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or formation; (ii) has the requisite power and
authority to own, lease and operate its properties and carry on its business as
now conducted and (iii) is duly qualified, licensed to do business and in good
standing as a corporation, partnership, limited liability company or other
entity, as applicable, in each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
or license and where the failure to be so qualified or licensed, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

(b) Authority. The execution, delivery and performance by each Loan Party of
each Credit Document executed, or to be executed, by such Loan Party and the
consummation of the transactions contemplated thereby (i) are within the
corporate, limited liability company or partnership or similar power of such
Loan Party and (ii) have been duly authorized by all necessary actions on the
part of such Loan Party.

(c) Enforceability. Each Credit Document executed, or to be executed, by each
Loan Party has been, or will be, duly executed and delivered by such Loan Party
and constitutes, or will constitute, a legal, valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
terms, except (i) as limited by Debtor Relief Laws relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity and
(ii) as to the effect of Non-US laws which may limit the enforcement of certain
provisions of the Credit Documents executed by a Person that is not a US Person
provided that the effect thereof does not have a material adverse effect on the
rights and remedies of the Administrative Agent and the Lenders under such
Credit Documents.

(d) Non-Contravention. The execution and delivery by each Loan Party of the
Credit Documents executed by such Loan Party and the performance and
consummation of the transactions (including the use of Loan proceeds)
contemplated thereby do not (i) violate any Requirement of Law applicable to
such Loan Party, (ii) violate any provision of, or result in the breach or the
acceleration of, or entitle any other Person to accelerate (whether after the
giving of notice or lapse of time or both), any Contractual Obligation of such
Loan Party, (iii) result in the creation or imposition of any Lien (or the
obligation to create or impose any Lien) upon any property, asset or revenue of
such Loan Party (except such Liens as may be created in favor of the
Administrative Agent for the benefit of itself and the other Secured Parties
pursuant to this Agreement or the other Credit Documents) or (iv) violate any
provision of any existing law, rule, regulation, order, writ, injunction or
decree of any court or Governmental Authority to which it is

 

90



--------------------------------------------------------------------------------

subject, except in each case in each of clauses (i), (ii), (iii) and (iv) above
where such breach or violation could not reasonably be expected to have a
Material Adverse Effect.

(e) Approvals.

(i) Other than any such matters that may be required of a Lender that is not a
US Person in connection with its involvement in the transactions contemplated by
this Agreement, no consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Authority or other
Person (including the shareholders of any Person) is required in connection with
the execution and delivery of the Credit Documents executed by any Loan Party or
the performance or consummation of the transactions contemplated thereby, except
for those which have been made or obtained and are in full force and effect and
except with respect to that portion of the Collateral the perfection of which is
not required pursuant to the terms of this Agreement or any Security Document.

(ii) All Governmental Authorizations for the due execution, delivery,
recordation, filing or performance by any Loan Party of any Credit Document to
which it is or it is to be a party, or further consummation of the Transaction
(except for (A) the filing of the UCC financing statements to be filed on the
Effective Date, (B) the filing of the Intellectual Property Security Agreements
to be filed in the appropriate indexes of the United States Patent and Trademark
Office relative to patents and trademarks, and the United States Copyright
Office relative to copyrights on the Effective Date or (C) as otherwise
permitted under the Post Effective Date Requirements Letter Agreement), have
been duly obtained and are in full force and effect without any known conflict
with the rights of others and free from any unduly burdensome restrictions,
except where any such failure to obtain such Governmental Authorizations or any
such conflict or restriction could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. No Significant
Party has received any written notice or other written communications from any
Governmental Authority regarding (i) any revocation, withdrawal, suspension,
termination or modification of, or the imposition of any material conditions
with respect to, any such Governmental Authorization or (ii) any other
limitations on the conduct of business by any Significant Party, except where
any such revocation, withdrawal, suspension, termination, modification,
imposition or limitation could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

(iii) No Governmental Authorization is required for either (A) for the pledge or
grant by any Loan Party as applicable of the Liens against the Collateral in
which the Administrative Agent is to have a perfected Lien in favor of the
Administrative Agent pursuant to this Agreement or any other Credit Document or
(B) the exercise by the Administrative Agent of any rights or remedies in
respect of any such Collateral in which the Administrative Agent is to have a
perfected Lien in favor of the Administrative Agent pursuant to this Agreement
or any other Credit Document (whether specifically granted or created pursuant
to any of the Security Documents or created or provided for by any Governmental
Rule), except for (1) such Governmental Authorizations that have been obtained
and are in full force and effect and fully disclosed to the Administrative Agent
in writing and (2) filings or recordings contemplated in connection with this
Agreement or any Security Document.

 

91



--------------------------------------------------------------------------------

 

(f) No Violation or Default. No Significant Party is in violation of or in
default with respect to (i) any Requirement of Law applicable to such Person or
(ii) any Contractual Obligation of such Person (nor is there any waiver in
effect which, if not in effect, could result in such a violation or default),
except where, in each case, such violation or default could not reasonably be
expected to have a Material Adverse Effect. No Default has occurred and is
continuing.

(g) Litigation. No action (including a derivative action), suit, proceeding or
investigation is pending or, to the knowledge of any of CBII’s or the Borrower’s
officers or directors, threatened against any Significant Party at law or in
equity in any court, arbitration proceeding or before any other Governmental
Authority which (i) could (alone or in the aggregate) reasonably be expected to
have a Material Adverse Effect or (ii) seeks to enjoin, either directly or
indirectly, the execution, delivery or performance by any Loan Party of the
Credit Documents or the transactions contemplated thereby.

(h) Financial Statements. The Financial Statements of the CBII Entities and the
Borrower Entities (other than the draft financial statements delivered pursuant
to Section 3.01(d)(i)) which have been delivered to the Administrative Agent
(i) are in accordance with the books and records of the CBII Entities or the
Borrower Entities, as the case may be, which have been maintained in accordance
with good business practice, (ii) have been prepared in conformity with GAAP
(subject to absence of footnotes and normal year-end adjustments for interim
financials) and (iii) present fairly in all material respects the financial
conditions, results of operations, and cash flows of the CBII Entities or the
Borrower Entities, as the case may be, as of the respective dates thereof and
for the periods covered thereby. Since December 31, 2007, there has been no
development or event that has had or could reasonably be expected to have a
Material Adverse Effect. No Loan Party has any Contingent Obligations, liability
for taxes or other outstanding obligations which, in any such case, could
reasonably be expected to have a Material Adverse Effect.

(i) Creation, Perfection and Priority of Liens.

(i) The Security Agreements are effective to create in favor of the
Administrative Agent, for the benefit of itself and the other Secured Parties, a
legal, valid, binding and enforceable Lien, and (to the extent that this
Agreement obligates the Loan Parties to provide such a perfected first priority
Lien, and except to the extent Permitted Liens are expressly permitted herein to
have priority) a first priority Lien, in the Collateral described therein as
security for the Secured Obligations or the Guarantees of the Secured
Obligations, as the case may be, to the extent that a legal, valid, binding and
enforceable Lien in such Collateral may be created under applicable law of the
US and any states thereof, including the Uniform Commercial Code. In the case of
any Pledged Intercompany Notes, when any such Pledged Intercompany Notes duly
endorsed in blank (and any other actions, filings, registrations, or recordings
that may be necessary under any applicable Non-US jurisdiction) are delivered to
the Administrative Agent, the Lien created by the Security Agreements on such
Pledged Intercompany Notes shall constitute a fully perfected first priority
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such Collateral as security for the Secured Obligations or the
Guarantees of the Secured Obligations, as the case may be. In the case of the
Collateral described in the Security Agreements a security interest in which may
be perfected by

 

92



--------------------------------------------------------------------------------

the filing of a financing statement under the Uniform Commercial Code, when
Uniform Commercial Code financing statements in appropriate form are filed in
the applicable filing offices, the Security Agreements shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral set forth in the filings, as security for
the Secured Obligations or the Guarantees of the Secured Obligations, as the
case may be, prior and superior to the Lien of any other Person (except to the
extent Permitted Liens are expressly permitted herein to have priority).

(ii) The Pledge Agreements are effective to create in favor of the
Administrative Agent, for the benefit of itself and the other Secured Parties, a
legal, valid, binding and enforceable Lien, and, if applicable (and to the
extent that this Agreement obligates the Loan Parties to provide such a
perfected first priority Lien, and except to the extent Permitted Liens are
expressly permitted herein to have priority), a first priority Lien, in the
Collateral described therein as security for the Secured Obligations or the
Guarantees of the Secured Obligations, as the case may be, to the extent that a
legal, valid, binding and enforceable Lien in such Collateral may be created
under applicable law of the US and any states thereof, including the Uniform
Commercial Code, or in any other applicable Non-US jurisdiction. In the case of
any Pledged Equity Securities, when any stock certificates representing such
Pledged Equity Securities, together with signed and undated stock powers (and
any other actions, filings, registrations, or recordings that may be necessary
under any applicable Non-US jurisdiction) are delivered to the Administrative
Agent, the Lien created by the Pledge Agreements shall constitute a fully
perfected first priority Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral, as security for the Secured
Obligations or the Guarantees of the Secured Obligations, as the case may be. In
the case of the Collateral described in the Pledge Agreements a security
interest in which may be perfected by the filing of a financing statement under
the Uniform Commercial Code, when Uniform Commercial Code financing statements
in appropriate form are filed in the applicable filing offices, the Lien created
by the Pledge Agreements shall constitute a fully perfected first priority Lien
on, and security interest in, all right, title and interest of the Pledgors in
such Collateral, as security for the Secured Obligations or the Guarantees of
the Secured Obligations, as the case may be.

(iii) The Intellectual Property Security Agreements are effective to create in
favor of the Administrative Agent, for the benefit of itself and the other
Secured Parties, a legal, valid, binding and enforceable first priority Lien (to
the extent that this Agreement obligates the Loan Parties to provide such a
perfected first priority Lien, and except to the extent Permitted Liens are
expressly permitted herein to have priority) in the Collateral described therein
as security for the Secured Obligations or the Guarantees of the Secured
Obligations, as the case may be, to the extent that a legal, valid, binding and
enforceable security interest in such Collateral may be created (i) with regard
to such Collateral registered in the US under applicable law of the US and any
states thereof, including the Uniform Commercial Code and the United States
Trademark Act of 1946, the United States Patent Act of 1972 and the United
States Copyright Act of 1976, as applicable (the “US IP Collateral”) or
(ii) with regard to such Collateral registered in Non-US jurisdictions under the
law of such applicable Non-US jurisdiction. Upon the proper and timely filing of
(i) the Intellectual Property Security Agreements (or the short form security
documents attached thereto) in the appropriate indexes of the United States
Patent and Trademark Office relative to patents and trademarks, and the United
States Copyright Office relative to copyrights, together with provisions for
payment of all

 

93



--------------------------------------------------------------------------------

requisite fees, (ii) Uniform Commercial Code financing statements in appropriate
form for filing in the applicable filing offices, and/or (iii) any other
actions, filings, registrations, or recordings that may be necessary under the
laws of any applicable Non-US jurisdiction, together with the proper fees, the
Lien created by the Intellectual Property Security Agreements shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in the US IP Collateral described therein, as security for
the Secured Obligations or the Guarantees of the Secured Obligations, as the
case may be, prior and superior to the Lien of any other Person (except to the
extent Permitted Liens are expressly permitted herein to have priority).

(iv) Each Mortgage is effective to create, as security for the obligations
purported to be secured thereby, a valid and enforceable first mortgage Lien on
the respective property described therein in favor of the Administrative Agent
(or such other trustee as may be required or desired under local law) for the
benefit of the Secured Parties, superior and prior to the rights of all third
Persons, subject to Permitted Liens that are expressly permitted herein to have
priority.

(j) Equity Securities. All outstanding Equity Securities of the Pledged Persons
have been duly authorized, validly issued and to the extent applicable, are
fully paid and non-assessable; there are no outstanding subscriptions, options,
conversion rights, warrants or other agreements or commitments of any nature
whatsoever (firm or conditional) obligating the Pledged Persons to issue,
deliver or sell, or cause to be issued, delivered or sold, any additional Equity
Securities of the Pledged Persons, or obligating the Borrower or the other
Pledged Persons to grant, extend or enter into any such agreement or commitment;
and all Equity Securities of the Pledged Persons have been offered and sold in
compliance with all applicable US state securities laws and all other
Requirements of Law, except where any failure to comply could not reasonably be
expected to have a Material Adverse Effect.

(k) No Agreements to Sell Assets. Except as set forth on Schedule 4.01(k), no
Significant Party has any legal obligation, absolute or contingent, to any
Person to sell the assets of any Significant Party (except any Permitted Asset
Disposition as permitted by Section 5.02(c)), or to effect any merger or
consolidation of any Significant Party (except any Permitted Acquisition as
permitted by Section 5.02(d)) or to enter into any agreement with respect
thereto.

(l) Employee Benefit Plans. Except as set forth on Schedule 4.01(l):

(i) Based upon the latest actuarial valuation report of each Pension Plan and
using the actuarial assumptions specified in IRC Section 412 for purposes of
determining the Pension Plan’s minimum funding requirements, the present value
of the accrued liability did not exceed the aggregate value of the assets of
such Pension Plan by more than $3,500,000 in the case of any single Pension Plan
and by more than $5,000,000 in the aggregate for all Pension Plans. Neither any
Significant Party nor any ERISA Affiliate has post-retirement benefit
obligations (determined as of the last day of CBII’s most recently ended fiscal
year in accordance with FASB No. 106) under any Employee Benefit Plan which is a
welfare plan (as defined in Section 3(1) of ERISA), other than liabilities
attributable to health plan continuation coverage described in Part 6 of Title
I(B) of ERISA, that could reasonably be expected to have a Material Adverse
Effect.

 

94



--------------------------------------------------------------------------------

 

(ii) Each Employee Benefit Plan complies, in both form and operation, in all
material respects, with its terms, ERISA and the IRC, except for instances of
noncompliance which could not reasonably be expected to result in the incurrence
by any Significant Party or any ERISA Affiliate of any material liability, fine
or penalty. Each Employee Benefit Plan, related trust agreement, arrangement and
commitment of any Significant Party or any ERISA Affiliate is legally valid and
binding and in full force and effect. No Employee Benefit Plan is being audited
or investigated by any government agency or is the subject of any pending or, to
the best of the knowledge of any of CBII’s or the Borrower’s officers or
directors, threatened claim or suit. None of the Borrower or any ERISA Affiliate
nor, to the best of the knowledge of any of CBII’s or the Borrower’s officers or
directors, any fiduciary of any Employee Benefit Plan has engaged in a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the IRC.

(iii) None of the Significant Parties and the ERISA Affiliates contributes to or
has any material contingent obligations to any Multiemployer Plan. None of the
Significant Parties and the ERISA Affiliates has incurred any material liability
(including secondary liability) to any Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan under Section 4201
of ERISA or as a result of a sale of assets described in Section 4204 of ERISA.
None of the Significant Parties and the ERISA Affiliates has been notified that
any Multiemployer Plan is in reorganization or insolvent under and within the
meaning of Section 4241 or Section 4245 of ERISA or that any Multiemployer Plan
intends to terminate or has been terminated under Section 4041A of ERISA.

(iv) No Significant Party has (A) engaged in any transaction prohibited by any
Governmental Rule applicable to any Non-US Plan, (B) failed to make full payment
when due of all amounts due as contributions to any Non-US Plan or (C) otherwise
failed to comply with the requirements of any Governmental Rule applicable to
any Non-US Plan where the above, singly or cumulatively, could reasonably be
expected to have a Material Adverse Effect.

(v) No ERISA Event has occurred or is reasonably expected to occur that could
reasonably be expected to have a Material Adverse Effect.

(m) Other Regulations. No Significant Party is subject to regulation under the
Investment Company Act of 1940, the Federal Power Act, the Interstate Commerce
Act or any state public utilities code, or to any other Governmental Rule
limiting its ability to incur indebtedness where singularly or cumulatively such
limitation could reasonably be expected to have a Material Adverse Effect.

(n) Trademarks, Patents, Copyrights and Licenses. The Significant Parties each
possess and either own, or have the right to use to the extent required by their
business operations, all trademarks, trade names, copyrights, patents, patent
rights and licenses (collectively, “Trademarks”) which are material to the
conduct of their respective businesses as now operated, including the Principal
Trademarks. The Borrower owns all material Trademarks that are trademarks. All
such material Trademarks, including all Principal Trademarks, are set forth on
Schedule 4.01(n) as supplemented by the Borrower annually in accordance with
Section 5.01(a)(vi). The Significant Parties each conduct their respective
businesses without

 

95



--------------------------------------------------------------------------------

infringement, misappropriation, dilution, misuse or other violation or, to the
best of the knowledge of any of CBII’s or the Borrower’s officers or directors,
after Due Inquiry, claim of infringement, misappropriation, dilution, misuse or
other violation of any trademark, trade name, trade secret, service mark,
patent, copyright, license or other intellectual property rights of any other
Person (which is not a Significant Party), except where such infringement,
misappropriation, dilution, misuse or other violation or claim of infringement,
misappropriation, dilution, misuse or other violation could not reasonably be
expected to have a Material Adverse Effect. To the best of the knowledge of any
of CBII’s or the Borrower’s officers or directors there is no infringement,
misappropriation, dilution, misuse or other violation of any material trademark,
trade name, trade secret, service mark, patent, copyright, license or other
intellectual property right of any of the Borrower Entities except where such
infringement, misappropriation, dilution, misuse or other violation could not
reasonably be expected to have a Material Adverse Effect. Each of the material
patents, trademarks, trade names, service marks and copyrights owned by any
Significant Party which is registered with any Governmental Authority is set
forth on Schedule 4.01(n).

(o) Governmental Charges. The Significant Parties have filed or caused to be
filed all US Federal and material state tax returns which are required to be
filed by them. The Significant Parties have paid, or made provision for the
payment of, all taxes and other material Governmental Charges which have or may
have become due pursuant to said returns or otherwise and all other
Indebtedness, except (i) such Governmental Charges or Indebtedness, if any,
which are being contested in good faith and by appropriate proceedings and as to
which adequate reserves (determined in accordance with GAAP) have been
established therefor and (ii) taxes not yet due and payable. Proper and accurate
amounts have been withheld by the Significant Parties from their employees for
all periods in compliance with the tax, social security and unemployment
withholding provisions of applicable federal, state, local and Non-US law and
such withholdings have been timely paid when due to the respective Governmental
Authorities in all material respects. The Significant Parties have not executed
or filed with the US Internal Revenue Service or any other Governmental
Authority any agreement or other document that extends, or has the effect of
currently extending, the period for assessment or collection of any taxes or
Governmental Charges, where such extension could reasonably be expected to have
a Material Adverse Effect.

(p) Margin Stock. No Significant Party owns any Margin Stock which, in the
aggregate, would constitute a substantial part of the assets of the Significant
Parties (taken as a whole), and no proceeds of any Loan or drawings under any
Letter of Credit will be used to purchase or carry, directly or indirectly, any
Margin Stock or to extend credit, directly or indirectly, to any Person for the
purpose of purchasing or carrying any Margin Stock, and no Significant Party is
in violation of Regulation T, U or X issued by the Federal Reserve Board.

(q) Subsidiaries. Schedule 4.01(q) (as supplemented by the Borrower annually in
accordance with Section 5.01(a)(vii)) sets forth each of the US Subsidiaries,
the Significant Subsidiaries and the De Minimis US Subsidiaries, their
jurisdictions of organization, the classes of their Equity Securities, and the
percentages of outstanding Equity Securities of each such class owned directly
or indirectly by CBII or one or more of the Borrower Entities. All of the
outstanding Equity Securities of each such Subsidiary indicated on Schedule
4.01(q) as owned by the Loan Parties are owned beneficially and of record by the
Loan Parties free and

 

96



--------------------------------------------------------------------------------

clear of all Liens (except for the Liens of the Administrative Agent granted by
the Security Documents). Other than the US Subsidiaries, the Significant
Subsidiaries and the De Minimis US Subsidiaries set forth on Schedule 4.01(q)
(and as supplemental as noted above), the Loan Parties do not have any US
Subsidiaries, Significant Subsidiaries or De Minimis US Subsidiaries.

(r) Solvency. Each of the Significant Subsidiaries is Solvent and, after the
execution and delivery of the Credit Documents and the consummation of the
transactions contemplated thereby, will be Solvent.

(s) Labor Matters. There are no disputes presently subject to grievance
procedure, arbitration or litigation under any of the collective bargaining
agreements, or employment contracts to which any Significant Party is a party,
and there are no strikes, lockouts, work stoppages or slowdowns, or, to the best
of the knowledge of any of CBII’s or the Borrower’s officers or directors, after
Due Inquiry, jurisdictional disputes occurring or threatened which in any such
case alone or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

(t) No Material Adverse Change. Since December 31, 2007, there has not been any
Material Adverse Change.

(u) Accuracy of Information Furnished.

(i) All certificates, statements and information (excluding projections)
furnished by the Loan Parties to the Administrative Agent and the Lenders in
connection with the Credit Documents and the transactions contemplated thereby,
taken as a whole, are true and accurate in all material respects on the dates as
of which such certificate, statement or information is dated and did not omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading at such time. All
projections furnished by the Loan Parties to the Administrative Agent and the
Lenders in connection with the Credit Documents and the transactions
contemplated thereby have been based upon reasonable estimates and assumptions
and neither CBII nor the Borrower has any reason to believe that such estimates
and assumptions were not reasonable at the date the projections were furnished
to the Administrative Agent and the Lenders.

(ii) The copies of the Material Documents of the Significant Parties which have
been delivered to the Administrative Agent in accordance with Section 3.01 are
true, correct and complete copies of the respective originals thereof, as in
effect on the Effective Date, and no amendments or modifications have been made
to such Material Documents as of the Effective Date, except as set forth by
documents delivered to the Administrative Agent in accordance with Section 3.01
or otherwise reasonably approved in writing by the Required Lenders. None of the
Material Documents of the Significant Parties has been terminated and each of
such Material Documents is in full force and effect. None of the Significant
Parties is in default in the observance or performance of any of its obligations
under the Material Documents and each Significant Party has taken all action
required to be taken as of the Effective Date to keep unimpaired its rights
thereunder, except where such default or impairment could not reasonably be
expected to have a Material Adverse Effect.

 

97



--------------------------------------------------------------------------------

 

(v) Brokerage Commissions. Other than amounts payable under the Fee Letter, no
person is entitled to receive any brokerage commission, finder’s fee or similar
fee or payment in connection with the extensions of credit contemplated by this
Agreement as a result of any agreement entered into by any Loan Party. No
brokerage or other fee, commission or compensation is to be paid by the Lenders
with respect to the extensions of credit contemplated hereby as a result of any
agreement entered into by CBII or the Borrower, and the Borrower agrees to
indemnify the Administrative Agent and the Lenders against any such claims for
brokerage fees or commissions and to pay all expenses including attorney’s fees
incurred by the Lenders in connection with the defense of any action or
proceeding brought to collect any such brokerage fees or commissions.

(w) Policies of Insurance. The properties of the Significant Parties are insured
with financially sound and reputable insurance companies not Affiliates of the
Significant Parties, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the Significant Parties operate
and such insurance coverage complies with Section 5.01(d); provided, however,
that no insurance coverage is maintained with respect to crops; and provided,
further, that the Significant Parties may self-insure as is customary for
similarly situated companies engaged in similar businesses and owning similar
properties. Schedule 4.01(w) (as supplemented by the Borrower yearly in
accordance with Section 5.01(a)(xvi)) accurately describes the insurance
coverage maintained by the Significant Parties.

(x) Other Agreements. Except as disclosed on Schedule 4.01(x), no Loan Party has
entered into and, as of the date of the applicable Credit Event no Loan Party
contemplates entering into, any material agreement or contract with any officers
or directors of any Loan Party, except upon terms at least as favorable to such
Loan Party as an arm’s-length transaction with unaffiliated Persons; and no
Significant Party is a party to or is bound by any Contractual Obligation or is
subject to any restriction under its respective charter or formation documents
which could reasonably be expected to have a Material Adverse Effect.

(y) Environmental and Zoning Compliance. The Borrower or CBII conducts, in the
ordinary course of business, for itself and the other Significant Parties, a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties. No Significant Party
(i) has violated any Environmental Laws, (ii) has any liability under any
Environmental Laws, (iii) is the subject of any Environmental Damages or
(iv) has received notice or other communication of an investigation or is under
investigation by any Governmental Authority having authority to enforce
Environmental Laws, except where such violation, liability, Environmental
Damages or investigation could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect. The use and operation by each
Significant Party of its business properties are in compliance with all
applicable Environmental Laws and Governmental Rules, including all applicable
land use and zoning laws, except to the extent that non-compliance could not
reasonably be expected to have a Material Adverse Effect.

(z) Owned Properties. Set forth on Schedule 4.01(z) (and as supplemented
annually in accordance with Section 5.01(k)) under the heading “Mortgaged
Properties” thereon

 

98



--------------------------------------------------------------------------------

is a complete and accurate list of each parcel of real property owned by any US
Subsidiary in the US which has a grossed-up book value or fair market value (as
determined in good faith by the Borrower) in excess of $5,000,000 or for which
the Administrative Agent has otherwise requested delivery of a Mortgage as of
the Effective Date, in each case showing the street address, county or other
relevant jurisdiction, state, record owner and grossed-up book value or
estimated fair market value thereof (collectively, the “Owned Properties”). Each
such US Subsidiary has good, marketable and insurable fee simple title to such
Owned Properties respectively owned by it, free and clear of all Liens (except
for the Liens of the Administrative Agent granted by the Security Documents and
except for Permitted Liens). Except as otherwise set forth on Schedule 4.01(z),
no other parcel of real property owned by any of the US Subsidiaries in the US
has a grossed up book value or, to the extent available, fair market value (as
determined in good faith by the Borrower), in either case, in excess of
$5,000,000.

(aa) Leased Properties. Set forth on Schedule 4.01(aa) (and as supplemented
annually in accordance with Section 5.01(k)) is a complete and accurate list of
all leases of real property in the US under which any US Subsidiary is the
lessor (including as sublessor) or the lessee (including as sublessee), in each
case showing as of the date hereof the street address, county or other relevant
jurisdiction, state, lessor, lessee, expiration date and annual rental cost
thereof. Each such lease is the legal, valid and binding obligation of the
lessee thereof, enforceable in accordance with its terms.

(bb) Existing Indebtedness. Set forth on Schedule 4.01(bb) is a complete and
accurate list of all Existing Indebtedness (other than Surviving Indebtedness)
of the Loan Parties, showing as of the date hereof the obligor and the principal
amount outstanding thereunder.

(cc) Surviving Indebtedness. Set forth on Schedule 4.01(cc) is a complete and
accurate list of all Surviving Indebtedness (other than intercompany
Indebtedness owed among the Borrower Entities), showing as of the date hereof
the obligor and the principal amount outstanding thereunder, the maturity date
thereof and the amortization schedule therefor.

(dd) Executive Order No. 13224; OFAC.

(i) No CBII Entity is any of the following (each, a “Blocked Person”):

(A) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

(B) a Person owned or controlled by, or, to the best of each Loan Party’s
knowledge after Due Inquiry, acting for or on behalf of, any Person that is
listed in the annex to, or is otherwise subject to the provisions of, Executive
Order No. 13224;

(C) a Person or entity with which any bank or other financial institution is
prohibited from dealing or otherwise engaging in any transaction by any US
Anti-Terrorism Law;

(D) to the best of each Loan Party’s knowledge after Due Inquiry, a Person or
entity that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224;

 

99



--------------------------------------------------------------------------------

 

(E) a Person or entity that is named as a “specially designated national” on the
most current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list; or

(F) to the best of each Loan Party’s knowledge after Due Inquiry, a Person or
entity who is affiliated with a Person or entity listed above.

(ii) No Loan Party nor any Affiliate of a Loan Party (A) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person or (B) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224 or any other applicable
Anti-Terrorism Law, except as otherwise permitted by applicable law or where any
of the foregoing (x) occurs prior to an officer of the Borrower or CBII being
aware of such activity and (y) could not be reasonably expected to have a
Material Adverse Effect.

(iii) No Loan Party nor any Affiliate of a Loan Party is in violation of any
Anti-Terrorism Law or engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law, except
where any of the foregoing (x) occurs prior to an officer of the Borrower or
CBII being aware of such activity and (y) could not be reasonably expected to
have a Material Adverse Effect.

SECTION 4.02. Reaffirmation. Each of CBII and the Borrower shall be deemed to
have reaffirmed, for the benefit of the Lenders and the Administrative Agent,
each representation and warranty contained in Article IV and in each other
Credit Document on and as of the date of each Credit Event (except that
representations or warranties as to information included in Schedules 4.01(n),
(q), (w), (z) and (aa) shall apply as of the date provided or the date of the
most recent supplement).

ARTICLE V COVENANTS

SECTION 5.01. Affirmative Covenants. Until the termination of the Commitments
and the satisfaction in full by the Loan Parties of all Secured Obligations
(other than any Unaccrued Indemnity Claims), each of CBII and the Borrower will
comply, and will cause compliance by the other Significant Parties, with the
following affirmative covenants, unless the Required Lenders shall otherwise
consent in writing:

(a) Financial Statements, Reports. The Borrower shall furnish to the
Administrative Agent the following:

(i) As soon as available and in no event later than 60 days after the last day
of each of the first three fiscal quarters of each fiscal year of the Borrower,
a copy of the Financial Statements of the Borrower Entities (prepared on a
consolidated basis) for the fiscal year to date, certified by the Chief
Accounting Officer or the Chief Financial Officer of the Borrower to present
fairly in all material respects the financial condition, results of operations,
cash flows, and other information reflected therein and to have been prepared in
accordance with GAAP (subject to normal year end audit adjustments and omission
of footnotes and statement of shareholder’s equity);

 

100



--------------------------------------------------------------------------------

 

(ii) As soon as available and in no event later than 120 days after the close of
each fiscal year of the Borrower, copies of (A) the audited consolidated
Financial Statements of the Borrower Entities for such year, audited by Ernst &
Young LLP or other independent certified public accountants of recognized
national standing and registered with the Public Company Accounting Oversight
Board and (B) copies of the unqualified opinions of such accountants;

(iii) Commencing with the fiscal quarter ended June 30, 2008, as soon as
available and in no event later than 60 days after the last day of each of the
first three fiscal quarters of each fiscal year in respect of quarterly
Financial Statements of the Borrower Entities, 90 days after the close of each
fiscal year in respect of yearly Financial Statements of the CBII Entities and
120 days after the close of each fiscal year in respect of yearly Financial
Statements of the Borrower Entities in accordance with clause (i) above, clause
(v) below and clause (ii) above, respectively, a compliance certificate of the
Chief Accounting Officer or Treasurer of the Borrower (a “Compliance
Certificate”) in substantially the form of Exhibit G-1; provided, however, that
the only calculations to be provided in the Compliance Certificate delivered in
connection with yearly Financial Statements of the CBII Entities shall be with
respect to the Consolidated Adjusted Leverage Ratio;

(iv) As soon as available and in no event later than 45 days after the last day
of each of the first three fiscal quarters of each fiscal year of CBII, a copy
of the Quarterly Report for CBII on Form 10-Q for such quarter and for the
fiscal year to date; provided that such information, to the extent the Borrower
directly or indirectly provides the Administrative Agent with written notice and
an appropriate internet link thereto, shall be accessed by Lenders on EDGAR;

(v) As soon as available and in no event later than 90 days after the close of
each fiscal year of CBII, (A) copies of the Annual Report for CBII on Form 10-K
for such year, audited by Ernst & Young LLP or other independent certified
public accountants of recognized national standing and registered with the
Public Company Accounting Oversight Board and (B) copies of the unqualified
opinions of such accountants; provided that such information, to the extent the
Borrower directly or indirectly provides the Administrative Agent with written
notice and an appropriate internet link thereto, shall be accessed by Lenders on
EDGAR;

(vi) (A) As soon as available and in no event later than 120 days after the
close of each fiscal year of CBII, (1) a written supplement to Schedule 4.01(n)
(setting forth all necessary Trademark information as set forth in
Section 4.01(n) and relating to the Trademarks that are material to the conduct
of the Significant Parties’ respective businesses as then operated), (2) a
written supplement to Schedule 3.06 to each Security Agreement, (3) any
additional disclosures under Section 4.01(n) after Due Inquiry and (4) any
additional disclosures to be provided on an annual basis under the Security
Documents and (B) promptly, but in any event within a reasonable time after any
officer of CBII or the Borrower obtains knowledge of the occurrence of an event
that could reasonably be expected to result in a Material Adverse Effect on any
of the Principal Trademarks or the Trademark Licenses, give the Administrative
Agent notice of the occurrence of any such event;

 

101



--------------------------------------------------------------------------------

 

(vii) (A) As soon as available and in no event later than 120 days after the
close of each fiscal year of CBII, a written supplement to Schedule 4.01(q)
(setting forth each of the US Subsidiaries, each of the Significant Subsidiaries
and each of the De Minimis US Subsidiaries, its jurisdiction of organization,
the classes of its Equity Securities, the number of shares of each such class
issued and outstanding, the percentages of shares of each such class owned
directly or indirectly by CBII or the Borrower and whether CBII or the Borrower
owns such shares directly or, if not, the CBII Entities that own such shares and
the number of shares and percentages of shares of each such class owned directly
or indirectly by such CBII Entities) and (B) promptly upon the reasonable
request of the Administrative Agent and in no event more often than annually, a
current hierarchy report for the CBII Entities, in the form and with the
substance of the hierarchy report delivered pursuant to Section 3.01(g)(iii);

(viii) As soon as possible and in no event later than 30 days after any officer
or director of any Significant Party knows of the occurrence or existence of
(A) any ERISA Event under any Pension Plan or Multiemployer Plan which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, (B) any actual or threatened litigation, suits, claims,
disputes or investigations against any Significant Party involving potential
monetary damages or in which injunctive relief or similar relief is sought,
which could reasonably be expected to have a Material Adverse Effect, (C) any
other event or condition which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, including any of the
following which could reasonably be expected to have a Material Adverse Effect:
(1) breach or non-performance of, or any default under, a Contractual Obligation
of any Significant Party, (2) any dispute, litigation, investigation, proceeding
or suspension between any Significant Party and any Governmental Authority or
(3) the commencement of, or any material development in, any litigation or
proceeding affecting any Significant Party, including pursuant to any applicable
Environmental Laws, or (D) any Default, the statement of the Chief Accounting
Officer, Chief Financial Officer, or Treasurer of the Borrower setting forth
details of such event, condition or Default and the action which CBII or the
Borrower proposes to take with respect thereto. Each notice pursuant to this
Section 5.01(a)(viii) shall be accompanied by a statement of an Officer of the
Borrower setting forth details of the occurrence referred to therein and stating
what action CBII or the Borrower has taken and proposes to take with respect
thereto. Each notice pursuant to this Section 5.01(a)(viii) shall describe with
particularity any and all provisions of this Agreement or other Credit Document
that have been breached;

(ix) In no event later than five Business Days after they are sent, made
available or filed, copies of (A) all registration statements and reports filed
by any CBII Entities with any securities exchange or the United States
Securities and Exchange Commission (including all 10-Q, 10-K and 8-K reports),
(B) all reports, proxy statements and Financial Statements sent or made
available by CBII to its Equity Securities holders and (C) all press releases
and other similar public announcements concerning any material developments in
the business of CBII made available by CBII to the public generally; provided
that such information, to the extent the Borrower directly or indirectly
provides the Administrative Agent with written notice and an appropriate
internet link thereto, shall be accessed by Lenders on EDGAR;

(x) As soon as available and in no event later than 30 days after they are
filed, copies of all IRS Form 5500 reports for all Pension Plans required to
file such form;

 

102



--------------------------------------------------------------------------------

 

(xi) Within the earlier to occur of (i) five days after the Board of Directors
of the Borrower or CBII shall have publicly announced the earnings for the most
recently completed fiscal year of the Borrower or CBII and (ii) 60 days after
the end of each fiscal year of the Borrower and CBII, during each year when this
Agreement is in effect, a forecast for the current fiscal year of the Borrower
Entities and the CBII Entities which includes projected consolidated statement
of income for such fiscal year and a projected consolidated statement of cash
flows for such fiscal year and projected consolidated balance sheets, statements
of income and statements of cash flows on a quarterly basis for such fiscal
year; provided that the parties acknowledge that the information in such
forecasts is not compiled or presented in accordance with GAAP and may not
necessarily be presented on a basis consistent with the Borrower’s Financial
Statements to be delivered pursuant to Section 5.01(a);

(xii) As soon as possible and in no event later than the later of (A) any of
CBII’s or the Borrower’s officers or directors learning thereof or (B) five
Business Days prior to the occurrence of any event or circumstance (except for
asset losses in which case as promptly as is reasonable after such asset loss)
that would require a prepayment pursuant to Section 2.06(c), the statement of
the Chief Financial Officer, Chief Accounting Officer or Treasurer of the
Borrower setting forth the details thereof;

(xiii) As soon as possible and in no event later than 30 days after the receipt
thereof by any Loan Party (or subsequent determination after Due Inquiry by an
officer of the Borrower that it could reasonably be expected to result in a
Material Adverse Effect), a copy of any notice, summons, citations or other
written communications concerning any actual, alleged, suspected or threatened
violation of any Environmental Law or any liability of any Loan Party for
Environmental Damages that in any such case could reasonably be expected to
result in a Material Adverse Effect;

(xiv) Such other instruments, agreements, certificates, opinions, statements,
documents and information relating to the properties, operations or condition
(financial or otherwise) of the Significant Parties, and compliance by the
Significant Parties with the terms of this Agreement and the other Credit
Documents as the Administrative Agent or any Lender (through the Administrative
Agent) may from time to time reasonably request;

(xv) As soon as available and in no event later than five Business Days after
any of CBII’s or the Borrower’s officers or directors receive notice or become
aware of any actions (including derivative actions), suits, proceedings or
investigations that are pending or, to the knowledge of any of CBII’s or the
Borrower’s officers or directors, threatened against any Significant Party at
law or in equity in any court, arbitration proceeding or before any other
Governmental Authority which seek to enjoin, either directly or indirectly, the
execution, delivery or performance by any Loan Party of the Credit Documents or
the transactions contemplated thereby;

(xvi) As soon as available and in no event later than 120 days after the close
of each fiscal year of CBII, a written supplement to Schedule 4.01(w) (setting
forth a true and complete listing of all insurance maintained by the Significant
Parties);

 

103



--------------------------------------------------------------------------------

 

(xvii) Within 120 days after the close of each fiscal year of CBII, a written
supplement disclosing any matters required to update factual matters relating to
Section 4.01(s); and

(xviii) To the extent delivered (and thereafter requested by the Administrative
Agent or the Lenders), management letters delivered by CBII’s or the Borrower’s
accountants in connection with any of CBII’s or the Borrower’s Financial
Statements.

(b) Books and Records. The Significant Parties shall at all times keep proper
books of record (including the preparation of tax returns, which will be timely
filed (or subject to permitted extensions) with the appropriate Governmental
Authority and complete and correct in all material respects) and account in
form, detail and scope consistent with good business practice.

(c) Inspections. The Significant Parties shall permit the Administrative Agent,
or any agent or representative thereof, (i) upon reasonable notice and during
normal business hours so long as no Default shall have occurred and be
continuing and (ii) after the occurrence and during the continuation of any
Default at any time as the Administrative Agent may determine with or without
prior notice to the Borrower, to visit and inspect any of the Collateral, or any
of the properties, and offices of the Significant Parties, to examine the books
and records of the Significant Parties and make copies thereof, and to discuss
the affairs, finances and business of the Significant Parties with, and to be
advised as to the same by, their officers, auditors and accountants, all at such
times and intervals as the Administrative Agent may reasonably request;
provided, however, that the Administrative Agent or such representative or agent
shall have no right of reimbursement from the Borrower for expenses incurred for
such visits and inspections as long as no Default has occurred or is continuing.

(d) Insurance. One or more of the Loan Parties on behalf of the Significant
Parties shall:

(i) Carry and maintain insurance during the term of this Agreement of the types
and in the amounts as are consistent with industry practice or with the
insurance described on Schedule 4.01(w) and all insurance required by law;

(ii) Furnish to the Administrative Agent, upon written request, information as
to the insurance carried;

(iii) Carry and maintain each policy for such insurance with (A) for those
jurisdictions where such a rating is available, a rating of A- (“A- Rating”) or
better by A.M. Best and Company, or its equivalent, at the time such policy is
placed and at the time of each annual renewal thereof or (B) for those
jurisdictions where no A- Rating or its equivalent can be obtained for insurers,
a financially sound and reputable insurance company not an Affiliate of the
Significant Parties which is reasonably satisfactory to the Administrative
Agent; and

(iv) Obtain and maintain endorsements or certificates reasonably acceptable to
the Administrative Agent for such insurance naming the Administrative Agent as

 

104



--------------------------------------------------------------------------------

additional insured on liability policies and the Administrative Agent as
lenders’ loss payee and mortgagee in the case of property loss, as their
interests may appear;

provided, however, that if any Significant Party shall fail to maintain
insurance in accordance with this Section 5.01(d), or if any Significant Party
shall fail to provide the required endorsements or certificates with respect
thereto, the Administrative Agent shall have the right (but shall be under no
obligation) to procure such insurance and the Borrower agrees to reimburse the
Administrative Agent for all costs and expenses of procuring such insurance.

(e) Governmental Charges and Other Indebtedness. Each Significant Party shall
promptly pay and discharge when due (i) all taxes and other Governmental Charges
lawfully levied or assessed against such Significant Party prior to the date
upon which penalties accrue thereon, (ii) all Indebtedness which, if unpaid,
could become a Lien (other than a Permitted Lien) upon the property of such
Significant Party and (iii) subject to any subordination provisions applicable
thereto, all other Indebtedness which, in each of the foregoing cases, if
unpaid, could reasonably be expected to have a Material Adverse Effect, except
such taxes, other Governmental Charges and Indebtedness as are in good faith
being contested or disputed by appropriate proceedings, or for which
arrangements for deferred payment have been made; provided that in each such
case adequate reserves (determined in accordance with GAAP) have been
established therefor. CBII shall promptly pay and discharge when due, and prior
to the date upon which penalties accrue thereon, all amounts owing to the US
Department of Justice or other applicable US Governmental Authority in
connection with the DOJ Liability (including any related judgment, order or
settlement agreement), in accordance with the terms of any such judgment, order,
or settlement agreement.

(f) Use of Proceeds. The Borrower shall use the proceeds of the Loans only for
the respective purposes set forth in Section 2.01(k). No CBII Entity shall use
any part of the proceeds of any Loan, directly or indirectly, for the purpose of
purchasing or carrying any Margin Stock or for the purpose of purchasing or
carrying or trading in any securities under such circumstances as to involve the
Borrower, any Lender or the Administrative Agent in a violation of Regulations
T, U or X issued by the Federal Reserve Board.

(g) General Business Operations. Each of the Significant Parties shall
(i) preserve, renew and maintain in full force its corporate, partnership or
limited liability company existence and good standing under the Governmental
Rules of the jurisdiction of its organization and all of its rights, licenses,
leases, qualifications, privileges franchises and other authority reasonably
necessary to the conduct of its business, provided, however, that this clause
(i) shall not apply to Significant Party that is merged, dissolved or
liquidated, in each case, to the extent permitted by Section 5.02(d),
(ii) conduct its business activities in compliance with all Requirements of Law
and Contractual Obligations applicable to such Person, except where such failure
could not reasonably be expected to have a Material Adverse Effect, (iii) keep
all property used in its business in good working order and condition, ordinary
wear and tear excepted, consistent with past practices and from time to time
make, or cause to be made, all necessary and proper repairs, except, in each
case, where any failure, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (iv) maintain,
preserve and protect its rights to enjoy and use (A) the Principal Trademarks in
the countries indicated as set forth in Schedule 4.01(n), subject to and in
accordance with the Security Agreements and (B) all

 

105



--------------------------------------------------------------------------------

other trademarks, trade names, service marks, patents, copyrights, licenses,
leases, franchise agreements and franchise registrations, including the
Trademarks (other than the Principal Trademarks), except, in the case of this
clause (B), where such failure could not reasonably be expected to have a
Material Adverse Effect, and (v) conduct its business in an orderly manner
without voluntary interruption, except where such failure could not reasonably
be expected to have a Material Adverse Effect. Each of CBII and the Borrower
shall maintain its chief executive office and principal place of business in the
US and shall not relocate its chief executive office or change its jurisdiction
of formation except upon not less than 90 days prior written notice to the
Administrative Agent.

(h) Compliance with Laws. Each Significant Party shall comply with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including all Environmental Laws), except where such
noncompliance could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(i) Newly Formed or Acquired Subsidiaries.

(i) General. The Borrower shall notify the Administrative Agent, at its own
expense (A) within 30 days after the formation of any Significant Party,
(B) within 30 days after the acquisition of any Significant Party, and
(C) within 120 days after the end of the fiscal year during which any Subsidiary
otherwise becomes a Significant Party.

(ii) Newly Formed or Acquired Subsidiaries.

(A) For any US Subsidiary formed, acquired or becoming a US Subsidiary
(including through the Borrower designating a De Minimis Subsidiary as a US
Subsidiary) after the Effective Date, the Borrower shall at its own expense and,
if not previously completed, (1) within 30 days after notice of such event is
required to be provided under Section 5.01(i)(i), (I) cause such US Subsidiary
to execute an instrument of joinder (a “Joinder Agreement”) substantially in the
form of Exhibit P obligating such US Subsidiary under the Security Agreement and
cause each Borrower Entity that owns any Equity Securities of such US Subsidiary
to pledge to the Administrative Agent, for the benefit of itself and the other
Secured Parties, 100% of the Equity Securities owned by it of such US Subsidiary
and execute and deliver all documents or instruments required thereunder or
appropriate to perfect the security interest created thereby, (II) in the case
of such Pledged Equity Securities, deliver or cause to be delivered to the
Administrative Agent all stock certificates, if any, of each such US Subsidiary
owned by the applicable Pledgor and added to the Collateral thereby, free and
clear of all Liens, accompanied by signed and undated stock powers or other
instruments of transfer executed in blank (and take such other steps as may be
reasonably requested by the Administrative Agent to perfect the Administrative
Agent’s Lien in such Collateral in compliance with any applicable law), (III)
cause each such US Subsidiary to execute a Joinder Agreement obligating such US
Subsidiary under the Subsidiary Guarantee Agreement pursuant to documentation
which is in form and substance reasonably satisfactory to the Administrative
Agent, and (IV) in the case of Collateral of such US Subsidiary that may be
perfected by the filing of a financing statement under the Uniform Commercial
Code, cause each general financing statement or, as applicable, fixture filings
(but no crop, timber, mineral, or other similar filings) to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured

 

106



--------------------------------------------------------------------------------

Parties, a valid, legal and perfected Lien, and a first priority Lien (except to
the extent Permitted Liens are expressly permitted herein to have priority), in
the Collateral subject to the financing statement to be so filed, registered or
recorded and evidence thereof delivered to the Administrative Agent and (2) if
requested by the Administrative Agent, within 60 days after such request, cause
such US Subsidiary to deliver the documents and opinions of the types described
in Section 5.01(k)(ii) with respect to all owned real property of such US
Subsidiary which has a grossed up book value or fair market value (as determined
in good faith by the Borrower) in excess of $5,000,000.

(B) For any Significant Non-US Subsidiary of the Borrower formed, acquired or
becoming a Significant Non-US Subsidiary of the Borrower after the Effective
Date, the Borrower shall at its own expense and, if not previously completed,
within 30 days after notice of such event is required to be provided under
Section 5.01(i)(i), to the extent required by the definitions of Pledged Persons
or Subsidiary Guarantors, (1) cause each Borrower Entity that owns any Equity
Securities of such Significant Non-US Subsidiary to execute an instrument of
joinder obligating such Borrower Entity as a Pledgor under the Pledge Agreement
and to pledge to the Administrative Agent, for the benefit of itself and the
other Secured Parties, the appropriate percentage of non-voting and voting
Equity Securities owned by such Pledgor of such Significant Non-US Subsidiary as
provided in the definition of Pledged Persons and execute and deliver all
documents or instruments required thereunder or appropriate to perfect the
security interest created thereby, (2) cause each such Significant Non-US
Subsidiary to execute a Joinder Agreement obligating such Significant Non-US
Subsidiary under the Subsidiary Guarantee Agreement or to otherwise Guarantee
the Secured Obligations pursuant to documentation which is in form and substance
reasonably satisfactory to the Administrative Agent and (3) in the case of
Pledged Equity Securities, deliver to the Administrative Agent all stock
certificates, if any, representing the Pledged Equity Securities of such
Significant Non-US Subsidiary added to the Collateral thereby free and clear of
all Liens, accompanied by signed and undated stock powers or other instruments
of transfer executed in blank (and take such other steps as may be reasonably
requested by the Administrative Agent to perfect the Administrative Agent’s Lien
in such Collateral in compliance with any applicable law).

(j) Appraisals. The Administrative Agent may commission an appraisal of the
Trademarks at any time at the expense of the Lenders; provided that such
appraisal shall be at the Borrower’s expense if such appraisal: (i) is the first
appraisal of the Trademarks and more than 18 months have elapsed since the
Effective Date, (ii) is commissioned after the occurrence and during the
continuance of an Event of Default or (iii) is commissioned after the occurrence
of any Material Adverse Change.

(k) Real Property.

(i) As soon as available and in any event within 120 days after the end of each
fiscal year, the Borrower shall provide a report supplementing Schedules 4.01(z)
and 4.01(aa), including an identification of all owned real property which has a
grossed up book value or fair market value (as determined in good faith by the
Borrower) in excess of $5,000,000 and all leased real property located in the
US, the lease payments with respect to which exceeded $500,000 during such
fiscal year, that has been disposed of by any US Subsidiary during such fiscal
year, a list and description (including the street address, county or other
relevant

 

107



--------------------------------------------------------------------------------

jurisdiction, state, record owner, book value thereof and, in the case of leases
of property, lessor, lessee, expiration date and annual rental cost thereof) of
all real property acquired by a US Subsidiary in the US which has a grossed up
book value or fair market value (as determined in good faith by the Borrower) in
excess of $5,000,000 and all real property leased by a US Subsidiary in the US
during such fiscal year, the lease payments with respect to which exceeded
$500,000 during such fiscal year, and a description of such other changes in the
information included in such Schedules as may be necessary for such Schedules to
be accurate and complete.

(ii) The Borrower shall, and shall cause each of the US Subsidiaries to, within
180 days after the end of each fiscal year, if requested by the Administrative
Agent, grant to the Collateral Agent, for the benefit of the Secured Parties, a
first priority Mortgage on the owned real property that is listed (or should be
listed) on Schedule 4.01(z) and not encumbered by a Mortgage and shall deliver
such other documentation and opinions, in form and substance satisfactory to the
Collateral Agent, in connection with the grant of such Mortgage as the
Collateral Agent shall reasonably request, including title insurance policies,
financing statements, fixture filings and environmental audits, and the Borrower
shall pay all recording costs, intangible taxes and other fees and costs
(including reasonable attorneys’ fees and expenses) incurred in connection
therewith.

(l) Compliance with Terms of Leaseholds. The Borrower shall make, and the
Borrower shall cause each of the other Loan Parties to make, all payments and
otherwise perform all obligations in respect of all leases of real property in
the US to which any Significant Party is a party (including the Clayton County
Lease), keep such leases in full force and effect and not allow such leases to
lapse or be terminated or any rights to renew such leases to be forfeited or
cancelled, notify the Administrative Agent of any default by any party with
respect to such leases and cooperate with the Administrative Agent in all
respects to cause each of the Significant Parties to cure any such default
unless such failure to pay or perform, lapse, termination, forfeiture or
cancellation could not reasonably be expected to have a Material Adverse Effect.

(m) Maintenance of Properties, Etc. The Borrower shall maintain and preserve,
and cause each of the other Significant Parties to maintain and preserve, all of
its properties in good working order and condition, ordinary wear and tear
excepted, and will from time to time make or cause to be made all appropriate
repairs, renewals and replacements thereof, except in any such case where
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

(n) Clayton County Fee Interest. From and after the Effective Date, the Loan
Parties shall maintain the Clayton County Lease in full force and effect and
shall not exercise any purchase options thereunder or attempt to redeem any
bonds issued in connection therewith without the prior written consent of the
Administrative Agent. Upon any acquisition of the fee simple interest in the
Clayton County Property by any Loan Party, such Loan Party shall, at its sole
cost and expense (i) execute and deliver to the Administrative Agent, in form
and substance reasonably satisfactory to the Administrative Agent, a
modification to the Clayton County Leasehold Mortgage, (ii) obtain an
endorsement to the Administrative Agent’s policy of title insurance with respect
to the Clayton County Property, such endorsement to change the effective date of
such coverage to the date and time of recording of such modification and to
confirm the first-position security title of the Administrative Agent in and to
the fee simple interest of the

 

108



--------------------------------------------------------------------------------

Clayton County Property, (iii) provide any and all other documentation
contemplated by Section 3.01(h) as the Administrative Agent may require in its
sole discretion, and (iv) upon the request of the Administrative Agent, in its
sole discretion, deliver favorable opinions, addressed to the Administrative
Agent and the other Secured Parties, of counsel for the Loan Parties acceptable
to the Administrative Agent substantially similar to those opinions delivered
pursuant to Section 3.01(f)(ii) and 3.01(f)(iii) and otherwise in form and
substance reasonably satisfactory to the Administrative Agent.

SECTION 5.02. Negative Covenants. Until the termination of the Commitments and
the satisfaction in full by the Loan Parties of all Secured Obligations (other
than any Unaccrued Indemnity Claims), each of CBII and the Borrower will comply,
and will cause compliance by the other Significant Parties, with the following
negative covenants, unless the Required Lenders shall otherwise consent in
writing:

(a) Indebtedness. The Borrower shall not, and CBII and the Borrower shall not
permit the Borrower Entities to, create, incur, assume or permit to exist any
Indebtedness unless (i) such Indebtedness does not violate any terms of the
Senior Notes (7 1/2%) Indenture, the Senior Notes (8 7/8%) Indenture or the
Convertible Notes Indenture as each is in effect on the Effective Date and
without giving any effect to any waiver or consent with respect to any
incurrence of Indebtedness, (ii) no Default has occurred or is continuing or
would result therefrom, and (iii) the Borrower is in Pro Forma Compliance with
all Financial Covenants in accordance with Section 5.03.

(b) Liens. None of the Borrower Entities shall create, incur, assume or permit
to exist any Lien on or with respect to any Borrower Entity assets or property
of any character, whether now owned or hereafter acquired, except for Permitted
Liens (other than any Lien in any Equity Securities issued by any Borrower
Entities, which shall not be subject to any Liens except for Liens in favor of
the Administrative Agent and the other Secured Parties securing all or any part
of the Secured Obligations as specified herein or in the relevant Security
Document).

(c) Asset Dispositions. None of the Borrower Entities shall, directly or
indirectly, sell, lease, convey, transfer or otherwise dispose (including via
any sale and leaseback transaction) of any of its non-cash assets or property,
whether now owned or hereafter acquired, except for Permitted Sales and the
following (“Permitted Asset Dispositions”), which Permitted Asset Dispositions
may fall within any one of the following categories (whether or not such
Permitted Asset Dispositions could fall within one or more other categories and,
if an asset disposition could qualify for more than one category of Permitted
Asset Dispositions, the Borrower may designate which category the asset
disposition qualifies for without such asset disposition counting against other
categories):

(i) Sales of inventory in the ordinary course of their businesses;

(ii) Sales or dispositions of damaged, worn, obsolete, or other unneeded assets
in the ordinary course of their businesses for not less than Fair Market Value;

 

109



--------------------------------------------------------------------------------

 

(iii) Sales or other dispositions of Investments permitted by
Section 5.02(e)(ii) for not less than Fair Market Value; provided that no
Default shall have occurred and be continuing;

(iv) [Intentionally Omitted];

(v) Sales or other dispositions of the entities listed on Schedule 5.02(c)(v);
provided, however, that in connection with any sale or other disposition of
substantially all of the Equity Securities and/or substantially all of the
assets of Atlanta AG, the Borrower shall be in Pro Forma Compliance with all
Financial Covenants after giving effect to such sale or disposition and no later
than the date of any such sale or disposition, the Borrower shall deliver to the
Administrative Agent a certificate executed by the Chief Accounting Officer or
Treasurer of the Borrower which sets forth the calculation of Pro Forma
Compliance with all Financial Covenants set forth in Section 5.03 after giving
effect to such sale or disposition;

(vi) Sales or other transfers of property and assets from De Minimis US
Subsidiaries dissolved pursuant to Section 5.02(d)(ii); and

(vii) Sales or other dispositions for Fair Market Value, the Net Cash Proceeds
of which are applied to the prepayment of the Loans or otherwise as set forth in
Section 2.06(c); provided that no Default shall have occurred and be continuing
or result from such sale or other disposition, the Borrower shall be in Pro
Forma Compliance with all Financial Covenants after giving effect to such
Permitted Asset Disposition and no later than the date of the Permitted Asset
Disposition pursuant to this clause (vii), the Borrower shall deliver to the
Administrative Agent a Compliance Certificate which (A) states that no Default
has occurred or is continuing and (B) sets forth the calculation of Pro Forma
Compliance with all Financial Covenants set forth in Section 5.03 after giving
effect to the Permitted Asset Disposition; and provided, further, that the
Borrower’s requirement to advise the Administrative Agent as provided above
shall not apply to any Relevant Sales that in the aggregate are equal to or less
than $5,000,000 for such fiscal year.

(d) Mergers, Acquisitions and Dissolutions. None of the CBII Entities shall
consolidate with or merge into any other Person or permit any other Person to
merge into any other CBII Entity, or acquire (or form a new Subsidiary to
acquire) all or substantially all of the assets or equity or any identifiable
business unit, division or operations of any other Person, or dissolve itself,
except for the following:

(i) the CBII Entities may merge with each other and acquire all or substantially
all of the assets or equity or any identifiable business unit, division or
operations of any other CBII Entity; provided that (A) no Event of Default will
result after giving effect to such merger, (B) in any such merger involving a US
Subsidiary and a Non-US Subsidiary, the US Subsidiary is the surviving Person,
(C) in any such merger involving the Borrower, the Borrower is the surviving
Person, (D) in any such merger involving CBII, CBII is the surviving Person and
is in compliance with Section 5.02(g)(ii) after such merger, (E) CBII shall not
merge with or into the Borrower and the Borrower shall not merge with or into
CBII, (F) following such merger or acquisition, the Borrower is in compliance
with Section 2.14 and (G) if any Subsidiary

 

110



--------------------------------------------------------------------------------

becomes a Significant Party after giving effect to such transaction, the
Borrower provides the documents required by Section 5.01(i) no later than 30
days after such merger or acquisition;

(ii) any Subsidiary of the Borrower may liquidate or dissolve itself in
accordance with Requirements of Law so long as, if such Subsidiary is a Loan
Party, the assets of such Subsidiary are transferred to another Loan Party in
connection with such dissolution; and

(iii) any acquisitions (“Permitted Acquisitions”) by a Borrower Entity of all or
substantially all of the assets or equity of any other Person or any
identifiable business unit, division or operations of any other Person; provided
that:

(A) No Event of Default shall have occurred and be continuing before or after
giving effect to any acquisition;

(B) The aggregate purchase consideration for such acquisition when added to all
other such acquisitions during the preceding 12 months ending on the day that is
the last day of the most recent month before such acquisition closes does not
exceed $100,000,000;

(C) After giving effect to such acquisition, the acquired Person or the assets,
business unit, division or operations acquired shall be directly or indirectly
owned by a Subsidiary of the Borrower;

(D) In the case of an acquisition of a new Person (or the formation of a new
Subsidiary to acquire any such Person or all or substantially all of the assets
or any identifiable business unit, division or operations of any such Person),
the acquired Person or newly formed Subsidiary shall become a Guarantor, Pledgor
and/or Pledged Person to the extent required by Section 5.01(i); provided that
the Lenders and the Administrative Agent shall permit, to the extent not
otherwise burdensome or detrimental to the Lenders, any such new pledge or
Guarantee to be structured in the manner most tax advantageous for the Borrower;

(E) The acquisition has been (1) approved by the Board of Directors of the
Person to be acquired and, if applicable, such acquisition has been recommended
for approval to such Person’s shareholders or interest holders and
(2) undertaken in accordance with all applicable Requirements of Law; and

(F) If requested by Administrative Agent and to the extent available to CBII or
the Borrower, the Borrower shall provide to the Administrative Agent or Lenders
the historical Financial Statements of the acquired Person or of the Person
owning all or substantially all of the assets, or the identifiable business
unit, division or operations to be acquired and such other additional
information as reasonably requested by the Administrative Agent regarding such
acquisitions;

provided that no later than 30 days after the date of the Permitted Acquisition
of a Significant Party pursuant to this Section 5.02(d)(iii), the Borrower
delivers to the Administrative Agent a Compliance Certificate in substantially
the form of Exhibit G-2 which (A) states that no Default has occurred or is
continuing and (B) sets forth the calculation

 

111



--------------------------------------------------------------------------------

demonstrating Pro Forma Compliance with the Financial Covenants after giving
effect to the Permitted Acquisition.

(e) Investments. None of the Borrower Entities shall make any Investment, or
enter into any transaction that has substantially similar effect, except for the
following, which Investments may fall within any one of the following categories
(whether or not such Investments could fall within one or more other categories
and if an Investment qualifies for more than one of the following categories,
the Borrower may designate which category the Investment qualifies for without
such Investment counting against other categories):

(i) Investments in connection with mergers and Permitted Acquisitions permitted
under Section 5.02(d);

(ii) Temporary Cash Investments;

(iii) an Investment that is made as a result of the receipt of non-cash
consideration from a disposition of assets that was made pursuant to, and in
compliance with, the covenant related to asset dispositions set forth in
Section 5.02(c);

(iv) Investments consisting of (A) loans and advances to employees for
reasonable travel, relocation and business expenses in the ordinary course of
business not to exceed $5,000,000 in the aggregate at any one time outstanding
and (B) loans to employees of any Borrower Entity for the sole purpose of
purchasing equity of CBII not to exceed $5,000,000 in the aggregate at any one
time outstanding;

(v) Investments existing on the Effective Date and listed in Schedule 5.02(e);
provided that the Borrower shall not be required to include immaterial
Investments on Schedule 5.02(e);

(vi) Investments in connection with Hedging Obligations that are permitted under
Section 5.02(l);

(vii) Investments consisting of endorsements for collection or deposit in the
ordinary course of business;

(viii) Investments in suppliers or customers that are subject to Debtor Relief
Laws or similar proceedings or as a result of foreclosure on a secured
Investment in a third party received in exchange for or cancellation of an
existing obligation of such supplier or customer to any Borrower Entity;

(ix) Investments paid for solely with Equity Securities of CBII; provided that
such Investments constitute Permitted Acquisitions set forth in Section 5.02(d);

(x) Investments represented by Guarantees by any Borrower Entity of Indebtedness
of an unrelated third party which is involved in a commercial relationship with
any Borrower Entity in the ordinary course of business, such as a supplier,
customer or service-provider; provided that the Indebtedness Guaranteed under
this clause (x) does not

 

112



--------------------------------------------------------------------------------

exceed an aggregate amount outstanding at any time of $15,000,000 and the
proceeds of the underlying Indebtedness are or have been used in a Food-Related
Business;

(xi) deposits required by Governmental Authorities, public utilities or
suppliers in the ordinary course of business;

(xii) prepaid expenses incurred in the ordinary course of business;

(xiii) Investments with respect to performance bonds, bankers’ acceptance,
workers’ compensation claims, surety or appeal bond payments, obligations in
connection with self-insurance or similar obligations and bank overdrafts;

(xiv) extensions of trade credit recorded as accounts receivable entered into in
the ordinary course of business;

(xv) advancement of funds by any CBII Entity in the ordinary course of business
to growers or suppliers of products for Food-Related Businesses as advances for
such products;

(xvi) Investments in any Person in an aggregate amount for all such Investments
made pursuant to this clause (xvi), as valued at the time each such Investment
is made (minus, if such Investment is a loan, any repayments thereof), not to
exceed 10% of the total consolidated assets of the CBII Entities, so long as
such Investments are in a Food-Related Business;

(xvii) Investments in the joint ventures more specifically described on Schedule
5.02(e)(xvii) in an aggregate amount for such Investments, as valued at the time
each such Investment is made (minus, if such Investment is a loan, any
repayments thereof), not to exceed the amount for each joint venture set forth
on such Schedule;

(xviii) Investments by the Borrower and its Subsidiaries in their wholly-owned
Subsidiaries, so long as such Investments are (A) in the ordinary course of
business and (B) consistent with past practices; and

(xix) Investments (other than Investments specified in clauses (i) through
(xvii) above) in an aggregate amount for all such Investments, as valued at the
time each such Investment is made (minus, if such Investment is a loan, any
repayments thereof), not to exceed $30,000,000 at any time after the Effective
Date.

(f) Dividends, Redemptions, Distributions. None of the Borrower Entities shall
make any Distributions or set apart any sum for such purpose, except:

(i) any Borrower Entity may make Distributions (or set apart sums for such
purposes) on its Equity Securities to any other Borrower Entity that is a Loan
Party (other than the Parent);

(ii) the Borrower may make Distributions to CBII (A) in any event for the cash
costs in respect of CBII Overhead Expenses (including for Distributions not
matching

 

113



--------------------------------------------------------------------------------

up to expenses, such as for deferred compensation plans) in amounts not
exceeding such cash costs, (B) to fund liabilities of CBII disclosed on Schedule
5.02(f)(ii) existing as of the Effective Date, (C) in respect of the DOJ
Liability in an aggregate amount not to exceed $5,000,000 in any fiscal year
plus interest thereon and (D) provided that (1) no Event of Default has occurred
and is then continuing or would result from such Distribution and (2) the
Borrower is in Pro Forma Compliance with all Financial Covenants, both before
and after giving effect to such Distribution, for any other purpose (including
dividends, interest payments, and Stock and Warrant Repurchases);

(iii) any Borrower Entity that is not a Loan Party may make Distributions (or
set apart sums for such purposes) on its Equity Securities to any other Borrower
Entity that is a not a Loan Party; and

(iv) as long as no Event of Default has occurred and is then continuing, pro
rata Distributions to minority shareholders of Borrower Entities.

(g) Conduct of Business.

(i) No Borrower Entity shall engage, either directly or indirectly through
Affiliates, in any business substantially different from Food-Related
Businesses.

(ii) CBII shall not conduct any operating business nor own any assets (other
than those it currently owns as set forth on Schedule 5.02(g)), provided that
(A) CBII may employ officers and employees to fulfill its obligations as a
public company and to administer its Subsidiaries’ business activities, enter
into space leases and other agreements in connection with such business
activities, have and maintain various Pension Plans for it, its Subsidiaries and
their employees and own office equipment, (B) CBII may own stock in the Borrower
and Equity Securities in other Persons in which it owns Equity Securities on the
Effective Date (provided that CBII does not materially increase the funding or
activities of those Persons other than the Borrower Entities) and (C) CBII may
Guarantee contracts of the Borrower Entities.

(iii) CBII shall and shall cause each of its Significant Subsidiaries to
(A) except as permitted by Section 5.02(d), preserve its separate legal
existence, (B) comply in all material respects with the requirements of its
organizational documents and other governing instruments (including bylaws),
(C) not conduct business under the name of any other CBII Entity, (D) maintain
separate and complete books and records in accordance with GAAP and otherwise to
properly reflect its business and financial affairs and (E) maintain full and
complete records of all transactions with any CBII Entity.

(h) Disposition of Accounts Receivables of US Subsidiaries. No CBII Entity shall
sell or otherwise dispose of or encumber (except pursuant to the Security
Documents), or permit any of its Subsidiaries to sell or otherwise dispose of or
encumber (except pursuant to the Security Documents), any accounts receivables
of any US Subsidiaries (except good faith settlement of disputed accounts
receivable).

 

114



--------------------------------------------------------------------------------

 

(i) ERISA.

(i) No CBII Entity nor any ERISA Affiliate shall: (A) adopt or institute any
Pension Plan; (B) take any action which will result in the partial or complete
withdrawal, within the meanings of Sections 4203 and 4205 of ERISA, from a
Multiemployer Plan; (C) engage or permit any Person to engage in any transaction
prohibited by Section 406 of ERISA or Section 4975 of the IRC involving any
Employee Benefit Plan or Multiemployer Plan which would subject the Borrower or
any ERISA Affiliate to any tax, penalty or other liability including a liability
to indemnify; (D) incur or allow to exist any accumulated funding deficiency
(within the meaning of Section 412 of the IRC or Section 302 of ERISA); (E) fail
to make full payment when due of all amounts due as contributions to any Pension
Plan or Multiemployer Plan; (F) fail to comply with the requirements of
Section 4980B of the IRC or Part 6 of Title I(B) of ERISA; or (G) adopt any
amendment to any Pension Plan which would require the posting of security
pursuant to Section 401(a)(29) of the IRC, where any such event or events
described in clauses (A) through (G) above, either singly or cumulatively, could
reasonably be expected to have a Material Adverse Effect.

(ii) No CBII Entity shall (A) engage in any transaction prohibited by any
Governmental Rule applicable to any Non-US Plan; (B) fail to make full payment
when due of all amounts due as contributions to any Non-US Plan; or
(C) otherwise fail to comply with the requirements of any Governmental Rule
applicable to any Non-US Plan, where any such event or events described in
clauses (A) through (C) above, either singly or cumulatively, could reasonably
be expected to have a Material Adverse Effect.

(j) Transactions with Affiliates. No CBII Entity shall enter into any
Contractual Obligations with any Affiliate or engage in any other transaction
with any Affiliate except (i) Contractual Obligations or other transactions
between or among Borrower Entities or (ii) on terms which are no less favorable
to any Borrower Entity than would prevail in the market for similar transactions
between unaffiliated parties dealing at arm’s length or with concomitant
benefits accruing to the party that has received less than arm’s-length terms.

(k) Accounting Changes. Except on 30 days prior notice, no CBII Entity shall
change its fiscal year (currently January 1 through December 31).

(l) Rate Contracts. No CBII Entity shall enter into any Rate Contract, except
Rate Contracts entered into for non-speculative purposes: (i) to hedge or
mitigate risks to which any Borrower Entity has actual exposure (other than
those in respect of Equity Securities of any Borrower Entity) or (ii) to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Borrower Entity.

(m) Limitation on Consolidated Tax Liability. No CBII Entity shall be liable for
US Federal income taxes relating to the taxable income of any CBII Entity or
Affiliate of such CBII Entity which is not a Loan Party in excess of the amount
of US Federal income taxes it would pay if reporting as a separate entity,
unless such CBII Entity is fully reimbursed by such a CBII Entity or Affiliate
of such CBII Entity on or before the payment of such taxes.

 

115



--------------------------------------------------------------------------------

 

(n) Restrictive Agreements. No CBII Entity shall agree to:

(i) any restriction or limitation (other than as set forth in this Agreement) on
the making of Distributions or the transferring of assets from any CBII Entity
to any non-CBII Entity (except limitations contained in this Agreement) other
than (A) those that are arrangements in connection with Indebtedness not to
exceed $1,000,000 in the aggregate outstanding at any one time that can be
optionally prepaid by the CBII Entities and (B) those with respect to Permitted
Joint Ventures (but not limiting pro rata distribution requirements), GWF and
its Subsidiaries, Exportadora Chile, Servicios Chile, Atlanta AG and its
Subsidiaries, CBCBV, and such other Subsidiaries as are permitted by the
Administrative Agent on or after the Effective Date in its sole and absolute
discretion; or

(ii) any negative pledge agreement with any creditor or third party other than
(A) as set forth in this Agreement and those that are currently existing on the
Effective Date and listed on Schedule 5.02(n) (including any renewal,
modification, or extension thereof), (B) those that are arrangements in
connection with Indebtedness not to exceed $1,000,000 in the aggregate
outstanding at any one time that can be optionally prepaid by the CBII Entities
and (C) those with respect to the assets of Permitted Joint Ventures, GWF and
its Subsidiaries, Exportadora Chile, Servicios Chile, Atlanta AG and its
Subsidiaries, CBCBV, and such other Subsidiaries as are permitted by the
Administrative Agent on or after the Effective Date in its sole and absolute
discretion.

(o) PACA. No CBII Entity shall fail to make payments on invoices or other
obligations to vendors that are subject to PACA within 90 days of the due date,
unless matters relating thereto are being contested in good faith by appropriate
proceedings.

(p) Anti-Terrorism Laws; OFAC.

(i) Anti-Terrorism Laws. Neither CBII nor the Borrower will permit any of the
CBII Entities to violate any Anti-Terrorism Law or engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law, except for any such violation that (x) occurs prior to an
officer of the Borrower or CBII being aware of such activity and (y) could not
be reasonably expected to have a Material Adverse Effect.

(ii) Neither CBII nor the Borrower will permit any of the CBII Entities to use
in violation of applicable US laws or regulations the proceeds of any Loan or
L/C Credit Extension made pursuant to this Agreement (A) to fund any operations
of, to finance any investments or activities in, or to make any payments to, any
Person named on any list maintained by OFAC or (B) to fund any operations in, to
finance any investments or activities in, or to make any payments to, an agency
of the government of a country, an organization controlled by a country, or a
Person resident in a country that is subject to a sanctions program administered
by the U.S. Department of the Treasury’s Office of Foreign Assets Control under
31 C.F.R. Chapter V. Neither CBII nor the Borrower will permit any funds used to
repay any of the Obligations to be derived from, or be the proceeds of, any
activity that violates any Anti-Terrorism Laws.

 

116



--------------------------------------------------------------------------------

 

SECTION 5.03. Financial Covenants. Until the termination of the Commitments and
the satisfaction in full by the Loan Parties of all Secured Obligations (other
than any Unaccrued Indemnity Claims), the Borrower will comply, and will cause
compliance, with the following financial covenants, unless the Required Lenders
shall otherwise consent in writing:

(a) Borrower Leverage Ratio. The Borrower shall not permit the Borrower Leverage
Ratio to be greater than 3.50 to 1.00 at the end of the fiscal quarter ended on
June 30, 2008, or at the end of any fiscal quarter ended thereafter.

(b) Fixed Charge Coverage Ratio The Borrower shall not permit the Fixed Charge
Coverage Ratio to be less than 1.15 to 1.0 at the end of the fiscal quarter
ended on June 30, 2008, or at the end of any fiscal quarter ended thereafter.

(c) Maximum Capital Expenditures. The Borrower shall not permit the aggregate
amount of Capital Expenditures (excluding any Permitted Acquisition which is
treated as a Capital Expenditure under GAAP and any reinvestment of insurance
Net Cash Proceeds) made by the Borrower Entities in any fiscal year to exceed
$150,000,000; provided, however, that if, for any fiscal year, the amount
specified in this Section 5.03(c) exceeds the aggregate amount of Capital
Expenditures made by the Borrower Entities during such fiscal year, the Borrower
Entities shall be entitled to make additional Capital Expenditures in the
immediately succeeding fiscal year in an amount (such amount being referred to
herein as the “Capex Carryover”) equal to such excess.

ARTICLE VI DEFAULT

SECTION 6.01. Events of Default. The occurrence or existence of any one or more
of the following shall constitute an “Event of Default”:

(a) Non-Payment. The Borrower shall (i) fail to pay when due any principal of
any Loan or any L/C Obligations or (ii) fail to pay within three days after the
same becomes due, any interest, fees or other amounts payable under the terms of
this Agreement or any of the other Credit Documents; or

(b) Specific Defaults. Any Significant Party shall fail to observe or perform
any covenant, obligation, condition or agreement applicable to it set forth in
Section 5.01(a) (within three Business Days of when due), Section 5.01(g),
Section 5.01(i) (within three Business Days of when due), Section 5.02 (other
than Section 5.02(p)(ii)) or Section 5.03 and such failure shall continue beyond
any grace period provided herein or with respect thereto; or

(c) Other Defaults. Any default shall occur under any Guarantee Agreement or
Security Document and such default shall continue beyond any period of grace
provided with respect thereto; or any Loan Party shall fail to observe or
perform any other covenant, obligation, condition or agreement contained in this
Agreement (other than Section 5.02(p)(ii)) or any other Credit Document and such
failure shall continue for 30 days after the earlier of the date an officer of
the Borrower or of CBII becomes aware of such failure or notice to the Borrower
from the Administrative Agent or the Required Lenders; or

 

117



--------------------------------------------------------------------------------

 

(d) Representations and Warranties. Any representation or warranty made or
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in or in connection with this Agreement or any of the other Credit
Documents, shall be false, incorrect, incomplete or misleading in any material
respect (unless any such representation or warranty is qualified as to
materiality, in which case such representation and warranty shall be false,
incorrect, incomplete or misleading in any respect) when made or furnished; or

(e) Cross-Default. (i) Any CBII Entity shall fail to make any payment on account
of any Indebtedness or Contingent Obligation of such Person (other than the
Secured Obligations) when due (whether at scheduled maturity, by required
prepayment, upon acceleration or otherwise) and such failure shall continue
beyond any period of grace provided with respect thereto (and in the case of
reimbursement obligations with respect to Guarantees provided by financial
institutions to Guarantee the payment of Governmental Charges or other
regulatory obligations in the normal course of business, such failure continues
for more than 30 days without the applicable CBII Entity replacing such
Guarantee or paying in full the obligations respecting such Guarantee), in all
such cases only if the amount of such Indebtedness or Contingent Obligation
exceeds $30,000,000 or the effect of such failure is to cause, or permit the
holder or holders thereof to cause, Indebtedness and/or Contingent Obligations
of any CBII Entity (other than the Secured Obligations) in an aggregate amount
exceeding $30,000,000 to become redeemable, due, liquidated or otherwise payable
(whether at scheduled maturity, by required prepayment, upon acceleration or
otherwise) and/or to be secured by cash collateral and such Indebtedness or
Contingent Obligation has not been paid in full or such default has not been
cured, (ii) any CBII Entity shall otherwise fail to observe or perform any
agreement, term or condition contained in any agreement or instrument relating
to any Indebtedness or Contingent Obligation of such Person (other than the
Secured Obligations), or any other event shall occur or condition shall exist,
if the effect of such failure, event or condition is to cause, or permit the
holder or holders thereof to cause, Indebtedness and/or Contingent Obligations
of any CBII Entity (other than the Secured Obligations) in an aggregate amount
exceeding $30,000,000 to become redeemable, due, liquidated or otherwise payable
(whether at scheduled maturity, by required prepayment, upon acceleration, or
otherwise) and/or to be secured by cash collateral and such Indebtedness or
Contingent Obligation has not been paid in full or such default has not been
cured or (iii) as a result of the failure of any CBII Entity to observe or
perform any agreement, term or condition therein, any Lender Rate Contract in an
aggregate notional amount, if any, exceeding $30,000,000 shall have become due,
liquidated, or otherwise payable and the Lender Rate Contract Obligations
thereunder remain unpaid; or

(f) Insolvency; Voluntary Proceedings. Any Significant Party shall (i) apply for
or consent to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property, (ii) be unable, or admit
in writing its inability, to pay its debts generally as they mature, (iii) make
a general assignment for the benefit of its or any of its creditors, (iv) be
dissolved or liquidated in full or in part (except as expressly permitted by
this Agreement), (v) become insolvent as such term may be defined or interpreted
under any Debtor Relief Law or (vi) commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or consent to any such relief or to the appointment of or
taking possession of its property by any official in an involuntary case or
other proceeding commenced against it; or

 

118



--------------------------------------------------------------------------------

 

(g) Involuntary Proceedings. Proceedings for the appointment of a receiver,
trustee, liquidator or custodian of any Significant Party or of all or a
substantial part of the property thereof, or an involuntary case or other
proceedings seeking liquidation, reorganization or other relief with respect to
any Significant Party or the debts thereof under any Debtor Relief Law shall be
commenced and an order for relief entered or such proceeding shall not be
dismissed or discharged within 60 calendar days of commencement; or

(h) Judgments. (i) One or more judgments, orders, decrees or arbitration awards
requiring any Significant Party to pay an aggregate amount of $30,000,000 or
more (exclusive of amounts covered by insurance issued by an insurer not an
Affiliate of the Borrower and otherwise satisfying the requirements set forth in
Section 5.01(d)) shall be rendered against any Significant Party in connection
with any single or related series of transactions, incidents or circumstances
and the same shall not be satisfied, vacated or stayed for a period of 30
consecutive days or (ii) any other judgments, orders, decrees, arbitration
awards, writs, assessments, warrants of attachment, tax liens or executions or
similar processes which, alone or in the aggregate, could reasonably be expected
to have a Material Adverse Effect are rendered, issued or levied; or

(i) Credit Documents. Any Credit Document or any material term thereof shall
cease to be, or be asserted by any Significant Party not to be, a legal, valid
and binding obligation of any Significant Party, enforceable in accordance with
its terms except as limited by Debtor Relief Laws relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity; or

(j) Security Documents. Any Lien against the Collateral intended to be created
by any Security Document shall at any time be invalidated, subordinated or
otherwise cease to be in full force and effect, for whatever reason, or any
security interest purported to be created by any Security Document shall cease
to be, or shall be asserted by any Significant Party not to be, a valid, first
priority perfected Lien (to the extent that this Agreement obligates the Loan
Parties to provide such a perfected first priority Lien, and except to the
extent Permitted Liens are expressly permitted herein to have priority) in the
Collateral; or

(k) Employee Benefit Plans. Any ERISA Event which the Administrative Agent
reasonably believes in good faith constitutes grounds for the termination of any
Pension Plan by the PBGC or for the appointment of a trustee by the PBGC to
administer any Pension Plan shall occur and be continuing for a period of 30
days or more after notice thereof is provided or required to be provided to the
Borrower by the Administrative Agent, or any Pension Plan shall be terminated
within the meaning of Title IV of ERISA or a trustee shall be appointed by the
PBGC to administer any Pension Plan; or

(l) Change of Control. Any Change of Control shall occur.

SECTION 6.02. Remedies. At any time after the occurrence and during the
continuance of any Event of Default (other than an Event of Default referred to
in Section 6.01(f) or 6.01(g)), the Administrative Agent may or shall, upon
instructions from the Required Lenders, by written notice to the Borrower,
(a) terminate the Commitments, any obligation of the L/C Issuer to make L/C
Credit Extensions and the obligations of the Lenders to make Loans;

 

119



--------------------------------------------------------------------------------

(b) require that the Borrower Cash Collateralize the Obligations in respect of
the outstanding Letters of Credit in an amount equal to the then Effective
Amount of the L/C Obligations; and/or (c) declare all or a portion of the
outstanding Obligations payable by the Borrower to be immediately due and
payable without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived, anything contained herein or in the
Notes to the contrary notwithstanding. Upon the occurrence and during the
continuance of any Event of Default described in Section 6.01(f) or 6.01(g),
immediately and without notice, (a) the Commitments, any obligation of the L/C
Issuer to make L/C Credit Extensions and the obligations of the Lenders to make
Loans shall automatically terminate, (b) the obligation of the Borrower to Cash
Collateralize the Obligations in respect of the outstanding Letters of Credit in
an amount equal to the then Effective Amount of the L/C Obligations shall
automatically become effective and (c) all outstanding Obligations payable by
the Borrower hereunder shall automatically become immediately due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived, anything contained herein or in any other
Credit Document to the contrary notwithstanding. In addition to the foregoing
remedies, upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent may exercise any other right, power or remedy
available to it under any of the Credit Documents or otherwise by law, either by
suit in equity or by action at law, or both.

SECTION 6.03. Application of Proceeds of Collateral after an Event of Default.
Upon the occurrence and during the continuation of an Event of Default, any
amounts that may be on deposit in any lockbox, restricted or other accounts and
any replacement or successor accounts relating thereto and the Proceeds and
avails of the Collateral at any time received by the Administrative Agent or the
Collateral Agent shall, when received by the Administrative Agent or the
Collateral Agent in cash or its equivalent, be applied to the Secured
Obligations as follows:

first, to the payment of all of the fees, indemnification payments, costs and
expenses that are due and payable to the Administrative Agent and the Collateral
Agent (solely in their respective capacities as the Administrative Agent and the
Collateral Agent) under or in respect of this Agreement and the other Credit
Documents in respect of the Secured Obligations on such date, ratably based upon
the respective aggregate amounts of all such fees, indemnification payments,
costs and expenses owing to the Administrative Agent and the Collateral Agent on
such date;

second, to the payment of all of the fees, indemnification payments, costs and
expenses that are due and payable to the L/C Issuer and the Swing Line Lender
(solely in their respective capacities as such) under or in respect of this
Agreement and the other Credit Documents in respect of the Secured Obligations
on such date, ratably based upon the respective aggregate amounts of all such
fees, indemnification payments, costs and expenses owing to the L/C Issuer and
the Swing Line Lender on such date;

third, to the payment of all of the indemnification payments, costs and expenses
that are due and payable to the Secured Parties under Sections 8.03 and 8.04 of
this Agreement, Section 12.01 of the Security Agreement executed as of the
Effective Date and any similar section of any of the other Credit Documents in
respect of the Secured Obligations and to the payment of all of the
indemnification payments, costs, and expenses that are due and payable to

 

120



--------------------------------------------------------------------------------

the Secured Parties under any Lender Rate Contracts on such date, ratably based
upon the respective aggregate amounts of all such indemnification payments,
costs and expenses owing to the Secured Parties on such date;

fourth, to the payment of all of the amounts that are due and payable to the
Administrative Agent and the Secured Parties under Sections 2.11, 2.12 and 2.13
of this Agreement on such date, ratably based upon the respective aggregate
amounts thereof owing to the Administrative Agent and the other Secured Parties
on such date;

fifth, to the payment of all of the interest and fees that are due and payable
to the Secured Parties on such date, ratably based upon the respective aggregate
amounts of all such interest and fees owing to the Secured Parties on such date;

sixth, to the payment of the principal amount of all of the outstanding Loans
(including the principal amount of any L/C Borrowings) that is due and payable
to the Administrative Agent and the other Secured Parties in respect of the
Secured Obligations, to the payment of the Termination Value of any Lender Rate
Contracts on such date and to Cash Collateralize the Obligations in respect of
the outstanding Letters of Credit in an amount equal to the then Effective
Amount of the L/C Obligations, ratably based upon the respective aggregate
amounts of all such principal and other amounts owing to the Administrative
Agent and the other Secured Parties on such date; and

seventh, to the payment of all other Secured Obligations owed to the Secured
Parties under or in respect of the Credit Documents in respect of the Secured
Obligations that are due and payable to the Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Secured
Obligations owing to the Secured Parties on such date.

The Loan Parties shall remain liable to the Administrative Agent and the
Collateral Agent and the Secured Parties for any deficiency.

ARTICLE VII THE ADMINISTRATIVE AGENT AND RELATIONS AMONG THE LENDERS

SECTION 7.01. Appointment, Powers and Immunities.

(a) Each Lender hereby appoints and authorizes the Administrative Agent to act
as its agent hereunder and under the other Credit Documents with such powers as
are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. Each Lender hereby authorizes the Administrative
Agent to take such action on its behalf under the provisions of this Agreement
and the other Credit Documents and to exercise such powers as are set forth
herein or therein, together with such other powers as are reasonably incidental
thereto. Any reference to the Lead Arranger, the Co-Documentation Agents, the
Co-Managing Agents or the Syndication Agent in any of the Credit Documents shall
be solely for titular purposes and Rabobank, as the Lead Arranger, Wells Fargo,
as the Syndication Agent, ING Capital LLC, as a Co-Documentation Agent, Barclays
Bank PLC, as a Co-Documentation Agent, Royal Bank of Canada, as a Co-Managing
Agent, and The PrivateBank and Trust Company, as a Co-Managing Agent, shall not
have any duties, responsibilities or obligations or any liabilities under this

 

121



--------------------------------------------------------------------------------

Agreement or any other Credit Documents and any amendments, consents, waivers or
any other actions taken in connection with this Agreement or the other Credit
Documents shall not require the consent of the Lead Arranger, the Syndication
Agent, the Co-Documentation Agents or the Co-Managing Agents in such respective
capacities. The Administrative Agent shall not (i) have any duties or
responsibilities except those expressly set forth in this Agreement or in any
other Credit Document, (ii) be a trustee for any Lender or (iii) have any
fiduciary duty to any Lender. Notwithstanding anything to the contrary contained
herein, the Administrative Agent shall not be required to take any action which
is contrary to this Agreement or any other Credit Document or any applicable
Governmental Rule. Neither the Administrative Agent nor any Lender shall be
responsible to any other Lender for any recitals, statements, representations or
warranties made by any CBII Entity contained in this Agreement or in any other
Credit Document, for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Credit Document or
for any failure by any Loan Party to perform its obligations hereunder or
thereunder. The Administrative Agent may employ agents and attorneys-in-fact and
shall not be responsible to any Lender for the negligence or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. Neither
the Administrative Agent nor any of its directors, officers, employees, agents
or advisors shall be responsible to any Lender for any action taken or omitted
to be taken by it or them hereunder or under any other Credit Document or in
connection herewith or therewith, except for its or their own gross negligence
or willful misconduct, as determined by a final non-appealable judgment of a
court of competent jurisdiction. Except as otherwise provided under this
Agreement, the Administrative Agent shall take such action with respect to the
Credit Documents as shall be directed by the Required Lenders. Each of the
Secured Parties hereby appoints the administrative agent for the Lenders (or any
successor appointed in accordance with Section 7.06) to act as its agent (in
such capacity, the “Collateral Agent”) with respect to all matters relating to
the Security Documents and Rabobank, as administrative agent for the Lenders as
of the Effective Date, hereby accepts such appointment.

(b) The L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith until
such time (and except for so long) as the Administrative Agent may agree at the
request of the Required Revolving Lenders to act for the L/C Issuer with respect
thereto; provided, however, that the L/C Issuer shall have all of the benefits
and immunities (i) provided to the Administrative Agent in this Article VII with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by them or proposed to be issued by them and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this
Article VII included the L/C Issuer with respect to such acts or omissions and
(ii) as additionally provided herein with respect to the L/C Issuer.

(c) The Administrative Agent shall be released from the restrictions of
Section 181 of the German Civil Code (Bürgerliches Gesetzbuch, BGB).

SECTION 7.02. Reliance by the Administrative Agent. The Administrative Agent,
the L/C Issuer and the Swing Line Lender shall be entitled to rely upon any
certificate, notice or other document (including any cable, telegram, facsimile
or telex) believed by it in good faith to be genuine and correct and to have
been signed or sent by or on behalf of the proper Person or Persons, and upon
advice and statements of legal counsel, independent accountants and other

 

122



--------------------------------------------------------------------------------

experts selected by the Administrative Agent with reasonable care. As to any
other matters not expressly provided for by this Agreement, the Administrative
Agent shall not be required to take any action or exercise any discretion, but
shall be required to act or to refrain from acting, upon instructions of the
Required Lenders (or such other requisite Lenders as may be required by
Section 8.04) and shall in all cases be fully protected by the Lenders in
acting, or in refraining from acting, hereunder or under any other Credit
Document in accordance with the instructions of the Required Lenders (or such
other requisite Lenders as may be required by Section 8.04), and such
instructions of the Required Lenders (or such other requisite Lenders as may be
required by Section 8.04) and any action taken or failure to act pursuant
thereto shall be binding on all of the Lenders.

SECTION 7.03. Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default unless the Administrative
Agent has received a written notice from a Lender or the Borrower, referring to
this Agreement, describing such Default and stating that such notice is a
“Notice of Default”. If the Administrative Agent receives such a notice of the
occurrence of a Default, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default as shall be reasonably directed by the Required Lenders;
provided, however, that until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default as
it shall deem advisable in the best interest of the Lenders. Notwithstanding
anything in the contrary contained herein, the order and manner in which the
Lenders’ rights and remedies are to be exercised (including the enforcement by
any Lender of its Note) shall be determined by the Required Lenders in their
sole discretion.

SECTION 7.04. Indemnification.

(a) Without limiting the obligations of the Borrower hereunder, and to the
extent not reimbursed by the Borrower, each Lender severally agrees to indemnify
the Administrative Agent, in accordance with each Lender’s ratable share
(determined as provided below), for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may at any time be imposed
on, incurred by or asserted against the Administrative Agent in any way relating
to or arising out of this Agreement or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby or the
enforcement of any of the terms hereof or thereof; provided, however, that no
Lender shall be liable for any of the foregoing to the extent they arise from
the Administrative Agent’s gross negligence or willful misconduct, as determined
by a final non-appealable judgment of a court of competent jurisdiction. The
Administrative Agent shall be fully justified in refusing to take or in
continuing to take any action hereunder unless it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
For purposes of this Section 7.04(a), each Lender’s ratable share of any amount
shall be determined, at any time, according to the sum of (i) the aggregate
principal amount of the Term Loans outstanding at such time and owing to such
Lender and (ii) such Lender’s Revolving Proportionate Share.

 

123



--------------------------------------------------------------------------------

 

(b) Without limiting the obligations of the Borrower hereunder, and to the
extent not reimbursed by the Borrower, each Revolving Lender severally agrees to
indemnify the L/C Issuer, ratably in accordance with its Revolving Proportionate
Share, for any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by or asserted
against the L/C Issuer in any way relating to or arising out of this Agreement
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or the enforcement of any of the
terms hereof or thereof; provided, however, that no Revolving Lender shall be
liable for any of the foregoing to the extent they arise from an L/C Issuer’s
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction. The L/C Issuer shall be fully
justified in refusing to take or in continuing to take any action hereunder
unless it shall first be indemnified to its satisfaction by the Revolving
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action.

(c) The obligations of each Lender under this Section 7.04 shall survive the
payment and performance of the Secured Obligations, the termination of this
Agreement and any Lender ceasing to be a party to this Agreement (with respect
to events which occurred prior to the time such Lender ceased to be a Lender
hereunder).

SECTION 7.05. Non-Reliance. Each Lender represents that it has, independently
and without reliance on the Administrative Agent, or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of the business, prospects, management, financial condition and
affairs of the CBII Entities and its own decision to enter into this Agreement
and agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
appraisals and decisions in taking or not taking action under this Agreement.
Neither the Administrative Agent nor any of its Affiliates nor any of their
respective directors, officers, employees, agents or advisors, in whatever
capacity, shall (a) be required to keep any Lender informed as to the
performance or observance by any Loan Party of the obligations under this
Agreement or any other document referred to or provided for herein or to make
inquiry of, or to inspect the properties or books of any CBII Entity; (b) have
any duty or responsibility to provide any Lender with any credit or other
information concerning any CBII Entities which may come into the possession of
the Administrative Agent (whether communicated to or obtained by the
Administrative Agent), except for notices, reports and other documents and
information delivered to the Administrative Agent pursuant to Section 5.01(a) or
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder; (c) be responsible to any Lender for (i) any recital, statement,
representation or warranty made by any CBII Entity or any officer, employee or
agent of any CBII Entity in this Agreement or in any of the other Credit
Documents, (ii) the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any Credit Document, (iii) the value or
sufficiency of the Collateral or the validity or perfection of any of the liens
or security interests intended to be created by the Credit Documents or (iv) any
failure by any Loan Party to perform its obligations under this Agreement or any
other Credit Document or (d) be liable for any circumstance, action, or failure
to act in the nature described in clauses (a) through (c) above.

 

124



--------------------------------------------------------------------------------

 

SECTION 7.06. Resignation of the Administrative Agent.

(a) The Administrative Agent may resign as to any or all of the Facilities at
any time by giving 30 days prior written notice thereof to the Borrower and the
Lenders, and the Administrative Agent may be removed as to all of the Facilities
at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Administrative Agent as to such of the Facilities as to which the
Administrative Agent has resigned or been removed, which successor
Administrative Agent, if not a Lender, shall be reasonably acceptable to the
Borrower; provided, however, that the Borrower shall have no right to approve a
successor Administrative Agent if a Default has occurred and is continuing. Upon
the acceptance of any appointment as the Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from the duties and obligations thereafter arising
hereunder. After any retiring Administrative Agent’s resignation or removal
hereunder as the Administrative Agent, the provisions of this Article VII shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent. Notwithstanding
the foregoing, however, Rabobank may not be removed as Administrative Agent at
the request of the Required Lenders unless Rabobank shall also simultaneously be
replaced and fully released as “L/C Issuer” and “Swing Line Lender” hereunder
pursuant to documentation in form and substance reasonably satisfactory to
Rabobank.

(b) Any resignation by the Administrative Agent pursuant to this Section 7.06
shall also constitute its resignation as L/C Issuer and Swing Line Lender. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the L/C Issuer and Swing Line Lender, (ii) the
retiring L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Credit Documents
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangement satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

SECTION 7.07. Collateral Matters.

(a) The Administrative Agent is hereby authorized by each Secured Party, without
the necessity of any notice to or further consent from any Secured Party, and
without the obligation to take any such action, to take any action with respect
to any Collateral or any Security Document which may from time to time be
necessary to perfect and maintain perfected the Liens of the Security Documents.

(b) The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to release (and to execute and deliver such
documents, instruments and agreements as the Administrative Agent may deem
necessary to release) any Lien granted to or held by the Administrative Agent
upon any Collateral and any guarantee of the Secured Obligations (i) upon
termination of the Revolving Loan Commitments and the Term Loan

 

125



--------------------------------------------------------------------------------

Commitments and the full Cash Collateralization in an amount equal to the then
outstanding L/C Obligations and the payment in full of all Secured Obligations,
including all other non-contingent Secured Obligations payable under this
Agreement and under the other Credit Documents and the Lender Rate Contract
Obligations (unless (i) arrangements have been made for the Lender Rate Contract
Obligations under such Lender Rate Contract to be secured by a secured credit
facility refinancing the Facilities or (ii) the provision of other replacement
collateral equivalent in nature and value has been made (as reasonably
determined by the Borrower and the applicable Lender Rate Contract counterparty)
to support the Lender Rate Contract Obligations); (ii) constituting property of
the Loan Parties which is sold, transferred or otherwise disposed of in
connection with any transaction not prohibited by this Agreement or the Credit
Documents; (iii) constituting property leased to the Significant Parties under
an operating lease which has expired or been terminated in a transaction not
prohibited by this Agreement or the other Credit Documents or which will
concurrently expire and which has not been and is not intended by the
Significant Parties to be, renewed or extended; (iv) consisting of an
instrument, if the Indebtedness evidenced thereby has been paid in full; or
(v) if approved or consented to by those of the Secured Parties required by
Section 8.04. Upon request by the Administrative Agent, the other Secured
Parties will confirm in writing the Administrative Agent’s authority to release
particular types or items of the Collateral pursuant to this Section 7.07.

SECTION 7.08. The Administrative Agent in Its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from and generally engage in any kind
of banking or other business with the any CBII Entity and its Affiliates as
though the Administrative Agent were not the Administrative Agent, L/C Issuer or
Swing Line Lender hereunder. With respect to Loans, if any, made by the
Administrative Agent in its capacity as a Lender, the Administrative Agent in
its capacity as a Lender shall have the same rights and powers under this
Agreement and the other Credit Documents as any other Lender and may exercise
the same as though it were not the Administrative Agent, L/C Issuer or Swing
Line Lender, and the terms “Lender” or “Lenders” shall include the
Administrative Agent in its capacity as a Lender.

SECTION 7.09. Appointment of Supplemental Collateral Agent.

(a) It is the purpose of this Agreement and the other Credit Documents that
there shall be no violation of any law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Credit Documents, and in
particular in case of the enforcement of any of the Credit Documents, or in case
the Administrative Agent deems that by reason of any present or future law of
any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Credit Documents or take any other action
which may be desirable or necessary in connection therewith, it may be necessary
that the Administrative Agent appoint an additional individual or institution as
a separate trustee, co-trustee, collateral agent, collateral sub-agent or
collateral co-agent (any such additional individual or institution being
referred to herein as a “Supplemental Collateral Agent”).

(b) In the event that the Administrative Agent appoints a Supplemental
Collateral Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty

 

126



--------------------------------------------------------------------------------

expressed or intended by this Agreement or any of the other Credit Documents to
be exercised by or vested in or conveyed to the Administrative Agent with
respect to such Collateral shall be exercisable by and vest in such Supplemental
Collateral Agent to the extent, and only to the extent, necessary to enable such
Supplemental Collateral Agent to exercise such rights, powers and privileges
with respect to such Collateral and to perform such duties with respect to such
Collateral, and every covenant and obligation contained in the Credit Documents
and necessary to the exercise or performance thereof by such Supplemental
Collateral Agent shall run to and be enforceable by either the Administrative
Agent or such Supplemental Collateral Agent, and (ii) the provisions of this
Article VII and of Section 8.04 that refer to the Administrative Agent shall
inure to the benefit of such Supplemental Collateral Agent and all references
therein to the Administrative Agent shall be deemed to be references to the
Administrative Agent and/or such Supplemental Collateral Agent, as the context
may require.

(c) Should any instrument in writing from any Loan Party be reasonably required
by any Supplemental Collateral Agent so appointed by the Administrative Agent
for more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, such Loan Party shall execute, acknowledge and
deliver any and all such instruments promptly upon request by the Administrative
Agent. In case any Supplemental Collateral Agent, or a successor thereto, shall
die, become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Collateral Agent, to the extent
permitted by law, shall vest in and be exercised by the Administrative Agent
until the appointment of a new Supplemental Collateral Agent.

ARTICLE VIII MISCELLANEOUS

SECTION 8.01. Notices.

(a) Notices Generally. Except as otherwise provided herein, including
Section 8.01(b), all notices, requests, demands, consents, instructions or other
communications to or upon CBII, the Borrower, any Lender or the Administrative
Agent under this Agreement or the other Credit Documents shall be in writing and
faxed, mailed or delivered, if to the Borrower or to the Administrative Agent,
the L/C Issuer or the Swing Line Lender, at its respective facsimile number,
e-mail address (only in respect of any Notice of Borrowing, Notice of Interest
Period Selection and Notice of Conversion), or address set forth in Schedule IV,
if to any Lender, at the address or facsimile number specified for such Lender
to the Administrative Agent (or to such other facsimile number, e-mail address,
or address for any party as indicated in any notice given by that party to the
Administrative Agent). All such notices and communications shall be effective
(i) when sent by an overnight courier service of recognized standing, on the
second Business Day following the deposit with such service; (ii) when mailed,
first class postage prepaid and addressed as aforesaid through the United States
Postal Service, upon receipt; (iii) when delivered by hand, upon delivery; and
(iv) when sent by facsimile or e-mail transmission, upon confirmation of
receipt; provided, however, that any notice delivered to the Administrative
Agent, the L/C Issuer or the Swing Line Lender under Article II shall not be
effective until actually received by such Person. Additionally, notwithstanding
the obligation of the Borrower to send written confirmation of any Notice of
Borrowing, Notice of Interest Period Selection and Notice of Conversion made by
e-mail transmission if and when requested by the Administrative Agent, in the
event that the Administrative Agent agrees to accept a Notice of

 

127



--------------------------------------------------------------------------------

Borrowing, Notice of Interest Period Selection or Notice of Conversion made by
e-mail transmission, such e-mail transmission of Notice of Borrowing, Notice of
Interest Period Selection or Notice of Conversion shall be binding on the
Borrower whether or not written confirmation is sent by Borrower or requested by
the Administrative Agent, and the Administrative Agent may act prior to the
receipt of any requested written confirmation, without any liability whatsoever,
based upon e-mail notice believed by the Administrative Agent in good faith to
be from the Borrower or its agents. The Administrative Agent’s records of the
terms of any e-mail Notice of Borrowing, Notice of Interest Period Selection or
Notice of Conversion shall be conclusive on Borrower in the absence of gross
negligence or willful misconduct on the part of the Administrative Agent in
connection therewith, as determined by a final non-appealable judgment of a
court of competent jurisdiction.

(b) Notices of Borrowing, Conversion and Interest Period Selection. Each Notice
of Borrowing, Notice of Conversion and Notice of Interest Period Selection shall
be given by the Borrower to the Administrative Agent’s office located at the
address referred to above during the Administrative Agent’s normal business
hours; provided, however, that any such notice received by the Administrative
Agent after 11:00 a.m. on any Business Day shall be deemed received by the
Administrative Agent on the next Business Day. In any case where this Agreement
authorizes notices, requests, demands or other communications by the Borrower to
the Administrative Agent or any Lender to be made by telephone or facsimile, the
Administrative Agent or any Lender may conclusively presume that anyone
purporting to be a person designated in any incumbency certificate or other
similar document received by the Administrative Agent or a Lender is such a
person.

(c) IntraLinks.

(i) The Borrower agrees that the Administrative Agent may make any material
delivered by the Borrower to the Administrative Agent, as well as any
amendments, waivers, consents, and other written information, documents,
instruments and other materials relating to any of the CBII Entities, or any
other materials or matters relating to this Agreement (excluding any Notice of
Borrowing, Notice of Conversion or Notice of Interest Period Selection), the
Credit Documents, or any of the transactions contemplated hereby or thereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on an electronic delivery system (which may be provided by the
Administrative Agent, an Affiliate, or any Person that is not an Affiliate of
the Administrative Agent), such as IntraLinks, or a substantially similar
electronic system (the “Platform”). The Borrower acknowledges that (A) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (B) the Platform is provided “as is” and “as available” and
(C) neither the Administrative Agent nor any of its Affiliates warrants the
accuracy, completeness, timeliness, sufficiency, or sequencing of the
Communications posted on the Platform. The Administrative Agent and its
Affiliates expressly disclaim with respect to the Platform any liability for
errors in transmission, incorrect or incomplete downloading, delays in posting
or delivery, or problems accessing the Communications posted on the Platform and
any liability for any losses, costs, expenses or liabilities that may be
suffered or incurred in connection with the Platform. No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code

 

128



--------------------------------------------------------------------------------

defects, is made by the Administrative Agent or any of its Affiliates in
connection with the Platform.

(ii) Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notification”) specifying that any Communication has been posted to the
Platform shall for purposes of this Agreement constitute effective delivery to
such Lender of such information, documents or other materials comprising such
Communication. Each Lender agrees (A) to notify, on or before the date such
Lender becomes a party to this Agreement, the Administrative Agent in writing of
such Lender’s e-mail address (or e-mail addresses) to which a Notification may
be sent (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender) and (B) that
any Notification may be sent to such e-mail address.

SECTION 8.02. Expenses. The Borrower shall pay on demand, whether or not any
Credit Event occurs hereunder, (a) all costs, fees and expenses, including
reasonable travel expenses and reasonable attorneys’ fees and expenses, incurred
by the Administrative Agent in connection with the syndication of the facilities
provided hereunder, the preparation, negotiation, execution and delivery of, and
the exercise of its duties under, this Agreement and the other Credit Documents,
and the preparation, negotiation, execution and delivery of amendments and
waivers hereunder and thereunder and (b) all costs, fees and expenses, including
attorneys’ fees and expenses, incurred by the Administrative Agent and the
Lenders in the enforcement or attempted enforcement of any of the Secured
Obligations or in preserving any of the Administrative Agent’s or the Lenders’
rights and remedies (including all such fees and expenses incurred in connection
with any “workout” or restructuring affecting the Credit Documents or the
Secured Obligations or any bankruptcy or similar proceeding, including any
proceeding or action commenced by the Administrative Agent or any Lender seeking
relief from the automatic or similar stay in effect under any Debtor Relief Law,
involving any Significant Party). The obligations of the Borrower under this
Section 8.02 shall survive the payment and performance of the Secured
Obligations and the termination of this Agreement.

SECTION 8.03. Indemnification. To the fullest extent permitted by law, the
Borrower agrees to protect, indemnify, defend and hold harmless the
Administrative Agent, the L/C Issuer, the Swing Line Lender, the Lenders and
their Affiliates and their respective directors, officers, employees, attorneys,
agents, trustees and advisors (collectively, “Indemnitees”) from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, disbursements, or expenses of any kind or nature and
from any suits, claims or demands (including in respect of or for attorneys’
fees and other expenses) arising on account of or in connection with any matter
or thing or action or failure to act by Indemnitees, or any of them, arising out
of or relating to (a) the Credit Documents or any transaction contemplated
thereby or related thereto, including the making of any Loans and any use by the
Borrower of any proceeds of the Loans or the Letters of Credit, (b) any
Environmental Damages and (c) any claims for brokerage fees or commissions
(other than any committed to be paid in writing by the Administrative Agent or
any Lender) in connection with the Credit Documents or any transaction
contemplated thereby or in connection with the Borrower’s failure to conclude
any other financing, and to reimburse each Indemnitee on demand for all legal
and other expenses incurred in connection with investigating or defending any of
the foregoing; provided, however, that nothing contained in this Section 8.03
shall obligate the Borrower to protect, indemnify,

 

129



--------------------------------------------------------------------------------

defend or hold harmless any Indemnitee against any claim (i) to the extent
arising out of the gross negligence or willful misconduct of such Indemnitee, as
determined by a final non-appealable judgment of a court of competent
jurisdiction or (ii) solely between or among Indemnitees. Upon receiving
knowledge of any suit, claim or demand asserted by a third party that the
Administrative Agent or any Lender believes is covered by this indemnity, the
Administrative Agent or such Lender shall give the Borrower notice of the matter
and the Administrative Agent or such Lender may select its own counsel or
request that the Borrower defend such suit, claim or demand, with legal counsel
satisfactory to the Administrative Agent or such Lender as the case may be, at
the Borrower’s sole cost and expense; provided, however, that the Administrative
Agent or such Lender shall not be required to so notify the Borrower and the
Administrative Agent or such Lender shall have the right to defend, at the
Borrower’s sole cost and expense, any such matter that is in connection with a
formal proceeding instituted by any Governmental Authority having authority to
regulate or oversee any aspect of the Administrative Agent’s or such Lender’s
business or that of its Affiliates; and provided, further, that if the Borrower
accepts the defense, it shall be authorized to select its own counsel, but the
Borrower shall be required to coordinate with and keep the Administrative Agent,
the Lenders, and/or their counsel informed as to the progress of the defense
(but in such situation the Borrower shall only be obligated to pay the fees and
expenses of one separate counsel to the Administrative Agent and the Lenders for
such matter being defended). The Administrative Agent or such Lender may also
require the Borrower to defend the matter. Any failure or delay of the
Administrative Agent or any Lender to notify the Borrower of any such suit,
claim or demand shall not relieve the Borrower of its obligations under this
Section 8.03. The obligations of the Borrower under this Section 8.03 shall
survive the payment and performance of the Secured Obligations and the
termination of this Agreement. In the case of an action, suit, judgment, claim
or demand to which the indemnity in this Section 8.03 applies, such indemnity
shall be effective whether or not such action, suit, judgment, claim or demand
is brought by any Loan Party, its directors, shareholders or creditors, any
Indemnitee or any other Person, whether or not any Indemnified Party is
otherwise a party thereto and whether or not the Transaction is consummated.

SECTION 8.04. Waivers; Amendments. Any term, covenant, agreement or condition of
this Agreement or any other Credit Document may be amended or waived, and any
consent under this Agreement or any other Credit Document may be given, if such
amendment, waiver or consent is in writing and is signed by the Borrower and the
Required Lenders (or the Administrative Agent on behalf of the Required Lenders
with the written approval of the Required Lenders); provided, however, that:

(a) Any amendment, waiver or consent which would (i) amend this Section 8.04 or
Section 2.16 or any other Section of this Agreement providing for voting
percentages or (ii) amend any of the definitions of Required Lenders, Required
Revolving Lenders or Required Term Lenders must be in writing and signed or
approved in writing by all Lenders affected thereby;

(b) Any amendment, waiver or consent which would (i) increase the Commitment of
any Lender (other than any increases pursuant to Section 2.16), (ii) extend the
Maturity Date for any Facility, (iii) extend any date fixed for any payment of
the principal of or interest on any Loans or any fees or other amounts payable
for the account of any Lender

 

130



--------------------------------------------------------------------------------

hereunder, (iv) reduce the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing or any fees or other amounts for the
account of any Lender hereunder must be in writing and signed by each affected
Lender;

(c) Any amendment, waiver or consent which would change the pro rata treatment
of Lenders under Section 2.10(a), must be in writing and signed by each affected
Lender and the Required Lenders;

(d) Any amendment, waiver or consent which changes the order of application of
proceeds of Collateral set forth in Section 6.03 or which changes the order of
application of any reduction in the Commitments or any prepayment of Loans among
the Facilities from the application thereof set forth in the applicable
provisions of Section 2.04 or 2.06, respectively, in any manner that adversely
affects the Lenders under a Facility must be in writing and signed by the
Required Lenders, and (i) to the extent the Lenders under the Revolving Loan
Facility are adversely affected, the Required Revolving Lenders and (ii) to the
extent the Lenders under the Term Loan Facility are adversely affected, the
Required Term Lenders;

(e) Any amendment, waiver or consent which affects the rights or duties of the
Swing Line Lender under this Agreement must be in writing and signed by the
Swing Line Lender;

(f) Any amendment, waiver or consent which affects the rights or duties of the
L/C Issuer under this Agreement or any Letter of Credit Application relating to
any Letter of Credit issued or to be issued by it must be in writing and signed
by each affected L/C Issuer;

(g) Any consent relating to the sale or other disposition of any Key Assets must
be in writing and signed by the Lenders;

(h) Any amendment, waiver or consent which would, except as permitted pursuant
to this Agreement, (i) release one or more Guarantors (or otherwise limit such
Guarantors’ liability with respect to the Secured Obligations under the
applicable Guarantee Agreements except as may be required by the law of its
applicable jurisdiction of organization) if such release or limitation is in
respect of all or substantially all of the value of the Parent Guarantee
Agreement and the Subsidiary Guarantee Agreements, or (ii) release all or
substantially all of the Collateral in any transaction or series of related
transactions, must be in writing and signed by the Lenders;

(i) Any amendment, waiver or consent which would waive any of the conditions
specified in Section 3.02 must be in writing and signed by the Required
Revolving Lenders; and

(j) Any amendment, waiver or consent which affects the rights or obligations of
the Administrative Agent must additionally be in writing and signed by the
Administrative Agent.

No failure or delay by the Administrative Agent or any Lender in exercising any
right under this Agreement or any other Credit Document shall operate as a
waiver thereof or of any

 

131



--------------------------------------------------------------------------------

other right hereunder or thereunder nor shall any single or partial exercise of
any such right preclude any other further exercise thereof or of any other right
hereunder or thereunder. Unless otherwise specified in such waiver or consent, a
waiver or consent given hereunder shall be effective only in the specific
instance and for the specific purpose for which given.

SECTION 8.05. Successors and Assigns.

(a) Binding Effect. This Agreement and the other Credit Documents shall be
binding upon and inure to the benefit of the Borrower, the Lenders, the
Administrative Agent, the L/C Issuer and their respective successors and
permitted assigns, except that no Loan Party may assign or transfer any of its
rights or obligations under any Credit Document without the prior written
consent of the Administrative Agent and, to the extent required by Section 8.04,
the requisite Lenders. Any assignment or transfer in violation of the foregoing
shall be null and void.

(b) Participations. Any Lender may, without notice to or consent of the Borrower
or Administrative Agent, at any time sell to one or more banks or other
financial institutions (“Participants”) participating interests in all or a
portion of any Loan owing to such Lender, any Note held by such Lender, any
Commitment of such Lender or any other interest of such Lender under this
Agreement and the other Credit Documents (including for purposes of this
Section 8.05(b), participations in L/C Obligations and in Swing Line Loans). In
the event of any such sale by a Lender of participating interests, such Lender’s
obligations under this Agreement shall remain unchanged, such Lender shall
remain solely responsible for the performance thereof, such Lender shall remain
the holder of its Notes for all purposes under this Agreement and the Borrower
and the Administrative Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which any such sale is effected may require
the selling Lender to obtain the consent of the Participant in order for such
Lender to agree in writing to any amendment, waiver or consent of a type
specified in Section 8.04(b)(iii), 8.04(b)(iv), or 8.04(g) but shall not
otherwise require the selling Lender to obtain the consent of such Participant
to any other amendment, waiver or consent hereunder. The Borrower agrees that if
amounts outstanding under this Agreement and the other Credit Documents are not
paid when due (whether upon acceleration or otherwise), each Participant shall,
to the fullest extent permitted by law, be deemed to have the right of setoff in
respect of its participating interest in amounts owing under this Agreement and
any other Credit Documents to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement or any other Credit Documents; provided, however, that (i) no
Participant shall exercise any rights under this sentence without the consent of
the Administrative Agent, (ii) no Participant shall have any rights under this
sentence which are greater than those of the selling Lender and (iii) such
rights of setoff shall be subject to the obligation of such Participant to share
the payment so obtained with all of the Lenders as provided in Section 2.10(b).
The Borrower also agrees that any Lender which has transferred any participating
interest in its Commitment or Loans shall, notwithstanding any such transfer, be
entitled to the full benefits accorded such Lender under Sections 2.11, 2.12 and
2.13, as if such Lender had not made such transfer.

 

132



--------------------------------------------------------------------------------

 

(c) Assignments.

(i) Any Lender may, at any time, sell and assign to any Lender or any Eligible
Assignee (individually, an “Assignee Lender”) all or a portion of its rights and
obligations under this Agreement and the other Credit Documents (including for
purposes of this Section 8.05(c), participations in L/C Obligations and in Swing
Line Loans) (such a sale and assignment to be referred to herein as an
“Assignment”) pursuant to an assignment agreement in substantially the form of
Exhibit H (an “Assignment Agreement”), executed by each Assignee Lender and such
assignor Lender (an “Assignor Lender”) and delivered to the Administrative Agent
for its acceptance and recording in the Register; provided, however, that:

(A) [Intentionally Omitted];

(B) Without the written consent of the Administrative Agent (which consent shall
not be unreasonably withheld) and, if no Event of Default has occurred and is
continuing, the Borrower (which consent shall not be unreasonably withheld or
delayed), no Lender may make any Assignment to any Assignee Lender which is not,
immediately prior to such Assignment, a Lender hereunder, an Affiliate thereof
or an Approved Fund thereof;

(C) Without the written consent of the Administrative Agent and, if no Event of
Default has occurred and is continuing, the Borrower (which consent of the
Borrower shall not be unreasonably withheld or delayed), no Lender may make any
Assignment to any Assignee Lender if, after giving effect to such Assignment,
the Commitments or Loans of such Lender or such Assignee Lender would be less
than $1,000,000 (except that (A) a Lender may make an Assignment which reduces
its Commitment or Loans to zero without the written consent of the Borrower and
the Administrative Agent except to the extent such written consent is required
by clause (B) above or clause (D) below and (B) an Assignor Lender may make an
Assignment to an Assignee Lender whereby after giving effect to such Assignment,
the Commitment or Loans of such Lender or such Assignee Lender would be less
than $1,000,000 without the written consent of the Borrower and the
Administrative Agent if the Assignee Lender is an Approved Fund of the Assignor
Lender); and

(D) Without the written consent of the Administrative Agent and, if no Event of
Default has occurred and is continuing, the Borrower (which consent of the
Borrower shall not be unreasonably withheld or delayed), no Revolving Lender may
make any Assignment which does not assign and delegate an equal pro rata
interest in such Revolving Lender’s Revolving Loans, Revolving Loan Commitment
and all other rights, duties and obligations of such Revolving Lender under this
Agreement and the other Credit Documents.

(ii) Notwithstanding the foregoing, (a) the Borrower’s consent in respect of any
Assignment shall not be required until the syndication of the Facilities shall
have been completed as separately agreed by and between the Lead Arranger and
the Borrower; and (b) any Lender may, without diminishing or relieving it of its
obligations hereunder, assign to a Conduit Lender its right to make Loans under
this Agreement and such Conduit Lender in turn may assign any or all of the
Loans it may have funded hereunder to its designating Lender without the consent
of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Sections 8.05(c)(i)(A) through 8.05(c)(i)(D). Each of
the Borrower, each

 

133



--------------------------------------------------------------------------------

Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy, Debtor Relief Law or similar
law, for one year and one day after the payment in full of the latest maturing
commercial paper note issued by such Conduit Lender; provided, however, that
each Lender designating any Conduit Lender hereby agrees to indemnify, save and
hold harmless each other party hereto for any loss, cost, damage, expense,
obligations, penalties, actions, judgments, or suits of any kind whatsoever
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.

(iii) Upon such execution, delivery, acceptance and recording of each Assignment
Agreement and payment of the fee referred to in Section 8.05(e), from and after
the Assignment Effective Date determined pursuant to such Assignment Agreement,
(A) each Assignee Lender thereunder shall be a Lender hereunder with a
Commitment and Loans as set forth in such Assignment Agreement (in addition to
any Commitment and Loans theretofore held by it) and shall have the rights,
duties and obligations of such a Lender under this Agreement and the other
Credit Documents and (B) the Assignor Lender thereunder shall be a Lender to the
extent of any remaining Commitment or Loans held by such Lender after giving
effect to such Assignment Agreement or, if the Commitment and Loans of the
Assignor Lender have been reduced to $0, the Assignor Lender shall cease to be a
Lender and to have any obligation to make any Loan; provided, however, that any
such Assignor Lender which ceases to be a Lender shall continue to be entitled
to the benefits of any provision of this Agreement which by its terms survives
the termination of this Agreement. Each Assignment Agreement shall be deemed to
amend the Register to the extent, and only to the extent, necessary to reflect
the addition of each Assignee Lender, the deletion of each Assignor Lender which
reduced its Commitment and Loans to $0 and the resulting adjustment of
Commitment and Loans arising from the purchase by each Assignee Lender of all or
a portion of the rights and obligations of an Assignor Lender under this
Agreement and the other Credit Documents. On or prior to the Assignment
Effective Date determined pursuant to each Assignment Agreement, the Borrower,
at its own expense, shall execute and deliver to the Administrative Agent, in
exchange for a surrendered Note, if any, of the Assignor Lender thereunder, a
new Note to the order of each Assignee Lender thereunder that requests such a
note (with each new Note to be in an amount equal to the Commitment or Loans
assumed by such Assignee Lender) and, if the Assignor Lender is continuing as a
Lender hereunder, a new Note to the order of the Assignor Lender if so requested
by such Assignor Lender (with the new Note to be in an amount equal to the
Commitment or Loans retained by it). Each such new Note shall be dated the
Effective Date (but with a notation of the date through which interest is paid),
and each such new Note shall otherwise be in the form of the Note replaced
thereby. The Notes surrendered by the Assignor Lender shall be returned by the
Administrative Agent to the Borrower marked “Replaced”. Each Assignee Lender
which was not previously a Lender hereunder and which is not incorporated under
the laws of the US or a state thereof shall, within three Business Days of
becoming a Lender, deliver to the Borrower and the Administrative Agent two duly
completed copies of US Internal Revenue Service Form W-8IMY, W-8BEN or W-8ECI
(or successor applicable form), as the case may be.

(d) Register. The Administrative Agent shall maintain at its address referred to
on Schedule IV a copy of each Assignment Agreement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the Commitment

 

134



--------------------------------------------------------------------------------

or Loans of each Lender from time to time. The entries in the Register shall be
conclusive in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register as the owner of the Loans recorded therein for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(e) Registration. Upon its receipt of an Assignment Agreement executed by an
Assignor Lender and an Assignee Lender (and, to the extent required by
Section 8.05(c), by the Borrower and the Administrative Agent) together with
payment to the Administrative Agent by Assignor Lender of a registration and
processing fee of $3,500 (it being understood that, subject to the immediately
following sentence, such registration and processing fee shall be due and
payable for each Assignment from an Assignor Lender to an Assignee Lender), the
Administrative Agent shall (i) promptly accept such Assignment Agreement and
(ii) on the Assignment Effective Date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Lenders and the Borrower. Notwithstanding the foregoing,
the registration and processing fee set forth in the immediately preceding
sentence shall not be due and payable if the Assignee Lender party to an
Assignment Agreement is an Approved Fund of the Assignor Lender party thereto.

(f) Disclosure to Potential Participant or Assignee Lender. The Administrative
Agent and the Lenders may disclose the Credit Documents and any financial or
other information relating to any CBII Entity to each other or to any potential
Participant or Assignee Lender, subject to an agreement that the potential
Participant or Assignee Lender shall keep such information confidential in
accordance with their usual and customary business practices.

(g) Pledges to Federal Reserve Banks and Trustee.

(i) Notwithstanding any other provision of this Agreement, any Lender may at any
time assign all or a portion of its rights under this Agreement and the other
Credit Documents to a Federal Reserve Bank or a bank in the farm credit banking
system. No such assignment shall relieve the assigning Lender from its
obligations under this Agreement and the other Credit Documents.

(ii) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Loans
owing to it and any Note or Notes held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that, unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 8.05,
(A) no such pledge shall release the pledging Lender from any of its obligations
under the Credit Documents and (B) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Credit Documents even though
such trustee may have acquired ownership rights with respect to the pledged
interest through foreclosure or otherwise.

SECTION 8.06. Setoffs by Lenders. In addition to any rights and remedies of the
Lenders provided by law, each Lender shall have the right, with the prior
consent of the

 

135



--------------------------------------------------------------------------------

Administrative Agent but without prior notice to or consent of the Borrower, any
such notice and consent being expressly waived by the Borrower to the extent
permitted by applicable laws upon the occurrence and during the continuance of
an Event of Default, to set-off and apply against the Secured Obligations any
amount owing from such Lender to the Borrower. The aforesaid right of set-off
may be exercised by such Lender against the Borrower or against any trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
receiver or execution, judgment or attachment creditor of the Borrower or
against anyone else claiming through or against the Borrower or such trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
receiver, or execution, judgment or attachment creditor, notwithstanding the
fact that such right of set-off may not have been exercised by such Lender at
any prior time. Each Lender agrees promptly to notify the Borrower after any
such set-off and application made by such Lender; provided that the failure to
give such notice shall not affect the validity of such set-off and application.

SECTION 8.07. No Third Party Rights. Nothing expressed in or to be implied from
this Agreement is intended to give, or shall be construed to give, any Person,
other than the parties hereto and their permitted successors and assigns
hereunder, any benefit or legal or equitable right, remedy or claim under or by
virtue of this Agreement or under or by virtue of any provision herein.

SECTION 8.08. Partial Invalidity. If at any time any provision of this Agreement
is or becomes illegal, invalid or unenforceable in any respect under the law or
any jurisdiction, neither the legality, validity or enforceability of the
remaining provisions of this Agreement nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction shall
in any way be affected or impaired thereby.

SECTION 8.09. Jury Trial. EACH OF THE BORROWER, THE LEAD ARRANGER, THE SWING
LINE LENDER, THE L/C ISSUER, THE LENDERS AND THE ADMINISTRATIVE AGENT, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION, PROCEEDING, OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT.

SECTION 8.10. Counterparts. This Agreement may be executed in any number of
counterparts, any set of which signed by all the parties hereto shall be deemed
to constitute a complete, executed original for all purposes. Transmission by
facsimile or other electronic transmission of an executed counterpart of this
Agreement shall be deemed to constitute due and sufficient delivery of such
counterpart.

SECTION 8.11. Consent to Jurisdiction. The Borrower irrevocably submits to the
non-exclusive jurisdiction of the courts of the State of New York, New York
County and the courts of the US located in the Southern District of New York and
agrees that any legal action, suit or proceeding arising out of or relating to
this Agreement or any of the other Credit Documents may be brought against such
party in any such courts. Final judgment against the Borrower in any such
action, suit or proceeding shall be conclusive and may be enforced in any other
jurisdiction by suit on the judgment, a certified or exemplified copy of which
shall be

 

136



--------------------------------------------------------------------------------

conclusive evidence of the judgment, or in any other manner provided by law.
Nothing in this Section 8.11 shall affect the right of the Administrative Agent
or any Lender to commence legal proceedings or otherwise sue the Borrower in any
other appropriate jurisdiction, or concurrently in more than one jurisdiction,
or to serve process, pleadings and other papers upon the Borrower in any manner
authorized by the laws of any such jurisdiction. The Borrower agrees that
process served either personally or by registered mail shall, to the extent
permitted by law, constitute adequate service of process in any such suit. The
Borrower irrevocably waives to the fullest extent permitted by applicable law
(a) any objection which it may have now or in the future to the laying of the
venue of any such action, suit or proceeding in any court referred to in the
first sentence above; (b) any claim that any such action, suit or proceeding has
been brought in an inconvenient forum; (c) its right of removal of any matter
commenced by any other party in the courts of the State of New York to any court
of the US; (d) any immunity which it or its assets may have in respect of its
obligations under this Agreement or any other Credit Document from any suit,
execution, attachment (whether provisional or final, in aid of execution, before
judgment or otherwise) or other legal process; and (e) any right it may have to
require the moving party in any suit, action or proceeding brought in any of the
courts referred to above arising out of or in connection with this Agreement or
any other Credit Document to post security for the costs of the Borrower or to
post a bond or to take similar action.

SECTION 8.12. Relationship of Parties. The relationship between the Borrower, on
the one hand, and the Lenders and the Administrative Agent, on the other, is,
and at all times shall remain, solely that of a borrower and lenders. Neither
the Lenders nor the Administrative Agent shall under any circumstances be
construed to be partners or joint venturers of the Borrower or any of its
Affiliates; nor shall the Lenders nor the Administrative Agent under any
circumstances be deemed to be in a relationship of confidence or trust or a
fiduciary relationship with the Borrower or any of its Affiliates, or to owe any
fiduciary duty to the Borrower or any of its Affiliates. The Lenders and the
Administrative Agent do not undertake or assume any responsibility or duty to
the Borrower or any of its Affiliates to select, review, inspect, supervise,
pass judgment upon or otherwise inform the Borrower or any of its Affiliates of
any matter in connection with its or their Property, any security held by the
Administrative Agent or any Lender or the operations of the Borrower or any of
its Affiliates. The Borrower and each of their Affiliates shall rely entirely on
their own judgment with respect to such matters, and any review, inspection,
supervision, exercise of judgment or supply of information undertaken or assumed
by any Lender or the Administrative Agent in connection with such matters is
solely for the protection of the Lenders and the Administrative Agent and
neither the Borrower nor any of its Affiliates is entitled to rely thereon.

SECTION 8.13. Time. Time is of the essence as to each term or provision of this
Agreement and each of the other Credit Documents.

SECTION 8.14. Waiver of Punitive Damages. Notwithstanding anything to the
contrary contained in this Agreement, the Borrower hereby agrees that it shall
not seek from the Lenders or the Administrative Agent punitive, consequential,
or indirect damages relating to any such matters under any theory of liability.

SECTION 8.15. Participations. All participations in the Secured Obligations or
any portion thereof, whether pursuant to provisions hereof or otherwise, are
intended to be “true

 

137



--------------------------------------------------------------------------------

sales” for purposes of financial reporting in accordance with Statement of
Financial Accounting Standards No. 140. Accordingly, the L/C Issuer, the Swing
Line Lender and any Lender that sells or is deemed to have sold a participation
in the Secured Obligations (including any participations in Letters of Credit,
Swing Line Loans and/or Loans (each, a “Participation Seller”) hereby agrees
that if such Participation Seller receives any payment in respect of the Secured
Obligations to which such participation relates through the exercise of setoff
by such Participation Seller against the Borrower or any other obligor, then
such Participation Seller agrees to promptly pay to the participating party in
such participation such participant’s pro rata share of such setoff (after
giving effect to any sharing with the Lenders under Section 2.10).

SECTION 8.16. Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the US Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower and the other Loan
Parties, which information includes the name and address of the Borrower and the
other Loan Parties and other information that will allow such Lender to identify
the Borrower and the other Loan Parties in accordance with the Act.

SECTION 8.17. Delivery of Lender Addenda. Each Initial Lender shall become a
party to this Agreement on the Effective Date by delivering to the
Administrative Agent a Lender Addendum duly executed by such Lender, the
Borrower and the Administrative Agent.

SECTION 8.18. Lender Rate Contracts. It is understood and agreed that the rights
and benefits under the Credit Documents of each Secured Party that is a party to
a Lender Rate Contract but is not a Lender consist exclusively of such Secured
Party’s right to share in payments and collections of the Collateral as more
fully set forth herein. The Administrative Agent shall have no duty to determine
the amount or the existence of any Lender Rate Contract Obligations. In
connection with any such distribution of payments and collections or termination
or release by the Administrative Agent of any Liens thereunder, the
Administrative Agent shall be entitled to assume no amounts are due under any
Lender Rate Contract unless such Secured Party has notified the Administrative
Agent in writing of the amount of any such liability owed to it at least five
Business Days prior to such distribution, termination or release. Additionally,
the Administrative Agent may disregard any such notice from a counterparty to a
Lender Rate Contract if (i) arrangements have been made for the Lender Rate
Contract Obligations under such Lender Rate Contract to be secured by a secured
credit facility refinancing the Facilities or (ii) the Borrower and the
applicable Lender Rate Contract counterparty confirm to the Administrative Agent
that other replacement collateral equivalent in nature and value has or will be
provided for such Lender Rate Contract.

[The first signature page follows.]

 

138



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower, CBII, the Administrative Agent, the L/C
Issuer, the Swing Line Lender and the Lenders have caused this Agreement to be
executed as of the day and year first above written.

 

BORROWER:

CHIQUITA BRANDS L.L.C.,

a Delaware limited liability company

By:  

/s/ Jeffrey M. Zalla

Name:  

Jeffrey M. Zalla

Title:  

Senior Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

CBII:

CHIQUITA BRANDS INTERNATIONAL, INC.,

a New Jersey corporation

By:

 

/s/ Jeffrey M. Zalla

Name:

 

Jeffrey M. Zalla

Title:

 

Senior Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT, L/C ISSUER, SWING LINE LENDER AND LENDERS:

 

COÖPERATIEVE CENTRALE RAIFFEISEN - BOERENLEENBANK B.A., “RABOBANK NEDERLAND”,
NEW YORK BRANCH, as Administrative Agent, Lead Arranger, an L/C Issuer and Swing
Line Lender By:   /s/ Jeff Bliss Name:   Jeff Bliss Title:   Executive Director
By:   /s/ Brett Delfino Name:   Brett Delfino Title:   Executive Director



--------------------------------------------------------------------------------

 

LENDERS: See each Lender Addendum attached hereto



--------------------------------------------------------------------------------

 

EXHIBIT E-1

[FORM OF] REVOLVING LOAN NOTE

 

$                   March     , 2008

FOR VALUE RECEIVED, the undersigned, CHIQUITA BRANDS L.L.C., a Delaware limited
liability company (the “Borrower”), promises to pay to the order of
[            ] (the “Lender”) in lawful money of the United States of America
and in immediately available funds, the principal amount of
[                    ], or such lesser amount as may then constitute the
aggregate outstanding principal balance of all Revolving Loans made by the
Lender to the Borrower pursuant to the Credit Agreement (as defined below), at
the times set forth in the Credit Agreement, but no later than the Termination
Date for the Revolving Loan Facility. Payments shall be made to the
Administrative Agent, on behalf of the Lender, at the address provided on
Schedule IV of the Credit Agreement or as otherwise provided in the Credit
Agreement. Unless otherwise indicated, all terms defined in the Credit Agreement
have the same respective meanings when used herein.

The Borrower further agrees to pay interest as provided in the Credit Agreement,
in like money, on the unpaid principal amount owing hereunder from time to time
outstanding from the date of disbursement on the dates and at the rates
specified in Article II of the Credit Agreement.

The Borrower hereby authorizes the Lender to record on the schedule(s) annexed
to this promissory note the date and amount of each Revolving Loan and of each
payment or prepayment of principal made by the Borrower and agrees that all such
notations shall be conclusive absent manifest error with respect to the matters
noted; provided, however, that the failure of the Lender to make any such
notation shall not affect the Borrower’s obligations hereunder.

This promissory note is one of the Revolving Loan Notes referred to in the
Credit Agreement, dated as of March 31, 2008 (together with all modifications,
renewals or replacements, the “Credit Agreement”), among Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as
administrative agent (“Administrative Agent”), the Lenders party thereto,
Chiquita Brands International, Inc., the Borrower, and the other Persons party
thereto, and is subject to, and entitled to, all provisions and benefits thereof
and is subject to optional and mandatory prepayment in whole or in part as
provided therein. The Credit Agreement, among other things, provides for the
making of Revolving Loans by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the Dollar amount first
above mentioned.

At any time after the occurrence and during the continuance of any Event of
Default (other than an Event of Default referred to in Section 6.01(f) or
6.01(g) of the Credit Agreement), the Administrative Agent may or shall, upon
instructions from the Required Lenders, by written notice to the Borrower, among
other things (a) terminate

 

REVOLVING LOAN NOTE



--------------------------------------------------------------------------------

the Commitments and the obligations of the Lenders to make Loans, and/or
(b) declare all or a portion of the outstanding Obligations payable by the
Borrower to be immediately due and payable without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived,
anything contained herein or in any other Credit Document to the contrary
notwithstanding. Upon the occurrence and during the continuance of any Event of
Default described in Section 6.01(f) or 6.01(g) of the Credit Agreement,
immediately and without notice, (a) the Commitments and the obligations of the
Lenders to make Loans shall automatically terminate and (b) all outstanding
Obligations payable by the Borrower hereunder shall automatically become
immediately due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein or in any other Credit Document to the contrary notwithstanding. In
addition to the foregoing remedies, upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent may exercise any
other right, power or remedy available to it under any of the Credit Documents
or otherwise by law, either by suit in equity or by action at law, or both.

This promissory note is secured by the Collateral upon the terms and subject to
the conditions of the Security Agreements and other Security Documents executed
and delivered pursuant to the Credit Agreement.

The transfer, sale or assignment of any rights under or interest in this
promissory note is subject to certain restrictions contained in the Credit
Agreement, including Section 8.05 thereof.

The Borrower shall pay all fees and expenses, including attorneys’ fees,
incurred by the Lender in the enforcement or attempt to enforce any of the
Borrower’s Obligations hereunder not performed when due. The Borrower hereby
waives presentment, demand, protest and notice of any kind. No failure to
exercise, and no delay in exercising any rights hereunder on the part of the
holder hereof shall operate as a waiver of such rights.

THIS PROMISSORY NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CONFLICTS OF LAW RULES (OTHER
THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

The Borrower irrevocably submits to the non-exclusive jurisdiction of the courts
of the State of New York, New York County and the courts of the US located in
the Southern District of New York and agrees that any legal action, suit or
proceeding arising out of or relating to this Note or any of the other Credit
Documents may be brought against it in any such courts. Final judgment against
the Borrower in any such action, suit or proceeding shall be conclusive and may
be enforced in any other jurisdiction by suit on the judgment, a certified or
exemplified copy of which shall be conclusive evidence of the judgment, or in
any other manner provided by law. Nothing in this Note shall affect the right of
the Administrative Agent or any Lender to commence legal proceedings or
otherwise sue the Borrower in any other appropriate jurisdiction, or
concurrently in more than one jurisdiction, or to serve process, pleadings and
other

 

REVOLVING LOAN NOTE



--------------------------------------------------------------------------------

papers upon the Borrower in any manner authorized by the laws of any such
jurisdiction. The Borrower agrees that process served either personally or by
registered mail shall, to the extent permitted by law, constitute adequate
service of process in any such suit. The Borrower irrevocably waives to the
fullest extent permitted by applicable law (a) any objection which it may have
now or in the future to the laying of the venue of any such action, suit or
proceeding in any court referred to the first sentence above; (b) any claim that
any such action, suit or proceeding has been brought in an inconvenient forum;
(c) its right of removal of any matter commenced by any other party in the
courts of the State of New York to any court of the US; (d) any immunity which
it or its assets may have in respect of its obligations under this Note or any
other Credit Document from any suit, execution, attachment (whether provisional
or final, in aid of execution, before judgment or otherwise) or other legal
process; and (e) any right it may have to require the moving party in any suit,
action or proceeding brought in any of the courts referred to above arising out
of or in connection with this Note or any other Credit Document to post security
for the costs of the Borrower or to post a bond or to take similar action.

 

CHIQUITA BRANDS L.L.C. By:  

 

Name:  

 

Title:  

 

 

REVOLVING LOAN NOTE



--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

   Type of
Loan      Amount of
Loan      Interest
Period
(If LIBOR
Loan)      Amount of
Principal
Paid  or
Prepaid      Unpaid
Principal
Balance      Notation
Made By                                                                       
  

 

4



--------------------------------------------------------------------------------

 

EXHIBIT E-2

[FORM OF] TERM LOAN NOTE

 

$                   March     , 2008

FOR VALUE RECEIVED, the undersigned, CHIQUITA BRANDS L.L.C., a Delaware limited
liability company (the “Borrower”), promises to pay to the order of
[            ] (the “Lender”) in lawful money of the United States of America
and in immediately available funds, the principal amount of
[                    ], or such lesser amount as may then constitute the
aggregate outstanding principal balance of all Term Loans made by the Lender to
the Borrower pursuant to the Credit Agreement (as defined below), at the times
set forth in the Credit Agreement, but no later than the Termination Date for
the Term Loan Facility. Payments shall be made to the Administrative Agent, on
behalf of the Lender, at the address provided on Schedule IV of the Credit
Agreement or as otherwise provided in the Credit Agreement. Unless otherwise
indicated, all terms defined in the Credit Agreement have the same respective
meanings when used herein.

The Borrower further agrees to pay interest as provided in the Credit Agreement,
in like money, on the unpaid principal amount owing hereunder from time to time
outstanding from the date of disbursement on the dates and at the rates
specified in Article II of the Credit Agreement.

The Borrower hereby authorizes the Lender to record on the schedule(s) annexed
to this promissory note the date and amount of each Term Loan and of each
payment or prepayment of principal made by the Borrower and agrees that all such
notations shall be conclusive absent manifest error with respect to the matters
noted; provided, however, that the failure of the Lender to make any such
notation shall not affect the Borrower’s obligations hereunder.

This promissory note is one of the Term Loan Notes referred to in the Credit
Agreement, dated as of March 31, 2008 (together with all modifications, renewals
or replacements, the “Credit Agreement”), among Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as
administrative agent (“Administrative Agent”), the Lenders party thereto,
Chiquita Brands International, Inc., the Borrower, and the other Persons party
thereto, and is subject to, and entitled to, all provisions and benefits thereof
and is subject to optional and mandatory prepayment in whole or in part as
provided therein. The Credit Agreement, among other things, provides for the
making of Term Loans by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the Dollar amount first
above mentioned.

At any time after the occurrence and during the continuance of any Event of
Default (other than an Event of Default referred to in Section 6.01(f) or
6.01(g) of the Credit Agreement), the Administrative Agent may or shall, upon
instructions from the Required Lenders, by written notice to the Borrower, among
other things (a) terminate

 

1



--------------------------------------------------------------------------------

the Commitments and the obligations of the Lenders to make Loans, and/or
(b) declare all or a portion of the outstanding Obligations payable by the
Borrower to be immediately due and payable without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived,
anything contained herein or in any other Credit Document to the contrary
notwithstanding. Upon the occurrence and during the continuance of any Event of
Default described in Section 6.01(f) or 6.01(g) of the Credit Agreement,
immediately and without notice, (a) the Commitments and the obligations of the
Lenders to make Loans shall automatically terminate and (b) all outstanding
Obligations payable by the Borrower hereunder shall automatically become
immediately due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein or in any other Credit Document to the contrary notwithstanding. In
addition to the foregoing remedies, upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent may exercise any
other right, power or remedy available to it under any of the Credit Documents
or otherwise by law, either by suit in equity or by action at law, or both.

This promissory note is secured by the Collateral upon the terms and subject to
the conditions of the Security Agreements and other Security Documents executed
and delivered pursuant to the Credit Agreement.

The transfer, sale or assignment of any rights under or interest in this
promissory note is subject to certain restrictions contained in the Credit
Agreement, including Section 8.05 thereof.

The Borrower shall pay all fees and expenses, including attorneys’ fees,
incurred by the Lender in the enforcement or attempt to enforce any of the
Borrower’s Obligations hereunder not performed when due. The Borrower hereby
waives presentment, demand, protest and notice of any kind. No failure to
exercise, and no delay in exercising any rights hereunder on the part of the
holder hereof shall operate as a waiver of such rights.

THIS PROMISSORY NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CONFLICTS OF LAW RULES (OTHER
THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

The Borrower irrevocably submits to the non-exclusive jurisdiction of the courts
of the State of New York, New York County and the courts of the US located in
the Southern District of New York and agrees that any legal action, suit or
proceeding arising out of or relating to this Note or any of the other Credit
Documents may be brought against it in any such courts. Final judgment against
the Borrower in any such action, suit or proceeding shall be conclusive and may
be enforced in any other jurisdiction by suit on the judgment, a certified or
exemplified copy of which shall be conclusive evidence of the judgment, or in
any other manner provided by law. Nothing in this Note shall affect the right of
the Administrative Agent or any Lender to commence legal proceedings or
otherwise sue the Borrower in any other appropriate jurisdiction, or
concurrently in more than one jurisdiction, or to serve process, pleadings and
other

 

2



--------------------------------------------------------------------------------

papers upon the Borrower in any manner authorized by the laws of any such
jurisdiction. The Borrower agrees that process served either personally or by
registered mail shall, to the extent permitted by law, constitute adequate
service of process in any such suit. The Borrower irrevocably waives to the
fullest extent permitted by applicable law (a) any objection which it may have
now or in the future to the laying of the venue of any such action, suit or
proceeding in any court referred to the first sentence above; (b) any claim that
any such action, suit or proceeding has been brought in an inconvenient forum;
(c) its right of removal of any matter commenced by any other party in the
courts of the State of New York to any court of the US; (d) any immunity which
it or its assets may have in respect of its obligations under this Note or any
other Credit Document from any suit, execution, attachment (whether provisional
or final, in aid of execution, before judgment or otherwise) or other legal
process; and (e) any right it may have to require the moving party in any suit,
action or proceeding brought in any of the courts referred to above arising out
of or in connection with this Note or any other Credit Document to post security
for the costs of the Borrower or to post a bond or to take similar action.

 

3



--------------------------------------------------------------------------------

 

CHIQUITA BRANDS L.L.C. By:  

 

Name:  

 

Title:  

 

 

TERM LOAN NOTE



--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

   Type of
Loan      Amount of
Loan      Interest
Period
(If LIBOR
Loan)      Amount of
Principal
Paid  or
Prepaid      Unpaid
Principal
Balance      Notation
Made By                                                                       
  

 

5



--------------------------------------------------------------------------------

 

EXHIBIT F

[FORM OF] SWING LINE NOTE

 

$10,000,000.00   March     , 2008

FOR VALUE RECEIVED, the undersigned, CHIQUITA BRANDS L.L.C., a Delaware limited
liability company (the “Borrower”), promises to pay to the order of COÖPERATIEVE
CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH
(the “Swing Line Lender”) in lawful money of the United States of America and in
immediately available funds, the principal amount of Ten Million Dollars, or
such lesser amount as may then constitute the aggregate outstanding principal
balance of all Swing Line Loans made by the Swing Line Lender to the Borrower
pursuant to the Credit Agreement (as defined below), at the times set forth in
the Credit Agreement, but no later than the Termination Date for the Revolving
Loan Facility. Payments shall be made to the Administrative Agent, on behalf of
the Swing Line Lender, at the address provided on Schedule IV of the Credit
Agreement or as otherwise provided in the Credit Agreement. Unless otherwise
indicated, all terms defined in the Credit Agreement have the same respective
meanings when used herein.

The Borrower further agrees to pay interest as provided in the Credit Agreement,
in like money, on the unpaid principal amount owing hereunder from time to time
outstanding from the date of disbursement on the dates and at the rates
specified in Article II of the Credit Agreement.

The Borrower hereby authorizes the Swing Line Lender to record on the
schedule(s) annexed to this promissory note the date and amount of each Swing
Line Loan and of each payment or prepayment of principal made by the Borrower
and agrees that all such notations shall be conclusive absent manifest error
with respect to the matters noted; provided, however, that the failure of the
Swing Line Lender to make any such notation shall not affect the Borrower’s
obligations hereunder.

This promissory note is one of the Swing Line Notes referred to in the Credit
Agreement, dated as of March 31, 2008 (together with all modifications, renewals
or replacements, the “Credit Agreement”), among Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as
administrative agent (“Administrative Agent”), the Lenders party thereto,
Chiquita Brands International, Inc., the Borrower, and the other Persons party
thereto, and is subject to, and entitled to, all provisions and benefits thereof
and is subject to optional and mandatory prepayment in whole or in part as
provided therein. The Credit Agreement, among other things, provides for the
making of Swing Line Loans by the Swing Line Lender to the Borrower from time to
time in an aggregate amount not to exceed at any time outstanding the Dollar
amount first above mentioned.

At any time after the occurrence and during the continuance of any Event of
Default (other than an Event of Default referred to in Section 6.01(f) or
6.01(g) of the

 

1



--------------------------------------------------------------------------------

Credit Agreement), the Administrative Agent may or, upon instructions from the
Required Lenders, shall by written notice to the Borrower, among other things
(a) terminate the Commitments and the obligations of the Lenders to make Loans,
and/or (b) declare all or a portion of the outstanding Obligations payable by
the Borrower to be immediately due and payable without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, anything contained herein or in any other Credit Document to the
contrary notwithstanding. Upon the occurrence and during the continuance of any
Event of Default described in Section 6.01(f) or 6.01(g) of the Credit
Agreement, immediately and without notice, (a) the Commitments and the
obligations of the Lenders to make Loans shall automatically terminate and
(b) all outstanding Obligations payable by the Borrower hereunder shall
automatically become immediately due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, anything contained herein or in any other Credit Document to the
contrary notwithstanding. In addition to the foregoing remedies, upon the
occurrence and during the continuance of any Event of Default, the
Administrative Agent may exercise any other right, power or remedy available to
it under any of the Credit Documents or otherwise by law, either by suit in
equity or by action at law, or both.

This promissory note is secured by the Collateral upon the terms and subject to
the conditions of the Security Agreements and other Security Documents executed
and delivered pursuant to the Credit Agreement.

The transfer, sale or assignment of any rights under or interest in this
promissory note is subject to certain restrictions contained in the Credit
Agreement, including Section 8.05 thereof.

The Borrower shall pay all fees and expenses, including attorneys’ fees,
incurred by the Swing Line Lender in the enforcement or attempt to enforce any
of the Borrower’s Obligations hereunder not performed when due. The Borrower
hereby waives presentment, demand, protest and notice of any kind. No failure to
exercise, and no delay in exercising any rights hereunder on the part of the
holder hereof shall operate as a waiver of such rights.

THIS PROMISSORY NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CONFLICTS OF LAW RULES (OTHER
THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

The Borrower irrevocably submits to the non-exclusive jurisdiction of the courts
of the State of New York, New York County and the courts of the US located in
the Southern District of New York and agrees that any legal action, suit or
proceeding arising out of or relating to this Note or any of the other Credit
Documents may be brought against it in any such courts. Final judgment against
the Borrower in any such action, suit or proceeding shall be conclusive and may
be enforced in any other jurisdiction by suit on the judgment, a certified or
exemplified copy of which shall be conclusive evidence of the judgment, or in
any other manner provided by law. Nothing in this Note shall affect

 

2



--------------------------------------------------------------------------------

the right of the Administrative Agent or any Lender to commence legal
proceedings or otherwise sue the Borrower in any other appropriate jurisdiction,
or concurrently in more than one jurisdiction, or to serve process, pleadings
and other papers upon the Borrower in any manner authorized by the laws of any
such jurisdiction. The Borrower agrees that process served either personally or
by registered mail shall, to the extent permitted by law, constitute adequate
service of process in any such suit. The Borrower irrevocably waives to the
fullest extent permitted by applicable law (a) any objection which it may have
now or in the future to the laying of the venue of any such action, suit or
proceeding in any court referred to the first sentence above; (b) any claim that
any such action, suit or proceeding has been brought in an inconvenient forum;
(c) its right of removal of any matter commenced by any other party in the
courts of the State of New York to any court of the US; (d) any immunity which
it or its assets may have in respect of its obligations under this Note or any
other Credit Document from any suit, execution, attachment (whether provisional
or final, in aid of execution, before judgment or otherwise) or other legal
process; and (e) any right it may have to require the moving party in any suit,
action or proceeding brought in any of the courts referred to above arising out
of or in connection with this Note or any other Credit Document to post security
for the costs of the Borrower or to post a bond or to take similar action.

 

CHIQUITA BRANDS L.L.C. By:  

 

Name:  

 

Title:  

 

 

[FORM OF] SWING LINE NOTE    

3



--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

   Amount of
Loan     

Amount of Principal

Paid or Prepaid

   Unpaid Principal
Balance      Notation
Made By                                                  

 

4



--------------------------------------------------------------------------------

 

EXHIBIT I

[FORM OF] PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (this “Pledge Agreement”) is entered into as of March 31,
2008, among CHIQUITA BRANDS INTERNATIONAL, INC., a New Jersey corporation
(“CBII”), CHIQUITA BRANDS L.L.C., a Delaware limited liability company (the
“Borrower”), each other Person (as defined in the Credit Agreement as defined
below) listed on the signature pages hereof under the caption “Pledgor” or which
becomes a party hereto as a New Pledgor (as defined below) pursuant to the
joinder provisions of Section 17.17 (hereinafter the Borrower and all such other
Persons are collectively referred to as the “Pledgors” or individually referred
to as a “Pledgor”), and COÖPERATIEVE CENTRALE RAIFFEISEN - BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH (“Rabobank”), in its capacity as
collateral agent for the benefit of itself and the other Secured Parties (as
defined in the Credit Agreement referred to below) (in such capacity, the
“Collateral Agent”).

RECITALS

A. Pursuant to that certain Credit Agreement dated as of even date herewith (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among the Borrower, CBII, each of the Lenders party
thereto from time to time, Rabobank, as Administrative Agent (in such capacity,
the “Administrative Agent”), as Swing Line Lender, and as an L/C Issuer, and the
other Persons party thereto, the Lenders are willing to make certain financial
accommodations available to the Borrower from time to time pursuant to the terms
and conditions thereof.

B. The Administrative Agent has agreed to act as the Collateral Agent for the
benefit of the Secured Parties in connection with the transactions contemplated
by this Pledge Agreement.

C. In order to induce the Lenders to enter into the Credit Agreement and the
other Credit Documents and to induce the Lenders to make financial
accommodations to the Borrower as provided for in the Credit Agreement, the
Pledgors have agreed to execute and deliver this Pledge Agreement.

D. Each Pledgor is the owner of Equity Securities (the “Initial Pledged Equity
Securities”) of the entities (the “Initial Pledged Companies”) set forth on
Schedule I opposite such Pledgor’s name.

AGREEMENT

NOW THEREFORE, in consideration of the premises and in order to induce the
Collateral Agent and the other Secured Parties to extend credit and other
financial accommodations under the Credit Agreement, each Pledgor hereby agrees
with the Collateral Agent and the other Secured Parties as follows:



--------------------------------------------------------------------------------

 

ARTICLE I. DEFINED TERMS AND INTERPRETATION.

1.01 Definitions. Unless otherwise defined herein, (a) capitalized terms used
herein shall have the meanings ascribed to such terms in the Security Agreement
and the Credit Agreement, (b) terms used herein and defined in the UCC shall
have the meaning given in the UCC (to the extent not explicitly set forth
herein) and (c) the following capitalized terms shall have the following
meanings (such meanings being equally applicable to both the singular and plural
forms of the terms defined):

“Initial Pledged Equity Securities” shall have the meaning given to that term in
the Recitals to this Pledge Agreement.

“Initial Pledged Companies” shall have the meaning given to that term in the
Recitals to this Pledge Agreement.

“Organizational Documents” means the limited liability company agreements or
such other organizational documents of each Pledged Company.

“Pledged Collateral” shall have the meaning given to that term in Section 2.01.

“Pledged Companies” shall have the meaning given to that term in
Section 2.01(b).

“Pledged Equity Securities” shall have the meaning given to that term in
Section 2.01(b).

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided that, in the event that, by reason
of mandatory provisions of law, any or all of the perfection or priority of the
Collateral Agent’s or any other Secured Party’s security interest and Lien in
any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or priority and for purposes
of definitions related to such provisions.

1.02 Interpretation.

(a) The provisions of Sections 1.04, 1.05, 1.07, 1.10 and 1.11 of the Credit
Agreement are hereby incorporated into this Pledge Agreement by reference.

(b) Notwithstanding anything to the contrary in this Pledge Agreement and the
rights and obligations of the parties hereto, this Pledge Agreement shall be
subject to, and limited by, the provisos of Section 2.14 of the Credit
Agreement, and to the extent of any inconsistency between the terms of this
Pledge Agreement and the terms of the provisos of Section 2.14 of the Credit
Agreement, the provisos of Section 2.14 of the Credit Agreement shall govern and
control.

 

- 2 -



--------------------------------------------------------------------------------

 

ARTICLE II. PLEDGE.

2.01. Each Pledgor, to secure the prompt payment and performance in full when
due, whether by lapse of time, acceleration or otherwise, of the Secured
Obligations, hereby grants to the Collateral Agent, for the benefit of itself
and the other Secured Parties, a continuing security interest and Lien in, and a
right to set off against, any and all right, title and interest of such Pledgor
in and to the following, whether now owned or existing, or owned, acquired or
arising hereafter (the “Pledged Collateral”):

(a) (i) any of such Pledgor’s right, title and interest in and to any Initial
Pledged Company set forth opposite its name in Schedule I and the Initial
Pledged Equity Securities set forth opposite its name on Schedule I, and all of
its rights, as a member in or owner of such Initial Pledged Company, in and to
the property (and interests in property) that is owned by any such Initial
Pledged Company, (ii) all of such Pledgor’s rights under or arising pursuant to
the Organizational Documents, (iii) all of such Pledgor’s rights to participate
in the management of any such Initial Pledged Company, (iv) all rights,
privileges, authority and powers of such Pledgor as owner or holder of the
Initial Pledged Equity Securities in any such Initial Pledged Company, including
all contract rights related thereto, (v) all documents, Instruments and
certificates representing or evidencing such Pledgor’s Equity Securities in any
such Initial Pledged Company, (vi) all of such Pledgor’s interest in and to the
profits and losses of any such Initial Pledged Company and such Pledgor’s right
as a member of any such Initial Pledged Company to receive distributions of any
such Initial Pledged Company’s respective assets, upon complete, or partial
liquidation or otherwise, (vii) all Distributions, Cash, Instruments,
subscriptions, warrants, rights, benefits, distributions, premiums, profits,
interest, documents of title and other Documents, Accounts, contract rights,
Inventory, Equipment, General Intangibles and intangibles, Deposit Accounts,
Chattel Paper, and other property from time to time received, receivable, or
otherwise distributed in respect of or in exchange for, or as a replacement of
or a substitution for any and all of the foregoing, or Proceeds thereof
(including any Cash, stock, member interests, or other securities or Instruments
issued after any recapitalization, readjustment, reclassification, merger or
consolidation with respect to the Initial Pledged Companies and any claims
against financial intermediaries under Article 8 of the UCC and Article 9 of the
UCC or otherwise), (viii) Proceeds of any insurance, indemnity, warranty, or
guaranty (including guaranties of delivery) payable from time to time with
respect to any and all of the foregoing, or Proceeds thereof, (ix) payments (in
any form whatsoever) made or due and payable to each Pledgor from time to time
in connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the foregoing, or Proceeds thereof, (x) any
other right, title, interest, privilege, authority and power, of such Pledgor in
or relating to any ownership interest in such Initial Pledged Company, all
whether now existing or hereafter arising, whether arising under the
Organizational Documents(s) or otherwise, or at law or in equity and any and all
Proceeds (including Proceeds of Proceeds) of any of the foregoing and all books
and records of such Pledgor pertaining to any of the foregoing, and (xi) other
amounts from time to time paid or payable under or in connection with any of the
foregoing, or Proceeds thereof;

 

- 3 -



--------------------------------------------------------------------------------

 

(b) (i) such Pledgor’s right, title and interest in and to any additional Equity
Securities (such Equity Securities, together with the Initial Pledged Equity
Securities, the “Pledged Equity Securities”) in any Pledged Persons from time to
time acquired by such Pledgor in any manner (such Pledged Persons, together with
the Initial Pledged Companies, being the “Pledged Companies”), and all of its
rights, as a member in or owner of such Pledged Company, in and to the property
(and interests in property) that is owned by any such Pledged Company, (ii) all
of such Pledgor’s rights under or arising pursuant to the Organizational
Documents in respect of such Pledged Company, (iii) all of such Pledgor’s rights
to participate in the management of any such Pledged Company, (iv) all rights,
privileges, authority and powers of such Pledgor as owner or holder of the
Pledged Equity Securities in any such Pledged Company, including all contract
rights related thereto, (v) all documents, Instruments and certificates
representing or evidencing such Pledgor’s Equity Securities in any such Pledged
Company, (vi) all of such Pledgor’s interest in and to the profits and losses of
any such Pledged Company and such Pledgor’s right as a member of any such
Pledged Company to receive distributions of any such Pledged Company’s
respective assets, upon complete, or partial liquidation or otherwise, (vii) all
Distributions, Cash, Instruments, subscriptions, warrants, rights, benefits,
distributions, premiums, profits, interest, documents of title and other
Documents, Accounts, contract rights, Inventory, Equipment, General Intangibles
and intangibles, Deposit Accounts, Chattel Paper, and other property from time
to time received, receivable, or otherwise distributed in respect of or in
exchange for, or as a replacement of or a substitution for any and all of the
foregoing, or Proceeds thereof (including any Cash, stock, member interests, or
other securities or Instruments issued after any recapitalization, readjustment,
reclassification, merger or consolidation with respect to the Pledged Companies
and any claims against financial intermediaries under Article 8 of the UCC and
Article 9 of the UCC or otherwise), (viii) all Proceeds of any insurance,
indemnity, warranty, or guaranty (including guaranties of delivery) payable from
time to time with respect to any and all of the foregoing, or Proceeds thereof,
(ix) all payments (in any form whatsoever) made or due and payable to each
Pledgor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the foregoing, or
Proceeds thereof, (x) any other right, title, interest, privilege, authority and
power, of such Pledgor in or relating to any ownership interest in such Pledged
Company, all whether now existing or hereafter arising, whether arising under
the Organizational Document(s) or otherwise, or at law or in equity and any and
all Proceeds (including Proceeds of Proceeds) of any of the foregoing and all
books and records of such Pledgor pertaining to any of the foregoing, and
(xi) other amounts from time to time paid or payable under or in connection with
any of the foregoing, or Proceeds thereof;

(c) all other claims of any kind or nature and any Instruments, certificates,
Chattel Paper or other writings evidencing such claims, whether in contract or
tort and whether arising by operation of law, consensual agreement or otherwise,
at any time acquired by such Pledgor against the Pledged Companies or any
subsidiary of the Pledged Companies or any other person having any liability to
shareholders with respect to the Pledged Equity Securities; and

(d) all Investment Property and securities now owned or hereafter acquired by
such Pledgor with respect to any of the property described in paragraphs (a),
(b) and (c) above of this Section 2.01.

 

- 4 -



--------------------------------------------------------------------------------

 

2.02. Notwithstanding anything to the contrary contained in this Pledge
Agreement, no Subsidiary of CBII shall grant any Lien on any of its property or
assets to secure any Secured Obligations of CBII.

ARTICLE III. DELIVERY OF PLEDGED COLLATERAL.

All certificates or Instruments, if any, representing or evidencing the Pledged
Collateral shall be delivered to and held by or on behalf of the Collateral
Agent pursuant hereto and shall be in suitable form for transfer by delivery, or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, all in form and substance satisfactory to the Collateral Agent, and each
Pledgor agrees to execute and deliver to Collateral Agent a Pledge Instruction,
in the form of Exhibit A and by this reference made a part hereof, with respect
to each Pledged Company that is not a corporation organized under the laws of a
US state. The Collateral Agent shall have the right, at any time in its
discretion and without notice to any Pledgor, after the occurrence and during
the continuance of any Event of Default, to transfer to or to register in the
name of the Collateral Agent or any of its nominees any or all of the Pledged
Collateral. The Collateral Agent shall also have the right at any time, in
connection with exercising its rights hereunder, to exchange certificates or
Instruments, if any, representing or evidencing Pledged Collateral for
certificates or Instruments of smaller or larger denominations.

In addition, at the Collateral Agent’s request, all other steps necessary or
advisable under any applicable Requirement of Law to be taken in order to
perfect the first priority Lien and security interest granted free from adverse
claims hereunder shall be taken by or on behalf of each Pledgor, including any
notation on any certificate or Instrument representing the Pledged Equity
Securities and any notation on any share register or similar document or
instrument.

ARTICLE IV. REPRESENTATIONS AND WARRANTIES.

Each Pledgor represents and warrants as follows:

4.01. Such Pledgor is a limited liability company or corporation validly
existing and in good standing in its jurisdiction of organization or
incorporation. The Pledged Equity Securities set forth opposite its name on
Schedule I and the Pledged Equity Securities pledged and delivered by such
Pledgor pursuant to Section 8.02 (if any) have been duly authorized and validly
issued and are fully paid and non-assessable.

4.02. Such Pledgor is the legal and beneficial owner of the Pledged Equity
Securities set forth opposite its name on Schedule I and the Pledged Equity
Securities pledged and delivered by such Pledgor pursuant to Section 8.02 (if
any), are free and clear of any Lien, encumbrance, and adverse claims on such
Pledged Equity Securities.

4.03. Upon the proper filing of UCC financing statements, and/or upon delivery
to the Collateral Agent of certificates representing the Pledged Equity
Securities and the taking of any other steps that may be required in accordance
with Article III, the pledge of the Pledged

 

- 5 -



--------------------------------------------------------------------------------

Collateral pursuant to this Pledge Agreement creates a valid and perfected first
priority security interest and Lien free from adverse claims in the Pledged
Collateral securing the payment of the Secured Obligations for the benefit of
the Collateral Agent and the other Secured Parties.

4.04. Except for those that have already been obtained, no authorization,
approval, or other action by, and no notice to or filing with, any Governmental
Authority or regulatory body, other than the UCC financing statements to be
filed with the Secretary of State of the jurisdiction of such Pledgor’s
organization or formation, is required either: (a) for the pledge by such
Pledgor of the Pledged Collateral pursuant to this Pledge Agreement or for the
execution, delivery or performance of this Pledge Agreement by such Pledgor or
(b) for the exercise by the Collateral Agent or the other Secured Parties of any
of the rights provided for in this Pledge Agreement or the remedies in respect
of the Pledged Collateral pursuant to this Pledge Agreement (except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities).

4.05. Such Pledgor has full power and authority to enter into this Pledge
Agreement and has the right (without the requirement of any consents from any
Person other than those that have been obtained and are in full force and
effect) to vote, pledge and grant a security interest and Lien in the Pledged
Equity Securities as provided by this Pledge Agreement.

4.06. This Pledge Agreement has been duly authorized, executed and delivered by
such Pledgor and constitutes a legal, valid and binding obligation of such
Pledgor, enforceable against such Pledgor in accordance with its terms, except
as such enforceability may be limited by the effect of any applicable Debtor
Relief Law or other similar laws affecting creditors’ rights generally or
general principles of equity.

4.07. Schedule I to this Pledge Agreement is true and correct and complete in
all material respects; and without limiting the generality of the foregoing, the
Pledged Equity Securities set forth opposite such Pledgor’s name on Schedule I
constitute, as of the date hereof, the number of the issued and outstanding
Equity Securities of each Pledged Company indicated on Schedule I, the
percentage of each Pledged Company indicated on Schedule I and the Pledged
Equity Securities (and other than Equity Securities constituting Equity
Securities of the Pledged Company that are not be required by the Credit
Agreement to be pledged to the Collateral Agent for the benefit of the Secured
Parties) constitute all of the Equity Securities of any such Pledged Company
owned by such Pledgor (and no Pledgor is the holder of any non-voting shares in
any of the Pledged Companies except to the extent indicated on Schedule I);
provided that each Pledgor’s representations and warranties in this Section 4.07
shall only apply to the extent that the information set forth in Schedule I
applies to such Pledgor.

4.08. Except for the Pledged Equity Securities (and other than Equity Securities
constituting Equity Securities of the Pledged Company that are not be required
by the Credit Agreement to be pledged to the Collateral Agent for the benefit of
the Secured Parties), there are no other Instruments, certificates, securities,
warrants, options, outstanding subscriptions or other writings, or any Chattel
Paper, evidencing or representing any interest in any Pledged Company.

4.09. Neither the pledge of the Pledged Collateral pursuant to this Pledge
Agreement nor the extensions of credit represented by the Secured Obligations
violates Regulation T, U or X

 

- 6 -



--------------------------------------------------------------------------------

of the Board of Governors of the Federal Reserve System. None of the Pledged
Equity Securities constitutes margin stock, as defined in Regulation U of the
Board of Governors of the Federal Reserve System.

ARTICLE V. COVENANTS.

So long as any of the Secured Obligations (other than Unaccrued Indemnity
Claims) remain outstanding or any Credit Document in respect of the Secured
Obligations is in effect or any Letter of Credit shall remain outstanding and
until all of the Commitments in respect of the Revolving Loan Facility, the
Swing Line Sublimit, the Letter of Credit Sublimit and the Term Loan Facility
shall have been terminated, each Pledgor agrees that unless the requisite
Lenders required by the Credit Agreement shall have otherwise consented in
writing, such Pledgor shall not take, and shall not permit any Pledged Company
in which such Pledgor holds Equity Securities to take, any action which would
cause the Borrower to be in violation or breach of any or all of the covenants
contained in Article V of the Credit Agreement. In furtherance and not in
limitation of the foregoing, each Pledgor agrees that it shall not:

5.01. mortgage, assign, pledge, hypothecate or otherwise permit any Lien
(whether as a result of a purchase money or title retention transaction, or
other security interest, or otherwise) to exist on any of its assets or
properties, whether real, personal or mixed, whether now owned or hereafter
acquired in violation of the Credit Agreement or any other Credit Document;

5.02. incur, create or suffer to exist any Indebtedness other than Permitted
Indebtedness;

5.03. sell, lease, assign, transfer or otherwise dispose of any assets
(including the Equity Securities of any Significant Subsidiary) in violation of
the Credit Agreement or any other Credit Document; or

5.04. assume, guarantee, endorse, or otherwise become liable upon the
obligations of any other Person, including any Subsidiary or Affiliate of the
Borrower, in violation of the Credit Agreement.

ARTICLE VI. FURTHER ASSURANCES.

Each Pledgor agrees that at any time and from time to time, at the expense of
the Pledgors, such Pledgor will promptly execute and deliver, or cause to be
executed and delivered, at the Collateral Agent’s reasonable request, all
powers, proxies, assignments, instruments and documents, and take all further
action, that is reasonably necessary (a) in order to perfect any security
interest or Lien granted hereby or purported to be granted hereby, free from
adverse claims, or (b) to enable the Collateral Agent, on behalf of itself and
the other Secured Parties, to exercise and enforce its rights and remedies
hereunder with respect to any Pledged Collateral and to carry out the provisions
and purposes hereof.

 

- 7 -



--------------------------------------------------------------------------------

 

ARTICLE VII. VOTING RIGHTS; DIVIDENDS.

7.01. So long as no Event of Default shall have occurred and be continuing, a
Pledgor shall be entitled to exercise any and all voting and other rights
pertaining to the Pledged Collateral or any part thereof for any purpose not
inconsistent with the terms of this Pledge Agreement, the Guarantee Agreements
or the Credit Agreement; provided, however, that such Pledgor shall not exercise
or shall refrain from exercising any such right if such action or inaction would
materially and adversely affect the value of the Pledged Collateral or any part
thereof or be inconsistent with or violate any provisions of this Pledge
Agreement, the Guarantee Agreements, the Credit Agreement or any of the other
Credit Documents.

7.02. So long as no Event of Default shall have occurred and be continuing, a
Pledgor shall be entitled to receive all dividends, distributions and payments
paid from time to time in respect of the Pledged Collateral to the extent
permitted by the Credit Agreement.

7.03. Any and all (a) dividends and other distributions paid or payable in Cash
in respect of any Pledged Collateral in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in-surplus to the extent not permitted by the terms of the
Credit Agreement, and (b) Cash paid, payable or otherwise distributed in
redemption of, or in exchange for, any Pledged Collateral to the extent not
permitted by the terms of the Credit Agreement, shall be in each case forthwith
delivered to the Collateral Agent, on behalf of the Secured Parties, to hold as
Pledged Collateral and shall, if received by a Pledgor, be received in trust for
the benefit of the Collateral Agent and the other Secured Parties, be segregated
from the other property or funds of such Pledgor, and be forthwith delivered to
the Collateral Agent as Pledged Collateral in the same form as so received (with
any necessary endorsement).

7.04. The Collateral Agent shall execute and deliver (or cause to be executed
and delivered) to a Pledgor, at the expense of the Pledgors, all such proxies
and other instruments as such Pledgor may reasonably request for the purpose of
enabling such Pledgor to exercise the voting and other rights which it is
entitled to exercise pursuant to Section 7.01.

7.05. All dividends or other distributions which are received by a Pledgor
contrary to the provisions of this Article VII shall be received in trust for
the benefit of the Collateral Agent and the other Secured Parties, shall be
segregated from other funds of such Pledgor and shall be forthwith paid over to
the Collateral Agent as Pledged Collateral in the same form as so received (with
any necessary endorsement).

7.06. Upon the occurrence and during the continuance of an Event of Default,
(a) all voting and other rights of a Pledgor to exercise the rights which it
would otherwise be entitled to exercise pursuant to Section 7.01 shall, at the
option of the Collateral Agent, cease and become vested in the Collateral Agent
for the benefit of itself and the other Secured Parties, which shall thereupon
have the sole right to exercise such rights in accordance with Article XIV and
(b) all Cash dividends or other distributions payable in respect of the Pledged
Collateral shall be paid to

 

- 8 -



--------------------------------------------------------------------------------

the Collateral Agent, for the benefit of itself and the other Secured Parties
and such Pledgor’s right to receive such cash payments pursuant to Sections 7.02
and 7.03 shall immediately cease.

ARTICLE VIII. TRANSFERS AND OTHER LIENS; ADDITIONAL INTERESTS.

8.01. Each Pledgor agrees that it will not (a) sell or otherwise dispose of, or
grant any option with respect to, any of the Pledged Collateral, in violation of
the Credit Agreement or this Pledge Agreement without the prior written consent
of the Collateral Agent and the requisite Lenders required by the Credit
Agreement, (b) create or permit to exist any Lien or encumbrance upon or with
respect to any of the Pledged Collateral in violation of the Credit Agreement or
this Pledge Agreement, or (c) enter into any agreement or understanding that
purports to or may restrict or inhibit the rights or remedies of the Collateral
Agent and the other Secured Parties hereunder, including the right of the
Collateral Agent and the other Secured Parties to sell or otherwise dispose of
the Pledged Collateral.

8.02. Each Pledgor agrees that it will pledge and deliver to the Collateral
Agent hereunder, immediately upon its acquisition (directly or indirectly)
thereof, any and all additional Equity Securities of each Pledged Person of
which such Pledgor may become the beneficial owner after the date hereof,
together with undated powers endorsed in blank by such Pledgor, to the extent,
with respect to Significant Non-US Subsidiaries, such Equity Securities are
required to be pledged by the Credit Agreement.

8.03. Each Pledgor agrees that, notwithstanding any provision of any
Organizational Document of any Pledged Company it is pledging to the contrary,
and so long as the pledge under this Pledge Agreement is in effect, no further
consent of such Pledgor shall be required to permit a pledge of such Pledgor’s
interest in such Pledged Company to be substituted for a member under the
Organizational Documents of such Pledged Company upon valid exercise of the
rights of the Collateral Agent under this Pledge Agreement with respect to such
Pledgor’s interest in such Pledged Company. Upon the valid exercise of the
Collateral Agent’s rights under this Pledge Agreement, and valid foreclosure on
such Pledgor’s interest in such Pledged Company, the pledge, or any purchaser of
such interest from the pledge, shall be substituted for the members as a member
under the Organizational Documents of such Pledged Company, and such substituted
member shall have full rights and powers as a member thereunder.

ARTICLE IX. FINANCING STATEMENTS; COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

9.01. Each Pledgor authorizes the Collateral Agent to file one or more financing
statements disclosing the security interest and Lien of the Collateral Agent and
the other Secured Parties in any or all of the Pledged Collateral of such
Pledgor without, to the extent permitted by law, such Pledgor’s signature
thereon (including one or more financing statements indicating that such
financing statements cover all assets or all personal property (or words of
similar effect) of such Pledgor, regardless of whether any particular asset
described in such financing statements falls within the scope of the UCC or the
granting clause of this Pledge Agreement).

 

- 9 -



--------------------------------------------------------------------------------

 

9.02. Each Pledgor hereby appoints the Collateral Agent, on behalf of itself and
the other Secured Parties, to be such Pledgor’s attorney-in-fact, with full
authority in the place and stead of such Pledgor and in the name of such Pledgor
or otherwise, from time to time in the Collateral Agent’s discretion to take any
action and to execute any instrument which the Collateral Agent, on behalf of
itself and the other Secured Parties, may deem necessary or advisable to further
perfect and protect the security interest or Lien granted hereby free from
adverse claims, including to receive, endorse and collect, when and as permitted
by Articles VII and XIV of this Pledge Agreement, all instruments made payable
to such Pledgor representing any dividend or other distribution in respect of
the Pledged Collateral or any part thereof and to give full discharge for the
same.

ARTICLE X. COLLATERAL AGENT MAY PERFORM.

If any Pledgor fails to perform any agreement or obligation contained herein,
the Collateral Agent itself may perform, or cause performance of, such agreement
or obligation, and the expenses of the Collateral Agent (including reasonable
attorneys’ fees and expenses) incurred in connection therewith shall be payable
by the Pledgors on a joint and several basis under Article XV.

ARTICLE XI. NO ASSUMPTION OF DUTIES; REASONABLE CARE.

The rights and powers granted to the Collateral Agent, on behalf of itself and
the other Secured Parties, hereunder are being granted in order to preserve and
protect the security interest and Lien of the Collateral Agent and the other
Secured Parties in and to the Pledged Collateral granted hereby free from
adverse claims and shall not be interpreted to, and shall not, impose any duties
on the Collateral Agent or the other Secured Parties in connection therewith.
The Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Pledged Collateral in its possession if the
Pledged Collateral is accorded treatment substantially equal to that which the
Collateral Agent accords its own property, it being understood that the
Collateral Agent shall not have any responsibility for: (a) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relative to any Pledged Collateral, whether or not the
Collateral Agent has or is deemed to have knowledge of such matters; or
(b) taking any necessary steps to preserve rights against any parties with
respect to any Pledged Collateral. The Collateral Agent and the other Secured
Parties are hereby released from all responsibility for any depreciation in or
loss of value of the Pledged Equity Securities.

ARTICLE XII. SUBSEQUENT CHANGES AFFECTING PLEDGED COLLATERAL.

Each Pledgor represents to the Collateral Agent that such Pledgor has made its
own arrangements for keeping informed of changes or potential changes affecting
the Pledged Collateral (including rights to convert, rights to subscribe,
payment of dividends, reorganization

 

- 10 -



--------------------------------------------------------------------------------

or other exchanges, tender offers and voting rights), and each Pledgor agrees
that the Collateral Agent shall have no responsibility or liability for
informing such Pledgor of any such changes or potential changes or for taking
any action or omitting to take any action with respect thereto. Each Pledgor
covenants that it will not, except as otherwise permitted by the Credit
Agreement, without the prior written consent of the Collateral Agent and the
requisite Lenders required by the Credit Agreement, sell or otherwise dispose
of, or grant any option with respect to, any of the Pledged Collateral or create
or permit to exist any Lien or encumbrance upon or with respect to any of the
Pledged Collateral.

ARTICLE XIII. EVENTS OF DEFAULT.

13.01. The occurrence of an event or existence of a condition which under the
Credit Agreement would constitute an Event of Default (as defined in the Credit
Agreement) shall be an event of default hereunder (an “Event of Default”).

ARTICLE XIV. REMEDIES UPON DEFAULT.

14.01. If any Event of Default shall have occurred and be continuing, the
Collateral Agent, on behalf of itself and the other Secured Parties, shall, in
addition to all other rights given by law or by this Pledge Agreement, the
Guarantee Agreements, the Credit Agreement or otherwise, have all of the rights
and remedies with respect to the Pledged Collateral of a secured party under the
UCC and the Collateral Agent, on behalf of itself and the other Secured Parties,
may, without notice and at its option, transfer or register, and each Pledgor
shall register or cause to be registered upon request therefor by the Collateral
Agent, the Pledged Collateral or any part thereof on the books of the Pledged
Company into the name of the Collateral Agent or the Collateral Agent’s
nominee(s). In addition, with respect to any Pledged Collateral which shall then
be in or shall thereafter come into the possession or custody of the Collateral
Agent, the Collateral Agent may sell or cause the same to be sold at any
broker’s board or at public or private sale, in one or more sales or lots, at
such price or prices as the Collateral Agent may deem best, for Cash or on
credit or for future delivery, without assumption of any credit risk, all in
accordance with the terms and provisions of the Credit Agreement and this Pledge
Agreement. The purchaser of any or all Pledged Collateral so sold shall
thereafter hold the same absolutely, free from any claim, encumbrance or right
of any kind whatsoever. Unless any of the Pledged Collateral threatens to
decline speedily in value or is or becomes of a type sold on a recognized
market, the Collateral Agent will give Pledgors reasonable notice of the time
and place of any public sale thereof, or of the time after which any private
sale or other intended disposition is to be made. Any sale of the Pledged
Collateral conducted in conformity with reasonable commercial practices of
banks, insurance companies, commercial finance companies, or other financial
institutions disposing of property similar to the Pledged Collateral shall be
deemed to be commercially reasonable. Any requirements of reasonable notice
shall be met if such notice is mailed to the Pledgors as provided in
Section 17.01 at least 10 days before the time of the sale or disposition. Any
other requirement of notice, demand or advertisement for sale is, to the extent
permitted by law, waived. The Collateral Agent may, in its own name or in the
name of a

 

- 11 -



--------------------------------------------------------------------------------

designee or nominee, buy any of the Pledged Collateral at any public sale and,
if permitted by applicable law, at any private sale. All expenses (including
court costs and attorneys’ fees, expenses and disbursements) of, or incident to,
the enforcement of any of the provisions hereof shall be recoverable from the
Proceeds of the sale or other disposition of the Pledged Collateral. In view of
the fact that federal and state securities laws may impose certain restrictions
on the method by which a sale of the Pledged Collateral may be effected after an
Event of Default, each Pledgor agrees that upon the occurrence and during the
continuance of any Event of Default, the Collateral Agent may, from time to
time, attempt to sell all or any part of the Pledged Collateral by means of a
private placement, restricting the prospective purchasers to those who will
represent and agree that they are purchasing for investment only and not for
distribution. In so doing, the Collateral Agent may solicit offers to buy the
Pledged Collateral, or any part of it, for Cash, from a limited number of
investors who might be interested in purchasing the Pledged Collateral, and if
the Collateral Agent solicits such offers from not less than three such
investors that are not affiliated with the Collateral Agent, then the acceptance
by the Collateral Agent of the highest offer obtained therefrom shall be deemed
to be a commercially reasonable method of disposition of the Pledged Collateral.

14.02. In addition, upon the occurrence and during the continuance of an Event
of Default, all rights of each Pledgor to exercise the rights which such Pledgor
would otherwise be entitled to exercise with respect to the Pledged Collateral
shall, at the option of the Collateral Agent, cease, and all such rights shall
thereupon become vested in the Collateral Agent.

14.03. Lender Rate Contracts shall be secured hereby on a silent basis.
Therefore, notwithstanding any other provision, if any, in this Pledge Agreement
or the Credit Agreement, no holders of Lender Rate Contracts shall be able to
take any action in respect of the Pledged Collateral nor instruct the Collateral
Agent to take any action in respect of the Pledged Collateral in its capacity as
a holder of a Lender Rate Contract.

ARTICLE XV. EXPENSES.

15.01. Each Pledgor will upon demand pay to the Collateral Agent and the other
Secured Parties, to the extent not paid promptly by the Borrower, (a) the amount
of any and all reasonable expenses, including the fees, expenses and
disbursements of their counsel, of any investment banking firm, business broker
or other selling agent and of any other experts and agents retained by the
Collateral Agent and the other Secured Parties, which the Collateral Agent or
the other Secured Parties may incur in connection with the administration of
this Pledge Agreement, and (b) the amount of any and all expenses, including the
fees, expenses and disbursements of their counsel, of any investment banking
firm, business broker or other selling agent and of any other experts and agents
retained by the Collateral Agent and the other Secured Parties, which the
Collateral Agent or the other Secured Parties may incur in connection with
(i) the custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Pledged Collateral, (ii) the exercise or
enforcement of any of the rights of the Collateral Agent, on behalf of itself
and the other Secured Parties, hereunder or (iii) the failure by the Pledgors to
perform or observe any of the provisions hereof.

15.02. If at any time hereafter, (a) whether upon the occurrence of an Event of
Default or not, the Collateral Agent employs counsel to (i) prepare or consider
amendments, waivers or

 

- 12 -



--------------------------------------------------------------------------------

consents with respect to this Pledge Agreement, (ii) take action or make a
response in or with respect to any legal or arbitral proceeding relating to this
Pledge Agreement or relating to the Collateral or (iii) protect the Collateral
or (b) whether upon the occurrence of an Event of Default or not, the Collateral
Agent or any other Secured Party employs counsel to exercise any rights or
remedies under this Pledge Agreement or with respect to the Collateral or to
seek relief from the automatic or similar stay in effect under any Debtor Relief
Law, then the Obligors agree to promptly pay upon demand any and all such costs
and expenses of the Collateral Agent and the other Secured Parties, as
applicable, all of which costs and expenses shall constitute Secured Obligations
hereunder.

ARTICLE XVI. SECURITY INTEREST ABSOLUTE.

The obligations of each Pledgor under this Pledge Agreement are independent of
the Secured Obligations or any other liabilities or obligations of any other
Loan Party under or in respect of the Credit Documents, and a separate action or
actions may be brought and prosecuted against each Pledgor to enforce this
Pledge Agreement, irrespective of whether any action is brought against such
Pledgor or any other Loan Party or whether such Pledgor or any other Loan Party
is joined in any such action or actions. All rights of the Collateral Agent and
the other Secured Parties and the pledge, assignment and security interest
hereunder, and all liabilities and obligations of each Pledgor hereunder, shall
be irrevocable, absolute and unconditional irrespective of, and each Pledgor
hereby irrevocably waives (to the maximum extent permitted by applicable law)
any defenses it may now have or may hereafter acquire in any way relating to,
any or all of the following:

(a) any lack of validity or enforceability of any Credit Document or any other
agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations or any other liabilities or
obligations of any other Loan Party under or in respect thereof or any other
amendment or waiver of or any consent to any departure from any Credit Document,
including any increase in the Secured Obligations resulting from the extension
of additional credit to any Loan Party or any of its Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of or consent to
departure from any guaranty, for all or any of the Secured Obligations;

(d) any manner of application of any Collateral or any other collateral, or
proceeds thereof, to all or any of the Secured Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Secured Obligations or any other liabilities or obligations of any
other Loan Party under or in respect of the Credit Documents or any other assets
of any Loan Party or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

 

- 13 -



--------------------------------------------------------------------------------

 

(f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or other),
operations, performance, assets, nature of assets, liabilities or prospects of
any other Loan Party now or hereafter known to such Secured Party (each Pledgor
waiving any duty on the part of the Secured Parties to disclose such
information);

(g) the failure of any other Person to execute this Pledge Agreement or any
other Security Document, guaranty or agreement or the release or reduction of
liability of any Pledgor or other grantor or surety with respect to the Secured
Obligations; or

(h) any other circumstance (including any statute of limitations) or any
existence of or reliance on any representation by any Secured Party that might
otherwise constitute a defense available to, or a discharge of, such Pledgor or
any other Pledgor or a third party grantor of a security interest.

ARTICLE XVII. MISCELLANEOUS PROVISIONS.

17.01. Notices. All notices required or permitted to be given under this Pledge
Agreement shall be in conformance with Section 8.01 of the Credit Agreement; all
notices to (a) the Collateral Agent shall be sent to the address of the
Administrative Agent set forth on Schedule IV to the Credit Agreement, (b) any
Pledgor shall be sent to such Pledgor’s address as set forth on Schedule 17.01
and (c) any Pledged Company shall be sent to the address for such Pledged
Company on Schedule 9 of the Subsidiary Guarantee or, if such Pledged Company
has delivered a consent to this Pledge Agreement to the Collateral Agent to the
address set forth therein.

17.02. Headings. The headings in this Pledge Agreement are included solely for
convenience of reference and are not intended to affect the interpretation of
any provision of this Pledge Agreement.

17.03. Severability. If at any time any provision of this Pledge Agreement is or
becomes illegal, invalid or unenforceable in any respect under the law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions of this Pledge Agreement nor the legality, validity or enforceability
of such provision under the law of any other jurisdiction shall in any way be
affected or impaired thereby.

17.04. Amendments, Waivers and Modifications. This Pledge Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 8.04 of the Credit Agreement.

17.05. Interpretation of Pledge Agreement. To the extent a term or provision of
this Pledge Agreement conflicts with the Credit Agreement and is not dealt with
herein with more specificity, the Credit Agreement shall control with respect to
the subject matter of such term or provision. Acceptance of or acquiescence in a
course of performance rendered under this Pledge Agreement shall not be relevant
to determine the meaning of this Pledge Agreement even though

 

- 14 -



--------------------------------------------------------------------------------

the accepting or acquiescing party had knowledge of the nature of the
performance and opportunity for objection.

17.06. Continuing Security Interest and Lien. This Pledge Agreement shall
(a) create a continuing security interest and Lien free from adverse claims in
the Pledged Collateral and shall remain in full force and effect so long as any
of the Secured Obligations remain outstanding or any Credit Documents are in
effect or any Letter of Credit or Lender Rate Contract shall remain outstanding,
and until all of the Commitments in respect of the Revolving Loan Facility, the
Swing Line Sublimit, the Letter of Credit Sublimit and the Term Loan Facility
shall have terminated, (b) be binding upon each Pledgor, its successors and
assigns, and (c) inure, together with the rights and remedies of the Collateral
Agent, on behalf of itself and the other Secured Parties, hereunder, to the
benefit of the Collateral Agent, on behalf of itself and the other Secured
Parties, and its successors, transferees and assigns.

17.07. Reinstatement. To the extent permitted by law, this Pledge Agreement
shall continue to be effective or be reinstated if at any time any amount
received by the Collateral Agent in respect of the Secured Obligations is
rescinded or must otherwise be restored or returned by the Collateral Agent upon
the insolvency, bankruptcy, dissolution, liquidation, winding-up or
reorganization of any Pledgor or any other Loan Party or upon the appointment of
any receiver, interim receiver, receiver and manager, monitor, intervenor,
conservator, trustee or similar official for any Pledgor or any other Loan Party
or any substantial part of their assets, or otherwise, all as though such
payments had not been made; provided that in the event payment of all or any
part of the Secured Obligations is rescinded or must be restored or returned,
all costs and expenses (including any reasonable legal fees and disbursements)
incurred by the Collateral Agent or any other Secured Party in defending and
enforcing such reinstatement shall be deemed to be included as a part of the
Secured Obligations.

17.08. Survival of Provisions. All representations, warranties and covenants of
each Pledgor contained herein shall survive the execution and delivery of this
Pledge Agreement, and shall terminate only upon the full and final payment and
performance by each Pledgor of the Secured Obligations and the termination of
the Credit Documents, the Letters of Credit, the Lender Rate Contracts and all
of the Commitments in respect of the Revolving Loan Facility, the Swing Line
Sublimit, the Letter of Credit Sublimit and the Term Loan Facility.

17.09. Waivers; Subrogation; Subordination.

(a) Each Pledgor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Secured Obligations and this Pledge Agreement and any
requirement that any Secured Party protect, secure, perfect or insure any Lien
or any property subject thereto or exhaust any right or take any action against
any Loan Party or any other Person or any Collateral.

(b) Each Pledgor hereby unconditionally and irrevocably waives any right to
revoke this Pledge Agreement and acknowledges that this Pledge Agreement is
continuing in nature and applies to all Secured Obligations, whether existing
now or in the future.

 

- 15 -



--------------------------------------------------------------------------------

 

(c) Each Pledgor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Pledgor or other rights of such Pledgor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Secured Obligations of such Pledgor
hereunder.

(d) Each Pledgor acknowledges that the Collateral Agent may, without notice to
or demand upon such Pledgor and without affecting the liability of such Pledgor
under this Pledge Agreement, foreclose under any mortgage by nonjudicial sale,
and each Pledgor hereby waives any defense to the recovery by the Collateral
Agent and the other Secured Parties against such Pledgor or any deficiency after
such nonjudicial sale and any defense or benefits that may be afforded by
applicable law.

(e) Each Pledgor hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to such Pledgor any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.

(f) Each Pledgor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Credit
Documents and that the waivers set forth in Article XVI and this Section 17.09
are knowingly made in contemplation of such benefits.

(g) Each Pledgor hereby unconditionally and irrevocably agrees not to exercise
any rights that it may now have or hereafter acquire against the Borrower, any
other Loan Party or any other guarantor that arise from the existence, payment,
performance or enforcement of such Pledgor’s liabilities or obligations under or
in respect of this Pledge Agreement or any other Credit Document, including any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of any
Secured Party against the Borrower, any other Loan Party or any other guarantor
or any Collateral, whether or not such claim, remedy or right arises in equity
or under contract, statute or common law, including the right to take or receive
from the Borrower, any other Loan Party or any other guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Secured Obligations and all other amounts payable under this Pledge
Agreement and the other Credit Documents shall have been indefeasibly paid in
full in cash, all Letters of Credit and all Lender Rate Contracts shall have
expired or been terminated and the Commitments shall have expired or been
terminated. If any amount shall be paid to any Pledgor in violation of the
immediately preceding sentence at any time prior to the latest of (a) the
indefeasible payment in full in cash of the Secured Obligations and all other
amounts payable under this Pledge Agreement and the other Credit Documents,
(b) the applicable Termination Date and (c) the latest date of expiration or
termination of all Commitments, Letters of Credit and all Lender Rate Contracts,
such amount shall be received and held in trust for the benefit of the Secured
Parties, shall be segregated from other property and funds of such Pledgor and
shall forthwith be paid or delivered to the Collateral Agent in the same form as
so received (with any necessary

 

- 16 -



--------------------------------------------------------------------------------

endorsement or assignment) to be credited and applied to the Secured Obligations
and all other amounts payable under this Pledge Agreement and the other Credit
Documents, whether matured or unmatured, in accordance with the terms of the
Credit Documents, or to be held as Collateral for any Secured Obligations or
other amounts payable under this Pledge Agreement or the other Credit Documents
thereafter arising. If (i) any Pledgor shall make payment to any Secured Party
of all or any part of the Secured Obligations, (ii) all of the Secured
Obligations and all other amounts payable under this Pledge Agreement and the
other Credit Documents shall have been indefeasibly paid in full in cash,
(iii) the applicable Termination Date shall have occurred and (iv) all
Commitments, Letters of Credit and all Lender Rate Contracts shall have expired
or been terminated, the Secured Parties will, at such Pledgor’s request and
expense, execute and deliver to such Pledgor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Pledgor of an interest in the Secured
Obligations resulting from such payment made by such Pledgor pursuant to this
Pledge Agreement.

(h) Each Pledgor hereby subordinates any and all debts, liabilities and other
obligations owed to such Pledgor by each other Loan Party (the “Subordinated
Obligations”) to the Secured Obligations to the extent and in the manner
hereinafter set forth in this Section 17.09(h):

(i) Prohibited Payments, Etc. Each Pledgor may receive regularly scheduled
payments from any other Loan Party on account of the Subordinated Obligations
unless an Event of Default has occurred and is continuing that has not been
waived in accordance with Section 8.04 of the Credit Agreement (including the
commencement and continuation of any proceeding under any Debtor Relief Law
relating to any other Loan Party), and the Administrative Agent has delivered
notice to CBII that such payments may not be made or received. After the
occurrence and during the continuance of any Event of Default that has not been
waived in accordance with Section 8.04 of the Credit Agreement (including the
commencement and continuation of any proceeding under any Debtor Relief Law
relating to any other Loan Party) and delivery of such notice, however, unless
the Administrative Agent otherwise agrees, no Pledgor shall demand, accept or
take any action to collect any payment on account of the Subordinated
Obligations.

(ii) Prior Payment of Secured Obligations. In any proceeding under any Debtor
Relief Law relating to any other Loan Party, each Pledgor agrees that the
Secured Parties shall be entitled to receive indefeasible payment in full in
cash of all Secured Obligations (including all interest and expenses accruing
after the commencement of a proceeding under any Debtor Relief Law, whether or
not constituting an allowed claim in such proceeding (“Post-Petition Interest”))
before such Pledgor receives payment of any Subordinated Obligations.

(iii) Turn-Over. After the occurrence and during the continuance of any Event of
Default that has not been waived in accordance with Section 8.04 of the Credit
Agreement (including the commencement and continuation of any proceeding under
any Debtor Relief Law relating to any other Loan Party) and delivery by the
Administrative Agent of the notice described in Section 17.09(h)(i), each
Pledgor shall, if the Collateral Agent so requests, collect, enforce and receive
payments on account of the Subordinated Obligations as trustee for the Secured
Parties and deliver such payments to the Collateral Agent on account of the
Secured

 

- 17 -



--------------------------------------------------------------------------------

Obligations (including all Post-Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Pledgor under the other provisions of this
Pledge Agreement.

(iv) Collateral Agent Authorization. After the occurrence and during the
continuance of any Event of Default that has not been waived in accordance with
Section 8.04 of the Credit Agreement (including the commencement and
continuation of any proceeding under any Debtor Relief Law relating to any other
Loan Party) and delivery by the Administrative Agent of the notice described in
Section 17.09(h)(i), the Collateral Agent is authorized and empowered (but
without any obligation to so do), in its discretion, (A) in the name of each
Pledgor, to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and to apply any amounts received thereon to the
Secured Obligations (including any and all Post-Petition Interest), and (B) to
require each Pledgor (1) to collect and enforce, and to submit claims in respect
of, Subordinated Obligations and (2) to pay any amounts received on such
obligations to the Collateral Agent for application to the Secured Obligations
(including any and all Post-Petition Interest).

17.10. Authority of the Collateral Agent. The Collateral Agent, on behalf of
itself and the other Secured Parties, shall have and be entitled to exercise all
powers hereunder which are specifically granted to the Collateral Agent, on
behalf of itself and the other Secured Parties, by the terms hereof, together
with such powers as are reasonably incident thereto. The Collateral Agent, on
behalf of itself and the other Secured Parties, may perform any of its duties
hereunder or in connection with the Pledged Collateral by or through agents or
employees and shall be entitled to retain counsel and to act in reliance upon
the advice of counsel concerning all such matters. Neither the Collateral Agent
nor the other Secured Parties nor any director, officer, employee, lawyer,
attorney or agent of the Collateral Agent or the other Secured Parties shall be
liable to any Pledgor for any action taken or omitted to be taken by it or them
hereunder, except for its or their own gross negligence or willful misconduct,
as determined by a final non-appealable judgment of a court of competent
jurisdiction, nor shall the Collateral Agent nor the other Secured Parties be
responsible for the validity, effectiveness or sufficiency hereof or of any
document or security furnished pursuant hereto. The Collateral Agent, the other
Secured Parties and their directors, officers, employees, lawyers, attorneys and
agents shall be entitled to rely on any communication, instrument or document
reasonably believed by it or them to be genuine and correct and to have been
signed or sent by the proper person or persons. Each Pledgor agrees to indemnify
and hold harmless the Collateral Agent, the other Secured Parties and any other
Person from and against any and all costs, expenses (including reasonable fees,
expenses and disbursements of lawyers, attorneys and paralegals (including,
without duplication, reasonable charges of inside counsel)), claims and
liabilities incurred by the Collateral Agent, the other Secured Parties or such
Person hereunder, unless such claim or liability shall be due to willful
misconduct or gross negligence on the part of the Collateral Agent, the other
Secured Parties, or such Person, as determined by a final non-appealable
judgment of a court of competent jurisdiction.

17.11. Release; Termination of Pledge Agreement.

(a) Subject to the provisions of Section 17.07, this Pledge Agreement shall
terminate upon the full and final payment and performance by each Pledgor of the
Secured

 

- 18 -



--------------------------------------------------------------------------------

Obligations and the termination of the Credit Documents, the Letters of Credit,
the Lender Rate Contracts and all of the Commitments in respect of the Revolving
Loan Facility, the Swing Line Sublimit, the Letter of Credit Sublimit and the
Term Loan Facility. At such time, the Collateral Agent shall, at the request,
and the expense, of the Pledgors, reassign and redeliver to the Pledgors all of
the Pledged Collateral hereunder which has not been sold, disposed of, retained
or applied by the Collateral Agent in accordance with the terms hereof. Such
reassignment and redelivery shall be without warranty by or recourse to the
Collateral Agent or the other Secured Parties, except as to the absence of any
prior assignments by the Collateral Agent of its interest in the Pledged
Collateral, and shall be at the expense of the Pledgors.

(b) Upon any sale, lease, transfer or other disposition of any item of Pledged
Collateral of any Pledgor in accordance with the terms of the Credit Documents,
the Collateral Agent will, at such Pledgor’s expense, execute and deliver to
such Pledgor such documents as such Pledgor shall reasonably request to evidence
the release of such item of Pledged Collateral from the assignment and security
interest granted hereby; provided, however, that (i) at the time of such request
and such release no Event of Default shall have occurred and be continuing,
(ii) such Pledgor shall have delivered to the Collateral Agent, at least 10
Business Days prior to the date of the proposed release, a written request for
release describing the item of Pledged Collateral and the terms of the sale,
lease, transfer or other disposition in reasonable detail, including the price
thereof and any expenses in connection therewith, together with a form of
release for execution by the Collateral Agent and a certificate of such Pledgor
to the effect that the transaction is in compliance with the Credit Documents
and as to such other matters as the Collateral Agent may request and (iii) the
proceeds of any such sale, lease, transfer or other disposition required to be
applied, or any payment to be made in connection therewith, in accordance with
Section 2.06 of the Credit Agreement shall, to the extent so required, be paid
or made to, or in accordance with the instructions of, the Collateral Agent when
and as required under Section 2.06 of the Credit Agreement.

17.12. Counterparts. This Pledge Agreement may be executed in any number of
counterparts, any set of which signed by all the parties hereto shall be deemed
to constitute a complete, executed original for all purposes. Transmission by
telecopier or other electronic transmission of an executed counterpart of this
Pledge Agreement shall be deemed to constitute due and sufficient delivery of
such counterpart.

17.13. Governing Law; Waivers.

(a) This Pledge Agreement shall be governed and construed in accordance with the
laws of the State of New York without reference to conflicts of law rules (other
than Sections 5-1401 and 5-1402 of the New York General Obligations Law).

(b) Each Pledgor irrevocably submits to the non-exclusive jurisdiction of the
courts of the State of New York, New York County and the courts of the US
located in the Southern District of New York and agrees that any legal action,
suit or proceeding arising out of or relating to this Pledge Agreement may be
brought against such party in any such courts. Final judgment against any
Pledgor in any such action, suit or proceeding shall be conclusive and may be
enforced in any other jurisdiction by suit on the judgment, a certified or
exemplified copy of which shall be conclusive evidence of the judgment, or in
any other manner provided by law.

 

- 19 -



--------------------------------------------------------------------------------

Nothing in this Section 17.13(b) shall affect the right of the Collateral Agent
or any other Secured Party to commence legal proceedings or otherwise sue any
Pledgor in any other appropriate jurisdiction, or concurrently in more than one
jurisdiction, or to serve process, pleadings and other papers upon any Pledgor
in any manner authorized by the laws of any such jurisdiction. Each of the
Pledgors agrees that process served either personally or by registered mail
shall, to the extent permitted by law, constitute adequate service of process in
any such suit. Each of the Pledgors irrevocably waives to the fullest extent
permitted by applicable law (a) any objection which it may have now or in the
future to the laying of the venue of any such action, suit or proceeding in any
court referred to in the first sentence above; (b) any claim that any such
action, suit or proceeding has been brought in an inconvenient forum; (c) its
right of removal of any matter commenced by any other party in the courts of the
State of New York to any court of the US; (d) any immunity which it or its
assets may have in respect of its obligations under this Pledge Agreement or any
other Credit Document from any suit, execution, attachment (whether provisional
or final, in aid of execution, before judgment or otherwise) or other legal
process; and (e) any right it may have to require the moving party in any suit,
action or proceeding brought in any of the courts referred to above arising out
of or in connection with this Pledge Agreement or any other Credit Document to
post security for the costs of any Pledgor or to post a bond or to take similar
action.

(c) EACH OF THE PLEDGORS, THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION,
PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS PLEDGE AGREEMENT
OR ANY OTHER CREDIT DOCUMENT.

(d) EACH PLEDGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, WAIVES THE RIGHT TO ASSERT ANY SETOFF, COUNTERCLAIM OR
CROSS-CLAIM IN RESPECT OF, AND ALL STATUTES OF LIMITATIONS WHICH MAY BE RELEVANT
TO, ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS PLEDGE AGREEMENT, THE
GUARANTEE AGREEMENTS OR ANY OF THE CREDIT DOCUMENTS, AND EACH PLEDGOR FURTHER
IRREVOCABLY AND UNCONDITIONALLY WAIVES DUE DILIGENCE, DEMAND, PRESENTMENT AND
PROTEST AND ANY NOTICES THEREOF AS WELL AS NOTICE OF NONPAYMENT.

(e) EACH PLEDGOR AGREES THAT ANY CLAIM OR CAUSE OF ACTION BY SUCH PLEDGOR
AGAINST THE COLLATERAL AGENT OR THE OTHER SECURED PARTIES, OR ANY OF THE
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ACCOUNTANTS, LAWYERS OR ATTORNEYS OF THE
COLLATERAL AGENT OR THE OTHER SECURED PARTIES, BASED UPON, ARISING FROM, OR
RELATING TO THIS PLEDGE AGREEMENT, OR ANY OTHER PRESENT OR FUTURE AGREEMENT, OR
ANY OTHER TRANSACTION CONTEMPLATED HEREBY OR THEREBY OR RELATING HERETO OR
THERETO, OR ANY OTHER MATTER, CAUSE OR THING WHATSOEVER, WHETHER OR NOT RELATING
HERETO OR THERETO, OCCURRED, DONE, OMITTED OR SUFFERED TO BE DONE BY THE
COLLATERAL AGENT OR THE OTHER SECURED PARTIES, OR BY THE DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS,

 

- 20 -



--------------------------------------------------------------------------------

ACCOUNTANTS, LAWYERS OR ATTORNEYS OF THE COLLATERAL AGENT OR THE OTHER SECURED
PARTIES, WHETHER SOUNDING IN CONTRACT OR IN TORT OR OTHERWISE, SHALL BE BARRED
UNLESS ASSERTED BY SUCH PLEDGOR BY THE COMMENCEMENT OF AN ACTION OR PROCEEDING
IN A COURT OF COMPETENT JURISDICTION BY THE FILING OF A COMPLAINT WITHIN ONE
YEAR AFTER THE FIRST ACT, OCCURRENCE OR OMISSION UPON WHICH SUCH CLAIM OR CAUSE
OF ACTION, OR ANY PART THEREOF, IS BASED AND SERVICE OF A SUMMONS AND COMPLAINT
ON AN OFFICER OF THE COLLATERAL AGENT OR THE OTHER SECURED PARTIES OR ANY OTHER
PERSON AUTHORIZED TO ACCEPT SERVICE OF PROCESS ON BEHALF OF THE COLLATERAL AGENT
OR THE OTHER SECURED PARTIES, WITHIN 30 DAYS THEREAFTER. EACH PLEDGOR AGREES
THAT SUCH ONE-YEAR PERIOD OF TIME IS A REASONABLE AND SUFFICIENT TIME FOR SUCH
PLEDGOR TO INVESTIGATE AND ACT UPON ANY SUCH CLAIM OR CAUSE OF ACTION. THE
ONE-YEAR PERIOD PROVIDED HEREIN SHALL NOT BE WAIVED, TOLLED, OR EXTENDED EXCEPT
BY A SPECIFIC WRITTEN AGREEMENT OF THE COLLATERAL AGENT. THIS PROVISION SHALL
SURVIVE ANY TERMINATION OF THIS PLEDGE AGREEMENT OR ANY OTHER AGREEMENT.

(f) NEITHER THE COLLATERAL AGENT, THE OTHER SECURED PARTIES NOR ANY AFFILIATE OF
THE COLLATERAL AGENT OR THE OTHER SECURED PARTIES SHALL BE LIABLE FOR ANY
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES IN CONNECTION WITH ANY
BREACH OF CONTRACT, TORT OR OTHER WRONG RELATING TO THIS PLEDGE AGREEMENT OR THE
SECURED OBLIGATIONS OR THE ESTABLISHMENT, ADMINISTRATION OR COLLECTION THEREOF
(INCLUDING DAMAGES FOR LOSS OF PROFITS, BUSINESS INTERRUPTION, OR THE LIKE),
WHETHER SUCH DAMAGES ARE FORESEEABLE OR UNFORESEEABLE, EVEN IF THE COLLATERAL
AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. NEITHER THE
COLLATERAL AGENT, THE OTHER SECURED PARTIES, NOR ANY AFFILIATES OF THE
COLLATERAL AGENT OR THE OTHER SECURED PARTIES SHALL BE LIABLE FOR ANY CLAIMS,
DEMANDS, LOSSES OR DAMAGES, OF ANY KIND WHATSOEVER, MADE, CLAIMED, INCURRED OR
SUFFERED BY ANY PLEDGOR THROUGH THE ORDINARY NEGLIGENCE OF THE COLLATERAL AGENT,
OR ANY COLLATERAL AGENT AFFILIATES. THE “AFFILIATES” SHALL MEAN THE DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, LAWYERS, ATTORNEYS OR ANY OTHER PERSON OR ENTITY
AFFILIATED WITH OR REPRESENTING THE COLLATERAL AGENT OR THE OTHER SECURED
PARTIES.

17.14. Delays; Partial Exercise of Remedies. No delay or omission of the
Collateral Agent or the other Secured Parties to exercise any right or remedy
hereunder, whether before or after the happening of any Event of Default, shall
impair any such right or shall operate as a waiver thereof or as a waiver of any
such Event of Default. No single or partial exercise by the Collateral Agent or
the other Secured Parties of any right or remedy shall preclude any other or
further exercise thereof, or preclude any other right or remedy.

17.15. Credit Document. This Pledge Agreement shall be a “Credit Document” under
and as defined in the Credit Agreement.

 

- 21 -



--------------------------------------------------------------------------------

 

17.16. Limitation on Amount of Recovery in Event of Fraudulent Conveyance
Issues. Each Pledgor, and by its acceptance of this Pledge Agreement, the
Collateral Agent and each other Secured Party, hereby confirms that it is the
intention of all such Persons that this Pledge Agreement and the obligations of
each Pledgor hereunder not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law (as hereinafter defined), the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Pledge Agreement and the
obligations of each Pledgor hereunder. To effectuate the foregoing intention,
the Collateral Agent, the other Secured Parties and the Pledgors hereby
irrevocably agree that the obligations of each Pledgor under this Pledge
Agreement at any time shall be limited to the maximum amount as will result in
the obligations of such Pledgor under this Pledge Agreement not constituting a
fraudulent transfer or conveyance. For purposes hereof, “Bankruptcy Law” means
any proceeding of the type referred to in Section 6.01(f) or (g) of the Credit
Agreement or the Bankruptcy Code, or any similar foreign, federal or state law
for the relief of debtors.

17.17. Joinder. In the event a party becomes a Pledgor (the “New Pledgor”)
hereunder, pursuant to a Joinder Agreement, upon execution of such Joinder
Agreement, the New Pledgor shall be bound by all the terms and conditions hereof
to the same extent as though the New Pledgor had originally executed this Pledge
Agreement. The addition of the New Pledgor shall not in any manner affect the
Secured Obligations of the other Pledgors hereunder. Each Pledgor hereto
acknowledges that Schedule I may be amended or modified in connection with the
addition of any New Pledgor to reflect information relating to such New Pledgor.

17.18. Acknowledgement. Each Pledgor acknowledges receipt of a copy of this
Agreement.

17.19. Attachment. Each Pledgor and the Collateral Agent hereby acknowledge that
(a) value has been given and (b) each Pledgor has rights in the Pledged Equity
Securities. Each Pledgor and the Collateral Agent agree that the Collateral
Agent’s security interest and Lien in the Pledged Equity Securities shall attach
as of that date hereof.

17.20. Other Security; Marshaling.

(a) To the extent that any of the Secured Obligations are now or hereafter
secured by property other than the Pledged Collateral (including real property
and securities owned by a Pledgor or any other Person), or by a guarantee
agreement, endorsement or property of any other Person, then the Collateral
Agent and the other Secured Parties shall have the right to proceed against such
other property, guarantee agreement or endorsement upon the occurrence and
during the continuance of any Event of Default, and the Collateral Agent and the
other Secured Parties have the right, in their sole discretion, to determine
which rights, security, Liens, security interests or remedies the Collateral
Agent and the other Secured Parties shall at any time thereafter pursue or take,
or at any time relinquish, subordinate or modify with respect thereto, without
in any way modifying or affecting any of them or any of the Collateral Agent’s
and the other Secured Parties’ rights or the Secured Obligations under this
Pledge Agreement, under any other of the Credit Documents or otherwise.

 

- 22 -



--------------------------------------------------------------------------------

 

(b) The Collateral Agent shall not be required to marshal any present or future
collateral security (including but not limited to the Pledged Collateral) for,
or other assurances of payment of, the Secured Obligations or any of them or to
resort to such collateral security or other assurances of payment in any
particular order, and all of its rights and remedies hereunder and in respect of
such collateral security and other assurances of payment shall be cumulative and
in addition to all other rights and remedies, however existing or arising. To
the extent that it lawfully may, each Pledgor hereby agrees that it will not
invoke any law relating to the marshaling of collateral which might cause delay
in or impede the enforcement of the Collateral Agent’s rights and remedies under
this Pledge Agreement or under any other instrument creating or evidencing any
of the Secured Obligations or under which any of the Secured Obligations is
outstanding or by which any of the Secured Obligations is secured or payment
thereof is otherwise assured, and, to the extent that it lawfully may, each
Pledgor hereby irrevocably waives the benefits of all such laws.

17.21. Nonexclusive Nature of Remedies. Failure by the Collateral Agent or the
other Secured Parties to exercise any right, remedy or option under this Pledge
Agreement, any other Credit Document or as provided by law, or any delay by the
Collateral Agent or the other Secured Parties in exercising the same, shall not
operate as a waiver of any such right, remedy or option. No waiver hereunder
shall be effective unless it is in writing, signed by the party against whom
such waiver is sought to be enforced and then only to the extent specifically
stated, which in the case of the Collateral Agent or the other Secured Parties
shall only be granted as provided herein. To the extent permitted by law,
neither the Collateral Agent, the other Secured Parties, nor any party acting as
attorney for the Collateral Agent or the other Secured Parties, shall be liable
hereunder for any acts or omissions or for any error of judgment or mistake of
fact or law other than their gross negligence or willful misconduct hereunder,
as determined by a final non-appealable judgment of a court of competent
jurisdiction. The rights and remedies of the Collateral Agent and the other
Secured Parties under this Pledge Agreement shall be cumulative and not
exclusive of any other right or remedy which the Collateral Agent or the other
Secured Parties may have.

17.22. Assignment by the Secured Parties. Subject to Section 8.05(c) of the
Credit Agreement, any of the Secured Parties may from time to time assign all or
any portion of its rights and obligations under the Credit Agreement, and the
assignee shall be entitled to all of the rights and remedies of such Secured
Party under this Pledge Agreement in relation thereto.

17.23. Collateral Agent. Each reference herein to any right granted to, benefit
conferred upon or power exercisable by the “Collateral Agent” shall be a
reference to the Collateral Agent, for the benefit of the Secured Parties.

17.24. Joint and Several Obligations of Pledgors.

(a) Each of the Pledgors is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Secured
Parties under the Credit Agreement, for the mutual benefit, directly and
indirectly, of each of the Pledgors and in consideration of the undertakings of
each of the Pledgors to accept joint and several liability for the obligations
of each of them.

 

- 23 -



--------------------------------------------------------------------------------

 

(b) Each of the Pledgors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Pledgors with respect to the payment and
performance of all of the Secured Obligations arising under this Pledge
Agreement or the other Credit Documents, it being the intention of the parties
hereto that all the Obligations shall be the joint and several obligations of
each of the Pledgors without preferences or distinction among them.

(c) Notwithstanding anything provided in clauses (a) and (b) of this
Section 17.24, no Pledgor (other than CBII) shall be liable, directly or
indirectly, for any Secured Obligations of CBII.

17.25. Lender Rate Contracts. So long as the terms thereof are in compliance
with the Credit Agreement, each Lender Rate Contract shall be secured by the
Lien of this Pledge Agreement to the extent, and, notwithstanding any other
provision, if any, in this Pledge Agreement, only to the extent provided in the
Credit Agreement, including Section 7.07 of the Credit Agreement. Such security
shall be on a silent basis, so that, notwithstanding any other provision, if
any, in this Pledge Agreement, the Credit Agreement or any other Credit
Document, no holders of Lender Rate Contracts shall be able to take any action
in respect of the Collateral nor instruct the Collateral Agent or the Required
Lenders to take any action in respect of the Collateral.

17.26. Construction. This Pledge Agreement is the result of negotiations among,
and has been reviewed by, the Pledgors, the Collateral Agent and their
respective counsel. Accordingly, this Pledge Agreement shall be deemed to be the
product of all parties hereto, and no ambiguity shall be construed in favor of
or against the Pledgors, the Collateral Agent or any other Secured Party.

17.27. Release of Liability of Pledgor. In the event that all of the capital
stock or other Equity Interests of one or more Pledgors is sold or otherwise
disposed of (except to any of the CBII Entities) or liquidated in compliance
with the requirements of the Credit Agreement and the proceeds of such sale,
disposition or liquidation are applied as permitted or required by the terms of
the Credit Agreement, such Pledgor shall, upon consummation of such sale or
other disposition, be released from this Pledge Agreement automatically and
without further action and this Pledge Agreement shall, as to each such Pledgor,
terminate, and have no further force or effect (it being understood and agreed
that the sale of one or more Persons that own, directly or indirectly, all of
the Equity Interests of any Pledgor shall be deemed to be a sale of such Pledgor
for purposes of this Section 17.27).

[Remainder of page intentionally left blank.]

 

- 24 -



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Pledgors and the Collateral Agent have each caused this
Pledge Agreement to be duly executed and delivered as of the date first above
written.

 

PLEDGORS: B C SYSTEMS, INC. By:  

 

Name:  

 

Title:  

 

CHIQUITA BRANDS INTERNATIONAL, INC. By:  

 

Name:  

 

Title:  

 

CHIQUITA BRANDS L.L.C. By:  

 

Name:  

 

Title:  

 

CHIQUITA FRESH NORTH AMERICA L.L.C. By:  

 

Name:  

 

Title:  

 

CHIQUITA INTERNATIONAL LIMITED By:  

 

Name:  

 

Title:  

 

PLEDGE AGREEMENT



--------------------------------------------------------------------------------

 

FRESH EXPRESS INCORPORATED By:  

 

Name:  

 

Title:  

 

FRESH INTERNATIONAL CORP. By:  

 

Name:  

 

Title:  

 

VERDELLI FARMS, INC. By:  

 

Name:  

 

Title:  

 

COLLATERAL AGENT: COÖPERATIEVE CENTRALE RAIFFEISEN – BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH, as Collateral Agent By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

PLEDGE AGREEMENT



--------------------------------------------------------------------------------

 

SCHEDULE I

Pledged Interests



--------------------------------------------------------------------------------

 

CONSENT

(Limited Liability Company)

                            , a                  limited liability company (the
“Pledged Company”), hereby consents and agrees to cause to be registered on its
books and records the pledge of all of                 ’s (“Pledgor”) right,
title and interest in and to the Pledged Collateral (as defined in the Pledge
Agreement defined below). The Pledged Company acknowledges that it is familiar
with that certain Pledge Agreement among Chiquita Brands International, Inc.
(“CBII”), Chiquita Brands L.L.C. (the “Borrower”), each other Person which is a
party thereto as a Pledgor (as defined in therein) and Coöperatieve Centrale
Raiffeisen - Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as
Collateral Agent, dated as of March 31, 2008 (as modified, amended, extended,
restated, amended and restated or supplemented from time to time, the “Pledge
Agreement”), and agrees that, without the need for any further consent of any
other person, it will abide by all notices and instructions relating to the
Pledged Collateral sent by the Collateral Agent. All notices to the Pledged
Company should be sent to its address set forth below. Capitalized terms used
herein and not otherwise defined herein shall have the meanings given to such
terms in the Pledge Agreement.

The Pledged Company agrees that all amounts which it may from time to time owe
to the Pledgor under its Organizational Documents shall, following written
notice by the Administrative Agent or the Collateral Agent to the Pledged
Company that an Event of Default under the Credit Agreement has occurred and is
continuing, be paid, in immediately available funds, directly to the Collateral
Agent without off-set or counterclaim for application on account of the Secured
Obligations. In the event the Collateral Agent duly demands payment from the
Pledged Company pursuant to the foregoing Pledge Agreement and the Pledged
Company shall fail to make payment thereof within 30 days thereof, the Pledged
Company shall pay the Collateral Agent all costs of enforcing the Collateral
Agent’s rights against the Pledged Company (including attorney’s and paralegal
fees) together with interest at the rate set forth in Section 2.07(c) of the
Credit Agreement on all amounts owing to the Collateral Agent from the date of
such demand to the date of payment. Any and all payments made by the Pledged
Company to the Collateral Agent in accordance with the preceding sentence shall
be deemed payments to the Pledgor.

The Pledged Company further agrees that, notwithstanding any provision of its
Organizational Documents to the contrary, and so long as the pledge under the
Pledge Agreement is in effect, no further consent of the Pledged Company shall
be required to permit a pledge of any Pledgor’s interest in the Pledged Company
to be substituted for a member under the Organizational Documents of the Pledged
Company upon valid exercise of the rights of the Collateral Agent under the
Pledge Agreement with respect to such Pledgor’s interest in the Pledged Company.
Upon the valid exercise of the Collateral Agent’s rights under the Pledge
Agreement, and valid foreclosure on such Pledgor’s interest in the Pledged
Company, the pledge, or any purchaser of such interest from the pledge, shall be
substituted for the members as a member under the Organizational Documents of
the Pledged Company, and such substituted member shall have full rights and
powers as a member thereunder.



--------------------------------------------------------------------------------

 

PLEDGED COMPANY:                                                              ,
a              limited liability corporation/company By:  
                                                     ,   its Managing Member  
By:  

 

  Title:  

 

Address:

c/o Chiquita Brands L.L.C.

250 East Fifth Street

Cincinnati, Ohio 45202

Attention:

Tel. No.

Fax No.

E-mail:

With a copy to:

General Counsel

Tel. No.

Fax No.

E-mail:

 

-2-



--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT AND CONSENT BY

ISSUER(S) OF PLEDGED SHARES

(Corporation)

The undersigned hereby acknowledges receipt of a copy of that certain Pledge
Agreement among Chiquita Brands International, Inc. (“CBII”), Chiquita Brands
L.L.C. (the “Borrower”), each other Person which is a party thereto as a Pledgor
(as defined in therein) and Coöperatieve Centrale Raiffeisen - Boerenleenbank
B.A., “Rabobank Nederland”, New York Branch, as Collateral Agent, dated as of
March 31, 2008 (as modified, amended, extended, restated, amended and restated
or supplemented from time to time, the “Pledge Agreement”). The undersigned
agrees for the benefit of the Collateral Agent as follows:

1. The undersigned will be bound by the terms of the Pledge Agreement and will
comply with such terms insofar as such terms are applicable to the undersigned.

2. Upon the occurrence and during the continuance of an Event of Default, the
undersigned will notify the Administrative Agent promptly in writing of the
occurrence of any of the events described in Section 7.02 of the Pledge
Agreement.

3. The terms of Sections 5.01 and 5.02 and Article XII of the Pledge Agreement
shall apply to it, mutatis mutandis, with respect to all actions that may be
required of the undersigned pursuant to Sections 5.01, 5.02 and Article XII of
the Pledge Agreement.

4. The undersigned hereby (a) acknowledges receipt of a copy of the foregoing
Pledge Agreement, (b) waives any rights or requirements at any time hereafter to
receive a copy of the Pledge Agreement in connection with the registration of
any Pledged Equity Securities (as defined in the Pledge Agreement) in the name
of the Collateral Agent or its nominee or the exercise of voting rights by the
Collateral Agent and (c) agrees promptly to note on its books and records the
grant of the security interest in the Equity Securities of the undersigned as
provided in such Pledge Agreement. The undersigned consents to the execution and
delivery of the Pledge Agreement and the security interests and Liens created
thereby and absolutely postpones any and all rights to a Lien on the Pledged
Equity Securities or dividends declared on the Pledged Equity Securities to the
rights of the Collateral Agent with respect to the Pledged Equity Securities
thereunder.

 

 

By:  

 

Name:  

 

Title:  

 

 

-3-



--------------------------------------------------------------------------------

 

Address:

c/o Chiquita Brands L.L.C.

250 East Fifth Street

Cincinnati, Ohio 45202

Attention:

Tel. No.

Fax No.

E-mail:

With a copy to:

 

General Counsel

Tel. No.

Fax No.

E-mail:

 

-4-



--------------------------------------------------------------------------------

 

EXHIBIT A

PLEDGE INSTRUCTION

BY THIS PLEDGE INSTRUCTION, dated             , 200  ,                      (the
“Member”), hereby instructs                     , a              limited
liability company (the “Pledged Company”), to register a pledge in favor of
Coöperatieve Centrale Raiffeisen - Boerenleenbank B.A., “Rabobank Nederland”,
New York Branch, as collateral agent (the “Collateral Agent”) for itself and the
other Secured Parties (under and as defined in that certain Credit Agreement
dated as of March 31, 2008), of all of the Member’s, right, title and interest
in and to the Pledged Collateral, whether now owned or hereafter acquired by the
Member (the “Membership Interest”).

1. PLEDGE INSTRUCTIONS. The Pledged Company is hereby instructed by the Member
to register all of the Member’s right, title and interest in and to all of the
Member’s interests and/or membership interests in the Pledged Company as subject
to a pledge and Pledge Agreement in favor of the Collateral Agent (in accordance
with and subject to that certain Pledge Agreement, in the form as Annex A)
which, upon such registration, shall become the registered pledgee of the
Membership Interest with all rights incident thereto.

2. INITIAL TRANSACTION STATEMENT. The Pledged Company is further instructed by
the Member to promptly inform the Collateral Agent of the registration of the
pledge by sending the initial transaction statement, in the form as Annex B, to
Coöperatieve Centrale Raiffeisen - Boerenleenbank B.A., “Rabobank Nederland”,
New York Branch, as Collateral Agent, 245 Park Avenue, 37th Floor, New York, New
York 10167-0062, Attention: Loan Syndications.

3. WARRANTIES OF THE MEMBER. The Member hereby warrants that (a) the Member is
an appropriate person to originate this instruction; and (b) the Member is
entitled to effect the instruction contained herein.

[signature page follows]

 

-i-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Member has caused this Pledge Instruction to be duly
signed and delivered as of the date first above written.

MEMBER:

 

By:                                                                        
    ,   a                                                                       
  [By:                                                            ,     its
Managing Member     By:  

 

    Title:  

 

Address:

c/o Chiquita Brands L.L.C.

250 East Fifth Street

Cincinnati, Ohio 45202

Attention:

Tel. No.

Fax No.

E-mail:

With a copy to:

 

General Counsel

Tel. No.

Fax No.

E-mail:

 

-ii-



--------------------------------------------------------------------------------

 

ANNEX A

to

Pledge Instruction

Form of Pledge Agreement

 

-iii-



--------------------------------------------------------------------------------

 

ANNEX B

to

Pledge Instruction

Form of Initial Transaction Statement

Coöperatieve Centrale Raiffeisen –

Boerenleenbank B.A., “Rabobank

Nederland”, New York Branch,

as the Collateral Agent

245 Park Avenue, 37th Floor

New York, New York 10167-0062

Attention: Loan Syndications

On                  , 20    , the undersigned,                             , a
                                         limited liability company (the “Pledged
Company”), caused the pledge of 100% of the interests in the Pledged Company
(the “Membership Interest”) by                     , in favor of Coöperatieve
Centrale Raiffeisen - Boerenleenbank B.A., “Rabobank Nederland”, New York
Branch, as Collateral Agent, to be registered on the books and records of the
Pledged Company. Except for the terms and conditions contained in the [Limited
Liability Company Agreement] of the Pledged Company, the undersigned has no
knowledge of any Liens, restrictions or adverse claims to which the Membership
Interest is or may be subject, as of the date hereof.

 

                                                                     
            , a                      limited liability company

 

By:                                                                ,   its
Managing Member

By:  

 

  Title:  

 

 

 

-iv-



--------------------------------------------------------------------------------

 

EXHIBIT J

[FORM OF] PARENT GUARANTEE AGREEMENT

THIS PARENT GUARANTEE AGREEMENT (this “Guarantee Agreement”) dated as of
March 31, 2008 is made by CHIQUITA BRANDS INTERNATIONAL, INC., a New Jersey
corporation (the “Guarantor”), in favor of the Secured Parties (as defined in
the Credit Agreement referred to below).

RECITALS

A. The Guarantor is the parent, and owns as of the date hereof 100% of the
outstanding equity, of CHIQUITA BRANDS L.L.C., a Delaware limited liability
company (the “Company”).

B. Pursuant to that certain Credit Agreement dated as of even date herewith (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to such terms in the Credit Agreement) by and
among the Company, the Guarantor, each of the Lenders party thereto from time to
time, Coöperative Centrale Raiffeisen – Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch, as Administrative Agent (in such capacity, the
“Administrative Agent”), as Swing Line Lender, and as an L/C Issuer, and the
other Persons party thereto, the Lenders are willing to make certain financial
accommodations available to the Company from time to time pursuant to the terms
and conditions thereof.

C. In order to induce the Lenders to enter into the Credit Agreement and the
other Credit Documents and to induce the Lenders to make financial
accommodations to the Company as provided for in the Credit Agreement, the
Guarantor has agreed to execute and deliver this Guarantee Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans and the L/C Issuers to issue Letters of Credit under the
Credit Agreement and the Lenders or Lenders’ Affiliates to enter into Lender
Rate Contracts from time to time, the Guarantor hereby agrees as follows:

Section 1. Guarantee. (a) The Guarantor hereby absolutely, unconditionally and
irrevocably guarantees the full and prompt payment and performance when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Secured Obligations now or hereafter
existing (including any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Secured Obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
Secured Obligations being the “Guaranteed Obligations”), and agrees to pay any
and all expenses



--------------------------------------------------------------------------------

(including fees and expenses of counsel) incurred by the Administrative Agent or
any other Secured Party in enforcing any rights under this Guarantee Agreement
or any other Credit Document. Without limiting the generality of the foregoing,
the Guarantor’s liability shall extend to all amounts that constitute part of
the Guaranteed Obligations and would be owed by the Company to any Secured Party
under or in respect of the Credit Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Company.

(b) The Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guarantee Agreement or any other Guarantee Agreement, the Guarantor will
contribute, to the maximum extent permitted by law, such amounts to each other
guarantor so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Credit Documents.

Section 2. Guarantee Absolute. The Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Credit
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Secured
Party with respect thereto. The liabilities and obligations of the Guarantor
under or in respect of this Guarantee Agreement are independent of the
Guaranteed Obligations or any other liabilities or obligations of any other Loan
Party under or in respect of the Credit Documents, and a separate action or
actions may be brought and prosecuted against the Guarantor to enforce this
Guarantee Agreement, irrespective of whether any action is brought against the
Company or any other Loan Party or whether the Company or any other Loan Party
is joined in any such action or actions. The liability of the Guarantor under
this Guarantee Agreement shall be irrevocable, absolute and unconditional
irrespective of, and the Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to, any or all of the
following:

(a) any lack of validity or enforceability of any Credit Document or any
agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other liabilities or
obligations of any other Loan Party under or in respect of the Credit Documents,
or any other amendment or waiver of or any consent to departure from any Credit
Document, including any increase in the Guaranteed Obligations resulting from
the extension of additional credit to any Loan Party or any of its Subsidiaries
or otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other Guarantee Agreement, for all or any of the
Guaranteed Obligations;

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed

 

-2-



--------------------------------------------------------------------------------

Obligations or any other liabilities or obligations of any Loan Party under the
Credit Documents or any other assets of any Loan Party or any of its
Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (the Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);

(g) the failure of any other Person to execute or deliver any other Guarantee
Agreement or agreement or the release or reduction of liability of any other
guarantor or surety with respect to the Guaranteed Obligations; or

(h) any other circumstance (including any statute of limitations) or any
existence of or reliance on any representation by any Secured Party that might
otherwise constitute a defense available to, or a discharge of, any Loan Party
or any other guarantor or surety.

This Guarantee Agreement shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by any Secured Party or any other Person
upon the insolvency, bankruptcy or reorganization of the Company or any other
Loan Party or otherwise, all as though such payment had not been made.

Section 3. Waivers and Acknowledgments. (a) The Guarantor hereby unconditionally
and irrevocably waives promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of nonperformance, default, acceleration, protest
or dishonor and any other notice with respect to any of the Guaranteed
Obligations and this Guarantee Agreement and any requirement that any Secured
Party protect, secure, perfect or insure any Lien or any property subject
thereto or exhaust any right or take any action against any Loan Party or any
other Person or any Collateral.

(b) The Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guarantee Agreement and acknowledges that this Guarantee Agreement
is continuing in nature and applies to all Guaranteed Obligations, whether
existing now or in the future.

(c) The Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of the Guarantor or other rights of the Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the liabilities or obligations of the
Guarantor hereunder.

 

-3-



--------------------------------------------------------------------------------

 

(d) The Guarantor acknowledges that the Administrative Agent may, without notice
to or demand upon the Guarantor and without affecting the liability of the
Guarantor under this Guarantee Agreement, foreclose under any mortgage by
nonjudicial sale, and the Guarantor hereby waives any defense to the recovery by
the Administrative Agent and the other Secured Parties against the Guarantor of
any deficiency after such nonjudicial sale and any defense or benefits that may
be afforded by applicable law.

(e) The Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to the Guarantor any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.

(f) The Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Credit
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits.

Section 4. Subrogation. The Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Company, any other Loan Party or any other guarantor that arise from
the existence, payment, performance or enforcement of the Guarantor’s
liabilities or obligations under or in respect of this Guarantee Agreement or
any other Credit Document, including any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Secured Party against the Company, any other Loan Party
or any other guarantor or any Collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including the
right to take or receive from the Company, any other Loan Party or any other
guarantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until all of the Guaranteed Obligations and all other amounts payable
under this Guarantee Agreement shall have been indefeasibly paid in full in
cash, all Letters of Credit and all Lender Rate Contracts shall have expired or
been terminated and the Commitments shall have expired or been terminated. If
any amount shall be paid to the Guarantor in violation of the immediately
preceding sentence at any time prior to the latest of (a) the indefeasible
payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guarantee Agreement, (b) the applicable Termination Date and
(c) the latest date of expiration or termination of all Letters of Credit and
all Lender Rate Contracts, such amount shall be received and held in trust for
the benefit of the Secured Parties, shall be segregated from other property and
funds of the Guarantor and shall forthwith be paid or delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guarantee Agreement,
whether matured or unmatured, in accordance with the terms of the Credit
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guarantee Agreement thereafter arising. If (i) the
Guarantor shall make payment to any Secured Party of all or any part of the
Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under this Guarantee Agreement shall have been indefeasibly paid
in full in

 

-4-



--------------------------------------------------------------------------------

cash, (iii) the applicable Termination Date shall have occurred and (iv) all
Letters of Credit and all Lender Rate Contracts shall have expired or been
terminated, the Secured Parties will, at the Guarantor’s request and expense,
execute and deliver to the Guarantor appropriate documents, without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to the Guarantor of an interest in the Guaranteed Obligations
resulting from such payment made by the Guarantor pursuant to this Guarantee
Agreement.

Section 5. Taxes on Payments. (a) Payments Free of Taxes. Any and all payments
by or for the account of the Guarantor hereunder, or in respect of this
Guarantee Agreement or any other Credit Document, shall be made free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding net income taxes (and franchise taxes imposed in lieu
thereof) imposed on the Administrative Agent or any Lender as a result of a
present or former connection between the Administrative Agent or such Lender and
the jurisdiction imposing such tax, levy, impost or withholding or any
Governmental Authority, political subdivision or taxing authority thereof or
therein (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities in respect of payments hereunder or under this
Guarantee Agreement being hereinafter referred to as “Taxes”). If the Guarantor
shall be required by law to deduct or withhold any Taxes from or in respect of
any sum payable under this Guarantee Agreement or other Credit Documents to any
Lender, (i) the Guarantor shall make all such deductions or withholdings,
(ii) the Guarantor shall pay the full amount deducted or withheld to the
relevant Governmental Authority, taxation authority or other authority in
accordance with applicable law and (iii) the sum payable by the Guarantor shall
be increased as may be necessary so that after the Guarantor, the Administrative
Agent and such Lender, as the case may be, have made all required deductions and
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section 5) the Administrative Agent or such Lender
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, provided that the Guarantor shall not be
required to pay any additional amounts in respect of any Taxes pursuant to this
Section 5(a) to the extent that (i) such Taxes are required to be withheld from
any amounts payable to the Administrative Agent or any Lender hereunder or under
the other Credit Documents to a Lender which is not organized under the laws of
the US or a state thereof (including the District of Columbia) at the time such
Lender becomes a party to the Credit Documents (or designates a new lending
office outside the US or after becoming a party to the Credit Documents becomes
organized under laws outside the US or a state thereof) or is attributable to
such Lender’s failure or inability (other than as a result of a Change in Law)
to comply with delivery of appropriate documentation in accordance with
Section 5(e) hereof, except to the extent that (x) such Lender (or its Assignee
Lender, if any) was entitled, at the time of designation of a new lending office
outside the US or a state thereof (or at the time of assignment to the Assignee
Lender), to receive additional amounts from the Guarantor with respect to such
Taxes or (y) such Lender is an Assignee Lender and/or Replacement Lender, as the
case may be, becoming a party to the Credit Documents at the Company’s request.

(b) Other Taxes. In addition, the Guarantor shall pay to the relevant
Governmental Authority or taxing authority in accordance with applicable law,
and indemnify and hold the Administrative Agent and Lenders harmless from, any
present or future stamp,

 

-5-



--------------------------------------------------------------------------------

documentary, excise, intangible, property, mortgage recording or similar taxes,
charges or levies that arise from the delivery or registration of, performance
under, or otherwise with respect to, this Guarantee Agreement or any other
Credit Document (hereinafter referred to as “Other Taxes”).

(c) Indemnity. The Guarantor shall indemnify each Lender and the Administrative
Agent for and hold them harmless against the full amount of Taxes and Other
Taxes, and for the full amount of taxes of any kind imposed by any jurisdiction
on amounts payable under this Section 5, imposed on or paid by such Lender or
the Administrative Agent (as the case may be) and any liability (including
Governmental Charges, penalties, additions to tax, interest and expenses, other
than to the extent arising as a result of the Lender’s or Administrative Agent’s
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction) arising therefrom or with respect
thereto. This indemnification shall be made within 30 days from the date such
Lender or the Administrative Agent (as the case may be) makes written demand
therefor.

(d) Tax Receipt. Within 30 days after the date of any payment of Taxes in
respect of this Guarantee Agreement, the Guarantor shall furnish to the
Administrative Agent the original or a certified copy of a receipt evidencing
such payment.

(e) Withholding Exemption Certificates. Within 30 days after becoming a party
hereto and on or before the date, if any, that any Lender (or participant, as
applicable) changes its applicable lending office by designating a different
lending office, and from time to time thereafter as reasonably requested in
writing by Administrative Agent or the Guarantor (but only so long thereafter as
such Lender remains lawfully able to do so): (i) each Lender that is a US Person
that is not a “domestic” corporation (as defined in IRC Section 7701) shall
provide each of the Administrative Agent and the Guarantor with one original US
Internal Revenue Service Form W-9, or any successor or other form prescribed by
the US Internal Revenue Service, properly completed and duly executed by an
officer, and reasonably satisfactory to the Administrative Agent and the
Guarantor and (ii) each Lender that is organized under the laws of a
jurisdiction outside the US shall provide each of the Administrative Agent and
the Guarantor with (A) either (1) two original US Internal Revenue Service Forms
W-8ECI, W-8BEN or W-8IMY, as appropriate, or any successor or other form
prescribed by the US Internal Revenue Service, properly completed and duly
executed by an officer, and reasonably satisfactory to the Administrative Agent
and the Guarantor or (2) a certificate that it is not (x) a “bank” (as defined
in IRC Section 881(c)(3)(A)), (y) a 10% shareholder (within the meaning of IRC
Section 871(h)(3)(B)) of the Guarantor or (z) a controlled foreign corporation
related to the Guarantor (within the meaning of IRC Section 864(d)(4)), and
(A) two original US Internal Revenue Service Form W-8BEN or Form W-8IMY, as
appropriate, or any successor or other form prescribed by the US Internal
Revenue Service, properly completed and duly executed by an officer, and
reasonably satisfactory to the Administrative Agent and the Guarantor. Each
Lender shall deliver such new forms and documents prescribed by the US Internal
Revenue Service upon the expiration or obsolescence of any previously delivered
forms or other documents referred to in this Section 5, or after the occurrence
of any event requiring a change in the most recent forms or other documents
delivered by such Lender. Each Lender shall promptly provide written notice to
each of the Administrative Agent and the Guarantor at any time it determines
that it is no longer in a position to provide any previously delivered form or
other document (or

 

-6-



--------------------------------------------------------------------------------

any other form of certification adopted by the US Internal Revenue Service for
such purpose). Each Lender providing one or more forms or certificates pursuant
to this Section 5(e) hereby represents, covenants and warrants the accuracy of
the information provided therein.

(f) Tax Returns. Nothing contained in this Section 5 shall require any Lender or
the Administrative Agent to make available any of its tax returns or any other
information that it deems to be confidential or proprietary. Nothing herein
contained shall interfere with the rights of each Lender to arrange its tax
affairs in whatever manner it thinks fit and, in particular, each Lender shall
be under no obligation to claim credit, relief, remission or repayment from or
against its corporate profits or similar tax liability in respect of the amount
of such deduction or withholding in priority to any other claims, reliefs,
credits or deductions available to it or to disclose any information relating to
its tax affairs.

(g) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes (or a credit therefor) as to which it has been indemnified by the
Guarantor or with respect to which the Guarantor has paid additional amounts
pursuant to this Section 5, it shall pay to the Guarantor an amount equal to
such refund or credit (but only to the extent of indemnity payments made, or
additional amounts paid, by the Guarantor under this Section 5 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or any such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Guarantor, upon the
request of the Administrative Agent or any such Lender, agrees to repay the
amount paid over to the Guarantor (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
any such Lender in the event the Administrative Agent or any such Lender is
required to repay such refund to such Governmental Authority. This Section 5(g)
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Guarantor or any other Person.

Section 6. Representations and Warranties. As of the date hereof and as of the
date of each Credit Event, the Guarantor represents to the Administrative Agent
and the other Secured Parties, subject to the qualifications in Article IV and
elsewhere of the Credit Agreement, that each of the representations and
warranties applicable to it under the Credit Agreement are true and correct in
all material respects (unless any such representation or warranty is qualified
as to materiality, in which case such representation and warranty shall be true
and correct in all respects) as if made by such Guarantor.

Section 7. Covenants. (a) The Guarantor agrees to comply with and be bound by
each of the covenants, agreements and conditions in the Credit Agreement
applicable to it.

(b) Until the termination of the Commitments and the satisfaction in full by the
Company of all Obligations (other than Unaccrued Indemnity Claims), and unless
the

 

-7-



--------------------------------------------------------------------------------

Required Lenders shall otherwise consent in writing, the Guarantor will comply
and/or will cause the Company and/or each of the other Significant Parties, as
applicable, to comply with (i) each of the affirmative covenants set forth in
Section 5.01 of the Credit Agreement, (ii) each of the negative covenants set
forth in Section 5.02 of the Credit Agreement, and (iii) each of the Financial
Covenants set forth in Section 5.03 of the Credit Agreement, as if the Guarantor
were a party to the Credit Agreement.

Section 8. Amendments, Etc. Neither this Guarantee Agreement nor any provision
hereof shall be amended, modified, waived or discharged orally or by course of
conduct, but only by a written agreement signed by an authorized officer of the
Administrative Agent, on behalf of itself and the other Secured Parties. The
Administrative Agent shall not by any act, delay, omission or otherwise be
deemed to have expressly or impliedly waived any of its rights, powers and/or
remedies unless such waiver shall be in writing and signed by an authorized
officer of the Administrative Agent. Any such waiver shall be enforceable only
to the extent specifically set forth therein. A waiver by the Administrative
Agent of any right, power and/or remedy on any one occasion shall not be
construed as a bar to or waiver of any such right, power and/or remedy which the
Administrative Agent would otherwise have on any future occasion, whether
similar in kind or otherwise.

Section 9. Notices, Etc. All notices required or permitted to be given under
this Guaranty Agreement shall be in conformance with Section 8.01 of the Credit
Agreement; all notices to the Administrative Agent shall be sent to the address
of the Administrative Agent set forth on Schedule IV to the Credit Agreement,
all notices to a Lender shall be sent to the address of such Lender set forth on
the Register and all notices to the Guarantor shall be sent to the Guarantor’s
address as set forth on Schedule 9 hereof.

Section 10. No Waiver; Remedies. No failure on the part of any Secured Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 11. Right of Set-off. In addition to any rights and remedies of the
Lenders provided by law, each Lender shall have the right, with the prior
consent of the Administrative Agent but without prior notice to or consent of
the Guarantor, any such notice and consent being expressly waived by the
Guarantor to the extent permitted by applicable laws upon the occurrence and
during the continuance of an Event of Default, to set-off and apply against the
Secured Obligations any amount owing from such Lender to the Guarantor. The
aforesaid right of set-off may be exercised by such Lender against the Guarantor
or against any trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, receiver or execution, judgment or attachment creditor of
the Guarantor or against anyone else claiming through or against the Guarantor
or

 

-8-



--------------------------------------------------------------------------------

such trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off may not have been exercised
by such Lender at any prior time. Each Lender agrees promptly to notify the
Guarantor after any such set-off and application made by such Lender; provided
that the failure to give such notice shall not affect the validity of such
set-off and application.

Section 12. Survival. Without prejudice to the survival of any of the other
agreements of the Guarantor under this Guarantee Agreement or any of the other
Credit Documents, the agreements and obligations of the Guarantor contained in
Section 1(a) (with respect to enforcement expenses), the last sentence of
Section 2, Section 5 and this Section 12 shall survive the payment in full of
the Guaranteed Obligations and all of the other amounts payable under this
Guarantee Agreement.

Section 13. Subordination. The Guarantor hereby subordinates any and all debts,
liabilities and other obligations owed to the Guarantor by each other Loan Party
(the “Subordinated Obligations”) to the Guaranteed Obligations to the extent and
in the manner hereinafter set forth in this Section 13:

(a) Prohibited Payments, Etc. The Guarantor may receive regularly scheduled
payments from any other Loan Party on account of the Subordinated Obligations
unless an Event of Default has occurred and is continuing that has not been
waived in accordance with Section 8.04 of the Credit Agreement (including the
commencement and continuation of any proceeding under any Debtor Relief Law
relating to any other Loan Party), and the Administrative Agent has delivered
notice to the Guarantor that such payments may not be made or received. After
the occurrence and during the continuance of any Event of Default that has not
been waived in accordance with Section 8.04 of the Credit Agreement (including
the commencement and continuation of any proceeding under any Debtor Relief Law
relating to any other Loan Party) and delivery of such notice, however, unless
the Administrative Agent otherwise agrees, the Guarantor shall not demand,
accept or take any action to collect any payment on account of the Subordinated
Obligations.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any Debtor
Relief Law relating to any other Loan Party, the Guarantor agrees that the
Secured Parties shall be entitled to receive indefeasible payment in full in
cash of all Guaranteed Obligations (including all interest and expenses accruing
after the commencement of a proceeding under any Debtor Relief Law, whether or
not constituting an allowed claim in such proceeding (“Post-Petition Interest”))
before the Guarantor receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default that has not been waived in accordance with Section 8.04 of the Credit
Agreement (including the commencement and continuation of any proceeding under
any

 

-9-



--------------------------------------------------------------------------------

Debtor Relief Law relating to any other Loan Party) and delivery by the
Administrative Agent of the notice described in Section 13(a), the Guarantor
shall, if the Administrative Agent so requests, collect, enforce and receive
payments on account of the Subordinated Obligations as trustee for the Secured
Parties and deliver such payments to the Administrative Agent on account of the
Guaranteed Obligations (including all Post-Petition Interest), together with any
necessary endorsements or other instruments of transfer, but without reducing or
affecting in any manner the liability of the Guarantor under the other
provisions of this Guarantee Agreement.

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default that has not been waived in accordance with
Section 8.04 of the Credit Agreement (including the commencement and
continuation of any proceeding under any Debtor Relief Law relating to any other
Loan Party) and delivery by the Collateral Agent of the notice described in
Section 13(a), the Administrative Agent is authorized and empowered (but without
any obligation to so do), in its discretion, (i) in the name of the Guarantor,
to collect and enforce, and to submit claims in respect of, Subordinated
Obligations and to apply any amounts received thereon to the Guaranteed
Obligations (including any and all Post-Petition Interest), and (ii) to require
the Guarantor (A) to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and (B) to pay any amounts received on such obligations
to the Administrative Agent for application to the Guaranteed Obligations
(including any and all Post-Petition Interest).

Section 14. Continuing Guarantee; Assignments under the Credit Agreement. This
Guarantee Agreement is a continuing Guarantee and shall (a) remain in full force
and effect until the latest of (i) the indefeasible payment in full in cash of
the Guaranteed Obligations and all other amounts payable under this Guarantee
Agreement, (ii) the applicable Termination Date and (iii) the latest date of
expiration or termination of all Letters of Credit and all Lender Rate
Contracts, (b) be binding upon the Guarantor, its successors and assigns and
(c) inure to the benefit of and be enforceable by the Secured Parties and their
successors, transferees and assigns. Without limiting the generality of
clause (c) of the immediately preceding sentence, any Secured Party may assign
or otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement (including all or any portion of its Commitments, the Loans
owing to it and the Note or Notes held by it) to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Secured Party herein or otherwise, in each case as and
to the extent provided in Section 8.05 of the Credit Agreement. The Guarantor
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Administrative Agent and the requisite
Lenders required under Section 8.04 of the Credit Agreement.

Section 15. Execution in Counterparts. This Guarantee Agreement and each
amendment, waiver and consent with respect hereto may be executed in any number
of counterparts and by different parties thereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Transmission by
facsimile

 

-10-



--------------------------------------------------------------------------------

or other electronic transmission of an executed counterpart of this Guaranty
Agreement shall be deemed to constitute due and sufficient delivery of such
counterpart.

Section 16. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guarantee Agreement shall be governed by and construed in accordance with the
laws of the State of New York without reference to conflicts of law rules (other
than Sections 5-1401 and 5-1402 of the New York General Obligations Law). The
scope of the foregoing governing law provision is intended to be
all-encompassing of any and all disputes that may be brought in any court or any
mediation or arbitration proceeding and that relate to the subject matter of the
Credit Documents, including contract claims, tort claims, breach of duty claims
and all other common law and statutory claims.

(b) Submission to Jurisdiction. The Guarantor irrevocably submits to the
non-exclusive jurisdiction of the courts of the State of New York, New York
County and the courts of the US located in the Southern District of New York and
agrees that any legal action, suit or proceeding arising out of or relating to
this Guarantee Agreement may be brought against such party in any such courts.
Final judgment against the Guarantor in any such action, suit or proceeding
shall be conclusive and may be enforced in any other jurisdiction by suit on the
judgment, a certified or exemplified copy of which shall be conclusive evidence
of the judgment, or in any other manner provided by law. Nothing in this
Section 16(b) shall affect the right of the Administrative Agent or any other
Secured Party to commence legal proceedings or otherwise sue the Guarantor in
any other appropriate jurisdiction, or concurrently in more than one
jurisdiction, or to serve process, pleadings and other papers upon the Guarantor
in any manner authorized by the laws of any such jurisdiction. The Guarantor
agrees that process served either personally or by registered mail shall, to the
extent permitted by law, constitute adequate service of process in any such
suit. The Guarantor irrevocably waives to the fullest extent permitted by
applicable law (a) any objection which it may have now or in the future to the
laying of the venue of any such action, suit or proceeding in any court referred
to in the first sentence above; (b) any claim that any such action, suit or
proceeding has been brought in an inconvenient forum; (c) its right of removal
of any matter commenced by any other party in the courts of the State of New
York to any court of the US; (d) any immunity which it or its assets may have in
respect of its obligations under this Guarantee Agreement or any other Credit
Document from any suit, execution, attachment (whether provisional or final, in
aid of execution, before judgment or otherwise) or other legal process; and
(e) any right it may have to require the moving party in any suit, action or
proceeding brought in any of the courts referred to above arising out of or in
connection with this Guarantee Agreement or any other Credit Document to post
security for the costs of the Guarantor or to post a bond or to take similar
action.

(c) WAIVER OF JURY TRIAL. EACH OF THE GUARANTOR, AND, BY ITS ACCEPTANCE HEREOF,
THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS GUARANTEE AGREEMENT OR ANY OTHER CREDIT
DOCUMENT.

 

-11-



--------------------------------------------------------------------------------

 

Section 17. No Liability of the Administrative Agent. Neither the Administrative
Agent nor any other Secured Party shall have any liability to the Guarantor
(whether in tort, contract, equity or otherwise) for losses suffered by the
Guarantor in connection with, arising out of, or in any way related to the
transactions or relationships contemplated by this Guarantee Agreement, or any
act, omission or event occurring in connection herewith, unless it is determined
by a final and non-appealable judgment or court order binding on the
Administrative Agent and such other Secured Party, as the case may be, that the
losses were the result of acts or omissions constituting gross negligence or
willful misconduct of the Administrative Agent or such other Secured Party, as
the case may be, as determined by a final non-appealable judgment of a court of
competent jurisdiction. In any such litigation, each of the Administrative Agent
and the other Secured Parties shall be entitled to the benefit of the rebuttable
presumption each of the Administrative Agent and the other Secured Parties acted
in good faith and with the exercise of ordinary care in the performance by it of
the terms of the Credit Agreement and the other Credit Documents.

Section 18. Partial Invalidity. If at any time any provision of this Guarantee
Agreement is or becomes illegal, invalid or unenforceable in any respect under
the law or any jurisdiction, neither the legality, validity or enforceability of
the remaining provisions of this Guaranty Agreement nor the legality, validity
or enforceability of such provisions under the law of any other jurisdiction
shall in any way be affected or impaired thereby.

Section 19. Lender Rate Contracts. So long as the terms thereof are in
compliance with the Credit Agreement, each Lender Rate Contract shall be
guaranteed by this Guarantee Agreement to the extent, and, notwithstanding any
other provision, if any, in this Guarantee Agreement, only to the extent
provided in the Credit Agreement, including Section 7.07 of the Credit
Agreement. Such guarantee shall be on a silent basis, so that, notwithstanding
any other provision, if any, in this Guarantee Agreement, the Credit Agreement
or any other Credit Document, no holders of Lender Rate Contracts shall be able
to take any action in respect of this Guarantee Agreement nor instruct the
Administrative Agent or the Required Lenders to take any action in respect of
this Guarantee Agreement.

Section 20. Construction. This Guarantee Agreement is the result of negotiations
among, and has been reviewed by, the Guarantor, the Administrative Agent and
their respective counsel. Accordingly, this Guarantee Agreement shall be deemed
to be the product of all parties hereto, and no ambiguity shall be construed in
favor of or against the Guarantor, the Administrative Agent or any other Secured
Party.

Section 21. Interpretation. The provisions of Sections 1.04, 1.05, 1.07, 1.10
and 1.11 of the Credit Agreement are hereby incorporated into this Guarantee
Agreement by reference.

[Remainder of page intentionally left blank.]

 

-12-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Guarantor has caused this Guarantee Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

 

CHIQUITA BRANDS INTERNATIONAL, INC. By  

 

  Name:   Title:

 

PARENT GUARANTEE AGREEMENT



--------------------------------------------------------------------------------

 

EXHIBIT K

[FORM OF] SUBSIDIARY GUARANTEE AGREEMENT

THIS SUBSIDIARY GUARANTEE AGREEMENT (this “Guarantee Agreement”) dated as of
March 31, 2008, is made by the Persons listed on the signature pages hereof
under the caption “Subsidiary Guarantors” and the Additional Guarantors (as
defined in Section 8(b)) (such Persons so listed and the Additional Guarantors
being, collectively, the “Guarantors” and, individually, each a “Guarantor”) in
favor of the Secured Parties (as defined in the Credit Agreement referred to
below).

RECITALS

A. Each of the Guarantors as of the time of execution hereof is a Subsidiary of
Chiquita Brands L.L.C., a Delaware limited liability company (the “Company”).

B. Pursuant to that certain Credit Agreement dated as of even date herewith (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to such terms in the Credit Agreement) by and
among the Company, Chiquita Brands International, Inc., a New Jersey corporation
(“CBII”), each of the Lenders party thereto from time to time, Coöperatieve
Centrale Raiffeisen - Boerenleenbank B.A., “Rabobank Nederland”, New York
Branch, as Administrative Agent (in such capacity, the “Administrative Agent”),
as Swing Line Lender, and as an L/C Issuer, and the other Persons party thereto,
the Lenders are willing to make certain financial accommodations available to
the Company from time to time pursuant to the terms and conditions thereof.

C. In order to induce the Lenders to enter into the Credit Agreement and the
other Credit Documents and to induce the Lenders to make financial
accommodations to the Company as provided for in the Credit Agreement, the
Guarantors have agreed to execute and deliver this Guarantee Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans and the L/C Issuers to issue Letters of Credit under the
Credit Agreement and the Lenders or the Lenders’ Affiliates to enter into Lender
Rate Contracts from time to time, each Guarantor, jointly and severally with
each other Guarantor, hereby agrees as follows:

Section 1. Guarantee; Limitation of Liability. (a) Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the full and prompt
payment and performance when due, whether at scheduled maturity or on any date
of a required prepayment or by acceleration, demand or otherwise, of all Secured
Obligations now or hereafter existing (including any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing Secured
Obligations),



--------------------------------------------------------------------------------

whether direct or indirect, absolute or contingent, and whether for principal,
interest, premiums, fees, indemnities, contract causes of action, costs,
expenses or otherwise (such Secured Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including fees and
expenses of counsel) incurred by the Administrative Agent or any other Secured
Party in enforcing any rights under this Guarantee Agreement or any other Credit
Document. Without limiting the generality of the foregoing, each Guarantor’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by the Company to any Secured Party under or in
respect of the Credit Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving the Company.

(b) Each Guarantor, and by its acceptance of this Guarantee Agreement, the
Administrative Agent and each other Secured Party, hereby confirms that it is
the intention of all such Persons that this Guarantee Agreement and the
liabilities and obligations of each Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law (as hereinafter
defined), the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer
Act or any similar foreign, federal or state law to the extent applicable to
this Guarantee Agreement and the liabilities and obligations of each Guarantor
hereunder. To effectuate the foregoing intention, the Administrative Agent, the
other Secured Parties and the Guarantors hereby irrevocably agree that the
liabilities and obligations of each Guarantor under this Guarantee Agreement at
any time shall be limited to the maximum amount as will result in the
liabilities and obligations of such Guarantor under this Guarantee Agreement not
constituting a fraudulent transfer or conveyance. For purposes hereof,
“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(f)
or (g) of the Credit Agreement or the Bankruptcy Code, or any similar foreign,
federal or state law for the relief of debtors.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guarantee Agreement or any other Guarantee Agreement (other than the Parent
Guarantee Agreement), such Guarantor will contribute, to the maximum extent
permitted by law, such amounts to each other Guarantor (other than the Parent
Guarantor) and each other guarantor so as to maximize the aggregate amount paid
to the Secured Parties under or in respect of the Credit Documents.

(d) Notwithstanding anything to the contrary set forth herein, no Guarantor
hereunder guarantees or shall guarantee, directly or indirectly, any Secured
Obligations of CBII.

Section 2. Guarantee Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Credit
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Secured
Party with respect thereto. The liabilities and obligations of each Guarantor
under or in respect of this Guarantee Agreement are independent of the
Guaranteed Obligations or any other liabilities or obligations of any other Loan
Party under or in respect of the Credit Documents, and a separate action or
actions may be brought and prosecuted against each Guarantor to enforce this
Guarantee Agreement, irrespective of whether any action is brought against the
Company or any other Loan Party or whether the Company or any other Loan Party
is joined in

 

-2-



--------------------------------------------------------------------------------

any such action or actions. The liability of each Guarantor under this Guarantee
Agreement shall be irrevocable, absolute and unconditional irrespective of, and
each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to, any or all of the following:

(a) any lack of validity or enforceability of any Credit Document or any
agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other liabilities or
obligations of any other Loan Party under or in respect of the Credit Documents,
or any other amendment or waiver of or any consent to departure from any Credit
Document, including any increase in the Guaranteed Obligations resulting from
the extension of additional credit to any Loan Party or any of its Subsidiaries
or otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other Guarantee Agreement, for all or any of the
Guaranteed Obligations;

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other liabilities or obligations of any Loan
Party under the Credit Documents or any other assets of any Loan Party or any of
its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);

(g) the failure of any other Person to execute or deliver this Guarantee
Agreement, any Guarantee Supplement (as hereinafter defined) or any other
Guarantee Agreement or agreement or the release or reduction of liability of any
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations; or

(h) any other circumstance (including any statute of limitations) or any
existence of or reliance on any representation by any Secured Party that might
otherwise constitute a defense available to, or a discharge of, any Loan Party
or any other guarantor or surety.

This Guarantee Agreement shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by any Secured Party or any other Person
upon the insolvency, bankruptcy or

 

-3-



--------------------------------------------------------------------------------

reorganization of the Company or any other Loan Party or otherwise, all as
though such payment had not been made.

Section 3. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guarantee Agreement and any
requirement that any Secured Party protect, secure, perfect or insure any Lien
or any property subject thereto or exhaust any right or take any action against
any Loan Party or any other Person or any Collateral.

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guarantee Agreement and acknowledges that this Guarantee Agreement
is continuing in nature and applies to all Guaranteed Obligations, whether
existing now or in the future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the liabilities or obligations of such
Guarantor hereunder.

(d) Each Guarantor acknowledges that the Administrative Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guarantee Agreement, foreclose under any mortgage by
nonjudicial sale, and each Guarantor hereby waives any defense to the recovery
by the Administrative Agent and the other Secured Parties against such Guarantor
of any deficiency after such nonjudicial sale and any defense or benefits that
may be afforded by applicable law.

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to such Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Credit
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits.

Section 4. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Company, any other Loan Party

 

-4-



--------------------------------------------------------------------------------

or any other guarantor that arise from the existence, payment, performance or
enforcement of such Guarantor’s liabilities or obligations under or in respect
of this Guarantee Agreement or any other Credit Document, including any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of any Secured Party against the
Company, any other Loan Party or any other guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including the right to take or receive from the Company, any
other Loan Party or any other guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations and all other amounts payable under this Guarantee Agreement shall
have been indefeasibly paid in full in cash, all Letters of Credit and all
Lender Rate Contracts shall have expired or been terminated and the Commitments
shall have expired or been terminated. If any amount shall be paid to any
Guarantor in violation of the immediately preceding sentence at any time prior
to the latest of (a) the indefeasible payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guarantee Agreement,
(b) the applicable Termination Date and (c) the latest date of expiration or
termination of all Letters of Credit and all Lender Rate Contracts, such amount
shall be received and held in trust for the benefit of the Secured Parties,
shall be segregated from other property and funds of such Guarantor and shall
forthwith be paid or delivered to the Administrative Agent in the same form as
so received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Guarantee Agreement, whether matured or unmatured, in accordance with the terms
of the Credit Documents, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this Guarantee Agreement thereafter
arising. If (i) any Guarantor shall make payment to any Secured Party of all or
any part of the Guaranteed Obligations, (ii) all of the Guaranteed Obligations
and all other amounts payable under this Guarantee Agreement shall have been
indefeasibly paid in full in cash, (iii) the applicable Termination Date shall
have occurred and (iv) all Letters of Credit and all Lender Rate Contracts shall
have expired or been terminated, the Secured Parties will, at such Guarantor’s
request and expense, execute and deliver to such Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Guaranteed Obligations resulting from such payment made by such Guarantor
pursuant to this Guarantee Agreement.

Section 5. Taxes on Payments. (a) Payments Free of Taxes. Any and all payments
by or for the account of any Guarantor hereunder, or in respect of this
Guarantee Agreement or any other Credit Document, shall be made free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding net income taxes (and franchise taxes imposed in lieu
thereof) imposed on the Administrative Agent or any Lender as a result of a
present or former connection between the Administrative Agent or such Lender and
the jurisdiction imposing such tax, levy, impost or withholding or any
Governmental Authority, political subdivision or taxing authority thereof or
therein (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities in respect of payments hereunder or under this
Guarantee Agreement being hereinafter referred to as “Taxes”). If any Guarantor
shall be required by law to deduct or withhold any Taxes from or in respect of
any sum payable under this Guarantee Agreement or other Credit

 

-5-



--------------------------------------------------------------------------------

Documents to any Lender, (i) such Guarantor shall make all such deductions or
withholdings, (ii) such Guarantor shall pay the full amount deducted or withheld
to the relevant Governmental Authority, taxation authority or other authority in
accordance with applicable law and (iii) the sum payable by such Guarantor shall
be increased as may be necessary so that after such Guarantor, the
Administrative Agent and such Lender, as the case may be, have made all required
deductions and withholdings (including deductions and withholdings applicable to
additional sums payable under this Section 5) the Administrative Agent or such
Lender receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, provided that such Guarantor shall not be
required to pay any additional amounts in respect of any Taxes pursuant to this
Section 5(a) to the extent that (i) such Taxes are required to be withheld from
any amounts payable to the Administrative Agent or any Lender hereunder or under
the other Credit Documents to a Lender which is not organized under the laws of
the US or a state thereof (including the District of Columbia) at the time such
Lender becomes a party to the Credit Documents (or designates a new lending
office outside the US or after becoming a party to the Credit Documents becomes
organized under laws outside the US or a state thereof) or is attributable to
such Lender’s failure or inability (other than as a result of a Change in Law)
to comply with delivery of appropriate documentation in accordance with
Section 5(e) hereof, except to the extent that (x) such Lender (or its Assignee
Lender, if any) was entitled, at the time of designation of a new lending office
outside the US or a state thereof (or at the time of assignment to the Assignee
Lender), to receive additional amounts from such Guarantor with respect to such
Taxes or (y) such Lender is an Assignee Lender and/or Replacement Lender, as the
case may be, becoming a party to the Credit Documents at the Company’s request.

(b) Other Taxes. In addition, each Guarantor shall pay to the relevant
Governmental Authority or taxing authority in accordance with applicable law,
and indemnify and hold the Administrative Agent and Lenders harmless from, any
present or future stamp, documentary, excise, intangible, property, mortgage
recording or similar taxes, charges or levies that arise from the delivery or
registration of, performance under, or otherwise with respect to, this Guarantee
Agreement or any other Credit Document (hereinafter referred to as “Other
Taxes”).

(c) Indemnity. Each Guarantor shall indemnify each Lender and the Administrative
Agent for and hold them harmless against the full amount of Taxes and Other
Taxes, and for the full amount of taxes of any kind imposed by any jurisdiction
on amounts payable under this Section 5, imposed on or paid by such Lender or
the Administrative Agent (as the case may be) and any liability (including
Governmental Charges, penalties, additions to tax, interest and expenses, other
than to the extent arising as a result of such Lender’s or the Administrative
Agent’s gross negligence or willful misconduct, as determined by a final
non-appealable judgment of a court of competent jurisdiction) arising therefrom
or with respect thereto. This indemnification shall be made within 30 days from
the date such Lender or the Administrative Agent (as the case may be) makes
written demand therefor.

(d) Tax Receipt. Within 30 days after the date of any payment of Taxes in
respect of this Guarantee Agreement, such Guarantor shall furnish to the
Administrative Agent the original or a certified copy of a receipt evidencing
such payment.

 

-6-



--------------------------------------------------------------------------------

 

(e) Withholding Exemption Certificates. Within 30 days after becoming a party
hereto and on or before the date, if any, that any Lender (or participant, as
applicable) changes its applicable lending office by designating a different
lending office, and from time to time thereafter as reasonably requested in
writing by the Administrative Agent or any Guarantor (but only so long
thereafter as such Lender remains lawfully able to do so): (i) each Lender that
is a US Person that is not a “domestic” corporation (as defined in IRC
Section 7701) shall provide each of the Administrative Agent and such Guarantor
with one original US Internal Revenue Service Form W-9, or any successor or
other form prescribed by the US Internal Revenue Service, properly completed and
duly executed by an officer, and reasonably satisfactory to the Administrative
Agent and such Guarantor and (ii) each Lender that is organized under the laws
of a jurisdiction outside the US shall provide each of the Administrative Agent
and such Guarantor with (A) either (1) two original US Internal Revenue Service
Forms W-8ECI, W-8BEN or W-8IMY, as appropriate, or any successor or other form
prescribed by the US Internal Revenue Service, properly completed and duly
executed by an officer, and reasonably satisfactory to the Administrative Agent
and such Guarantor or (2) a certificate that it is not (x) a “bank” (as defined
in IRC Section 881(c)(3)(A)), (y) a 10% shareholder (within the meaning of IRC
Section 871(h)(3)(B)) of such Guarantor or (z) a controlled foreign corporation
related to such Guarantor (within the meaning of IRC Section 864(d)(4)), and
(A) two original US Internal Revenue Service Form W-8BEN or Form W-8IMY, as
appropriate, or any successor or other form prescribed by the US Internal
Revenue Service, properly completed and duly executed by an officer, and
reasonably satisfactory to the Administrative Agent and such Guarantor. Each
Lender shall deliver such new forms and documents prescribed by the US Internal
Revenue Service upon the expiration or obsolescence of any previously delivered
forms or other documents referred to in this Section 5, or after the occurrence
of any event requiring a change in the most recent forms or other documents
delivered by such Lender. Each Lender shall promptly provide written notice to
each of the Administrative Agent and such Guarantor at any time it determines
that it is no longer in a position to provide any previously delivered form or
other document (or any other form of certification adopted by the US Internal
Revenue Service for such purpose). Each Lender providing one or more forms or
certificates pursuant to this Section 5(e) hereby represents, covenants and
warrants the accuracy of the information provided therein.

(f) Tax Returns. Nothing contained in this Section 5 shall require any Lender or
the Administrative Agent to make available any of its tax returns or any other
information that it deems to be confidential or proprietary. Nothing herein
contained shall interfere with the rights of each Lender to arrange its tax
affairs in whatever manner it thinks fit and, in particular, each Lender shall
be under no obligation to claim credit, relief, remission or repayment from or
against its corporate profits or similar tax liability in respect of the amount
of such deduction or withholding in priority to any other claims, reliefs,
credits or deductions available to it or to disclose any information relating to
its tax affairs.

(g) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes (or a credit therefor) as to which it has been indemnified by a
Guarantor or with respect to which such Guarantor has paid additional amounts
pursuant to this Section 5, it shall pay to such Guarantor an amount equal to
such refund or credit (but only to the extent of indemnity payments made, or
additional amounts paid, by such Guarantor under this Section 5 with respect to
the Taxes or

 

-7-



--------------------------------------------------------------------------------

Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or any such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that such Guarantor, upon the request of
the Administrative Agent or any such Lender, agrees to repay the amount paid
over to such Guarantor (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent or any such
Lender in the event the Administrative Agent or any such Lender is required to
repay such refund to such Governmental Authority. This Section 5(g) shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to any Guarantor or any other Person.

Section 6. Representations and Warranties. As of the date hereof and as of the
date of each Credit Event, each Guarantor represents to the Administrative Agent
and the other Secured Parties, subject to the qualifications in Article IV and
elsewhere of the Credit Agreement, that each of the representations and
warranties applicable to it under the Credit Agreement are true and correct in
all material respects (unless any such representation or warranty is qualified
as to materiality, in which case such representation and warranty shall be true
and correct in all respects) as if made by such Guarantor.

Section 7. Covenants. Each Guarantor agrees to comply with and be bound by each
of the covenants, agreements and conditions in the Credit Agreement applicable
to it as if such Guarantor were a party to the Credit Agreement.

Section 8. Amendments, Guarantee Supplements, Etc. (a) Neither this Guarantee
Agreement nor any provision hereof shall be amended, modified, waived or
discharged orally or by course of conduct, but only by a written agreement
signed by an authorized officer of the Administrative Agent, on behalf of itself
and the other Secured Parties. The Administrative Agent shall not by any act,
delay, omission or otherwise be deemed to have expressly or impliedly waived any
of its rights, powers and/or remedies unless such waiver shall be in writing and
signed by an authorized officer of the Administrative Agent. Any such waiver
shall be enforceable only to the extent specifically set forth therein. A waiver
by the Administrative Agent of any right, power and/or remedy on any one
occasion shall not be construed as a bar to or waiver of any such right, power
and/or remedy which the Administrative Agent would otherwise have on any future
occasion, whether similar in kind or otherwise.

(b) Upon the execution and delivery by any Person of a guarantee supplement in
substantially the form of Exhibit A hereto (each, a “Guarantee Supplement”),
(i) such Person shall be referred to as an “Additional Guarantor” and shall
become and be a Guarantor hereunder, and each reference in this Guarantee
Agreement to a “Guarantor” shall also mean and be a reference to such Additional
Guarantor, and each reference in any other Credit Document to a “Subsidiary
Guarantor” shall also mean and be a reference to such Additional Guarantor, and

 

-8-



--------------------------------------------------------------------------------

(ii) each reference herein to “this Guarantee Agreement”, “hereunder”, “hereof”
or words of like import referring to this Guarantee Agreement, and each
reference in any other Credit Document to the “Subsidiary Guarantee Agreement”,
“thereunder”, “thereof” or words of like import referring to this Guarantee
Agreement, shall mean and be a reference to this Guarantee Agreement as
supplemented by such Guarantee Supplement.

Section 9. Notices, Etc. All notices required or permitted to be given under
this Guaranty Agreement shall be in conformance with Section 8.01 of the Credit
Agreement; all notices to the Administrative Agent shall be sent to the address
of the Administrative Agent set forth on Schedule IV to the Credit Agreement,
all notices to a Lender shall be sent to the address of such Lender set forth on
the Register and all notices to any Guarantor shall be sent to such Guarantor’s
address as set forth on Schedule 9 hereof.

Section 10. No Waiver; Remedies. No failure on the part of any Secured Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 11. Right of Set-off. In addition to any rights and remedies of the
Lenders provided by law, each Lender shall have the right, with the prior
consent of the Administrative Agent but without prior notice to or consent of
any Guarantor, any such notice and consent being expressly waived by such
Guarantor to the extent permitted by applicable laws upon the occurrence and
during the continuance of an Event of Default, to set-off and apply against the
Secured Obligations any amount owing from such Lender to such Guarantor. The
aforesaid right of set-off may be exercised by such Lender against any Guarantor
or against any trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, receiver or execution, judgment or attachment creditor of
such Guarantor or against anyone else claiming through or against such Guarantor
or such trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off may not have been exercised
by such Lender at any prior time. Each Lender agrees promptly to notify such
Guarantor after any such set-off and application made by such Lender; provided
that the failure to give such notice shall not affect the validity of such
set-off and application.

Section 12. Survival. Without prejudice to the survival of any of the other
agreements of any Guarantor under this Guarantee Agreement or any of the other
Credit Documents, the agreements and obligations of each Guarantor contained in
Section 1(a) (with respect to enforcement expenses), the last sentence of
Section 2, Section 5 and this Section 12 shall survive the indefeasible payment
in full of the Guaranteed Obligations and all of the other amounts payable under
this Guarantee Agreement.

 

-9-



--------------------------------------------------------------------------------

 

Section 13. Subordination. Each Guarantor hereby subordinates any and all debts,
liabilities and other obligations owed to such Guarantor by each other Loan
Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 13:

(a) Prohibited Payments, Etc. Each Guarantor may receive regularly scheduled
payments from any other Loan Party on account of the Subordinated Obligations
unless an Event of Default has occurred and is continuing that has not been
waived in accordance with Section 8.04 of the Credit Agreement (including the
commencement and continuation of any proceeding under any Debtor Relief Law
relating to any other Loan Party), and the Administrative Agent has delivered
notice to CBII that such payments may not be made or received. After the
occurrence and during the continuance of any Event of Default that has not been
waived in accordance with Section 8.04 of the Credit Agreement (including the
commencement and continuation of any proceeding under any Debtor Relief Law
relating to any other Loan Party) and delivery of such notice, however, no
Guarantor shall demand, accept or take any action to collect any payment on
account of the Subordinated Obligations.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any Debtor
Relief Law relating to any other Loan Party, each Guarantor agrees that the
Secured Parties shall be entitled to receive indefeasible payment in full in
cash of all Guaranteed Obligations (including all interest and expenses accruing
after the commencement of a proceeding under any Debtor Relief Law, whether or
not constituting an allowed claim in such proceeding (“Post-Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default that has not been waived in accordance with Section 8.04 of the Credit
Agreement (including the commencement and continuation of any proceeding under
any Debtor Relief Law relating to any other Loan Party) and delivery by the
Administrative Agent of the notice described in Section 13(a), each Guarantor
shall, if the Administrative Agent so requests, collect, enforce and receive
payments on account of the Subordinated Obligations as trustee for the Secured
Parties and deliver such payments to the Administrative Agent on account of the
Guaranteed Obligations (including all Post-Petition Interest), together with any
necessary endorsements or other instruments of transfer, but without reducing or
affecting in any manner the liability of such Guarantor under the other
provisions of this Guarantee Agreement.

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default that has not been waived in accordance with
Section 8.04 of the Credit Agreement (including the commencement and
continuation of any proceeding under any Debtor Relief Law relating to any other
Loan Party) and delivery by the Administrative Agent of the notice described in
Section 13(a), the Administrative Agent is authorized and empowered (but without
any obligation to so do), in its discretion, (i) in the name of each Guarantor,
to collect and enforce, and to submit claims in respect of, Subordinated
Obligations and to apply any amounts received thereon to the Guaranteed
Obligations (including any and all Post-Petition Interest), and (ii) to require
each Guarantor (A) to collect and enforce, and to

 

-10-



--------------------------------------------------------------------------------

submit claims in respect of, Subordinated Obligations and (B) to pay any amounts
received on such obligations to the Administrative Agent for application to the
Guaranteed Obligations (including any and all Post-Petition Interest).

Section 14. Continuing Guarantee; Assignments under the Credit Agreement. This
Guarantee Agreement is a continuing Guarantee and shall (a) remain in full force
and effect until the latest of (i) the indefeasible payment in full in cash of
the Guaranteed Obligations and all other amounts payable under this Guarantee
Agreement, (ii) the applicable Termination Date and (iii) the latest date of
expiration or termination of all Letters of Credit and all Lender Rate
Contracts, (b) be binding upon the Guarantor, its successors and assigns and
(c) inure to the benefit of and be enforceable by the Secured Parties and their
successors, transferees and assigns. Without limiting the generality of
clause (c) of the immediately preceding sentence, any Secured Party may assign
or otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement (including all or any portion of its Commitments, the Loans
owing to it and the Note or Notes held by it) to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Secured Party herein or otherwise, in each case as and
to the extent provided in Section 8.05 of the Credit Agreement. No Guarantor
shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Administrative Agent and the requisite
Lenders required under Section 8.04 of the Credit Agreement.

Section 15. Execution in Counterparts. This Guarantee Agreement and each
amendment, waiver and consent with respect hereto may be executed in any number
of counterparts and by different parties thereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Transmission by
facsimile or other electronic transmission of an executed counterpart of this
Guaranty Agreement shall be deemed to constitute due and sufficient delivery of
such counterpart.

Section 16. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guarantee Agreement shall be governed by and construed in accordance with the
laws of the State of New York without reference to conflicts of law rules (other
than Sections 5-1401 and 5-1402 of the New York General Obligations Law). The
scope of the foregoing governing law provision is intended to be
all-encompassing of any and all disputes that may be brought in any court or any
mediation or arbitration proceeding and that relate to the subject matter of the
Credit Documents, including contract claims, tort claims, breach of duty claims
and all other common law and statutory claims.

(b) Submission to Jurisdiction. Each Guarantor irrevocably submits to the
non-exclusive jurisdiction of the courts of the State of New York, New York
County and the courts of the US located in the Southern District of New York and
agrees that any legal action, suit or proceeding arising out of or relating to
this Guarantee Agreement may be brought against such party in any such courts.
Final judgment against any Guarantor in any such action, suit or proceeding
shall be conclusive and may be enforced in any other jurisdiction by suit on the

 

-11-



--------------------------------------------------------------------------------

judgment, a certified or exemplified copy of which shall be conclusive evidence
of the judgment, or in any other manner provided by law. Nothing in this
Section 16(b) shall affect the right of the Administrative Agent or any other
Secured Party to commence legal proceedings or otherwise sue each Guarantor in
any other appropriate jurisdiction, or concurrently in more than one
jurisdiction, or to serve process, pleadings and other papers upon each
Guarantor in any manner authorized by the laws of any such jurisdiction. Each
Guarantor agrees that process served either personally or by registered mail
shall, to the extent permitted by law, constitute adequate service of process in
any such suit. Each Guarantor irrevocably waives to the fullest extent permitted
by applicable law (a) any objection which it may have now or in the future to
the laying of the venue of any such action, suit or proceeding in any court
referred to in the first sentence above; (b) any claim that any such action,
suit or proceeding has been brought in an inconvenient forum; (c) its right of
removal of any matter commenced by any other party in the courts of the State of
New York to any court of the US; (d) any immunity which it or its assets may
have in respect of its obligations under this Guarantee Agreement or any other
Credit Document from any suit, execution, attachment (whether provisional or
final, in aid of execution, before judgment or otherwise) or other legal
process; and (e) any right it may have to require the moving party in any suit,
action or proceeding brought in any of the courts referred to above arising out
of or in connection with this Guarantee Agreement or any other Credit Document
to post security for the costs of each Guarantor or to post a bond or to take
similar action.

(c) EACH OF THE GUARANTORS AND, BY ITS ACCEPTANCE HEREOF, THE ADMINISTRATIVE
AGENT AND THE OTHER SECURED PARTIES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY
ISSUE RELATING HERETO IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS GUARANTEE AGREEMENT OR ANY OTHER CREDIT DOCUMENT.

Section 17. No Liability of the Administrative Agent. Neither the Administrative
Agent nor any other Secured Party shall have any liability to any Guarantor
(whether in tort, contract, equity or otherwise) for losses suffered by such
Guarantor in connection with, arising out of, or in any way related to the
transactions or relationships contemplated by this Guarantee Agreement, or any
act, omission or event occurring in connection herewith, unless it is determined
by a final and non appealable judgment or court order binding on the
Administrative Agent and such other Secured Party, as the case may be, that the
losses were the result of acts or omissions constituting gross negligence or
willful misconduct of the Administrative Agent or such other Secured Party, as
the case may be, as determined by a final non-appealable judgment of a court of
competent jurisdiction. In any such litigation, each of the Administrative Agent
and the other Secured Parties shall be entitled to the benefit of the rebuttable
presumption each of the Administrative Agent and the other Secured Parties acted
in good faith and with the exercise of ordinary care in the performance by it of
the terms of the Credit Agreement and the other Credit Documents.

Section 18. Partial Invalidity. If at any time any provision of this Guarantee
Agreement is or becomes illegal, invalid or unenforceable in any respect under
the law or any jurisdiction, neither the legality,

 

-12-



--------------------------------------------------------------------------------

validity or enforceability of the remaining provisions of this Guaranty
Agreement nor the legality, validity or enforceability of such provision under
the law of any other jurisdiction shall in any way be affected or impaired
thereby.

Section 19. Release of Liability of Guarantor. In the event that all of the
capital stock or other Equity Interests of one or more Guarantors is sold or
otherwise disposed of (except to any of the CBII Entities) or liquidated in
compliance with the requirements of the Credit Agreement and the proceeds of
such sale, disposition or liquidation are applied as permitted or required by
the terms of the Credit Agreement, such Guarantor shall, upon consummation of
such sale or other disposition, be released from this Guarantee Agreement
automatically and without further action and this Guarantee Agreement shall, as
to each such Guarantor, terminate, and have no further force or effect (it being
understood and agreed that the sale of one or more Persons that own, directly or
indirectly, all of the Equity Interests of any Guarantor shall be deemed to be a
sale of such Guarantor for purposes of this Section 19).

Section 20. Lender Rate Contracts. So long as the terms thereof are in
compliance with the Credit Agreement, each Lender Rate Contract shall be
guaranteed by this Guarantee Agreement to the extent, and, notwithstanding any
other provision, if any, in this Guarantee Agreement, only to the extent
provided in the Credit Agreement, including Section 7.07 of the Credit
Agreement. Such guarantee shall be on a silent basis, so that, notwithstanding
any other provision, if any, in this Guarantee Agreement, the Credit Agreement
or any other Credit Document, no holders of Lender Rate Contracts shall be able
to take any action in respect of this Guarantee Agreement nor instruct the
Administrative Agent or the Required Lenders to take any action in respect of
this Guarantee Agreement.

Section 21. Construction. This Guarantee Agreement is the result of negotiations
among, and has been reviewed by, the Guarantors, the Administrative Agent and
their respective counsel. Accordingly, this Guarantee Agreement shall be deemed
to be the product of all parties hereto, and no ambiguity shall be construed in
favor of or against the Guarantors, the Administrative Agent or any other
Secured Party.

Section 22. Interpretation. The provisions of Sections 1.04, 1.05, 1.07, 1.10
and 1.11 of the Credit Agreement are hereby incorporated into this Guarantee
Agreement by reference.

[Remainder of page intentionally left blank.]

 

-13-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Guarantor has caused this Guarantee Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

SUBSIDIARY GUARANTORS: AMERICAN PRODUCE COMPANY By:  

 

Name:  

 

Title:  

 

B C SYSTEMS, INC. By:  

 

Name:  

 

Title:  

 

BOCAS FRUIT CO. L.L.C. By:  

 

Name:  

 

Title:  

 

CHIQUITA BANANA COMPANY B.V. By:  

 

Name:  

 

Title:  

 

CHIQUITA FRESH NORTH AMERICA L.L.C. By:  

 

Name:  

 

Title:  

 

 

SUBSIDIARY GUARANTEE AGREEMENT



--------------------------------------------------------------------------------

 

CHIQUITA INTERNATIONAL LIMITED By:  

 

Name:  

 

Title:  

 

COAST CITRUS DISTRIBUTORS HOLDING COMPANY

By:  

 

Name:  

 

Title:  

 

COMPAÑIA BANANERA ATLANTICA
LIMITADA

By:  

 

Name:  

 

Title:  

 

FRESH EXPRESS INCORPORATED By:  

 

Name:  

 

Title:  

 

FRESH HOLDING C.V. By:  

 

Name:  

 

Title:  

 

 

SUBSIDIARY GUARANTEE AGREEMENT



--------------------------------------------------------------------------------

 

FRESH INTERNATIONAL CORP. By:  

 

Name:  

 

Title:  

 

GREAT WHITE FLEET LTD. By:  

 

Name:  

 

Title:  

 

TELA RAILROAD COMPANY LIMITED By:  

 

Name:  

 

Title:  

 

TRANSFRESH CORPORATION By:  

 

Name:  

 

Title:  

 

VERDELLI FARMS, INC. By:  

 

Name:  

 

Title:  

 

 

SUBSIDIARY GUARANTEE AGREEMENT



--------------------------------------------------------------------------------

 

Exhibit A

To The

Subsidiary Guarantee

FORM OF SUBSIDIARY GUARANTEE SUPPLEMENT

                    ,         

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,

“Rabobank Nederland”, New York Branch, as Administrative Agent

245 Park Avenue

New York, NY 10167-0062

Attention: Loan Syndications

Telecopy No.: 201-499-5326 or 201-499-5327

 

Re: Credit Agreement dated as of March 31, 2008, by and among Chiquita Brands
L.L.C., a Delaware limited liability company (the “Company”), Chiquita Brands
International, Inc., a New Jersey corporation (“CBII”), the Lenders party to the
Credit Agreement, Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch, as Administrative Agent, and the other
Persons party thereto

Ladies and Gentlemen:

Reference is made to the above-captioned Credit Agreement and to that certain
Subsidiary Guarantee Agreement dated as of the date thereof made by the
Subsidiary Guarantors party thereto (as amended, supplemented or otherwise
modified from time to time, together with this Subsidiary Guarantee Supplement,
being the “Subsidiary Guarantee Agreement”). The capitalized terms defined in
the Subsidiary Guarantee Agreement or in the Credit Agreement and not otherwise
defined herein are used herein as therein defined.

Section 1. Guarantee; Limitation of Liability.

(a) The undersigned hereby absolutely, unconditionally and irrevocably
guarantees the full and prompt payment and performance when due, whether at
scheduled maturity or on any date of a required prepayment or by acceleration,
demand or otherwise, of all Secured Obligations now or hereafter existing
(including any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Secured Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise (such
Secured Obligations being the “Guaranteed Obligations”), and agrees to pay any
and all expenses (including fees and expenses of counsel) incurred by the
Administrative Agent or any other Secured Party in enforcing any rights under
this Subsidiary Guaranty Supplement, the Subsidiary Guarantee Agreement or any
other Credit Document. Without limiting the generality of the foregoing, the
undersigned’s liability shall extend to all amounts that constitute part of the



--------------------------------------------------------------------------------

Guaranteed Obligations and would be owed by the Company to any Secured Party
under or in respect of the Credit Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Company.

(b) The undersigned, and by its acceptance of this Subsidiary Guarantee
Supplement, the Administrative Agent and each other Secured Party, hereby
confirms that it is the intention of all such Persons that this Subsidiary
Guarantee Supplement, the Subsidiary Guarantee Agreement and the liabilities and
obligations of the undersigned hereunder and thereunder not constitute a
fraudulent transfer or conveyance for purposes of Debtor Relief Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Subsidiary
Guarantee Supplement, the Subsidiary Guarantee Agreement and the liabilities and
obligations of the undersigned hereunder and thereunder. To effectuate the
foregoing intention, the Administrative Agent, the other Secured Parties and the
undersigned hereby irrevocably agree that the liabilities and obligations of the
undersigned under this Subsidiary Guarantee Supplement and the Subsidiary
Guarantee Agreement at any time shall be limited to the maximum amount as will
result in the liabilities and obligations of the undersigned under this
Guarantee Supplement and the Subsidiary Guarantee Agreement not constituting a
fraudulent transfer or conveyance.

(c) The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Subsidiary Guarantee Supplement, the Subsidiary Guarantee Agreement, or any
other Guarantee Agreement (other than the Parent Guarantee Agreement), the
undersigned will contribute, to the maximum extent permitted by applicable law,
such amounts to each other Guarantor other than the Parent Guarantor) and each
other guarantor (so as to maximize the aggregate amount paid to the Secured
Parties under or in respect of the Credit Documents.

(d) Notwithstanding anything to the contrary set forth herein, the undersigned
does not guarantee and shall not guarantee, directly or indirectly, any Secured
Obligations of CBII.

Section 2. Obligations Under the Guarantee. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Subsidiary Guarantee Agreement to the same extent as each of
the other Guarantors thereunder. The undersigned further agrees, as of the date
first above written, that each reference in the Subsidiary Guarantee Agreement
to an “Additional Guarantor” or a “Guarantor” shall also mean and be a reference
to the undersigned, and each reference in any other Credit Document to a
“Subsidiary Guarantor” or a “Loan Party” shall also mean and be a reference to
the undersigned.

Section 3. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 6 of the Subsidiary Guarantee
Agreement to the same extent as each other Guarantor.

Section 4. Execution in Counterparts.

 

SUBSIDIARY GUARANTEE AGREEMENT



--------------------------------------------------------------------------------

 

This Subsidiary Guarantee Supplement may be executed in any number of
counterparts and by different parties thereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Transmission by facsimile
or other electronic transmission of an executed counterpart of this Subsidiary
Guarantee Supplement shall be deemed to constitute due and sufficient delivery
of such counterpart.

Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

(a) This Guarantee Supplement shall be governed by and construed in accordance
with the laws of the State of New York without reference to conflicts of law
rules (other than Sections 5-1401 and 5-1402 of the New York General Obligations
Law). The scope of the foregoing governing law provision is intended to be
all-encompassing of any and all disputes that may be brought in any court or any
mediation or arbitration proceeding and that relate to the subject matter of the
Credit Documents, including contract claims, tort claims, breach of duty claims
and all other common law and statutory claims.

(b) The undersigned irrevocably submits to the non-exclusive jurisdiction of the
courts of the State of New York, New York County and the courts of the US
located in the Southern District of New York and agrees that any legal action,
suit or proceeding arising out of or relating to this Guarantee Supplement may
be brought against it in any such courts. Final judgment against the undersigned
in any such action, suit or proceeding shall be conclusive and may be enforced
in any other jurisdiction by suit on the judgment, a certified or exemplified
copy of which shall be conclusive evidence of the judgment, or in any other
manner provided by law. Nothing in this Section 5(b) shall affect the right of
the Administrative Agent or any other Secured Party to commence legal
proceedings or otherwise sue the undersigned in any other appropriate
jurisdiction, or concurrently in more than one jurisdiction, or to serve
process, pleadings and other papers upon the undersigned in any manner
authorized by the laws of any such jurisdiction. The undersigned agrees that
process served either personally or by registered mail shall, to the extent
permitted by law, constitute adequate service of process in any such suit. The
undersigned irrevocably waives to the fullest extent permitted by applicable law
(a) any objection which it may have now or in the future to the laying of the
venue of any such action, suit or proceeding in any court referred to in the
first sentence above; (b) any claim that any such action, suit or proceeding has
been brought in an inconvenient forum; (c) its right of removal of any matter
commenced by any other party in the courts of the State of New York to any court
of the US; (d) any immunity which it or its assets may have in respect of its
obligations under this Guarantee Supplement, the Subsidiary Guarantee Agreement
or any other Credit Document from any suit, execution, attachment (whether
provisional or final, in aid of execution, before judgment or otherwise) or
other legal process; and (e) any right it may have to require the moving party
in any suit, action or proceeding brought in any of the courts referred to above
arising out of or in connection with this Guarantee Supplement, the Subsidiary
Guarantee Agreement or any other Credit Document to post security for the costs
of any Guarantor or to post a bond or to take similar action.

 

SUBSIDIARY GUARANTEE AGREEMENT



--------------------------------------------------------------------------------

 

(c) EACH OF THE UNDERSIGNED AND, BY ITS ACCEPTANCE HEREOF, THE ADMINISTRATIVE
AGENT AND THE OTHER SECURED PARTIES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY
ISSUE RELATING HERETO IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS GUARANTEE SUPPLEMENT, THE SUBSIDIARY GUARANTEE AGREEMENT OR
ANY OTHER CREDIT DOCUMENT.

 

Very truly yours, [NAME OF ADDITIONAL GUARANTOR] By  

 

  Title:

SCHEDULE 9

ADDRESSES OF GUARANTORS

 

SUBSIDIARY GUARANTEE AGREEMENT



--------------------------------------------------------------------------------

 

EXHIBIT L

[FORM OF] SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Security Agreement”) is entered into as of
March 31, 2008, among CHIQUITA BRANDS L.L.C., a Delaware limited liability
company (the “Company”), each other Person (as defined in the Credit Agreement
as defined below) listed on the signature pages hereof under the caption
“Obligors” or which becomes a party hereto as a New Obligor (as defined below)
pursuant to the joinder provisions of Section 11.17 (hereinafter the Company and
all such other Persons are collectively referred to as the “Obligors” or
individually referred to as an “Obligor”), and COÖPERATIEVE CENTRALE RAIFFEISEN
- BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH (“Rabobank”), in
its capacity as collateral agent for the benefit of itself and the other Secured
Parties (as defined in the Credit Agreement referred to below) (in such
capacity, the “Collateral Agent”).

RECITALS

A. Pursuant to that certain Credit Agreement dated as of even date herewith (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among the Company, Chiquita Brands International,
Inc., a New Jersey corporation (“CBII”), each of the Lenders party thereto from
time to time, Rabobank, as Administrative Agent (in such capacity, the
“Administrative Agent”), as Swing Line Lender, and as an L/C Issuer, and the
other Persons party thereto, the Lenders are willing to make certain financial
accommodations available to the Company from time to time pursuant to the terms
and conditions thereof.

B. The Administrative Agent has agreed to act as the Collateral Agent for the
benefit of the Secured Parties in connection with the transactions contemplated
by this Security Agreement.

C. In order to induce the Lenders to enter into the Credit Agreement and the
other Credit Documents and to induce the Lenders to make financial
accommodations to the Company as provided for in the Credit Agreement, the
Obligors have agreed to execute and deliver this Security Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I. DEFINITIONS AND INTERPRETATION.

1.01 Definitions.



--------------------------------------------------------------------------------

Unless otherwise defined herein, (a) capitalized terms used herein shall have
the meanings ascribed to such terms in the Credit Agreement, (b) terms used
herein and defined in the UCC shall have the meaning given in the UCC (to the
extent not explicitly set forth herein) and (c) the following capitalized terms
shall have the following meanings (such meanings being equally applicable to
both the singular and plural forms of the terms defined):

“Account” means any “account,” as such term is defined in Section 9-102(a)(2) of
the UCC (or any other then applicable provision of the UCC), now owned or
hereafter acquired by any Obligor or in which any Obligor now holds or hereafter
acquires any interest and, in any event, shall include all accounts receivable,
book debts and other forms of rights to receive payment (other than forms of
rights to receive payment evidenced by Chattel Paper or Instruments) now owned
or hereafter received or acquired by or belonging or owing to any Obligor
(including under any trade name, style or division thereof) whether arising out
of goods sold or services rendered by any Obligor or from any other transaction,
whether or not the same involves the sale of goods or services by any Obligor
(including any such obligation which may be characterized as an account or
contract right under the UCC) and all of any such Obligor’s rights in, to and
under all purchase orders or receipts now owned or hereafter acquired by it for
goods or services, and all of any such Obligor’s rights to any goods represented
by any of the foregoing (including unpaid seller’s rights of rescission,
replevin, reclamation and stoppage in transit and rights to returned, reclaimed
or repossessed goods), and all monies due or to become due to any such Obligor
under all purchase orders and contracts for the sale of goods or the performance
of services or both by any such Obligor (whether or not yet earned by
performance on the part of any such Obligor or in connection with any other
transaction), now in existence or hereafter occurring, including the right to
receive the proceeds of said purchase orders and contracts, and all collateral
security and guarantees of any kind given by any Person with respect to any of
the foregoing.

“Cash” means all cash or currency of the US that is legal tender for all public
and private debts.

“Chattel Paper” means any “chattel paper,” as such term is defined in
Section 9-102(a)(11) of the UCC (or any other then applicable provision of the
UCC), including electronic chattel paper and tangible chattel paper, in each
case, now owned or hereafter acquired by any Obligor or in which any Obligor now
holds or hereafter acquires any interest.

“Collateral” shall have the meaning assigned to such term in Section 2.01 of
this Security Agreement.

“Commercial Tort Claim” means any “commercial tort claim,” as such term is
defined in Section 9-102(a)(13) of the UCC (or any other then applicable
provision of the UCC), including any Commercial Tort Claims referred to in
Schedule 4.16 to this Security Agreement.

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration now owned or hereafter acquired by any
Obligor or in which any Obligor now holds or hereafter acquires any interest,
including any Copyright Licenses referred to in Schedule 3.06 to this Security
Agreement.

 

2



--------------------------------------------------------------------------------

 

“Copyrights” means all of the following now owned or hereafter acquired by any
Obligor or in which any Obligor now holds or hereafter acquires any
interest: (a) all copyrights, whether registered or unregistered, held pursuant
to the laws of the US, any state thereof or of any other jurisdiction, including
any Non-US jurisdiction; (b) registrations, applications and recordings therefor
in the US Copyright Office or in any similar office or agency of the US, any
state thereof or any other jurisdiction, including any Non-US jurisdiction;
(c) any continuations, renewals or extensions thereof; and (d) any registrations
to be issued in any pending applications, including any thereof referred to in
Schedule 3.06 to this Security Agreement.

“Deposit Account” means any “deposit account” as such term is defined in
Section 9-102(a)(29) of the UCC (or any other then applicable provision of the
UCC), including any demand, time, savings passbook or like account, now or
hereafter maintained by or for the benefit of any Obligor, or in which any
Obligor now holds or hereafter acquires any interest, with a bank, savings and
loan association, credit union or like organization (including the
Administrative Agent and the Collateral Agent or any Affiliate thereof) and all
funds and amounts therein, whether or not restricted or designated for a
particular purpose.

“Documents” means any “documents,” as such term is defined in
Section 9-102(a)(30) of the UCC (or any other then applicable provision of the
UCC), now owned or hereafter acquired by any Obligor or in which any Obligor now
holds or hereafter acquires any interest.

“Equipment” means any “equipment,” as such term is defined in
Section 9-102(a)(33) of the UCC (or any other then applicable provision of the
UCC), now or hereafter owned or acquired by any Obligor or in which any Obligor
now holds or hereafter acquires any interest and, including all machinery,
equipment, fixtures, signage, furniture, furnishings, trade fixtures, vehicles,
trucks, mainframe, personal and other computers, terminals and printers and
related components and accessories, all copiers, telephonic, video, electronic
data-processing, data storage equipment and other similar equipment of any
nature whatsoever, and any and all additions, substitutions and replacements of
any of the foregoing, wherever located, together with all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto.

“Farm Products” means any “farm products” as such term is defined in
Section 9-102(a)(34) of the UCC, now owned or hereafter acquired by any Obligor
or in which any Obligor now holds or hereafter acquires any interest.

“Fixtures” means any “fixtures” as such term is defined in Section 9-102(a)(41)
of the UCC, now owned or hereafter acquired by any Obligor or in which any
Obligor now holds or hereafter acquires any interest.

“Foreign Subsidiary” means any Subsidiary that is not organized under the laws
of the US or any state thereof.

“General Intangibles” means any “general intangibles”, as such term is defined
in Section 9-102(a)(42) of the UCC (or any other then applicable provision of
the UCC), now owned or hereafter acquired by any Obligor or in which any Obligor
now holds or hereafter

 

3



--------------------------------------------------------------------------------

acquires any interest and, in any event, shall include all right, title and
interest which any Obligor may now or hereafter have in or under any contract,
undertaking, franchise agreement or other agreement (other than rights evidenced
by Chattel Paper, Documents or Instruments) in or under which any Obligor may
now or hereafter have any right, title or interest, including, with respect to
an Account, any agreement relating to the terms of payment or the terms of
performance thereof, all customer lists, Copyrights, Trademarks, Patents and
other Intellectual Property of any kind or nature, including under or pursuant
to any License, all proprietary or confidential information, inventions (whether
or not patented or patentable), interests in limited liability companies,
partnerships, joint ventures and other business associations, permits, books and
records, goodwill (including the goodwill associated with any Trademark,
Trademark registration or Trademark licensed under any Trademark License),
claims in or under insurance policies, including unearned premiums, Payment
Intangibles, Software, Cash and other forms of money or currency, rights to sue
for past, present and future infringement of Copyrights, Trademarks and Patents,
rights to receive tax refunds and other payments and rights of indemnification.

“Instruments” means any “instrument,” as such term is defined in
Section 9-102(a)(47) of the UCC (or any other then applicable provision of the
UCC), now owned or hereafter acquired by any Obligor or in which any Obligor now
holds or hereafter acquires any interest, including all notes and all other
evidences of indebtedness, other than instruments that constitute, or are a part
of a group of writings that constitute, Chattel Paper.

“Intellectual Property” means all intellectual property of any kind or nature,
including all Copyrights, Copyright Licenses, Trademarks, Trademark Licenses,
Patents, Patent Licenses, trade secrets, mask works, source code, customer
lists, proprietary or confidential information, inventions (whether or not
patented or patentable), technical information, procedures, designs, knowledge,
know-how, software, databases, data, skill, expertise, recipes, experience,
processes, models, drawings, materials and records.

“Inventory” means any “inventory,” as such term is defined in
Section 9-102(a)(48) of the UCC (or any other then applicable provision of the
UCC), wherever located, now or hereafter owned or acquired by any Obligor or in
which any Obligor now holds or hereafter acquires any interest, and, including
all inventory, goods and other personal property which are held by or on behalf
of any Obligor for sale or lease or are furnished or are to be furnished under a
contract of service or which constitute raw materials, work in process or
materials used or consumed or to be used or consumed in any Obligor’s business,
or the processing, packaging, promotion, delivery or shipping of the same, and
all finished goods whether or not such inventory is listed on any schedules,
assignments or reports furnished to the Collateral Agent or the other Secured
Parties from time to time and whether or not the same is in transit or in the
constructive, actual or exclusive occupancy or possession of any Obligor or is
held by any Obligor or by others for any Obligor’s account, including all goods
covered by purchase orders and contracts with suppliers and all goods billed and
held by suppliers and all inventory of any Obligor which may be located on the
premises of any such Obligor or of any carriers, forwarding agents, truckers,
warehousemen, vendors, selling agents or other persons.

“Investment Property” means any “investment property,” as such term is defined
in Section 9-102(a)(49) of the UCC (or any other then applicable provision of
the UCC), now

 

4



--------------------------------------------------------------------------------

owned or hereafter acquired by any Obligor or in which any Obligor now holds or
hereafter acquires any interest, including all certificated securities,
uncertificated securities, security entitlements, Securities Accounts, commodity
contracts and commodity accounts as each such term not otherwise defined herein
is defined in the UCC or any other then applicable provision of the UCC.

“Letter-of-Credit Right” means “letter-of-credit right,” as such term is defined
in Section 9-102(a)(51) of the UCC (or any other then applicable provision of
the UCC) now or hereafter acquired by any Obligor or in which any Obligor now
holds or hereafter acquires any interest.

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests in Intellectual Property now held or
hereafter acquired by or in which any Obligor now holds or hereafter acquires
any interest, and any renewals or extensions thereof.

“New Obligor” shall have the meaning given to that term in Section 11.17 of this
Security Agreement.

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence now owned or hereafter acquired
by any Obligor or in which any Obligor now holds or hereafter acquires any
interest, including any Patent Licenses set forth in Schedule 3.06 to this
Security Agreement.

“Patents” means all of the following now owned or hereafter acquired by any
Obligor or in which any Obligor now holds or hereafter acquires any interest:
(a) letters patent of, or rights corresponding thereto in, the US or any other
country or jurisdiction, all registrations and recordings thereof, and all
applications for letters patent of, or rights corresponding thereto in, the US
or any other country or jurisdiction, including registrations, recordings and
applications in the US Patent and Trademark Office or in any similar office or
agency of the US or any other country or jurisdiction; (b) all reissues,
continuations, continuations-in-part or extensions thereof; (c) all divisionals;
and (d) all patents to issue in any such applications, including any thereof
referred to in Schedule 3.06.

“Payment Intangible” means “payment intangible,” as such term is defined in
Section 9-102(a)(61) of the UCC (or any other then applicable provision of the
UCC) now or hereafter acquired by any Obligor or in which any Obligor now holds
or hereafter acquires any interest.

“Proceeds” means “proceeds,” as such term is defined in Section 9-102(a)(64) of
the UCC (or any other then applicable provision of the UCC), and, including
(a) any and all Accounts, Chattel Paper, Instruments, Cash or other forms of
money or currency or other proceeds payable to any Obligor from time to time in
respect of the Collateral, (b) any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to any Obligor from time to time with respect to
any of the Collateral, (c) any and all payments (in any form whatsoever) made or
due and payable to any Obligor from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any

 

5



--------------------------------------------------------------------------------

Governmental Authority (or any Person acting under color of Governmental
Authority), (d) any claim of any Obligor against third parties (i) for past,
present or future infringement of any Copyright, Patent, Copyright License or
Patent License or (ii) for past, present or future infringement or dilution of
any Trademark or Trademark License or for injury to the goodwill associated with
any Trademark, Trademark registration or Trademark licensed under any Trademark
License, (e) all certificates, dividends, Cash, Instruments and other property
received or distributed in respect of or in exchange for any Investment
Property, and (f) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.

“Receivables” means, collectively, all Accounts, General Intangibles,
Instruments, Chattel Paper and Letter-of-Credit Rights.

“Securities Account” means “securities account,” as such term is defined in
Section 8-501(a) of the UCC (or any other then applicable provision of the UCC)
now or hereafter acquired by any Obligor or in which any Obligor now holds or
hereafter acquires any interest.

“Software” means “software,” as such term is defined in Section 9-102(a)(75) of
the UCC (or any other then applicable provision of the UCC) now or hereafter
acquired by any Obligor or in which any Obligor now holds or hereafter acquires
any interest.

“Supporting Obligation” means “supporting obligation,” as such term is defined
in Section 9-102(a)(77) of the UCC (or any other then applicable provision of
the UCC) now or hereafter acquired by any Obligor or in which any Obligor now
holds or hereafter acquires any interest.

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration now owned or hereafter acquired by any
Obligor or in which any Obligor now holds or hereafter acquires any interest,
including any Trademark License set forth in Schedule 3.06 to this Security
Agreement.

“Trademarks” means any of the following now owned or hereafter acquired by any
Obligor or in which any Obligor now holds or hereafter acquires any interest:
(a) any and all trademarks, tradenames, corporate names, business names, trade
dress, service marks, logos, other source or business identifiers, prints and
labels on which any of the foregoing have appeared or appear, designs and
General Intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and any applications in
connection therewith, including registrations, recordings and applications in
the US Patent and Trademark Office or in any similar office or agency of the US,
any State thereof or any other country or any political subdivision thereof and
(b) any reissues, extensions or renewals thereof.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided that, in the event that, by reason
of mandatory provisions of law, any or all of the perfection or priority of the
Collateral Agent’s or any other Secured Party’s security interest and Lien in
any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the

 

6



--------------------------------------------------------------------------------

provisions hereof relating to such perfection or priority and for purposes of
definitions related to such provisions.

“Work” means any work which is subject to copyright protection pursuant to Title
17 of the US Code.

1.02 References. References in this Security Agreement to “Articles”,
“Recitals”, “Sections”, “Paragraphs”, “Exhibits” and “Schedules” are to
articles, recitals, sections, paragraphs, exhibits and schedules herein and
hereto unless otherwise indicated.

1.03 Interpretation.

(a) The provisions of Sections 1.04, 1.05, 1.07, 1.10 and 1.11 of the Credit
Agreement are hereby incorporated into this Security Agreement by reference.

(b) Notwithstanding anything to the contrary in this Security Agreement and the
rights and obligations of the parties hereto, this Security Agreement shall be
subject to, and limited by, the provisos of Section 2.14 of the Credit
Agreement, and to the extent of any inconsistency between the terms of this
Security Agreement and the terms of the provisos of Section 2.14 of the Credit
Agreement, the provisos of Section 2.14 of the Credit Agreement shall govern and
control.

ARTICLE II. GRANT OF SECURITY INTEREST AND LIEN IN THE COLLATERAL.

2.01 Grant. Each Obligor, to secure the prompt payment and performance in full
when due, whether by lapse of time, acceleration or otherwise, of the Secured
Obligations owed by such Obligor, hereby grants to the Collateral Agent, for the
benefit of itself and the other Secured Parties, a continuing security interest
and Lien in, and a right to set off against, any and all right, title and
interest of such Obligor in and to the following, whether now owned or existing
or owned, acquired, or arising hereafter (collectively, the “Collateral”):

(a) all Accounts;

(b) all Cash, Temporary Cash Investments or other assets of each Obligor that
now or hereafter come into the possession, custody, or control of the Collateral
Agent or any other Secured Party;

(c) all Chattel Paper;

(d) all Commercial Tort Claims;

(e) all Deposit Accounts, including all lockbox, restricted or other accounts;

(f) all Documents;

 

7



--------------------------------------------------------------------------------

 

(g) all Equipment;

(h) all Farm Products;

(i) all Fixtures;

(j) all General Intangibles;

(k) all Instruments, including the Pledged Intercompany Notes;

(l) all Intellectual Property;

(m) all Inventory;

(n) all Investment Property;

(o) all Letter-of-Credit Rights and all Supporting Obligations;

(p) all Supporting Obligations;

(q) all books, records, ledger cards, files, correspondence, computer programs,
tapes, disks, and related data processing software that at any time evidence or
contain information relating to any Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon; and

(r) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing.

2.02 Excluded Collateral. Anything contained in this Security Agreement to the
contrary notwithstanding, the term “Collateral” shall not include (a) any
Equipment or Intellectual Property that is now or hereafter held by any Obligor
as a lessee, licensee, or debtor under purchase money secured financing or a
Capital Lease, to the extent that: (i) as a result of the grant of a security
interest or Lien therein, such Obligor’s rights in or with respect to such asset
would be forfeited or such Obligor would be deemed to have breached or defaulted
under the applicable lease, license, or other agreement; and (ii) any such
restriction is effective and enforceable under applicable law, including after
giving full effect to Section 9-406 of the UCC, (b) except as otherwise provided
in the Credit Agreement, more than 65% of the voting Equity Securities of any
Foreign Subsidiary of an Obligor or (c) any intent-to-use US trademark
application for which an amendment to allege use or statement of use has not
been filed and accepted by the US Patent and Trademark Office (provided that
each such intent-to-use application shall be considered Collateral immediately
and automatically upon such filing and acceptance); provided, however, that the
term “Collateral” shall include (1) any and all Proceeds of such assets referred
to in clause (a) of this Section 2.02, and (2) such assets referred to in clause
(a) of this Section 2.02 at any time that the restrictions in the lease,
license, or other agreement are no longer effective or enforceable (including as
a result of the exercise of an option to purchase or the repayment of the
secured financing) or at any time that the applicable lessor, licensor or other
applicable party’s

 

8



--------------------------------------------------------------------------------

consent is obtained to the grant of a security interest and Lien in and to such
asset in favor of the Collateral Agent, for the benefit of the Secured Parties.

2.03 Collateral for the Secured Obligations. Each Obligor and the Collateral
Agent, on behalf of itself and the other Secured Parties, hereby acknowledges
and agrees that the security interest and Lien created hereby in the Collateral
(a) constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising, and (b) is not to be
construed as an assignment or sale of any Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks or Trademark Licenses.

2.04 Subsidiaries of CBII and Secured Obligations of CBII. Notwithstanding
anything contained in this Security Agreement, no Subsidiary of CBII shall be
deemed to have granted by reason of this Security Agreement or any of the other
Credit Documents any Lien on any of its property or assets to secure any Secured
Obligations of CBII.

ARTICLE III. REPRESENTATIONS AND WARRANTIES.

Each Obligor hereby represents and warrants to the Collateral Agent and the
other Secured Parties as follows:

3.01 Chief Executive Office; Books & Records. Each Obligor’s chief executive
office and chief place of business is (and for the prior four months each such
chief executive office or chief place of business has been) located at the
locations set forth on Schedule 3.01 or as otherwise provided in or permitted by
the Credit Agreement and Section 4.04, and each Obligor keeps its books and
records at such locations.

3.02 Exact Legal Name and Identification Number. Each Obligor’s exact legal name
is as identified on Schedule 3.02 and no Obligor has in the past four months
changed its name, been party to a merger, consolidation or other change in
structure or used any tradename except as set forth in Schedule 3.02, or as
otherwise permitted by the Credit Agreement or this Security Agreement and for
which the Collateral Agent has received written notice and updated schedules.
The Federal Employee Identification Number and state organizational number of
each Obligor is identified on Schedule 3.02.

3.03 Ownership of Collateral. Each Obligor is the legal and beneficial owner of
its Collateral and has the right to pledge, sell, assign or transfer the same.

3.04 Filing of Financing Statements. This Security Agreement creates a valid
security interest and Lien, in favor of the Collateral Agent and the other
Secured Parties, in the Collateral of such Obligor to the extent

 

9



--------------------------------------------------------------------------------

that a valid security interest and lien in such Collateral may be created under
applicable law of the US and any states thereof and, when properly perfected by
filing financing statements (but not fixture (other than with respect to
Fixtures on real property on which the Collateral Agent has a Mortgage), crop,
timber, mineral, or other similar filings) in all applicable governmental
offices, shall constitute a valid and, to the extent such perfection is governed
by the law of a jurisdiction in the US, perfected first priority security
interest and Lien in such Collateral, to the extent such security interest or
Lien can be perfected by such a filing under the UCC, free and clear of all
Liens except to the extent Permitted Liens have priority as expressly permitted
under the Credit Agreement, and is enforceable as such against creditors of and
purchasers from the Obligors.

3.05 Pledged Intercompany Notes. All Pledged Intercompany Notes from CBII to the
Company existing on or after the Effective Date with respect to which a security
interest or Lien may be perfected by the Collateral Agent’s taking possession
thereof are set forth on Schedule 3.05. All action necessary to protect and
perfect such security interest or Lien in each item set forth on Schedule 3.05,
including the delivery of all original Pledged Intercompany Notes to the
Collateral Agent, has been duly taken. The security interest and Lien of the
Collateral Agent in the Pledged Intercompany Notes is taken free from adverse
claims upon the Collateral Agent taking possession thereof in good faith and
without any notice of any adverse claims and is prior in right and interest to,
and free from adverse claims of, all other security interests or Liens, except
to the extent Permitted Liens have priority as expressly permitted under the
Credit Agreement, and is enforceable as such against creditors of and purchasers
from the Company.

3.06 Copyrights, Patents, Trade Secrets and Trademarks.

(a) Schedule 3.06, as modified from time to time pursuant to Section 5.01(a)(vi)
of the Credit Agreement, is a list of all US registered Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks and Trademark Licenses owned by
the Obligors and used in the business of CBII or any Borrower Entity, and all
other registered material Copyrights, Copyright Licenses, Patents, Patent
Licenses, Trademarks and Trademark Licenses owned by the Obligors.

(b) The operation of each Obligor’s business as currently conducted and its use
of Intellectual Property in connection therewith do not conflict with, infringe,
misappropriate, dilute, misuse or otherwise violate the intellectual property
rights of any third party, except where such infringement, misappropriation,
dilution, misuse or violation could not reasonably be expected to have a
Material Adverse Effect. To the best of each Obligor’s knowledge, no Person is
engaging in any activity that infringes, misappropriates, dilutes, misuses or
otherwise violates the US IP Collateral or such Obligor’s rights in or use
thereof, except where such infringement, misappropriation, dilution, misuse or
violation could not reasonably be expected to have a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

 

(c) The consummation of the transactions contemplated by the Credit Documents
will not result in the termination of any of the US IP Collateral.

(d) To the best of each Obligor’s knowledge, each material Copyright, Copyright
License, Patent, Patent License, Trademark, Trademark License and trade secret
of such Obligor is valid, subsisting, unexpired, enforceable and has not been
abandoned.

(e) Except as set forth in Schedule 3.06 or as permitted by the Credit
Agreement, no material Copyright, Patent or Trademark is the subject of any
licensing or franchise agreement, release, covenant not to sue, or assurance of
non-assertion.

(f) No judicial or extra judicial holding, decision or judgment has been
rendered which would limit, cancel or question the validity of any material
Copyright, Patent or Trademark, except where such holding, decision or judgment
could not reasonably be expected to materially impair the value of the
Collateral consisting of Intellectual Property, taken as a whole.

(g) No judicial or extra judicial action or proceeding is pending or, to the
best of each Obligor’s knowledge, threatened that seeks to limit, cancel or
question the validity of any material Copyright, Patent or Trademark, other than
those actions or proceedings that, individually or in the aggregate, if
adversely determined, could not reasonably be expected to have a Material
Adverse Effect.

(h) All applications for registration listed on Schedule 3.06, as modified from
time to time pursuant to Section 5.01(a)(vi) of the Credit Agreement, pertaining
to any material Copyright, Patent or Trademark have been duly and properly
filed, and all registrations or letters pertaining to such material Copyrights,
Patents and Trademarks have been duly and properly filed, and, to the best of
each Obligor’s knowledge, all of such material Copyrights, Patents and
Trademarks are valid and enforceable.

(i) Except as permitted by the Credit Agreement, no Obligor has made any
assignment or agreement in conflict with the security interest and Lien in the
US IP Collateral used in the business of CBII or any Borrower Entity or any
other material Copyrights, Patents or Trademarks granted hereunder.

(j) (i) Each Obligor has rights in and good and defensible title to the material
Trademarks and Trademark Licenses, material Patents and Patent Licenses, and
material Copyrights and Copyright Licenses listed on the Schedules attached
hereto as owned by it, (ii) with respect to the material Trademarks and
Trademark Licenses, material Patent and Patent Licenses, and material Copyright
and Copyright Licenses shown on Schedule 3.06 as owned by it, such Obligor is
the sole and exclusive owner thereof, free and clear of any Liens except
licenses set forth on Schedule 3.06 or permitted by the Credit Agreement and
rights of others permitted by the Credit Agreement, including licenses,
registered user agreements and covenants by such Obligor not to sue third
persons, and (iii) each material Trademark License, Copyright License and Patent
License is in full force and effect, no Obligor is in material default of any of
its obligations thereunder and, other than (A) the parties to such material
Trademark License, Copyright License and Patent License, or (B) in the case of
any non-exclusive Trademark

 

11



--------------------------------------------------------------------------------

License, Copyright License and Patent License, the parties to any other such
non-exclusive Trademark License, Copyright License and Patent License, no other
Person has any rights in or to any of the material Trademarks, Copyrights or
Patents.

(k) Each Obligor has good title to the material trade secrets owned by it. Each
Obligor has exercised reasonable conduct and precautions to protect and maintain
the secrecy, confidentiality, and value of its material trade secrets, and will,
during the term of this Security Agreement continue to do so. To the best of
each Obligor’s knowledge, none of the trade secrets of such Obligor has been
used, divulged, disclosed or appropriated to the detriment of such Obligor. To
the best of each Obligor’s knowledge, no employee, independent contractor or
agent of such Obligor (i) has misappropriated any trade secrets of any other
Person in the course of the performance of his or her duties as an employee,
independent contractor or agent of such Obligor, or (ii) is in default or breach
of any term of any employment agreement, non-disclosure agreement, assignment of
inventions agreement or similar agreement or contract relating in any way to the
protection, ownership, development, use or transfer of such Obligor’s
Intellectual Property. No trade secret is the subject of any adverse claim
against any Obligor. Subject to the obligation of confidentiality set forth in
separate agreements between the Company and each Secured Party, each Obligor
shall provide such Secured Party, upon request, with any and all necessary
documentation relating to any trade secrets in sufficient and accurate detail
and content as may be necessary to identify and explain it in order for the
Collateral Agent, on behalf of itself and the other Secured Parties, to exercise
its rights hereunder.

ARTICLE IV. COVENANTS.

Each Obligor covenants that, so long as any of the Secured Obligations (other
than Unaccrued Indemnity Claims) remain outstanding or any Credit Document in
respect of the Secured Obligations is in effect or any Letter of Credit shall
remain outstanding, and until all of the Commitments in respect of the Revolving
Loan Facility, the Swing Line Sublimit, the Letter of Credit Sublimit and the
Term Loan Facility shall have been terminated, such Obligor shall:

4.01 Other Liens. Defend the Collateral against the claims and demands of all
other parties claiming an interest therein, keep the Collateral free from all
Liens, except for Permitted Liens, and not sell, exchange, transfer, assign,
lease or otherwise dispose of the Collateral or any interest therein in
violation of the Credit Agreement.

4.02 Preservation of Collateral. Keep the Collateral in good order, condition
and repair, ordinary wear and tear excepted, and not use the Collateral in
violation of the provisions of this Security Agreement, any other Credit
Document or any other agreement relating to the Collateral, any policy insuring
the Collateral or any applicable statute, law, bylaw, rule, regulation or
ordinance except where such violation of any such other agreement relating to
the Collateral or such policy, statute, law, bylaw, rule, regulation or
ordinance could not reasonably be expected to have a Material Adverse

 

12



--------------------------------------------------------------------------------

Effect. Notwithstanding any provision herein to the contrary, the Obligors may
dispose of any assets as and to the extent not prohibited by the Credit
Agreement.

4.03 Pledged Intercompany Notes. If any amount payable under or in connection
with any of the Collateral shall be or become evidenced by any Pledged
Intercompany Note from CBII to the Company, immediately deliver such Pledged
Intercompany Note to the Collateral Agent, for the benefit of itself and the
other Secured Parties, duly indorsed in a manner satisfactory to the Collateral
Agent, to be held as Collateral pursuant to this Security Agreement (and
Schedule 3.05 shall be deemed updated to reflect any additional Pledged
Intercompany Notes).

4.04 Change in Location. Not (a) without providing 10 days prior written notice
to the Collateral Agent and without filing such amendments to any previously
filed financing statements and executing any other agreements as the Collateral
Agent may require, change the location of its chief executive office and chief
place of business (as well as its books and records) from the locations set
forth on Schedule 3.01, or (b) be party to a merger, consolidation or other
change in structure except as permitted by the Credit Agreement.

4.05 Change in Name. Not change any Obligor’s name, Federal Employee
Identification Number, state organizational number or identity in any manner
which might make any financing or continuation statement filed in connection
herewith fail to sufficiently provide the name of the debtor within the meaning
of Section 9-503 of the UCC (or any other then applicable provision of the UCC);
provided, however, that any Obligor may change such matter to the extent not
prohibited by the Credit Agreement so long as (a) such Obligor gives at least 10
days prior written notice to the Collateral Agent of such change and (b) at the
time of such written notification, such Obligor provides any financing
statements or financing statement amendments necessary to perfect and continue
perfecting the Liens of the Collateral Agent and the other Secured Parties.

4.06 Inspection. The Collateral Agent shall have the right to inspect, among
other things, the Collateral in accordance with Section 5.01(c) of the Credit
Agreement.

4.07 Perfection of Security Interest and Liens.

(a) Execute and deliver to the Collateral Agent, for the benefit of itself and
the other Secured Parties, such agreements, collateral assignments or
instruments (including affidavits, notices, reaffirmations and amendments and
restatements of existing documents, as the Collateral Agent may reasonably
request) and do all such other things as the Collateral Agent may reasonably
deem necessary or appropriate:

 

13



--------------------------------------------------------------------------------

 

(i) to assure the Collateral Agent of the validity and priority of its security
interests and Liens hereunder, which shall be limited to:

(A) in respect of all now owned and hereafter acquired tangible and intangible
personal property assets of each Obligor (1) in which a security interest and
Lien may be perfected by filing a financing statement, the filing of such
financing statements (but not fixture (other than with respect to Fixtures on
real property on which the Collateral Agent has a Mortgage), crop, timber,
mineral, or other similar filings), including renewal statements or amendments
thereof or supplements thereto or other instruments that the Collateral Agent
may from time to time reasonably request and (2) in which a security interest
and Lien may be perfected by lockbox, blocked account, dominion of funds
arrangements, and/or control agreements, the execution and delivery, upon the
occurrence and during the continuance of an Event of Default, of such lockbox,
blocked account, dominion of funds arrangements and/or control agreements that
the Collateral Agent shall deem advisable in the best interest of the Secured
Parties, in each case in order to perfect and maintain the security interests
and Liens granted hereunder in accordance with the UCC,

(B) the delivery, in accordance with Section 3.05, of the Pledged Intercompany
Notes,

(C) in respect of US Copyrights, the execution and delivery of a Copyright
Security Agreement for filing with the US Copyright Office,

(D) in respect of US Patents, the execution and delivery of a Patent Security
Agreement for filing with the US Patent and Trademark Office,

(E) in respect of all Trademarks that are the subject of a US trademark
registration or a US application for registration (other any intent-to-use US
trademark application for which an amendment to allege use or statement of use
has not been filed and accepted by the US Patent and Trademark Office and that
does not constitute Collateral), the execution and delivery of a Trademark
Security Agreement for filing with the US Patent and Trademark Office,

(F) in respect of the Trademarks that are subject to registrations or
applications for registrations in Non-US jurisdictions, as those Trademarks and
jurisdictions are set forth in Schedule 4.07:

(1) promptly attend to recordation in the trademark offices in those
jurisdictions set forth in Schedule 4.07 to record the security interests and
Liens contemplated hereunder, and in any case submit such recordations to such
jurisdictions within three months of the Effective Date (as such deadline may be
extended in writing by the Administrative Agent in its sole discretion; provided
that the Administrative Agent shall not extend such deadline by more than three
months without the consent of the Required Lenders);

(2) in addition to recordation of the security interests and Liens in certain
Trademarks in certain jurisdictions as set forth in Schedule 4.07, promptly file
an appropriate release of the security interests and Liens in respect of the
Existing Credit Agreement in those trademark offices set forth in Schedule 4.07
as to such registrations or

 

14



--------------------------------------------------------------------------------

applications for registration, and in any case submit such filings to such
trademark offices within three months of the Effective Date (as such deadline
may be extended in writing by the Administrative Agent in its sole discretion;
provided that the Administrative Agent shall not extend such deadline by more
than three months without the consent of the Required Lenders);

(3) ensure that the chain of title for such registrations or applications set
forth in Schedule 4.07 reflects the current owner as Chiquita Brands L.L.C.;

(4) diligently pursue the recordation and to keep the Collateral Agent informed
on a quarterly basis as to the status of the recordation of the security
interests in those Trademarks in those jurisdictions set forth in Schedule 4.07;
and

(5) reasonably cooperate with the Collateral Agent or its designee in connection
with such trademark security interest recordation activities, and

(G) the execution of and delivery to the Collateral Agent, for the benefit of
itself and the other Secured Parties, such agreements, collateral assignments or
instruments (including affidavits, notices, reaffirmations and amendments and
restatements of existing documents, as the Collateral Agent may reasonably
request) and do all such other things as the Collateral Agent may reasonably
deem necessary or appropriate to effectuate the terms hereof;

(ii) to consummate the transactions contemplated hereby; and

(iii) to otherwise protect and assure the Collateral Agent of its rights and
interests hereunder.

(b) In connection with the foregoing, each Obligor authorizes the Collateral
Agent to file one or more financing statements disclosing the security interest
and Lien of the Collateral Agent and the other Secured Parties in any or all of
the Collateral of such Obligor without, to the extent permitted by law, such
Obligor’s signature thereon (including one or more financing statements
indicating that such financing statements cover all assets or all personal
property (or words of similar effect) of such Obligor, regardless of whether any
particular asset described in such financing statements falls within the scope
of the UCC or the granting clause of this Security Agreement), and further each
Obligor also hereby irrevocably makes, constitutes and appoints the Collateral
Agent, its nominee or any other Person whom the Collateral Agent may designate
as such Obligor’s attorney in fact with full power and for the limited purpose
to sign in the name of such Obligor any such instruments, documents or notices
or any similar documents which in the Collateral Agent’s reasonable discretion
would be necessary, appropriate or convenient in order to perfect and maintain
perfection of the security interests and Liens granted hereunder, such power,
being coupled with an interest, being and remaining irrevocable so long as any
of the Secured Obligations remain outstanding or any Credit Documents in respect
of the Secured Obligations are in effect or any Letter of Credit shall remain
outstanding, and until all of the Commitments in respect of the Revolving Loan
Facility, the Swing Line Sublimit, the Letter of Credit Sublimit and the Term
Loan Facility shall have terminated. Each Obligor hereby agrees that a carbon,
photographic or other reproduction of this Security Agreement or any such
financing statement is sufficient for filing as a financing statement by the

 

15



--------------------------------------------------------------------------------

Collateral Agent without notice thereof to such Obligor wherever the Collateral
Agent may in its sole discretion desire to file the same.

(c) In the event for any reason the law of any jurisdiction other than New York
becomes or is applicable to the Collateral of any Obligor or any part thereof,
or to any of the Secured Obligations, such Obligor agrees to execute and deliver
all such instruments and to do all such other things as the Collateral Agent in
its sole discretion reasonably deems necessary or appropriate in accordance with
this Section 4.07 to preserve, protect and enforce the security interests and
Liens of the Collateral Agent under the law of such other jurisdiction (and, if
an Obligor shall fail to do so promptly upon the request of the Collateral
Agent, then the Collateral Agent may execute any and all such requested
documents on behalf of such Obligor pursuant to the power of attorney granted
hereinabove).

(d) Upon the occurrence and during the continuance of an Event of Default, if
any Collateral is in the possession or control of an Obligor’s agents and the
Collateral Agent so requests, such Obligor agrees to notify such agents in
writing of the security interest and Lien of the Collateral Agent and the other
Secured Parties therein and, upon the Collateral Agent’s request, instruct them
to hold all such Collateral for the Secured Parties’ account and subject to the
Collateral Agent’s instructions.

(e) Upon the occurrence and during the continuance of an Event of Default, and
upon the Collateral Agent’s request, each Obligor agrees to mark its books and
records to reflect the security interest and Lien of the Collateral Agent and
the other Secured Parties in the Collateral.

(f) Regardless of whether an Event of Default has occurred and is continuing,
the Collateral Agent, for the benefit of itself and the other Secured Parties,
may take additional steps to perfect (and to require the Company to assist in
perfecting) Liens on the Collateral.

4.08 Instruments, Documents, Chattel Paper or Intellectual Property. Upon the
occurrence and during the continuation of an Event of Default, in the event that
any Collateral, other than the Pledged Intercompany Notes from CBII to the
Company, including Proceeds, is evidenced by or consists of Instruments,
Documents, Chattel Paper or Intellectual Property, and if and to the extent that
perfection or priority of the Collateral Agent’s and the other Secured Parties’
security interest or Lien is dependent on or enhanced by possession, immediately
upon the request of the Collateral Agent, the Obligors will endorse and deliver
physical possession of such Instruments, Documents, Chattel Paper or
Intellectual Property to the Collateral Agent, for the benefit of itself and the
other Secured Parties.

4.09 Covenants Relating to Accounts.

(a) Upon the occurrence and during the continuation of an Event of Default,
comply with all reasonable requests that the Collateral Agent deems advisable in
the best interest of the Secured Parties relating to the establishment and
maintenance of any lockbox, blocked account, dominion of funds arrangements,
and/or control agreements (including any such control

 

16



--------------------------------------------------------------------------------

agreements related to the Deposit Accounts, the Securities Accounts and any
Cash, Temporary Cash Investments or Investment Property credited thereto from
time to time).

(b) Upon the occurrence and during the continuation of an Event of Default,
comply with all requests that the Collateral Agent deems advisable in the best
interest of the Secured Parties relating to providing reports with respect to
Accounts.

(c) Upon the occurrence and during the continuation of any Event of Default, set
aside and hold as trustee for the Collateral Agent and the other Secured Parties
any merchandise which is returned by a customer or account debtor or otherwise
recovered; provided, however, perishable merchandise may be disposed of in the
ordinary course of business unless otherwise directed by the Collateral Agent.
Unless and until an Event of Default occurs and is continuing, each Obligor may
settle and adjust disputes and claims with its customers and account debtors,
handle returns and recoveries and grant discounts, credits and allowances in the
ordinary course of its business as presently conducted and otherwise for amounts
and on terms which such Obligor in good faith considers advisable. However, upon
the occurrence and during the continuation of any Event of Default, if so
instructed by the Collateral Agent, such Obligor shall settle and adjust
disputes and claims at no expense to the Collateral Agent, but no discount,
credit or allowance other than on normal trade terms in the ordinary course of
business shall be granted to any customer or account debtor and no returns of
merchandise shall be accepted by such Obligor without the Collateral Agent’s
prior consent. The Collateral Agent may (but shall not be required to), at all
times upon the occurrence and during the continuation of any Event of Default,
settle or adjust disputes and claims directly with customers or account debtors
for amounts and upon terms which the Collateral Agent considers advisable, and
charge the collection costs and expenses to the Loan Account.

4.10 Covenants Relating to Inventory.

(a) Maintain, keep and preserve the Inventory in good saleable condition
consistent with past practices at its own cost and expense.

(b) If any of the Inventory is at any time evidenced by a Document, upon the
occurrence and during the continuation of an Event of Default, and thereafter
immediately upon request by the Collateral Agent, deliver such Document to the
Collateral Agent, for the benefit of itself and the other Secured Parties.

4.11 Covenants Relating to Copyrights.

(a) Employ the material Copyright for each Work with such notice of copyright as
may be required by law to secure copyright protection.

(b) Not do any act or knowingly omit to do any act whereby any material
Copyright may become invalidated and (i) not do any act, or knowingly omit to do
any act, whereby any material Copyright may become injected into the public
domain, (ii) notify the

 

17



--------------------------------------------------------------------------------

Collateral Agent immediately if it knows, or reasonably believes, that any
material Copyright may become injected into the public domain or of any adverse
determination or development (including the institution of, or any such
determination or development in, any court or tribunal in the US or any other
country) regarding an Obligor’s ownership of any such material Copyright or its
validity, (iii) take all necessary steps as it shall deem appropriate under the
circumstances to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of each material
Copyright owned by an Obligor including filing of applications for renewal where
necessary and (iv) promptly notify the Collateral Agent and the Administrative
Agent of any infringement of any material Copyright of an Obligor of which it
becomes aware that could reasonably be expected to have a Material Adverse
Effect and take such actions as it shall reasonably deem appropriate under the
circumstances to protect such material Copyright, including, where appropriate,
the bringing of suit for infringement, seeking injunctive relief and seeking to
recover any and all damages for such infringement.

(c) Except as permitted under Section 5.02(c) of the Credit Agreement, not make
any assignment or agreement in conflict with the security interest and Lien in
the Copyrights of each Obligor granted hereunder.

(d) Execute and deliver any of the documents it is requested to execute and
deliver to the Collateral Agent to modify this Security Agreement to include a
reference to any right, title or interest in any Copyrights or Copyright
Licenses constituting US IP Collateral and any other material Copyrights or
Copyright Licenses acquired or developed by any Obligor after the execution
hereof or to delete any reference to any right, title or interest in any
material Copyrights or Copyright Licenses in which any Obligor no longer has or
claims any right, title or interest.

(e) Not permit the inclusion in any contract to which any Obligor becomes a
party of any provision that could or might impair or prevent the creation of a
Lien in favor of the Collateral Agent and the other Secured Parties in Obligors’
rights and interest in any property included within the definition of Copyrights
or Copyright Licenses and acquired under such contracts. Notwithstanding the
foregoing, to the extent that an Obligor receives a license to, but not
ownership of, any such property under any such contract, the Obligor’s
obligations under this Section 4.11(e) shall be satisfied by its commercially
reasonable efforts not to permit the inclusion of any such provisions as to any
such licensed property.

4.12 Covenants Relating to Patents and Trademarks.

(a) (i) In accordance with the provisions of Section 5.01(a)(vi) of the Credit
Agreement, give the Administrative Agent written notice of the occurrence of an
event that could have a Material Adverse Effect on any of the material
Trademarks or Trademark Licenses, and (ii) based upon the information set forth
in the written supplement delivered in accordance with Section 5.01(a)(vi) of
the Credit Agreement, and at the direction of the Collateral Agent, execute and
deliver any of the documents it is requested to execute and deliver to the
Collateral Agent to modify this Security Agreement to include a reference to any
right, title or interest in any Trademarks, Trademark Licenses, Patents or
Patent Licenses constituting US IP Collateral or any

 

18



--------------------------------------------------------------------------------

other material Trademarks, Trademark Licenses, Patents or Patent Licenses
acquired or developed by any Obligor after the execution of this Security
Agreement or to delete any reference to any right, title or interest in any
material Trademarks or Trademark Licenses, or material Patents or Patent
Licenses in which Obligor no longer has any claim, right, title or interest.

(b) (i) Continue to use each Principal Trademark in order to maintain such
Principal Trademark in full force, free from any claim of abandonment for
non-use unless such Obligor shall have notified the Administrative Agent and the
Administrative Agent shall have consented to such abandonment, which consent
shall not be unreasonably withheld, (ii) maintain the quality of any and all
products or services used, provided or offered in connection with any of such
Obligor’s Principal Trademarks at the same level that is currently maintained
with respect to such products and services, and taking reasonable steps to
ensure that all licensed users of any of such Trademarks maintain such level of
quality, (iii) employ such Principal Trademark with any notice of registration
required by applicable law to maintain the validity of such Principal Trademark,
(iv) not adopt or use any mark that is material and which is confusingly similar
or a colorable imitation of such Principal Trademark unless the Collateral
Agent, for the ratable benefit of the Secured Parties, shall obtain a perfected
security interest and Lien in such mark pursuant to this Security Agreement,
(v) not (and not permit any licensee or sublicensee thereof to) knowingly do any
act or knowingly omit to do any act whereby any Principal Trademark may become
invalidated or abandoned, (vi) promptly, but in any event within a reasonable
time after obtaining knowledge of the occurrence of an event that could have a
Material Adverse Effect on any of the Principal Trademarks or the Trademark
Licenses, give the Collateral Agent and the Administrative Agent written notice
of the occurrence of any such event, (vii) at the direction of the Collateral
Agent as it reasonably deems necessary for the benefit of itself and the other
Secured Parties, execute and deliver any of the documents it is requested to
execute and deliver to the Collateral Agent to modify this Security Agreement to
include a reference to any right, title or interest in any existing Principal
Trademarks or related Trademark Licenses acquired or developed by any Obligor
after the execution of this Security Agreement or to delete any reference to any
right, title or interest in any Principal Trademarks or related Trademark
Licenses in which Obligor no longer has any claim, right, title or interest.

(c) Not permit the inclusion in any contract to which any Obligor becomes a
party of any provision that could or might impair or prevent the creation of a
Lien in favor of the Collateral Agent and the other Secured Parties in such
Obligor’s rights and interest in any property included within the definition of
Patents, Patent Licenses, Trademarks or Trademark Licenses, and acquired under
such contracts. Notwithstanding the foregoing, to the extent that an Obligor
receives a license to, but not ownership of, any such property under any such
contract, the Obligor’s obligations under this Section 4.12(c) shall be
satisfied by its commercially reasonable efforts not to permit the inclusion of
any such provisions as to any such licensed property.

(d) Not knowingly do any act, or omit to do any act, whereby any material Patent
may become abandoned or dedicated except as is consistent with reasonable
business practices and subject to prior notice to and consent of the
Administrative Agent, which consent shall not be unreasonably withheld.

 

19



--------------------------------------------------------------------------------

 

(e) Notify the Collateral Agent and Administrative Agent and the other Secured
Parties, in no event later than 120 days after the close of each fiscal year, if
it knows that any application or registration relating to any material Patent or
Trademark has been or may become abandoned or dedicated during such fiscal year,
or of any materially adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the US Patent and Trademark Office or any court or tribunal in any country)
regarding an Obligor’s ownership of any material Patent or Trademark or its
right to register the same or to keep and maintain the same during such fiscal
year, except where the abandonment or dedication of such application or
registration, or such determination or development could not reasonably be
expected to materially impair the value of the Collateral consisting of
Intellectual Property, taken as a whole.

(f) Notify the Collateral Agent and the other Secured Parties promptly, but in
any event within a reasonable time after obtaining knowledge that any
application or registration relating to any Principal Trademark has been or may
become abandoned or dedicated, or of any materially adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the US Patent and Trademark Office or any
court or tribunal in any country) regarding an Obligor’s ownership of any
Principal Trademark or its right to register the same or to keep and maintain
the same, except where the abandonment or dedication of such application or
registration, or such determination or development could not reasonably be
expected to materially impair the value of the Collateral consisting of
Intellectual Property, taken as a whole.

(g) In no event later than 120 days after the close of each fiscal year, each
Obligor shall report to the Collateral Agent all applications for the
registration of any Patent or Trademark with the US Patent and Trademark Office
or any similar office or agency or under any Governmental Authority, filed by
such Obligor, either by itself or through an agent, employee, licensee or
designee, during such fiscal year. Subject to the limitations set forth in the
Credit Agreement, upon request of the Collateral Agent, an Obligor shall execute
and deliver any and all agreements, instruments, documents and papers as the
Collateral Agent may request to evidence the Collateral Agent’s and the other
Secured Parties’ security interest and Lien in any Patent or Trademark and the
goodwill and other General Intangibles of an Obligor relating thereto or
represented thereby.

(h) Take all reasonable and necessary steps, including in any proceeding before
the US Patent and Trademark Office, or any similar office or agency in any other
country or any political subdivision thereof, to maintain and pursue each
currently pending application (and to obtain the relevant registration) and to
maintain each existing registration of the material Patents and Trademarks,
including the use of proper statutory notice in connection with use, the payment
of required fees and taxes, the filing of responses to office actions issued by
the US Patent and Trademark Office, the US Copyright Office or other
governmental authorities, the filing of applications for renewal or extension,
the filing of affidavits under Sections 8 and 15 of the US Trademark Act, the
filing of divisional, continuation, continuation-in-part, reissue and renewal
applications or extensions, the payment of maintenance fees and the
participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings, if failure to maintain such
material Patent or Trademark could reasonably be expected to have a Material
Adverse Effect.

 

20



--------------------------------------------------------------------------------

 

(i) Notify the Collateral Agent, the Administrative Agent and the other Secured
Parties, in no event later than 120 days after the close of each fiscal year, if
it learns that any material Patent or Trademark included in the Collateral is
infringed, misappropriated or diluted by a third party during such fiscal year,
and such Obligor shall, in any event, promptly sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution,
or take such other actions as it shall reasonably deem appropriate under the
circumstances to protect such material Patent or Trademark.

(j) Promptly, but in any event within a reasonable time after obtaining
knowledge, notify the Collateral Agent and the other Secured Parties that any
Principal Trademark included in the Collateral is infringed, misappropriated or
diluted in any material respect by a third party and promptly sue for
infringement, misappropriation or dilution, to seek injunctive relief where
appropriate and to recover any and all damages for such infringement,
misappropriation or dilution, or take such other actions as it shall reasonably
deem appropriate under the circumstances to protect such Principal Trademark.

(k) Except as permitted under Section 5.02(c) of the Credit Agreement, not make
any assignment or agreement in conflict with the security interest and Lien in
the Patents or Trademarks of each Obligor granted hereunder.

4.13 New Patents, Copyrights and Trademarks. If and when any Obligor shall
obtain rights to any new Trademarks, Patents, Trademark Licenses, Copyright
Licenses, Patent Licenses, Copyrights, any reissue, renewal or extension of any
Trademark, Patent, Copyright, or any applications for new Trademarks, Patents,
or Copyrights, in each case, that constitute US IP Collateral or are otherwise
material, the provisions of this Security Agreement shall automatically apply
thereto and such Obligor shall give to the Collateral Agent and the
Administrative Agent notice thereof in no event later than 120 days after the
close of each fiscal year. In addition, each such Obligor shall promptly after
providing notice to the Collateral Agent provide to Collateral Agent, upon the
request of the Collateral Agent: (a) with respect to such new Copyrights, a duly
executed Copyright Security Agreement; (b) with respect to such new Patents, a
duly executed Patent Security Agreement; (c) with respect to such new
Trademarks, a duly executed Trademark Security Agreement; or (d) subject to any
limitations set forth in the Credit Agreement, such other duly executed
documents as the Collateral Agent may request in a form acceptable to counsel
for the Collateral Agent and suitable for recording to evidence the security
interest and Lien in such Obligor’s interest in such Patent, Trademark,
Copyright or Copyright License, Patent License or Trademark License which is the
subject of such new application.

4.14 Insurance. Have and maintain at all times with respect to the Collateral
the same types and amounts of insurance as the Obligors are required to maintain
pursuant to the Credit Agreement. All insurance proceeds shall be subject to the
Lien of the Collateral Agent and the other Secured Parties hereunder; provided
that any such insurance proceeds may be retained by the Obligors to the extent
permitted under the Credit Agreement.

 

21



--------------------------------------------------------------------------------

 

4.15 Bank Accounts. Upon the occurrence and during the continuation of an Event
of Default, at the Collateral Agent’s request, institute and at all times
thereafter, maintain such lockbox, restricted or other accounts and any
replacement or successor accounts relating thereto, and cause all amounts
received in lockboxes relating thereto to be deposited into the applicable
accounts and to be applied as the Collateral Agent may reasonably request. All
amounts on deposit in such accounts and any replacement or successor accounts
relating thereto shall be subject to the Lien of the Collateral Agent and the
other Secured Parties hereunder.

4.16 Additional Information. Upon the occurrence and during the continuance of
an Event of Default and at the direction of the Collateral Agent, each Obligor
shall provide the following to the Collateral Agent:

(a) Information regarding the location and ownership of the Collateral including
the Inventory and Equipment of each Obligor, and whether the Collateral is
stored with a bailee, warehouseman, or similar party;

(b) Information regarding all Letter-of-Credit Rights and Commercial Tort Claims
of each Obligor;

(c) Information regarding any of the Collateral which constitutes Farm Products;

(d) Information regarding each Account of the Obligors and the papers and
documents relating thereto and information regarding the sales and services from
which the Accounts arise;

(e) Information regarding the Inventory of each Obligor and whether any such
Inventory is held by an Obligor pursuant to consignment, sale or return, sale on
approval or similar arrangement, and information regarding records itemizing and
describing the type, quality, and quantity of its Inventory and the book value
thereof; and

(f) At the direction of the Collateral Agent, each Obligor shall use its best
efforts to the fullest extent possible under Section 2.02 to ensure that any
Collateral with a Fair Market Value individually, or in the aggregate, in excess
of $500,000 does not qualify as Excluded Collateral.

4.17 Letter-of-Credit Rights. By granting a Lien and security interest in its
Letter-of-Credit Rights to the Collateral Agent, each Obligor intends to (and
hereby does) assign to the Collateral Agent its rights to the Proceeds of all
letters of credit of which it is or hereafter becomes a beneficiary or assignee,
and each Obligor, upon the occurrence and during the continuance of an Event of
Default, will, promptly upon request by the Collateral Agent, (i) notify (and
such Obligor hereby authorizes the Collateral Agent to notify) the issuer and
each nominated Person with respect to

 

22



--------------------------------------------------------------------------------

each of the letters of credit, the Proceeds of which have been assigned to the
Collateral Agent hereunder, that any payments due or to become due in respect
thereof are to be made directly to the Collateral Agent or its designee and
(ii) arrange for the Collateral Agent to become the transferee beneficiary of
any letter of credit.

4.18 Commercial Tort Claims. Upon the occurrence and during the continuance of
an Event of Default, each Obligor will, promptly upon request by the Collateral
Agent, execute or otherwise authenticate a supplement to this Security
Agreement, and otherwise take all necessary action to subject the Commercial
Tort Claims of such Obligor to the Lien and security interest created under this
Security Agreement.

4.19 Covenants Relating to Real Property. Each Obligor acknowledges and agrees
that, to the extent permitted by applicable law, all of the Collateral shall
remain personal property regardless of the manner of its attachment or
affixation to real property.

ARTICLE V. SPECIAL PROVISIONS RELATING TO RECEIVABLES.

Anything herein to the contrary notwithstanding, each of the Obligors shall
remain liable under each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise to each such Receivable.
Neither the Collateral Agent nor any other Secured Party shall have any
obligation or liability under any Receivable (or any agreement giving rise
thereto) by reason of or arising out of this Security Agreement or the receipt
by the Collateral Agent or any other Secured Party of any payment relating to
such Receivable pursuant hereto, nor shall the Collateral Agent or any other
Secured Party be obligated in any manner to perform any of the obligations of an
Obligor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party under any Receivable (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

ARTICLE VI. SPECIAL PROVISIONS REGARDING INVENTORY.

Notwithstanding anything to the contrary contained in this Security Agreement,
each Obligor may, unless and until an Event of Default occurs and is continuing
and the Collateral Agent instructs such Obligor otherwise, without further
consent or approval of the Collateral Agent, use, consume, sell, lease and
exchange the Inventory in the ordinary course of its business as presently
conducted, whereupon, in the case of such a sale or exchange, the security
interest and Lien created hereby in the Inventory so sold or exchanged (but not
in any proceeds arising from such sale or exchange) shall cease immediately
without any further action on the part of the Collateral Agent.

 

23



--------------------------------------------------------------------------------

 

ARTICLE VII. ADVANCES BY LENDERS.

On failure of any Obligor to perform any of the covenants and agreements
contained herein, the Collateral Agent may, at its sole option and in its sole
discretion, perform the same and in so doing may expend such sums as the
Collateral Agent may reasonably deem advisable in the performance thereof,
including the payment of any insurance premiums, the payment of any taxes, a
payment to obtain a release of a Lien or potential Lien (other than a Permitted
Lien), expenditures made in defending against any adverse claim (other than a
Permitted Lien) and all other expenditures which the Collateral Agent or the
other Secured Parties may make for the protection of the security hereof or
which may be compelled to make by operation of law. All such sums and amounts so
expended shall be repayable by the Obligors on a joint and several basis
promptly upon timely notice thereof and demand therefor, shall constitute
additional Secured Obligations and shall bear interest from the date said
amounts are expended at the Default Rate for the Loans. No such performance of
any covenant or agreement by the Collateral Agent or the other Secured Parties
on behalf of any Obligor, and no such advance or expenditure therefor, shall
relieve the Obligors of any default under the terms of this Security Agreement
or the other Credit Documents. The Secured Parties may make any payment hereby
authorized in accordance with any bill, statement or estimate procured from the
appropriate public office or holder of the claim to be discharged without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by an Obligor
in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

ARTICLE VIII. EVENTS OF DEFAULT.

The occurrence of an event or existence of a condition which under the Credit
Agreement would constitute an Event of Default (as defined in the Credit
Agreement) shall be an event of default hereunder (an “Event of Default”).

ARTICLE IX. REMEDIES.

9.01 General Remedies. Upon the occurrence of an Event of Default and during
continuation thereof, the Collateral Agent shall have, in addition to the rights
and remedies provided herein, in the Credit Documents in respect of the Secured
Obligations or by law (including the rights and remedies set forth in the
Uniform Commercial Code of the jurisdiction applicable to the affected
Collateral), the rights and remedies of a secured party under the UCC
(regardless of whether the UCC is the law of the jurisdiction where the rights
and remedies are asserted and regardless of whether the UCC applies to the
affected Collateral), and further, the Required Lenders (at their election but
without notice of their election and without demand) may authorize and instruct
the Collateral

 

24



--------------------------------------------------------------------------------

Agent to do any of the following on behalf of the Secured Parties (and the
Collateral Agent, acting on the instructions of the Required Lenders, shall do
the same on behalf of the Secured Parties), with or without judicial process or
the aid and assistance of others and to the extent permitted by applicable law,
(i) enter on any premises on which any of the Collateral may be located and,
without resistance or interference by the Obligors, take possession of the
Collateral, (ii) dispose of any Collateral on any such premises, (iii) require
the Obligors to assemble and make available to the Collateral Agent at the
expense of the Obligors any Collateral at any place and time designated by the
Collateral Agent which is reasonably convenient to both parties, (iv) remove any
Collateral from any such premises for the purpose of effecting sale or other
disposition thereof, and/or (v) without demand and without advertisement,
notice, hearing or Requirement of Law, all of which each of the Obligors hereby
waives to the fullest extent permitted by law, at any place and time or times,
sell and deliver any or all Collateral held by or for it at public or private
sale, by one or more contracts, in one or more parcels, for Cash, upon credit or
otherwise, at such prices and upon such terms as the Collateral Agent deems
advisable, in its sole discretion (subject to any and all mandatory legal
requirements). Each Obligor also agrees that Collateral Agent shall at all times
have such royalty-free licenses, to the extent permitted by law and existing
contracts, for any Trademarks, Trademark Licenses, Patents, Patent Licenses,
Copyrights and Copyright Licenses that are reasonably necessary to permit the
exercise of any of the Collateral Agent’s rights or remedies upon or after the
occurrence of (and during the continuance of) an Event of Default with respect
to (among other things) any tangible asset of any Obligor in which the
Collateral Agent or the other Secured Parties have a security interest and Lien,
including the Collateral Agent’s rights to sell Inventory, tooling or packaging
which is required by Obligor (or such Obligor’s successor, assignee or trustee
under any applicable Debtor Relief Law), subject, in the case of Trademarks, to
sufficient quality control by the Collateral Agent to the extent the exercise of
such rights by the Collateral Agent has a reasonable likelihood of invalidation
of such Trademarks. In addition to and without limiting any of the foregoing,
upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent shall have the right, but shall in no way be obligated, to
bring suit, or to take such other action as the Collateral Agent deems necessary
or advisable, in the name of any Obligor or the Collateral Agent, to enforce or
protect any of the Trademarks, Trademark Licenses, Patents, Patent Licenses,
Copyrights, and Copyright Licenses, in which event any Obligor shall, at the
request of the Collateral Agent, do any and all lawful acts and execute any and
all documents required by the Collateral Agent in aid of such enforcement. In
addition to all other sums due the Collateral Agent and the other Secured
Parties with respect to the Secured Obligations, the Obligors shall pay the
Collateral Agent and each of the other Secured Parties all costs and expenses
incurred by the Collateral Agent or any such Secured Party, including attorneys’
fees and court costs, in obtaining or liquidating the Collateral, in enforcing
payment of the Secured Obligations, or in the prosecution or defense of any
action or proceeding by or against the Collateral Agent or the other Secured
Parties or the Obligors concerning any matter arising out of or connected with
this Security Agreement, any Collateral or the Secured Obligations, including
any of the foregoing arising in, arising under or related to a case under any
Debtor Relief Law. To the extent the rights of notice cannot be legally waived
hereunder, each Obligor agrees that any requirement of reasonable notice shall
be met if such notice is in writing, personally served, faxed mailed, or
delivered, to the Obligors in accordance with the notice provisions of
Section 8.01 of the Credit Agreement at least ten (10) days before the time of
sale or other event giving rise to the requirement of such notice. The
Collateral Agent and the

 

25



--------------------------------------------------------------------------------

other Secured Parties shall not be obligated to make any sale or other
disposition of the Collateral regardless of notice having been given. To the
extent permitted by law, any Lender may be a purchaser and may credit bid at any
such sale. To the extent permitted by applicable law, each of the Obligors
hereby waives all of its rights of redemption with respect to any such sale.
Subject to the provisions of applicable law, the Collateral Agent and the other
Secured Parties may postpone or cause the postponement of the sale of all or any
portion of the Collateral by announcement at the time and place of such sale,
and such sale may, without further notice, to the extent permitted by law, be
made at the time and place to which the sale was postponed, or the Collateral
Agent and the other Secured Parties may further postpone such sale by
announcement made at such time and place.

9.02 Remedies Relating to Receivables. Upon the occurrence of an Event of
Default and during the continuation thereof, whether or not the Collateral Agent
has exercised any or all of its other rights and remedies hereunder, the
Collateral Agent or its designee may notify any Obligor’s customers,
counterparties and account debtors that the Receivables of such Obligor have
been assigned to the Collateral Agent, for the benefit of the Secured Parties,
or of the Collateral Agent’s or the other Secured Parties’ security interest and
Lien therein, and may (either in its own name or in the name of an Obligor or
both) demand, collect (including through any lockboxes, blocked accounts,
dominion of funds arrangements, and/or control agreements that may be
established upon the Collateral Agent’s request upon the occurrence and during
the continuation of an Event of Default), receive, take receipt for, sell, sue
for, compound, settle, compromise and give acquittance for any and all amounts
due or to become due on any Receivable, and, in the Collateral Agent’s
discretion, file any claim or take any other action or proceeding to protect and
realize upon the security interest and Lien of the Secured Parties in the
Receivables. Each Obligor acknowledges and agrees that the Proceeds of its
Receivables remitted to or on behalf of the Collateral Agent in accordance with
the provisions hereof shall be solely for the Collateral Agent’s own convenience
and that such Obligor shall not have any right, title or interest in such
Receivables or in any such other amounts except as expressly provided herein.
The Collateral Agent may apply all or any part of any Proceeds of Receivables or
other Collateral received by it in accordance with this Section 9.02 from any
source to the payment of the Secured Obligations (whether or not then due and
payable). The Collateral Agent shall have no obligation to apply or give credit
for any item included in Proceeds of Receivables or other Collateral until any
bank at which a lockbox, restricted or other account as may be established (an
“Account Bank”) has received final payment therefor at its offices in Cash.
However, if the Collateral Agent does permit credit to be given for any item
prior to an Account Bank receiving final payment therefor and such Account Bank
fails to receive such final payment or an item is charged back to the Collateral
Agent or any Account Bank for any reason, the Collateral Agent may at its
election, in either instance, charge the amount of such item back against any
such lockbox, restricted or other accounts, together with interest thereon at a
rate per annum equal to the Default Rate for the Revolving Loans. Each Obligor
hereby indemnifies the Collateral Agent, each other Secured Party and their
respective officers, directors, employees and agents from and against all
liabilities, damages, losses, actions, claims, judgments, costs, expenses,
charges and reasonable attorneys’ fees (except such as result from the
Collateral Agent’s gross negligence or willful misconduct, as determined by a
final non-appealable judgment of a court of competent jurisdiction) suffered or
incurred by the Collateral Agent or any other Secured Party because of

 

26



--------------------------------------------------------------------------------

the maintenance of the foregoing arrangements. Neither the Collateral Agent nor
any other Secured Party shall have liability or responsibility to any Obligor
for an Account Bank accepting any check, draft or other order for payment of
money bearing the legend “payment in full” or words of similar import or any
other restrictive legend or endorsement whatsoever or be responsible for
determining the correctness of any remittance (it being understood that this
sentence shall in no way affect the liability or responsibility of any such
Account Bank).

9.03 Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuance thereof, the
Collateral Agent shall have the right to take physical possession of any and all
of the Collateral and anything found therein, the right for that purpose to
enter without legal process and without breach of the peace any premises where
the Collateral may be found (provided such entry be done lawfully), and the
right to maintain such possession on any Obligor’s premises (each Obligor hereby
agreeing to lease warehouses and storage facilities to the Collateral Agent or
its designee if the Collateral Agent so requests) or to remove the Collateral or
any part thereof to such other places as the Collateral Agent may desire. Upon
the occurrence of any Event of Default and at any time thereafter, unless and
until such Event of Default has been waived by the Secured Parties or cured to
the satisfaction of the Secured Parties, each Obligor shall, upon the Collateral
Agent’s demand, assemble the Collateral and make it available to the Collateral
Agent at a place reasonably designated by the Collateral Agent. If the
Collateral Agent exercises its right to take possession of the Collateral, each
Obligor shall also at its expense perform any and all other steps reasonably
requested by the Collateral Agent to preserve and protect the security interest
and Lien hereby granted in the Collateral, such as placing and maintaining signs
indicating the security interest and Lien of the Collateral Agent and the other
Secured Parties, appointing overseers for the Collateral and maintaining
Inventory records.

9.04 Nonexclusive Nature of Remedies. Failure by the Collateral Agent or the
other Secured Parties to exercise any right, remedy or option under this
Security Agreement, any other Credit Document or as provided by law, or any
delay by the Collateral Agent or the other Secured Parties in exercising the
same, shall not operate as a waiver of any such right, remedy or option. No
waiver hereunder shall be effective unless it is in writing, signed by the party
against whom such waiver is sought to be enforced and then only to the extent
specifically stated, which in the case of the Collateral Agent or the other
Secured Parties shall only be granted as provided herein. To the extent
permitted by law, neither the Collateral Agent, the other Secured Parties, nor
any party acting as attorney for the Collateral Agent or the other Secured
Parties, shall be liable hereunder for any acts or omissions or for any error of
judgment or mistake of fact or law other than their gross negligence or willful
misconduct hereunder, as determined by a final non-appealable judgment of a
court of competent jurisdiction. The rights and remedies of the Collateral Agent
and the other Secured Parties under this Security Agreement shall be cumulative
and not exclusive of any other right or remedy which the Collateral Agent or the
other Secured Parties may have.

9.05 Retention of Collateral.

 

27



--------------------------------------------------------------------------------

 

Upon the occurrence and during the continuation of an Event of Default, the
Collateral Agent may, after providing the notices required by Section 9-621 of
the UCC or otherwise complying with the requirements of applicable law of the
relevant jurisdiction, to the extent the Collateral Agent is in possession of
any of the Collateral, retain the Collateral in satisfaction of the Secured
Obligations. Unless and until the Collateral Agent shall have provided such
notices, however, the Collateral Agent shall not be deemed to have retained any
Collateral in satisfaction of any Secured Obligations for any reason.

9.06 Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Collateral Agent or
the other Secured Parties are legally entitled, the Obligors shall be jointly
and severally liable for the deficiency, together with interest thereon at the
Default Rate for the Loans, together with the costs of collection and the fees
of any attorneys employed by the Collateral Agent to collect such deficiency.
Any surplus remaining after the full payment and satisfaction of the Secured
Obligations shall be returned to the Obligors or to whomsoever a court of
competent jurisdiction shall determine to be entitled thereto.

ARTICLE X. RIGHTS OF THE COLLATERAL AGENT.

10.01 Power of Attorney. In addition to other powers of attorney contained
herein, each Obligor hereby designates and appoints the Collateral Agent, on
behalf of the Secured Parties, and each of its designees or agents, as
attorney-in-fact of such Obligor, irrevocably and with power of substitution,
with authority to take any or all of the following actions with respect to the
Collateral upon the occurrence and during the continuance of an Event of
Default:

(a) to demand, collect or settle, compromise, adjust, give discharges and
releases, all as the Collateral Agent may reasonably determine;

(b) to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;

(c) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Collateral Agent may deem
reasonably appropriate;

(d) to receive, open and dispose of mail addressed to an Obligor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Obligor on behalf of
and in the name of such Obligor, or securing, or relating to such Collateral;

 

28



--------------------------------------------------------------------------------

 

(e) to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services which have given rise thereto, as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes;

(f) to adjust and settle claims under any insurance policy relating thereto;

(g) to execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security agreements, affidavits,
notices and other agreements, instruments and documents that the Collateral
Agent may determine necessary in order to perfect and maintain the security
interests and Liens granted in this Security Agreement and in order to fully
consummate all of the transactions contemplated therein;

(h) to institute any foreclosure proceedings that the Collateral Agent may deem
appropriate; and

(i) to do and perform all such other acts and things as the Collateral Agent may
reasonably deem to be necessary, proper or convenient in connection with the
Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations remain outstanding or
any Credit Document in respect of the Secured Obligations is in effect or any
Letter of Credit shall remain outstanding, and until all of the Commitments in
respect of the Revolving Loan Facility, the Swing Line Sublimit, the Letter of
Credit Sublimit and the Term Loan Facility shall have terminated. The Collateral
Agent shall be under no duty to exercise or withhold the exercise of any of the
rights, powers, privileges and options expressly or implicitly granted to the
Collateral Agent in this Security Agreement, and shall not be liable for any
failure to do so or any delay in doing so. The Collateral Agent shall not be
liable for any act or omission or for any error of judgment or any mistake of
fact or law in its individual capacity or its capacity as attorney-in-fact
except acts or omissions resulting from its gross negligence or willful
misconduct, as determined by a final non-appealable judgment of a court of
competent jurisdiction. This power of attorney is conferred on the Collateral
Agent solely to protect, preserve and realize upon its security interest and
Lien in the Collateral.

10.02 Performance by the Collateral Agent of Obligations. If any Obligor fails
to perform any agreement or obligation contained herein, the Collateral Agent
itself may perform, or cause performance of, such agreement or obligation, and
the expenses of the Collateral Agent incurred in connection therewith shall be
payable by the Obligors on a joint and several basis pursuant to Section 11.16.

10.03 Assignment by the Secured Parties. Subject to Section 8.05(c) of the
Credit Agreement, any of the Secured Parties may from time to time assign the
Secured Obligations or any portion thereof, and the assignee shall be entitled
to all of the rights and remedies of such Secured Party under this Security
Agreement in relation thereto.

10.04 The Collateral Agent’s Duty of Care.

 

29



--------------------------------------------------------------------------------

 

Other than the exercise of reasonable care to assure the safe custody of the
Collateral while being held by the Collateral Agent hereunder, the Collateral
Agent shall have no duty or liability to preserve rights pertaining thereto, it
being understood and agreed that the Obligors shall be responsible for
preservation of all rights in the Collateral, and the Collateral Agent shall be
relieved of all responsibility for the Collateral upon surrendering it or
tendering the surrender of it to the Obligors. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property,
which shall be no less than the treatment employed by a reasonable and prudent
agent in the industry, it being understood that the Collateral Agent shall not
have responsibility for taking any necessary steps to preserve rights against
any parties with respect to any of the Collateral.

ARTICLE XI. MISCELLANEOUS.

11.01 Costs of Counsel. If at any time hereafter, (a) whether upon the
occurrence of an Event of Default or not, the Collateral Agent employs counsel
to (i) prepare or consider amendments, waivers or consents with respect to this
Security Agreement, (ii) take action or make a response in or with respect to
any legal or arbitral proceeding relating to this Security Agreement or relating
to the Collateral or (iii) protect the Collateral or (b) whether upon the
occurrence of an Event of Default or not, the Collateral Agent or any other
Secured Party employs counsel to or exercise any rights or remedies under this
Security Agreement or with respect to the Collateral or to seek relief from the
automatic or similar stay in effect under any Debtor Relief Law, then the
Obligors agree to promptly pay upon demand any and all such costs and expenses
of the Collateral Agent and the other Secured Parties, as applicable, all of
which costs and expenses shall constitute Secured Obligations hereunder.

11.02 Continuing Agreement.

(a) This Security Agreement shall be a continuing agreement in every respect and
shall remain in full force and effect so long as any of the Secured Obligations
remain outstanding or any Credit Documents in respect of the Secured Obligations
are in effect or any Letter of Credit shall remain outstanding, and until all of
the Commitments in respect of the Revolving Loan Facility, the Swing Line
Sublimit, the Letter of Credit Sublimit and the Term Loan Facility shall have
terminated. Upon such payment and termination, this Security Agreement shall be
automatically terminated and the Collateral Agent, on behalf of the Secured
Parties, shall, upon the request and at the expense of the Obligors, forthwith
release all of the Liens and security interests hereunder and shall deliver and
authorize the filing of all UCC termination statements and/or other documents
reasonably requested by the Obligors evidencing such termination.
Notwithstanding the foregoing all releases and indemnities provided hereunder
shall survive termination of this Security Agreement.

 

30



--------------------------------------------------------------------------------

 

(b) This Security Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Collateral Agent or any other Secured Party as a preference,
fraudulent conveyance or otherwise under any Debtor Relief Law, all as though
such payment had not been made; provided that in the event payment of all or any
part of the Secured Obligations is rescinded or must be restored or returned,
all costs and expenses (including any legal fees and disbursements) incurred by
the Collateral Agent or any other Secured Party in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Secured
Obligations.

11.03 Amendments; Waivers; Modifications. This Security Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 8.04 of the Credit Agreement.

11.04 Successors in Interest. This Security Agreement shall create a continuing
security interest and Lien in the Collateral and shall be binding upon each
Obligor, its successors and assigns and shall inure, together with the rights
and remedies of the Collateral Agent and the other Secured Parties hereunder, to
the benefit of the Collateral Agent and the other Secured Parties and their
successors and permitted assigns; provided, however, that none of the Obligors
may assign its rights or delegate its duties hereunder except as permitted by
the Credit Agreement. To the fullest extent permitted by law, each Obligor
hereby releases the Collateral Agent and each other Secured Party, and its
successors and permitted assigns, from any liability for any act or omission
relating to this Security Agreement or the Collateral, except for any liability
arising from the gross negligence or willful misconduct of the Collateral Agent,
or such other Secured Party, or its officers, employees or agents, as determined
by a final non-appealable judgment of a court of competent jurisdiction.

11.05 Notices. All notices required or permitted to be given under this Security
Agreement shall be in conformance with Section 8.01 of the Credit Agreement; all
notices to the Collateral Agent shall be sent to the address of the
Administrative Agent set forth on Schedule IV to the Credit Agreement and all
notices to any Obligor shall be sent to such Obligor’s address as set forth on
Schedule 3.01.

11.06 Counterparts. This Security Agreement may be executed in any number of
counterparts, any set of which signed by all the parties hereto shall be deemed
to constitute a complete, executed original for all purposes. Transmission by
facsimile or other electronic transmission of an executed counterpart of this
Security Agreement shall be deemed to constitute due and sufficient delivery of
such counterpart.

11.07 Headings.

 

31



--------------------------------------------------------------------------------

 

The section and subsection headings appearing in this Security Agreement are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Security Agreement.

11.08 Governing Law. Unless otherwise expressly provided in any Credit Document,
this Security Agreement shall be governed by and construed in accordance with
the laws of the State of New York without reference to conflicts of law rules
(other than Sections 5-1401 and 5-1402 of the New York General Obligations Law).
The scope of the foregoing governing law provision is intended to be
all-encompassing of any and all disputes that may be brought in any court or any
mediation or arbitration proceeding and that relate to the subject matter of the
Credit Documents, including contract claims, tort claims, breach of duty claims
and all other common law and statutory claims.

11.09 Submission to Jurisdiction. Each Obligor irrevocably submits to the
non-exclusive jurisdiction of the courts of the State of New York, New York
County and the courts of the US located in the Southern District of New York and
agrees that any legal action, suit or proceeding arising out of or relating to
this Security Agreement may be brought against such party in any such courts.
Final judgment against any Obligor in any such action, suit or proceeding shall
be conclusive and may be enforced in any other jurisdiction by suit on the
judgment, a certified or exemplified copy of which shall be conclusive evidence
of the judgment, or in any other manner provided by law. Nothing in this
Section 11.09 shall affect the right of the Collateral Agent or any other
Secured Party to commence legal proceedings or otherwise sue any Obligor in any
other appropriate jurisdiction, or concurrently in more than one jurisdiction,
or to serve process, pleadings and other papers upon any Obligor in any manner
authorized by the laws of any such jurisdiction. Each of the Obligors agrees
that process served either personally or by registered mail shall, to the extent
permitted by law, constitute adequate service of process in any such suit. Each
of the Obligors irrevocably waives to the fullest extent permitted by applicable
law (a) any objection which it may have now or in the future to the laying of
the venue of any such action, suit or proceeding in any court referred to in the
first sentence above; (b) any claim that any such action, suit or proceeding has
been brought in an inconvenient forum; (c) its right of removal of any matter
commenced by any other party in the courts of the State of New York to any court
of the US; (d) any immunity which it or its assets may have in respect of its
obligations under this Security Agreement or any other Credit Document from any
suit, execution, attachment (whether provisional or final, in aid of execution,
before judgment or otherwise) or other legal process; and (e) any right it may
have to require the moving party in any suit, action or proceeding brought in
any of the courts referred to above arising out of or in connection with this
Security Agreement or any other Credit Document to post security for the costs
of any Obligor or to post a bond or to take similar action.

11.10 Waiver of Jury Trial. EACH OF THE OBLIGORS, THE COLLATERAL AGENT AND THE
OTHER SECURED PARTIES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE

 

32



--------------------------------------------------------------------------------

LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY ISSUE
RELATING HERETO IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER CREDIT DOCUMENT.

11.11 Severability. If at any time any provision of this Security Agreement is
or becomes illegal, invalid or unenforceable in any respect under the law or any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions of this Security Agreement nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction shall
in any way be affected or impaired thereby.

11.12 Collateral Agent. Each reference herein to any right granted to, benefit
conferred upon or power exercisable by the “Collateral Agent” shall be a
reference to the Collateral Agent, for the benefit of the Secured Parties.

11.13 Survival. All representations and warranties of the Obligors hereunder
shall survive the execution and delivery of this Security Agreement and the
other Credit Documents, the delivery of the Notes and the making of the Loans
and the issuance of the Letters of Credit under the Credit Agreement.

11.14 Other Security; Marshaling.

(a) To the extent that any of the Secured Obligations are now or hereafter
secured by property other than the Collateral (including real property and
securities owned by an Obligor or any other Person), or by a guarantee
agreement, endorsement or property of any other Person, then the Collateral
Agent and the other Secured Parties shall have the right to proceed against such
other property, guarantee agreement or endorsement upon the occurrence and
during the continuance of any Event of Default, and the Collateral Agent and the
other Secured Parties have the right, in their sole discretion, to determine
which rights, security, Liens, security interests or remedies the Collateral
Agent and the other Secured Parties shall at any time thereafter pursue or take,
or at any time relinquish, subordinate or modify with respect thereto, without
in any way modifying or affecting any of them or any of the Collateral Agent’s
and the other Secured Parties’ rights or the Secured Obligations under this
Security Agreement, under any other of the Credit Documents or otherwise.

(b) The Collateral Agent shall not be required to marshal any present or future
collateral security (including but not limited to the Collateral) for, or other
assurances of payment of, the Secured Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative

 

33



--------------------------------------------------------------------------------

and in addition to all other rights and remedies, however existing or arising.
To the extent that it lawfully may, each Obligor hereby agrees that it will not
invoke any law relating to the marshaling of collateral which might cause delay
in or impede the enforcement of the Collateral Agent’s rights and remedies under
this Security Agreement or under any other instrument creating or evidencing any
of the Secured Obligations or under which any of the Secured Obligations is
outstanding or by which any of the Secured Obligations is secured or payment
thereof is otherwise assured, and, to the extent that it lawfully may, each
Obligor hereby irrevocably waives the benefits of all such laws.

11.15 Joint and Several Obligations of Obligors.

(a) Each of the Obligors is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Secured
Parties under the Credit Agreement, for the mutual benefit, directly and
indirectly, of each of the Obligors and in consideration of the undertakings of
each of the Obligors to accept joint and several liability for the obligations
of each of them.

(b) Each of the Obligors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Obligors with respect to the payment and
performance of all of the Secured Obligations arising under this Security
Agreement or the other Credit Documents, it being the intention of the parties
hereto that all the Obligations shall be the joint and several obligations of
each of the Obligors without preferences or distinction among them.

(c) Notwithstanding anything provided in clauses (a) and (b) of this
Section 11.15, no Obligor (other than CBII) shall be liable, directly or
indirectly, for any Secured Obligations of CBII.

11.16 Rights of Required Lenders. All rights of the Collateral Agent hereunder,
if not exercised by the Collateral Agent, may be exercised by the Required
Lenders.

11.17 Joinder. In the event a party becomes an Obligor (each, a “New Obligor”)
pursuant to a Joinder Agreement, upon execution of such Joinder Agreement, such
New Obligor shall be bound by all the terms and conditions hereof to the same
extent as though such New Obligor had originally executed this Security
Agreement. The addition of each New Obligor shall not in any manner affect the
obligations of the other Obligors hereunder. Each Obligor hereto acknowledges
that Schedules 3.01, 3.02 and 3.06 may be amended or modified in connection with
the addition of any New Obligor to reflect information relating to such New
Obligor.

11.18 Lender Rate Contracts. So long as the terms thereof are in compliance with
the Credit Agreement, each Lender Rate Contract shall be secured by the Lien of
this Security Agreement to the extent, and, notwithstanding any other provision,
if any, in this Security

 

34



--------------------------------------------------------------------------------

Agreement, only to the extent provided in the Credit Agreement, including
Section 7.07 of the Credit Agreement. Such security shall be on a silent basis,
so that, notwithstanding any other provision, if any, in this Security
Agreement, the Credit Agreement or any other Credit Document, no holders of
Lender Rate Contracts shall be able to take any action in respect of the
Collateral nor instruct the Collateral Agent or the Required Lenders to take any
action in respect of the Collateral.

11.19 Release of Liability of Obligor. In the event that all of the capital
stock or other Equity Interests of one or more Obligors is sold or otherwise
disposed of (except to any of the CBII Entities) or liquidated in compliance
with the requirements of the Credit Agreement and the proceeds of such sale,
disposition or liquidation are applied as permitted or required by the terms of
the Credit Agreement, such Obligor shall, upon consummation of such sale or
other disposition, be released from this Security Agreement automatically and
without further action and this Security Agreement shall, as to each such
Obligor, terminate, and have no further force or effect (it being understood and
agreed that the sale of one or more Persons that own, directly or indirectly,
all of the Equity Interests of any Obligor shall be deemed to be a sale of such
Obligor for purposes of this Section 11.19).

11.20 Construction. This Security Agreement is the result of negotiations among,
and has been reviewed by, the Obligors, the Collateral Agent and their
respective counsel. Accordingly, this Security Agreement shall be deemed to be
the product of all parties hereto, and no ambiguity shall be construed in favor
of or against the Obligors, the Collateral Agent or any other Secured Party.

[Remainder of page intentionally left blank.]

 

35



--------------------------------------------------------------------------------

 

Each of the parties hereto has caused a counterpart of this Security Agreement
to be duly executed and delivered as of the date first above written.

 

OBLIGORS: AMERICAN PRODUCE COMPANY By:  

 

Name:  

 

Title:  

 

B C SYSTEMS, INC. By:  

 

Name:  

 

Title:  

 

BOCAS FRUIT CO. L.L.C. By:  

 

Name:  

 

Title:  

 

CHIQUITA BRANDS INTERNATIONAL, INC. By:  

 

Name:  

 

Title:  

 

CHIQUITA BRANDS L.L.C. By:  

 

Name:  

 

Title:  

 

 

SECURITY AGREEMENT



--------------------------------------------------------------------------------

CHIQUITA FRESH NORTH AMERICA L.L.C. By:  

 

Name:  

 

Title:  

 

COAST CITRUS DISTRIBUTORS HOLDING COMPANY By:  

 

Name:  

 

Title:  

 

FRESH EXPRESS INCORPORATED By:  

 

Name:  

 

Title:  

 

FRESH INTERNATIONAL CORP. By:  

 

Name:  

 

Title:  

 

TRANSFRESH CORPORATION By:  

 

Name:  

 

Title  

 

 

SECURITY AGREEMENT



--------------------------------------------------------------------------------

VERDELLI FARMS, INC. By:  

 

Name:  

 

Title:  

 

 

SECURITY AGREEMENT



--------------------------------------------------------------------------------

 

COLLATERAL AGENT:

Accepted and agreed to as of the date first above written.

COÖPERATIEVE CENTRALE RAIFFEISEN –

BOERENLEENBANK B.A., “RABOBANK

NEDERLAND”, NEW YORK BRANCH, as Collateral Agent

 

By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

 

SECURITY AGREEMENT



--------------------------------------------------------------------------------

 

Schedule 3.01

Location of Obligors

Schedule 3.02

Exact Legal Name

Schedule 3.05

Chiquita Pledged Intercompany Notes

Schedule 3.06

Copyrights, Patents, Trademarks, and Trademark Licenses

Schedule 4.07



--------------------------------------------------------------------------------

 

EXHIBIT Q-1

FORM OF MORTGAGE



--------------------------------------------------------------------------------

 

RECORDING REQUESTED

BY AND UPON RECORDATION

RETURN TO:

Paul, Hastings, Janofsky & Walker LLP

600 Peachtree Street, NE, Suite 2400

Atlanta, Georgia 30308

Attention: Ted Smith, Esq.

 

 

SPACE ABOVE THIS LINE FOR RECORDER’S USE

THIS IS AN OPEN-END MORTGAGE AND SECURES FUTURE ADVANCES PURSUANT TO 42
Pa,C.S.A. §8143. THE MAXIMUM PRINCIPAL AMOUNT SECURED BY THIS MORTGAGE IS SUCH
AMOUNT AS MAY BE DUE AND OWING UNDER THE CREDIT DOCUMENTS REFERRED TO HEREIN NOT
TO EXCEED $400,000,000.00.

OPEN-END MORTGAGE; SECURITY AGREEMENT, ASSIGNMENT OF RENTS

AND LEASES AND FIXTURE FILING

by and from

VERDELLI FARMS, INC., “Mortgagor”

to

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK

NEDERLAND”, NEW YORK BRANCH, in its capacity as Agent, “Mortgagee”

Dated as of March 31, 2008

 

  Municipality:    Harrisburg     County:    Dauphin     State:    Pennsylvania
    Tax Parcel I.D,:     

Relating to Premises at:



--------------------------------------------------------------------------------

 

RECORDING REQUESTED

BY AND UPON RECORDATION

RETURN TO:

Paul, Hastings, Janofsky & Walker LLP

600 Peachtree Street, NE, Suite 2400

Atlanta, Georgia 30308

Attention: Ted Smith, Esq.

OPEN-END MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS

AND LEASES AND FIXTURE FILING

THIS OPEN-END MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING (this “Mortgage”) is dated as of March 31, 2008 by and from
VERDELLI FARMS, INC., a Pennsylvania corporation (“Mortgagor”), whose address is
c/o Chiquita Brands L.L.C,, 250 East Fifth Street, Cincinnati, Ohio 45202,
Attention: Chief Financial Officer to COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH, as
administrative agent for the Lenders (as defined in the Credit Agreement,
defined below) acting in its capacity as the collateral agent for the benefit of
the Secured Parties as defined in the Credit Agreement (in such capacity,
“Agent”), having an address at 245 Park Avenue, 37th Floor, New York, New York
10167-0062, Attention: Loan Syndications (Agent, together with its successors
and assigns, “Mortgagee”).

W I T N E S S E T H

For valuable consideration the receipt and legal sufficiency of which is hereby
acknowledged and the mutual covenants herein contained, the parties, intending
to be legally bound, do hereby agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. All capitalized terms used herein without definition
shall have the respective meanings ascribed to them in that certain Credit
Agreement dated as of even date herewith, as the same may be amended, amended
and restated, supplemented or otherwise modified from time to time (the “Credit
Agreement”), among Chiquita Brands, L.L.C., as borrower (“Borrower”), Chiquita
Brands International, Inc., Agent and the other Secured Parties identified
therein. As used herein, the following terms shall have the following meanings:

(a) “Event of Default”: An Event of Default under and as defined in the Credit
Agreement.

(b) “Guarantee”: That certain Subsidiary Guarantee Agreement by and from
Mortgagor and the other guarantors party thereto for the benefit of the Secured
Parties, dated as of even date herewith, as the same may hereafter be amended,
amended and restated, supplemented or otherwise modified from time to time.

(c) “Indebtedness”: (1) All Secured Obligations (as defined in the Credit
Agreement), including all indebtedness of Mortgagor to Mortgagee or any of the
other Secured Parties under or with respect to the Credit Agreement, the
Guarantee, or any other Credit Document to which



--------------------------------------------------------------------------------

Mortgagor is a party, including, without limitation, the sum of all
(a) principal, interest and other amounts owing under or evidenced or secured by
the Credit Documents and (b) principal, interest and other amounts which may
hereafter be lent by Mortgagee or any of the other Secured Parties under or in
connection with the Credit Agreement or any of the other Credit Documents,
whether evidenced by a promissory note or other instrument which, by its terms,
is secured hereby, and (2) all other indebtedness, obligations and liabilities
now or hereafter existing of any kind of Mortgagor to Mortgagee or any of the
other Secured Parties under documents which recite that they are intended to be
secured by this Mortgage. The Indebtedness secured hereby includes, without
limitation, but only to the extent of the value of the Mortgaged Property, all
interest and expenses accruing after the commencement by or against Mortgagor or
any of its Affiliates of a proceeding under the Bankruptcy Code (as defined in
the Credit Agreement) or any similar law for the relief of debtors.

(d) “Mortgaged Property”: The fee interest in the real property described in
Exhibit A attached hereto and incorporated herein by this reference (the
“Land”), and all of Mortgagor’s right, title and interest now in and to (1) all
improvements owned by Mortgagor, now placed or constructed upon the Land (the
“Improvements”; the Land and Improvements are collectively referred to as the
“Premises”), (2) all materials, supplies, equipment, apparatus and other items
of personal property owned by Mortgagor and attached to, installed in or used in
connection with any of the Improvements or the Land, and water, gas, electrical,
telephone, storm and sanitary sewer facilities and all other utilities whether
or not situated in easements, and all equipment, inventory and other goods in
which Mortgagor has any rights or any power to transfer rights and that are
fixtures (as defined in the UCC, defined below) related to the Land (the
“Fixtures”), (3) all goods, accounts, inventory, general intangibles,
instruments, documents, contract rights and chattel paper, including all such
items as defined in the UCC, now owned or hereafter acquired by Mortgagor and
now or hereafter affixed to, placed upon, used in connection with, arising from
or otherwise related to the Premises (the “Personalty”), (4) all reserves,
escrows or impounds required under the Credit Agreement or any of the other
Credit Documents and all deposit amounts maintained by Mortgagor with respect to
the Mortgaged Property (the “Deposit Accounts”), (5) all leases, licenses,
concessions, occupancy agreements or other agreements (written or oral, now or
at any time in effect) which grant to any Person a possessory interest in, or
the right to use, all or any part of the Mortgaged Property, together with all
related security and other deposits (the “Leases”), (6) all of the rents,
revenues, royalties, income, proceeds, profits, accounts receivable, security
and other types of deposits, and other benefits paid or payable by parties to
the Leases for using, leasing, licensing possessing, operating from, residing
in, selling or otherwise enjoying the Mortgaged Property (the “Rents”), (7) all
other agreements, such as construction contracts, architects’ agreements,
engineers’ contracts, utility contracts, maintenance agreements, management
agreements, service contracts, listing agreements, guaranties, warranties,
permits, licenses, certificates and entitlements in any way relating to the
construction, use, occupancy, operation, maintenance, enjoyment or ownership of
the Mortgaged Property (the “Property Agreements”), (8) all rights, privileges,
tenements, hereditaments, rights-of-way, easements, appendages and appurtenances
appertaining to the foregoing, (9) all property tax refunds payable with respect
to the Mortgaged Property (the “Tax Refunds”), (10) all accessions, replacements
and substitutions for any of the foregoing and all proceeds thereof (the
“Proceeds”), (11) all insurance policies, unearned premiums therefor and
proceeds from such policies covering any of the above property owned by
Mortgagor (the “Insurance”), and (12) all awards, damages, remunerations,
reimbursements, settlements or compensation heretofore made or hereafter to be
made by any governmental authority pertaining to any condemnation or other
taking (or any purchase in lieu thereof) of all or any portion of the Land,
Improvements, Fixtures or Personalty (the “Condemnation Awards”). As used in
this Mortgage, the term “Mortgaged Property” shall mean all or, where the
context permits or requires, any portion of the above or any interest therein.



--------------------------------------------------------------------------------

 

(e) “Obligations”: All of the agreements, covenants, conditions, warranties,
representations under the Credit Agreement, the Guarantee, any other Credit
Documents, and the Lender Rate Contracts, including the Secured Obligations.

(f) “Security Agreement”: That certain Security Agreement by and from Mortgagor,
the other Loan Parties party thereto and Agent, as collateral agent for the
benefit of the Secured Parties, dated as of even date herewith, as the same may
hereafter be amended, amended and restated, supplemented or otherwise modified
from time to time.

(g) “UCC”: The Uniform Commercial Code of Pennsylvania or, if the creation,
perfection and enforcement of any security interest herein granted is governed
by the laws of a state other than Pennsylvania, then, as to the matter in
question, the Uniform Commercial Code in effect in that state.

ARTICLE 2

GRANT

Section 2.1 Grant.

To secure the full and timely payment of the Indebtedness and the full and
timely performance of the Obligations, Mortgagor GRANTS, BARGAINS, ASSIGNS,
SELLS, CONVEYS and CONFIRMS, to Mortgagee the Mortgaged Property, subject,
however, only to the matters that are set forth on Exhibit B attached hereto
(the “Permitted Encumbrances”) and to other Permitted Liens.

TO HAVE AND TO HOLD the Mortgaged Property, and Mortgagor does hereby bind
itself, its successors and assigns to WARRANT AND FOREVER DEFEND the title to
the Mortgaged Property unto Mortgagee.

PROVIDED, ALWAYS, that upon payment in full of the Indebtedness and performance
in full of the Obligations and termination of all obligations of the Secured
Parties under the Credit Agreement (including all obligations to make revolving
advances or to honor letters of credit issued thereunder) Mortgagee, at
Mortgagor’s request and expense, shall cause this Mortgage to be surrendered or
cancelled of record in the manner provided by law.

ARTICLE 3

WARRANTIES, REPRESENTATIONS AND COVENANTS

Mortgagor warrants, represents and covenants to Mortgagee as follows:

Section 3.1 Title to Mortgaged Property and Lien of this Instrument. Mortgagor
owns the Mortgaged Property free and clear of any Hens, claims or interests,
except the Permitted Encumbrances and the other Permitted Liens. This Mortgage
creates valid, enforceable first priority liens and security interests against
the Mortgaged Property.

Section 3.2 First Lien Status. Mortgagor shall preserve and protect the first
lien and security interest status of this Mortgage and the other Credit
Documents. If any Lien other than a Permitted Encumbrance or another Permitted
Lien is asserted against the Mortgaged Property, Mortgagor shall promptly, and
at its expense, (a) give Mortgagee a detailed written notice of such Lien
(including origin, amount and other terms), and (b) pay the underlying claim in
full or take such other action so as to cause it to be released or contest the
same in compliance with the requirements of the Credit Agreement (including the
requirement of providing a bond or other security satisfactory to Mortgagee).



--------------------------------------------------------------------------------

 

Section 3.3 Payment and Performance. As required by the Guarantee and this
Mortgage, Mortgagor shall pay the Indebtedness when due under the Credit
Agreement and the other Credit Documents and shall perform the Obligations in
full when they are required to be performed.

Section 3.4 Replacement of Fixtures and Personalty. Mortgagor shall not, without
the prior written consent of Mortgagee, permit any of the Fixtures or Personalty
owned or leased by Mortgagor to be removed at any time from the Land or
Improvements, unless the removed item is removed temporarily for maintenance and
repair or is permitted to be removed by the Credit Agreement.

Section 3.5 Inspection. Mortgagor shall permit Mortgagee and the other Secured
Parties and their respective agents, representatives and employees, upon
reasonable prior notice to Mortgagor (so long as no Default shall have occurred
and be continuing), to inspect the Mortgaged Property and all books and records
of Mortgagor located thereon, and to conduct such environmental and engineering
studies as Mortgagee or the other Secured Parties may require, provided that
such inspections and studies shall not materially interfere with the use and
operation of the Mortgaged Property.

Section 3.6 Other Covenants. All of the covenants in the Credit Agreement and
the other Credit Documents are incorporated herein by reference and, together
with covenants in this Article 3 shall be covenants running with the Land.

Section 3.7 Insurance; Condemnation Awards and Insurance Proceeds.

(a) Insurance. Mortgagor shall maintain or cause to be maintained such insurance
as required pursuant to Section 5.01(d) of the Credit Agreement. If any portion
of the Mortgaged Property is located in an area identified by the Federal
Emergency Management Agency as an area having special flood hazards and in which
flood insurance has been made available under the National Flood Insurance Act
of 1968 (or any amendment or successor act thereto), then Mortgagor shall
maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount sufficient to comply with all applicable
rules and regulations promulgated pursuant to such Act,

(b) Condemnation Awards. Mortgagor assigns all Condemnation Awards to Mortgagee
and authorizes Mortgagee to collect and receive such Condemnation Awards and to
give proper receipts and acquittances therefor, subject to the terms of the
Credit Agreement (including without limitation, Section 2.06(c)(iii) thereof).

(c) Insurance Proceeds. Mortgagor assigns to Mortgagee all proceeds of any
insurance policies insuring against loss or damage to the Mortgaged Property.
Subject to the terms of the Credit Agreement (including without limitation,
Section 2.06(c)(iii) thereof), Mortgagor authorizes Mortgagee to collect and
receive such proceeds and authorizes and directs the issuer of each of such
insurance policies to make payment for all such losses directly to Mortgagee,
instead of to Mortgagor and Mortgagee jointly.

ARTICLE 4

[Intentionally Omitted]

ARTICLE 5

DEFAULT AND FORECLOSURE

Section 5.1 Remedies. Upon the occurrence and during the continuance of an Event
of Default, Mortgagee may, at Mortgagee’s election and by or through Mortgagee
or otherwise, exercise any or all of the following rights, remedies and
recourses:



--------------------------------------------------------------------------------

 

(a) Acceleration. Subject to any provisions of the Credit Documents providing
for the automatic acceleration of the Indebtedness upon the occurrence of
certain Events of Default, declare the Indebtedness to be immediately due and
payable, without further notice, presentment, protest, notice of intent to
accelerate, notice of acceleration, demand or action of any nature whatsoever
(each of which hereby is expressly waived by Mortgagor), whereupon the same
shall become immediately due and payable.

(b) Entry on Mortgaged Property. Enter the Mortgaged Property and take exclusive
possession thereof and of all books, records and accounts relating thereto or
located thereon. If Mortgagor remains in possession of the Mortgaged Property
following the occurrence and during the continuance of an Event of Default and
without Mortgagee’s prior written consent, Mortgagee may invoke any legal
remedies to dispossess Mortgagor.

(c) Operation of Mortgaged Property. Hold, lease, develop, manage, operate or
otherwise use the Mortgaged Property upon such terms and conditions as Mortgagee
may deem reasonable under the circumstances (making such repairs, alterations,
additions and improvements and taking other actions, from time to time, as
Mortgagee deems necessary or desirable), and apply all Rents and other amounts
collected by Mortgagee in connection therewith in accordance with the provisions
of Section 5.7.

(d) Foreclosure and Sale. Institute proceedings for the complete foreclosure of
this Mortgage by judicial action. At any sale by virtue of any judicial
proceedings or any other legal right, remedy or recourse, the title to and right
of possession of any such property shall pass to the purchaser thereof, and to
the fullest extent permitted by law, Mortgagor shall be completely and
irrevocably divested of all of its right, title, interest, claim, equity, equity
of redemption, and demand whatsoever, either at law or in equity, in and to the
property sold and such sale shall be a perpetual bar both at law and in equity
against Mortgagor, and against all other Persons claiming or to claim the
property sold or any part thereof, by, through or under Mortgagor. Mortgagee
shall deliver to the purchaser at such sale its deed conveying the property so
sold, but without any covenant or warranty express or implied, and the recitals
in such deed of matters or facts shall be conclusive proof of the truthfulness
thereof. In addition, any such sale shall be free and clear of any interest of
Mortgagor under any lease, encumbrance or other matter affecting the property so
sold which is subject or subordinate to this Mortgage, except that any such sale
shall not result in the termination of any such lease (A) if and to the extent
otherwise provided in the estoppel or other agreement executed by the tenant to
such lease and Mortgagee, or (B) if the purchaser at such sale gives written
notice to such tenant, within ten (10) days after date of sale, then the lease
will continue in effect. Mortgagee or any of the other Secured Party may be a
purchaser at such sale. If Mortgagee is the highest bidder, Mortgagee may credit
the purchase price against the Indebtedness in lieu of paying cash.

(e) Receiver, To the extent permitted by law, make application to a court of
competent jurisdiction for, and obtain from such court as a matter of strict
right and without notice to Mortgagor or regard to the adequacy of the Mortgaged
Property for the repayment of the Indebtedness, the appointment of a receiver of
the Mortgaged Property, and Mortgagor irrevocably consents to such appointment.
Any such receiver shall have all the usual powers and duties of receivers in
similar cases, including the full power to rent, maintain and otherwise operate
the Mortgaged Property upon such terms as may be approved by the court, and
shall apply such Rents in accordance with the provisions of Section 5.7.

(f) Other. Exercise all other rights, remedies and recourses granted under the
Credit Documents or otherwise available at law or in equity.



--------------------------------------------------------------------------------

 

Section 5.2 Separate Sales. The Mortgaged Property may be sold in one or more
parcels and in such manner and order as Mortgagee, in its sole discretion, may
direct. The right of sale arising out of any Event of Default shall not be
exhausted by any one or more sales.

Section 5.3 Remedies Cumulative, Concurrent and Nonexclusive. Mortgagee shall
have all rights, remedies and recourses granted in the Credit Documents and
available at law or equity (including the UCC), which rights (a) shall be
cumulative and concurrent, (b) may be pursued separately, successively or
concurrently against Mortgagor or others obligated under the Credit Documents,
or against the Mortgaged Property, or against any one or more of them, at the
sole discretion of Mortgagee, (c) may be exercised as often as occasion therefor
shall arise, and the exercise or failure to exercise any of them shall not be
construed as a waiver or release thereof or of any other right, remedy or
recourse, and (d) are intended to be, and shall be, nonexclusive. No action by
Mortgagee in the enforcement of any rights, remedies or recourses under the
Credit Documents or otherwise at law or equity shall be deemed to cure any Event
of Default.

Section 5.4 Release of and Resort to Collateral. Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate Lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the Lien or security interest
created in or evidenced by the Credit Documents or their status as a first and
prior Lien and security interest in and to the Mortgaged Property. For payment
of the Indebtedness, Mortgagee may resort to any other security in such order
and manner as Mortgagee may elect.

Section 5.5 Waiver of Redemption, Notice and Marshalling of Assets. To the
fullest extent permitted by law, Mortgagor hereby irrevocably and
unconditionally waives and releases (a) all benefit that might accrue to
Mortgagor by virtue of any present or future statute of limitations or law or
judicial decision exempting the Mortgaged Property from attachment, levy or sale
on execution or providing for any stay of execution, exemption from civil
process, redemption or extension of time for payment, (b) all notices of any
Event of Default or of any election by Mortgagee to exercise or the actual
exercise of any right, remedy or recourse provided for under the Credit
Documents, and (c) any right to a marshalling of assets or a sale in inverse
order of alienation.

Section 5.6 Discontinuance of Proceedings. If Mortgagee or any other Secured
Party shall have proceeded to invoke any right, remedy or recourse permitted
under the Credit Documents and shall thereafter elect to discontinue or abandon
it for any reason, Mortgagee or such other Secured Party, as the case may be,
shall have the unqualified right to do so and, in such an event, Mortgagor, any
other Secured Party and Mortgagee shall be restored to their former positions
with respect to the Indebtedness, the Obligations, the Credit Documents, the
Mortgaged Property and otherwise, and the rights, remedies, recourses and powers
of Mortgagee and any other Secured Party shall continue as if the right, remedy
or recourse had never been invoked, but no such discontinuance or abandonment
shall waive any Event of Default which may then exist or the right of Mortgagee
or any other Secured Party thereafter to exercise any right, remedy or recourse
under the Credit Documents for such Event of Default.

Section 5.7 Application of Proceeds. The proceeds of any sale of, and the Rents
and other amounts generated by the holding, leasing, management, operation or
other use of the Mortgaged Property, shall be applied by Mortgagee (or the
receiver, if one is appointed) in the following order unless otherwise required
by applicable law:

(a) to the payment of the costs and expenses of taking possession of the
Mortgaged Property and of holding, using, leasing, repairing, improving and
selling the same, including, without



--------------------------------------------------------------------------------

limitation (1) trustee’s and receiver’s fees and expenses, including the
repayment of the amounts evidenced by any receiver’s certificates, (2) court
costs, (3) attorneys’ and accountants’ fees and expenses, and (4) costs of
advertisement; and

(b) to the payment of the Indebtedness and performance of the Obligations as
provided in Section 6.03 of the Credit Agreement.

Section 5.8 Occupancy After Foreclosure. Any sale of the Mortgaged Property or
any part thereof in accordance with Section 5.1(d) will divest all right, title
and interest of Mortgagor in and to the property sold. Subject to applicable
law, any purchaser at a foreclosure sale will receive immediate possession of
the property purchased. If Mortgagor retains possession of such property or any
part thereof subsequent to such sale, Mortgagor will be considered a tenant at
sufferance of the purchaser, and will, if Mortgagor remains in possession after
demand to remove, be subject to eviction and removal, forcible or otherwise,
with or without process of law.

Section 5.9 Additional Advances and Disbursements; Costs of Enforcement.

(a) Upon the occurrence and during the continuance of any Event of Default,
Mortgagee shall have the right, but not the obligation, to cure such Event of
Default in the name and on behalf of Mortgagor. All sums advanced and expenses
incurred at any time by Mortgagee under this Section 5.9, or otherwise under
this Mortgage or any of the other Credit Documents or applicable law, shall bear
interest from the date that such sum is advanced or expense incurred, to and
including the date of reimbursement, computed at the highest lawful rate at
which interest is then computed on any portion of the Indebtedness, and all such
sums, together with interest thereon, shall be secured by this Mortgage.

(b) Mortgagor shall pay all expenses (including reasonable attorneys’ fees and
expenses) of or incidental to the perfection and enforcement of this Mortgage
and the other Credit Documents, or the enforcement, compromise or settlement of
the Indebtedness or any claim under this Mortgage and the other Credit
Documents, and for the curing thereof, or for defending or asserting the rights
and claims of Mortgagee in respect thereof, by litigation or otherwise.

Section 5.10 No Mortgagee in Possession. Neither the enforcement of any of the
remedies under this Article 5, the assignment of the Rents and Leases under
Article 6, the security interests under Article 7, nor any other remedies
afforded to Mortgagee under the Credit Documents, at law or in equity shall
cause Mortgagee or any other Secured Party to be deemed or construed to be a
mortgagee in possession of the Mortgaged Property, to obligate Mortgagee or any
other Secured Party to lease the Mortgaged Property or attempt to do so, or to
take any action, incur any expense, or perform or discharge any obligation, duty
or liability whatsoever under any of the Leases or otherwise,

ARTICLE 6

ASSIGNMENT OF RENTS AND LEASES

Section 6.1 Assignment. In furtherance of and in addition to the assignment made
by Mortgagor in Section 2.1 of this Mortgage, Mortgagor hereby absolutely and
unconditionally assigns, sells, transfers and conveys to Mortgagee all of its
right, title and interest in and to all Leases and all of its right, title and
interest in and to all Rents. This assignment is an absolute assignment and not
an assignment for additional security only. So long as no Event of Default shall
have occurred and be continuing, Mortgagor shall have a revocable license from
Mortgagee to exercise all rights extended to the landlord under the Leases,
including the right to receive and collect all Rents and to hold the Rents in
trust for use in the payment and performance of the Obligations and to otherwise
use the same. The foregoing license is granted subject to the conditional
limitation that no Event of Default shall have



--------------------------------------------------------------------------------

occurred and be continuing. Upon the occurrence and during the continuance of an
Event of Default, whether or not legal proceedings have commenced, and without
regard to waste, adequacy of security for the Obligations or solvency of
Mortgagor, the license herein granted shall automatically expire and terminate,
without notice to Mortgagor by Mortgagee (any such notice being hereby expressly
waived by Mortgagor to the extent permitted by applicable law).

Section 6.2 Perfection Upon Recordation. Mortgagor acknowledges that Mortgagee
has taken all actions necessary to obtain, and that upon recordation of this
Mortgage Mortgagee shall have, to the extent permitted under applicable law, a
valid and fully perfected, first priority, present assignment of the Rents
arising out of the Leases and all security for such Leases. Mortgagor
acknowledges and agrees that upon ‘recordation of this Mortgage Mortgagee’s
interest in the Rents shall be deemed to be fully perfected, “choate” and
enforced as to Mortgagor and to the extent permitted under applicable law, all
third parties, in any case under the Bankruptcy Code, without the necessity of
commencing a foreclosure action with respect to this Mortgage, making formal
demand for the Rents, obtaining the appointment of a receiver or taking any
other affirmative action.

Section 6.3 Bankruptcy Provisions. Without limitation of the absolute nature of
the assignment of the Rents hereunder, Mortgagor and Mortgagee agree that
(a) this Mortgage shall constitute a “security agreement” for purposes of
Section 552(b) of the Bankruptcy Code, (b) the security interest created by this
Mortgage extends to property of Mortgagor acquired before the commencement of a
case in bankruptcy and to all amounts paid as Rents and (c) such security
interest shall extend to all Rents acquired by the estate after the commencement
of any case in bankruptcy.

Section 6.4 No Merger of Estates. So long as part of the Indebtedness and the
Obligations secured hereby remain unpaid and undischarged, the fee and leasehold
estates to the Mortgaged Property shall not merge, but shall remain separate and
distinct, notwithstanding the union of such estates either in Mortgagor,
Mortgagee, any tenant or any third party by purchase or otherwise.

ARTICLE 7

SECURITY AGREEMENT

Section 7.1 Security Interest. This Mortgage constitutes a “security agreement”
on personal property within the meaning of the UCC and other applicable law and
with respect to the Personalty, Fixtures, Leases, Rents, Deposit Accounts,
Property Agreements, Tax Refunds, Proceeds, Insurance and Condemnation Awards.
To this end, subject to the terms of the Security Agreement, Mortgagor grants to
Mortgagee a first and prior security interest in the Personalty, Fixtures,
Leases, Rents, Deposit Accounts, Property Agreements, Tax Refunds, Proceeds,
Insurance, Condemnation Awards and all other Mortgaged Property which is
personal property to secure the payment of the Indebtedness and performance of
the Obligations, and agrees that Mortgagee shall have all the rights and
remedies of a secured party under the UCC with respect to such property. Any
notice of sale, disposition or other intended action by Mortgagee with respect
to the Personalty, Fixtures, Leases, Rents, Deposit Accounts, Property
Agreements, Tax Refunds, Proceeds, Insurance and Condemnation Awards sent to
Mortgagor at least ten (10) days prior to any action under the UCC shall
constitute reasonable notice to Mortgagor. In the event of any conflict or
inconsistency between the terms of this Mortgage and the terms of the Security
Agreement with respect to the collateral covered both therein and herein, the
Security Agreement shall control and govern to the extent of any such conflict
or inconsistency.

Section 7.2 Financing Statements. Subject to the terms of the Security
Agreement, Mortgagee shall be authorized to prepare such financing statements,
and Mortgagor shall execute and deliver to Mortgagee such other documents,
instruments and further assurances, in each case in form and substance
satisfactory to Mortgagee, as Mortgagee may, from time to time, reasonably
consider necessary



--------------------------------------------------------------------------------

to create, perfect and preserve Mortgagee’s security interest hereunder.
Mortgagor hereby irrevocably authorizes Mortgagee to cause financing statements
(and amendments thereto and continuations thereof) and any such documents,
instruments and assurances to be recorded and filed, at such times and places as
may be required or permitted by law to so create, perfect and preserve such
security interest. Mortgagor represents and warrants to Mortgagee that
Mortgagor’s jurisdiction of organization is the State of Delaware. After the
date of this Mortgage, Mortgagor shall not change its name, type of
organization, organizational identification number (if any), jurisdiction of
organization or location (within the meaning of the UCC) without giving at least
thirty (30) days’ prior written notice to Mortgagee.

Section 7.3 Fixture Filing. This Mortgage shall also constitute a “fixture
filing” for the purposes of the UCC against all of the Mortgaged Property which
is or is to become fixtures. The information provided in this Section 7.3 is
provided so that this Mortgage shall comply with the requirements of the UCC for
a mortgage instrument to be fled as a financing statement. Mortgagor is the
“Debtor” and its name and mailing address are set forth in the preamble of this
Mortgage immediately preceding Article 1 Mortgagee is the “Secured Party” and
its name and mailing address from which information concerning the security
interest granted herein may be obtained are also set forth in the preamble of
this Mortgage immediately preceding Article 1. A statement describing the
portion of the Mortgaged Property comprising the fixtures hereby secured is set
forth in Section 1.1(d) of this Mortgage. Mortgagor represents and warrants to
Mortgagee that Mortgagor is the record owner of the Mortgaged Property, and the
organizational identification number of Mortgagor is 667494.

ARTICLE 8

MISCELLANEOUS

Section 8.1 Notices. Any notice required or permitted to be given under this
Mortgage shall be given in accordance with Section 9 of the Guarantee.

Section 8.2 Covenants Running with the Land. All Obligations contained in this
Mortgage are intended by Mortgagor and Mortgagee to be, and shall be construed
as, covenants running with the Land. As used herein, “Mortgagor” shall refer to
the party named in the first paragraph of this Mortgage and to any subsequent
owner of all or any portion of the Mortgaged Property. All Persons who may have
or acquire an interest in the Mortgaged Property shall be deemed to have notice
of and be bound by, the terms of the Credit Agreement and the other Credit
Documents; provided, however, that no such party shall be entitled to any rights
thereunder without the prior written consent of Mortgagee.

Section 8.3 Attorney-in-Fact. Mortgagor hereby irrevocably appoints Mortgagee as
its attorney-in-fact, which power of attorney is coupled with an interest and
with full power of substitution, with full authority in the place and stead of
Mortgagor and in the name of Mortgagor or otherwise (a) to execute and/or record
any notices of completion, cessation of labor or any other notices that
Mortgagee deems appropriate to protect Mortgagee’s interest, if Mortgagor shall
fail to do so within ten (10) days after written request by Mortgagee, (b) upon
the issuance of a deed pursuant to the foreclosure of this Mortgage or the
delivery of a deed in lieu of foreclosure, to execute all instruments of
assignment, conveyance or further assurance with respect to the Leases, Rents,
Deposit Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance and
Condemnation Awards in favor of the grantee of any such deed and as may be
necessary or desirable for such purpose, (c) to prepare and file or record
financing statements and continuation statements, and to prepare, execute and
file or record applications for registration and like papers necessary to
create, perfect or preserve Mortgagee’s security interests and rights in or to
any of the Mortgaged Property, and (d) after the occurrence and during the
continuance of any Event of Default, to perform any obligation of Mortgagor
hereunder; provided, however, that (1) Mortgagee shall not under any
circumstances be obligated to perform any obligation of Mortgagor; (2) any sums
advanced by Mortgagee in such performance shall be added to and included in



--------------------------------------------------------------------------------

the Indebtedness and shall bear interest at the highest rate at which interest
is then computed on any portion of the Indebtedness; (3) Mortgagee as such
attorney-in-fact shall only be accountable for such funds as are actually
received by Mortgagee; and (4) Mortgagee shall not be liable to Mortgagor or any
other person or entity for any failure to take any action which it is empowered
to take under this Section 8.3.

Section 8.4 Successors and Assigns. This Mortgage shall be binding upon and
inure to the benefit of the other Secured Parties, Mortgagee and Mortgagor and
their respective successors and assigns. Mortgagor shall not, without the prior
written consent of Mortgagee, assign any rights, duties or obligations
hereunder.

Section 8.5 No Waiver. Any failure by the other Secured Parties or Mortgagee to
insist upon strict performance of any of the terms, provisions or conditions of
the Credit Documents shall not be deemed to be a waiver of same, and the other
Secured Parties and Mortgagee shall have the right at any time to insist upon
strict performance of all of such terms, provisions and conditions.

Section 8.6 Credit Agreement; Interpretive Provisions. If any conflict or
inconsistency exists between this Mortgage and the Credit Agreement or the
Guarantee, the Credit Agreement and the Guarantee shall control and govern to
the extent of any such conflict or inconsistency. Nothing contained herein shall
be construed to waive or negate the rights of Mortgagor to notice or cure as
expressly contained in the Credit Agreement, the Guarantee, or any other Credit
Document. The provisions of Sections 1.04, 1.05, 1.07, 1.10 and 1.11 of the
Credit Agreement are hereby incorporated into this Mortgage by reference.

Section 8.7 Release or Reconveyance. Upon payment in full of the Indebtedness
and performance in full of the Obligations and termination of all obligations of
the Secured Parties under the Credit Agreement (including all obligations to
make revolving advances or to honor letters of credit issued thereunder) or upon
a sale or other disposition of the Mortgaged Property permitted by the Credit
Agreement, Mortgage; at Mortgagor’s request and expense, shall cause this
Mortgage to be surrendered or cancelled of record in the manner provided by law.

Section 8.8 Waiver of Stay, Moratorium and Similar Rights. Mortgagor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any stay, marshalling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement of the provisions of this Mortgage or
the Indebtedness or Obligations secured hereby, or any agreement between
Mortgagor and Mortgagee or any rights or remedies of any other Secured Party or
Mortgagee.

Section 8.9 Applicable Law; Service of Process; Waiver of Jury Trial. The
provisions of this Mortgage regarding the creation, perfection and enforcement
of the liens and security interests herein granted shall be governed by and
construed under the laws of the state in which the Mortgaged Property is
located. All other provisions of this Mortgage shall be governed by the laws of
the State of New York (including, without limitation, Sections 5-1401 and 5-1402
of the General Obligations Law of the State of New York). Mortgagor agrees that
service of process in any proceeding may be effected by mailing a copy thereof
by registered or certified mail, postage prepaid, to Mortgagor at its address
set forth in the Credit Agreement or at such other address of which the
Mortgagee shall have been notified pursuant thereto. Nothing herein shall affect
the right to serve process in any other manner permitted by law or shall limit
the right of Mortgagee to bring proceedings against Mortgagor in the courts of
any other jurisdiction. To the fullest extent permitted by applicable law,
hereby irrevocably waives all right to trial by jury as to any issue relating
hereto in any action, proceeding, or counterclaim arising out of or relating to
this Mortgage or any other Credit Document.



--------------------------------------------------------------------------------

 

Section 8.10 Headings. The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.

Section 8.11 Severability. If any provision of this Mortgage shall be held by
any court of competent jurisdiction to be unlawful, void or unenforceable for
any reason, such provision shall be deemed severable from and shall in no way
affect the enforceability and validity of the remaining provisions of this
Mortgage.

Section 8.12 Entire Agreement. This Mortgage and the other Credit Documents
embody the entire agreement and understanding between Mortgagor and Mortgagee
relating to the subject matter hereof and thereof and supersede all prior
agreements and understandings between such parties relating to the subject
matter hereof and thereof. Accordingly, the Credit Documents may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.

Section 8.13 Mortgagee as Agent; Successor Agents.

(a) Agent has been appointed to act as Agent hereunder by the other Secured
Parties. Agent shall have the right hereunder to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the release or substitution of
the Mortgaged Property) in accordance with the terms of the Credit Agreement and
this Mortgage. Mortgagor and all other Persons shall be entitled to rely on
releases, waivers, consents, approvals, notifications and other acts of Agent,
without inquiry into the existence of required consents or approvals of any
other party therefor.

(b) Mortgagee shall at all times be the same Person that is Agent under the
Credit Agreement. Written notice of resignation by Agent pursuant to the Credit
Agreement shall also constitute notice of resignation as Agent under this
Mortgage. Removal of Agent pursuant to any provision of the Credit Agreement
shall also constitute removal as Agent under this Mortgage. Appointment of a
successor Agent pursuant to the Credit Agreement shall also constitute
appointment of a successor Agent under this Mortgage. Upon the acceptance of any
appointment as Agent by a successor Agent under the Credit Agreement, that
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent as the
Mortgagee under this Mortgage, and the retiring or removed Agent shall promptly,
at the expense of Mortgagor (i) assign and transfer to such successor Agent all
of its right, title and interest in and to this Mortgage and the Mortgaged
Property, and (ii) execute and deliver to such successor Agent such assignments
and amendments and take such other actions, as may be necessary or appropriate
in connection with the assignment to such successor Agent of the liens and
security interests created hereunder, whereupon such retiring or removed Agent
shall be discharged from its duties and obligations under this Mortgage. After
any retiring or removed Agent’s resignation or removal hereunder as Agent, the
provisions of this Mortgage and the Credit Agreement shall inure to its benefit
as to any actions taken or omitted to be taken by it under this Mortgage while
it was Agent hereunder.

ARTICLE 9

LOCAL LAW PROVISIONS

Section 9.1 Inconsistencies. In the event of any inconsistencies between the
terms and conditions of this Article 9 and the other provisions of this
Mortgage, the terms and conditions of this Article 9 shall control and be
binding.



--------------------------------------------------------------------------------

 

Section 9.2 Open-End Mortgage. This Mortgage is an Open-End Mortgage as defined
in Section 8143(f) of Title 42 of the Pennsylvania Consolidated Statutes, and as
such, is entitled to the benefits of 42 PA. C.S.A. § 8143 et seq. (the “Act”)
and shall secure any additional loans as well as any and all present or future
advance and readvances under the Credit Agreement, or any other Credit Document,
made by Mortgagee to or for the benefit of Mortgagor or the Mortgaged Property,
all of which shall be entitled to the benefits of an Open-End Mortgage under 42
Pa. C.S.A. § 8143 and shall have the same lien priority as if the future loans,
advances or readvances were made as of the date hereof, including, without
limitation: (1) principal, interest, late charges, fees and other amounts due
under the Credit Agreement, the Credit Documents or this Mortgage; (ii) all
advances by Mortgagee to Mortgagor or any other person to pay costs of erection,
construction, alteration, repair, restoration, maintenance and completion of any
improvements on the Mortgaged Property; (iii) all advances made or costs
incurred by Mortgagee for the payment of real estate taxes, assessments or other
governmental charges, maintenance charges, insurance premiums, appraisal
charges, environmental inspection, audit, testing or compliance costs and costs
incurred by Mortgagee for the enforcement and protection of the Mortgaged
Property or the lien on this Mortgage; and (iv) all legal fees, costs and other
expenses incurred by Mortgagee by reason of any default or otherwise in
connection with the Credit Agreement, the Credit Documents or this Mortgage. The
maximum amount of indebtedness (as defined in 42 PA. C.S.A. § 8143) that may be
outstanding at any time and secured hereby is $400,000,000.00, plus accrued and
unpaid interest thereon.

Notices pursuant to the Act shall be delivered to:

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A

245 Park Avenue, 37th Floor

New York, New York 10167-0062

Attention: Loan Syndications

Section 9.3 Protective Advances. In addition to the obligations of Mortgagor
with respect to such loan indebtedness and interest, this Mortgage secures
unpaid balances of advances made with respect to the Mortgaged Property for the
payment of taxes, assessments, maintenance charges, insurance premiums and costs
incurred for the protection of the Mortgaged Property or the lien of this
Mortgage, and costs and expenses, including attorneys’ fees, court costs and
disbursements, incurred by Agent by reason of default by Borrower or Mortgagor
under the Credit Agreement, this Mortgage or the other Credit Documents.

Section 9.4 Additional Rights and Remedies. Without limitation of the provisions
of Article 5 hereof, it is expressly agreed that if at any time following an
Event of Default hereunder (a) a writ of execution is issued upon a judgment
obtained under the Obligations or any portion thereof, or (b) an action of
mortgage foreclosure or any other action or proceeding is instituted in respect
of this Mortgage, there shall be payable to and recovered by Mortgagee (i) the
entire unpaid principal balance of the Indebtedness, with interest thereon at
the interest rate then applicable under the Credit Documents, (ii) all costs of
suit (including reasonable attorneys’ fees, forum costs and disbursements), and
(iii) all moneys expended by Mortgagee in payment of taxes, sewer rents and
water rents, claims or charges and in effecting insurance coverage or repairs,
with interest on such expenditures at the interest rate applicable under the
Credit Documents. Mortgagor waives and relinquishes unto and in favor of
Mortgagee all benefits and exemptions under the laws now in effect or hereafter
passed to relieve Mortgagor in any manner from the obligations assumed in
connection with the Indebtedness for which this Mortgage is security or to
reduce the amount of the Indebtedness to any greater extent than the amount
actually received by Mortgagee from the sale of the Mortgaged Property in any
judicial proceedings in respect of the Indebtedness or this Mortgage.



--------------------------------------------------------------------------------

 

THE FOLLOWING PARAGRAPH SETS FORTH A WARRANT OR AUTHORITY FOR AN ATTORNEY TO
CONFESS JUDGMENT AGAINST MORTGAGOR. IN GRANTING THIS WARRANT OR AUTHORITY FOR AN
ATTORNEY TO CONFESS JUDGMENT AGAINST MORTGAGOR, MORTGAGOR HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, AND (ON THE ADVICE OF SEPARATE COUNSEL OF
MORTGAGOR) UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS MORTGAGOR HAS OR MAY HAVE
TO PRIOR NOTICE AND AN OPPORTUNITY FOR HEARING UNDER THE CONSTITUTION AND LAWS
OF THE UNITED STATES AND THE COMMONWEALTH OF PENNSYLVANIA.

MORTGAGOR, FOR THE PURPOSE OF (1) SECURING PAYMENT OF ALL OR ANY PORTION OF THE
UNPAID INDEBTEDNESS DUE UNDER THE LOAN, INCLUDING UNPAID INTEREST, COSTS AND
ATTORNEY’S FEES, OR (2) FOR SECURING POSSESSION OF THE MORTGAGED PROPERTY TO
MORTGAGEE, IN THE EVENT OF ANY EVENT OF DEFAULT HEREUNDER, DOES HEREBY AUTHORIZE
AND EMPOWER ANY ATTORNEY OF ANY COURT OF RECORD IN THE COMMONWEALTH OF
PENNSYLVANIA, AS ATTORNEY FOR MORTGAGOR AS WELL AS FOR ALL PERSONS CLAIMING
UNDER, BY OR THROUGH MORTGAGOR, TO APPEAR FOR AND CONFESS JUDGMENT AGAINST
MORTGAGOR AND AGAINST ALL PERSONS CLAIMING UNDER OR THROUGH MORTGAGOR FOR ALL OR
ANY PORTION OF THE UNPAID INDEBTEDNESS DUE UNDER THE LOAN OR THE RECOVERY BY
MORTGAGEE OF THE POSSESSION OF THE MORTGAGED PROPERTY FOR WHICH THIS MORTGAGE
(OR A COPY THEREOF VERIFIED BY AFFIDAVIT) SHALL BE SUFFICIENT WARRANT; AND
THEREUPON A WRIT OF POSSESSION MAY BE ISSUED FORTHWITH, WITHOUT ANY PRIOR WRIT,
FORECLOSURE OR PROCEEDING WHATSOEVER. MORTGAGOR HEREBY RELEASES AND AGREES TO
RELEASE MORTGAGEE FROM ALL ERRORS AND DEFECTS WHATSOEVER IN CONNECTION WITH SUCH
JUDGMENT IN CAUSING A WRIT TO BE ISSUED, AND IN ANY PROCEEDINGS THEREON OR
CONCERNING THE SAME. MORTGAGOR AGREES THAT NO WRIT, ERROR, APPEAL OR OBJECTION
SHALL BE MADE OR TAKEN THERETO, PROVIDED THAT MORTGAGEE SHALL HAVE FILED IN SUCH
ACTION AN AFFIDAVIT OF DEFAULT MADE BY IT OR ANYONE AUTHORIZED ON ITS BEHALF. IT
IS HEREBY EXPRESSLY AGREED THAT IF FOR ANY REASON AFTER SUCH ACTION HAS BEEN
COMMENCED, THE SAME SHALL BE DISCONTINUED, MARKED SATISFIED OF RECORD, OR
DETERMINED, OR POSSESSION OF THE MORTGAGED PROPERTY SHALL REMAIN IN OR TO BE
RESTORED TO MORTGAGOR, THE RIGHTS AND POWERS OF MORTGAGEE SHALL NOT BE DEEMED TO
HAVE BEEN EXHAUSTED BY ANY SUCH ACTION, BUT MORTGAGEE SHALL HAVE THE SAME RIGHTS
AS AFORESAID, FOR THE SAME EVENT OF DEFAULT, OR FOR ANY SUBSEQUENT EVENT OR
EVENTS OF DEFAULT TO CONFESS JUDGMENT AND TO BRING ONE OR MORE FURTHER ACTIONS
TO RECOVER POSSESSION OF THE MORTGAGED PROPERTY. IN ANY SUCH ACTION, A COPY OF
THIS MORTGAGE, VERIFIED BY AFFIDAVIT BY MORTGAGEE OR ANYONE AUTHORIZED ON BEHALF
OF MORTGAGEE MAY BE FILED, IN WHICH EVENT IT SHALL NOT BE NECESSARY TO FILE THE
ORIGINAL AS A WARRANT OF ATTORNEY, ANY LAW OR RULE OF COURT TO THE CONTRARY
NOTWITHSTANDING. THE RIGHT SET FORTH HEREIN SHALL NOT MERGE WITH ANY JUDGMENT
OBTAINED ON THE INDEBTEDNESS OR THE OTHER CREDIT DOCUMENTS. MORTGAGEE MAY
COMMENCE AN ACTION IN EJECTMENT FOR POSSESSION OF THE PREMISES BEFORE OR AFTER
THE INSTITUTION OF FORECLOSURE PROCEEDINGS UPON THIS MORTGAGE, OR BEFORE OR
AFTER JUDGMENT THEREON, ON THE CREDIT AGREEMENT OR OTHER CREDIT DOCUMENTS, OR
BEFORE OR AFTER A SALE OF THE PREMISES BY THE SHERIFF, MARSHAL, CONSTABLE OR
OTHER PROPER LEGAL OFFICER.

Initials of authorized signatory of Mortgagor             



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

THE UNDERSIGNED MORTGAGOR ACKNOWLEDGES THAT IT FULLY UNDERSTANDS THE CONFESSIONS
OF JUDGMENT AND WAIVERS CONTAINED IN SECTION 9.4 HEREOF AND KNOWINGLY,
INTELLIGENTLY AND VOLUNTARILY ENTERS INTO THIS INSTRUMENT FULLY COMPREHENDING
THE RELINQUISHMENT OF CERTAIN RIGHTS BY VIRTUE OF SUCH CONFESSIONS OF JUDGMENT
AND WAIVERS.

 

MORTGAGOR:

 

VERDELLI FARMS, INC., a Pennsylvania

corporation

  By:   

 

  Name:  

 

  Title:   

 

Certified Address of Mortgagee

The undersigned hereby certifies that the address of the mortgagee is:

245 Park Avenue, 37th Floor

New York, New York 10167-0062

Attention: Loan Syndications

 

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

 

STATE OF                                   )           ) ss.
COUNTY OF                          )     

On                     , 2008, before me the undersigned office, personally
appeared                      who acknowledged himself to be the
                     of Verdelli Farms, Inc., a Pennsylvania corporation, and
that he as such                      being authorized to do so, executed the
foregoing instrument for the purposes therein contained by signing the name of
the corporation by himself as                     .

In witness whereof, I hereunto set my official hand and official seal.

 

 

    Notary Public    



--------------------------------------------------------------------------------

 

CONFESSION OF JUDGMENT

EXPLANATION AND DISCLOSURE OF RIGHTS/WAIVERS

Agent:             COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH

Borrower:       CHIQUITA BRANDS, L.L.C.

Mortgagor;     VERDELLI FARMS, INC.

1. Agent has agreed to make a certain financial accommodations (the “Loan”) to
Borrower. Mortgagor has executed a guarantee guaranteeing certain obligations of
Borrower with respect to the Loan. In connection therewith, Mortgagor is
executing and delivering to Agent an instrument (the “Instrument”) which
contains warrants of attorney to confess judgment respectively against
Mortgagor.

2. Mortgagor clearly and specifically acknowledges, understands and agrees that:

(A) THE WARRANTS OF ATTORNEY TO CONFESS JUDGMENT CONTAINED IN THE INSTRUMENT ARE
PROVISIONS PURSUANT TO WHICH AGENT MAY ENTER JUDGMENT BY CONFESSION AGAINST
MORTGAGOR.

(B) THE INSTRUMENT ALSO CONTAINS PROVISIONS UNDER WHICH AGENT MAY, AFTER ENTRY
OF JUDGMENT AND WITHOUT EITHER NOTICE OR A HEARING, FORECLOSE UPON, ATTACH, LEVY
OR TAKE POSSESSION OF OR OTHERWISE SEIZE PROPERTY OF MORTGAGOR, IN FULL OR
PARTIAL PAYMENT OF THE JUDGMENT.

(C) BY SIGNING THE INSTRUMENT CONTAINING THE CONFESSION OF JUDGMENT CLAUSE,
MORTGAGOR WILL GIVE UP THE RIGHT TO ANY NOTICE OR OPPORTUNITY TO BE HEARD PRIOR
TO THE ENTRY OF THIS JUDGMENT ON THE RECORDS OF THE COURT.

(D) BY SIGNING THE INSTRUMENT CONTAINING THE CONFESSION OF JUDGMENT CLAUSE,
MORTGAGOR WILL AGREE THAT AGENT CAN ENTER THIS JUDGMENT PRIOR TO PROOF OF
NON-PAYMENT OR OTHER DEFAULT ON MORTGAGOR’S PART.

(E) BY SIGNING THE INSTRUMENT CONTAINING THE CONFESSION OF JUDGMENT CLAUSE,
MORTGAGOR WILL SUBJECT ALL OF MORTGAGOR’S PROPERTY, BOTH REAL AND PERSONAL, TO
EXECUTION (AND SHERIFF’S SALE), PURSUANT TO THIS JUDGMENT, PRIOR TO PROOF OF
NON-PAYMENT OR OTHER DEFAULT ON THE PART OF MORTGAGOR OR ANY OTHER PARTY.

3. Mortgagor acknowledges, knows and understands that it is the confession of
judgment clause in the Instrument which give Agent the rights enumerated in
subparagraphs A through E of Paragraph 2 above. IF MORTGAGOR DOES NOT SIGN THE
INSTRUMENT WHICH CONTAINS CONFESSION OF JUDGMENT CLAUSE(S), MORTGAGOR
UNDERSTANDS THAT MORTGAGOR WOULD HAVE THE FOLLOWING:

(A) THE RIGHT TO HAVE NOTICE AND AN OPPORTUNITY TO BE HEARD PRIOR TO ENTRY OF
JUDGMENT.



--------------------------------------------------------------------------------

 

(B) THE RIGHT TO HAVE THE BURDEN OF PROVING DEFAULT REST UPON AGENT BEFORE
MORTGAGOR’S PROPERTY COULD BE EXPOSED TO EXECUTION ON THE JUDGMENT.

(C) THE RIGHT TO AVOID THE ADDITIONAL EXPENSE OF ATTORNEYS’ FEES AND COSTS
INCIDENT TO THE OPENING OR STRIKING OFF OF A CONFESSED JUDGMENT.

4. Mortgagor, with full and complete understanding of these rights which
Mortgagor has prior to signing the Instruments and clearly aware that these
rights will be given up, waived, relinquished, and abandoned if Mortgagor signs
the Instruments, MORTGAGOR NEVERTHELESS FREELY, KNOWINGLY, INTELLIGENTLY AND
VOLUNTARILY CHOOSES TO SIGN THE INSTRUMENTS, MORTGAGOR’S INTENTION BEING TO GIVE
UP, WAIVE, RELINQUISH, AND ABANDON MORTGAGOR’S KNOWN RIGHTS (AS DESCRIBED IN
PARAGRAPH 3 ABOVE) AND TO SUBJECT MORTGAGOR TO THE CIRCUMSTANCES DESCRIBED IN
PARAGRAPH 2 ABOVE.

5. Mortgagor acknowledges, represents and warrants to Agent that:

(A) Mortgagor’s annual income exceeds $10,000.

(B) Mortgagor has received a copy of this disclosure document at the time of
signing.

(C) The Loan has been advanced for business purposes.

(D) Mortgagor and any individual(s) executing the Instrument or this disclosure
on behalf of the Mortgagor are duly authorized to execute the Instrument and
this disclosure (including the warrant of attorney) on behalf of the Mortgagor.



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Mortgagor intending to be legally bound, has executed this
disclosure this      day of March, 2008.

We have read this entire form and we fully understand its contents.

 

MORTGAGOR: VERDELLI FARMS, INC., a Pennsylvania corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

 

EXHIBIT A

LEGAL DESCRIPTIONS

Legal Descriptions of premises located in Harrisburg, Pennsylvania (Dauphin
County):

[See Attached Page(s) For Legal Descriptions]

 

Exh. A-1



--------------------------------------------------------------------------------

 

EXHIBIT B

PERMITTED ENCUMBRANCES

Those exceptions set forth in Schedule B of that certain policy of title
insurance issued to Mortgagee by [            ] on or about the date hereof
pursuant to commitment number [            ].

 

Exh. B-1



--------------------------------------------------------------------------------

 

EXHIBIT Q-2

FORM OF CLAYTON COUNTY LEASEHOLD MORTGAGE

 

1



--------------------------------------------------------------------------------

 

PREPARED BY, RECORDING REQUESTED BY,

AND WHEN RECORDED MAIL TO:

Paul, Hastings, Janorsky & Walker LLP

600 Peachtree Street, NE, Suite 2400

Atlanta, Georgia 30308

Attention: Ted Smith, Esq.

LEASEHOLD DEED TO SECURE DEBT, ASSIGNMENT OF RENTS AND LEASES, AND

SECURITY AGREEMENT

by and from

FRESH EXPRESS INCORPORATED, as successor by merger and name change to Fresh-Cuts

Incorporated, “Grantor”

to

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK

NEDERLAND”, NEW YORK BRANCH, in its capacity as Agent, “Grantee”

Dated as of April [            ], 2008

 

  Location;         1361 Southern Road     Municipality:  Morrow     County:
          Clayton     State:               Georgia  

NO INTANGIBLE TAX IS DUE BECAUSE THIS INSTRUMENT SECURES A GUARANTY

AGREEMENT

THIS INSTRUMENT SECURES INDEBTEDNESS IN AN AGGREGATE AMOUNT NOT TO

EXCEED $400,000,000.00

THE FINAL MATURITY DATE OF THE INDEBTEDNESS IS MARCH 31, 2014

 

2



--------------------------------------------------------------------------------

 

LEASEHOLD DEED TO SECURE DEBT, ASSIGNMENT OF RENTS AND LEASES, AND

SECURITY AGREEMENT

THIS LEASEHOLD DEED TO SECURE DEBT, ASSIGNMENT OF RENTS AND LEASES, AND SECURITY
AGREEMENT (this “Deed to Secure Debt”) is dated as of April [    ], 2008 by and
from FRESH EXPRESS INCORPORATED, a Delaware corporation, as successor by merger
and name change to Fresh-Cuts Incorporated, a Delaware corporation (“Grantor”),
whose address is c/o Chiquita Brands L.L.C., 250 East Fifth Street, Cincinnati,
Ohio 45202 to COÖPERATIEVE CENTRALE RALFFEISEN-BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, NEW YORK BRANCH, as administrative agent for the Lenders (as defined
in the Credit Agreement, defined below) acting in its capacity as the collateral
agent for the benefit of the Secured Parties as defined in the Credit Agreement
(in such capacity, “Agent”), having an address at 245 Park Avenue, 37th Floor,
New York, New York 10167-0062, Attention: Loan Syndications (Agent, together
with its successors and assigns, “Grantee”).

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. All capitalized terms used herein without definition
shall have the respective meanings ascribed to them in that certain Credit
Agreement dated March 31, 2008, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time (the “Credit
Agreement”), among Chiquita Brands, L.L.C., as borrower (“Borrower”), Chiquita
Brands International, Inc., Agent and the other Secured Parties identified
therein. As used herein, the following terms shall have the following meanings;

(a) “Event of Default”: An Event of Default under and as defined in the Credit
Agreement.

(b) “Guarantee”: That certain Subsidiary Guarantee Agreement by and from Grantor
and the other guarantors party thereto for the benefit of the Secured Parties,
dated March 31, 2008, as the same may be hereafter amended, amended and
restated, supplemented or otherwise modified from time to time.

(c) “Indebtedness”: (1) All Secured Obligations (as defined in the Credit
Agreement), including all indebtedness of Grantor to Grantee or any of the other
Secured Parties under or with respect to the Credit Agreement, the Guarantee, or
any other Credit Document to which Grantor is a party, including, without
limitation, the sum of all (a) principal, interest and other amounts owing under
or evidenced or secured by the Credit Documents and (b) principal, interest and
other amounts which may hereafter be Ient by Grantee or any of the other Secured
Parties under or in connection with the Credit Agreement or any of the other
Credit Documents, whether evidenced by a promissory note or other instrument
which, by its terms, is secured hereby, and (2) all other indebtedness,
obligations and liabilities now or hereafter existing of any kind of Grantor to
Grantee or any of the other Secured Parties under documents which recite that
they are intended to be secured by this Deed to Secure Debt. The Indebtedness
secured hereby includes, without limitation, all interest and expenses accruing
after the commencement by or against Grantor or any of its Affiliates of a
proceeding under the Bankruptcy Code (as defined in the Credit Agreement) or any
similar law for the relief of debtors.

(d) “Mortgaged Property”: The leasehold interest in the real property described
in Exhibit A attached hereto and incorporated herein by this reference created
by the Subject Lease (defined below), together with all rights and interests of
Grantor in and to the Subject Lease and any greater estate in such real property
as hereafter may be acquired by Grantor pursuant to any purchase option under
the

 

1



--------------------------------------------------------------------------------

Subject Lease (including without limitation, pursuant to Section 11 of the
Subject Lease) or otherwise (the “Land”), and all of Grantor’s right, title and
interest now in and to (I) all improvements owned by Grantor, now placed or
constructed upon the Land (the “Improvements”; the Land and Improvements are
collectively referred to as the “Premises”), (2) all materials, supplies,
equipment, apparatus and other items of personal property owned by Grantor and
attached to, installed in or used in connection with any of the Improvements or
the Land, and water, gas, electrical, telephone, storm and sanitary sewer
facilities and all other utilities whether or not situated in easements, and all
equipment, inventory and other goods in which Grantor has any rights or any
power to transfer rights and that are fixtures (as defined in the UCC, defined
below) related to the Land (the “Fixtures”), (3) all goods, accounts, inventory,
general intangibles, instruments, documents, contract rights and chattel paper,
including all such items as defined in the UCC, now owned or hereafter acquired
by Grantor and now or hereafter affixed to, placed upon, used in connection
with, arising from or otherwise related to the Premises (the “Personalty”),
(4) all reserves, escrows or impounds required under the Credit Agreement or any
of the other Credit Documents and all deposit accounts maintained by Grantor
with respect to the Mortgaged Property (the “Deposit Accounts”), (5) all leases,
licenses, concessions, occupancy agreements or other agreements (written or
oral, now or at any time in effect) which grant to any Person, a possessory
interest in, or the right to use, all or any part of the Mortgaged Property,
together with all related security and other deposits (the “Leases”), (6) all of
the rents, revenues, royalties, income, proceeds, profits, accounts receivable,
security and other types of deposits, and other benefits paid or payable by
parties to the Leases for using, leasing, licensing possessing, operating from,
residing in, selling or otherwise enjoying the Mortgaged Property (the “Rents”),
(7) all options to purchase or lease the Mortgaged Property or any portion
thereof or interest therein (the “Options”), including without limitation, the
Purchase Option (defined below), (8) all other agreements, such as construction
contracts, architects’ agreements, engineers’ contracts, utility contracts,
maintenance agreements, management agreements, service contracts, listing
agreements, guaranties, warranties, permits, licenses, certificates and
entitlements in any way relating to the construction, use, occupancy, operation,
maintenance, enjoyment or ownership of the Mortgaged Property (the “Property
Agreements”), (9) all rights, privileges, tenements, hereditaments,
rights-of-way, easements, appendages and appurtenances appertaining to the
foregoing, (10) all property tax refunds payable with respect to the Mortgaged
Property (the “Tax Refunds”), (11) all accessions, replacements and
substitutions for any of the foregoing and all proceeds thereof (the
“Proceeds”), (12) all insurance policies, unearned premiums therefor and
proceeds from such policies covering any of the above property owned by Grantor
(the “Insurance”), and (13) all awards, damages, remunerations, reimbursements,
settlements or compensation heretofore made or hereafter to be made by any
governmental authority pertaining to any condemnation or other taking (or any
purchase in lieu thereof) of all or any portion of the Land, Improvements,
Fixtures or Personalty (the “Condemnation Awards”). As used in this Deed to
Secure Debt, the term “Mortgaged Property” shall mean all or, where the context
permits or requires, any portion of the above or any interest therein.

(e) “Obligations”: All of the agreements, covenants, conditions, warranties,
representations under the Credit Agreement, the Guarantee, and any other Credit
Documents, and the Lender Rate Contracts, including the Secured Obligations.

(f) “Purchase Option”: That certain purchase option contained in Section 11 of
the Subject Lease.

(g) “Security Agreement”: That certain Security Agreement by and from Grantor,
the other Loan Parties party thereto and Agent, as collateral agent for the
benefit of the Secured Parties, dated March 31, 2008, as the same may hereafter
be amended, amended and restated, supplemented or otherwise modified from time
to time.

(h) “Subject Lease”: Shall have the meaning set forth in Exhibit B attached
hereto.

 

2



--------------------------------------------------------------------------------

 

(i) “UCC”: The Uniform Commercial Code of Georgia or, if the creation,
perfection and enforcement of any security interest herein granted is governed
by the laws of a state other than Georgia, then, as to the matter in question,
the Uniform Commercial Code in effect in that state.

ARTICLE 2

GRANT

Section 2.1 Grant. To secure the full and timely payment of the Indebtedness and
the full and timely performance of the Obligations, Grantor GRANTS, BARGAINS,
ASSIGNS, SELLS, CONVEYS and CONFIRMS, to Grantee the Mortgaged Property,
subject, however, only to the matters that are set forth on Exhibit C attached
hereto (the “Permitted Encumbrances”) and to other Permitted Liens, TO HAVE AND
TO HOLD the Mortgaged Property unto Grantee, FOREVER WITH POWER OF SALE, and
Grantor does hereby bind itself, its successors and assigns to WARRANT AND
FOREVER DEFEND the title to the Mortgaged Property unto Grantee.

THIS CONVEYANCE is given to secure a guaranty of a revolving loan in the maximum
principal amount at any one time outstanding not to exceed $400,000,000.00,
maturing on March 31, 2014, and is intended to operate and is to be construed as
a deed passing title to the property herein described to Grantee and is intended
to operate under Title 44, Chapter 14, Article 3 of the Official Code of Georgia
Annotated in regard to the sale of property to secure debts, and not as a
mortgage.

THIS DEED TO SECURE DEBT is given for the purpose of conveying real property in
order to secure future advances, whether such advances are obligatory or to be
made at the option of Lenders, or otherwise, and whether made before or after
default or maturity or other similar events, to the same extent as if such
future advances were made on the date of the execution hereof. The security
title created by this Deed to Secure Debt, as to third persons, with or without
actual knowledge hereof, shall be valid as to all such indebtedness and such
future advances, from the date of recordation of this Deed to Secure Debt, shall
have priority.

ARTICLE 3

WARRANTIES, REPRESENTATIONS AND COVENANTS

Grantor warrants, represents and covenants to Grantee as follows:

Section 3.1 Title to Mortgaged Property and Lien of this Instrument. Grantor
owns the Mortgaged Property free and clear of any liens, claims or interests,
except the Permitted Encumbrances and the other Permitted Liens. This Deed to
Secure Debt creates valid, enforceable first priority liens and security
interests against the Mortgaged Property.

Section 3.2 First Lien Status. Grantor shall preserve and protect the first lien
and security interest status of this Deed to Secure Debt and the other Credit
Documents. If any Lien other than a Permitted Encumbrance or another Permitted
Lien is asserted against the Mortgaged Property, Grantor shall promptly, and at
its expense, (a) give Grantee a detailed written notice of such Lien (including
origin, amount and other terms), and (b) pay the underlying claim in full or
take such other action so as to cause it to be released or contest the same in
compliance with the requirements of the Credit Agreement (including the
requirement of providing a bond or other security satisfactory to Grantee).

Section 3.3 Payment and Performance. As required by the Guarantee and this Deed
to Secure Debt, Grantor shall pay the Indebtedness when due under the Credit
Agreement and the other Credit Documents and shall perform the Obligations in
full when they are required to be performed.

 

3



--------------------------------------------------------------------------------

 

Section 3.4 Replacement of Fixtures and Personalty. Grantor shall not, without
the prior written consent of Grantee, permit any of the Fixtures or Personalty
owned or leased by Grantor to be removed at any time from the Land or
Improvements, unless the removed item is removed temporarily for maintenance and
repair or is permitted to be removed by the Credit Agreement.

Section 3.5 Inspection. Grantor shall permit Grantee and the other Secured
Parties and their respective agents, representatives and employees, upon
reasonable prior notice to Grantor (so long as no Default shall have occurred
and be continuing), and in compliance with the Subject Lease, to inspect the
Mortgaged Property and all books and records of Grantor located thereon, and to
conduct such environmental and engineering studies as Grantee or the other
Secured Parties may require, provided that such inspections and studies shall
not materially interfere with the use and operation of the Mortgaged Property.

Section 3.6 Other Covenants. All of the covenants in the Credit Agreement and
the other Credit Documents are incorporated herein by reference and, together
with covenants in this Article 3 shall be covenants running with the Land.

Section 3.7 Insurance; Condemnation Awards and Insurance Proceeds.

(a) Insurance. Grantor shall maintain or cause to be maintained such insurance
as required pursuant to Section 5.01(d) of the Credit Agreement. If any portion
of the Mortgaged Property is located in an area identified by the Federal
Emergency Management Agency as an area having special flood hazards and in which
flood insurance has been made available under the National Flood Insurance Act
of 1968 (or any amendment or successor act thereto), then Grantor shall
maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount sufficient to comply with all applicable
rules and regulations promulgated pursuant to such Act.

(b) Condemnation Awards. Subject to the terms of the Subject Lease, Grantor
assigns all Condemnation Awards to Grantee and authorizes Grantee to collect and
receive such Condemnation Awards (to the extent Grantor is entitled thereto
under the Subject Lease) and to give proper receipts and acquittances therefor,
subject to the terms of the Credit Agreement (including, without limitation,
Section 2.06(c)(i i) thereof).

(c) Insurance Proceeds. Subject to the terms of the Subject Lease, Grantor
assigns to Grantee all proceeds of any insurance policies insuring against loss
or damage to the Mortgaged Property. Subject to the terms of the Credit
Agreement (including, without limitation, Section 2.06(c)(iii) thereof), Grantor
authorizes Grantee to collect and receive such proceeds (to the extent Grantor
is entitled thereto under the Subject Lease) and authorizes and directs the
issuer of each of such insurance policies to make payment for all such losses
(to the extent Grantor is entitled thereto under the Subject Lease) directly to
Grantee, instead of to Grantor and Grantee jointly.

ARTICLE 4

LEASEHOLD DEED TO SECURE DEBT PROVISIONS

Section 4.1 Representations; Warranties; Covenants. Grantor hereby represents,
warrants and covenants that:

(a) (1) Except as set forth in Exhibit B hereof, the Subject Lease is unmodified
and in full force and effect, (2) all rent and other charges therein have been
paid to the extent they are payable to the date hereof, (3) Grantor enjoys the
quiet and peaceful possession of the Premises, (4) to the best of its knowledge,
Grantor is not in default under any of the terms thereof and there are no
circumstances

 

4



--------------------------------------------------------------------------------

which, with the passage of time or the giving of notice or both, would
constitute an event of default thereunder, (5) to the best of Grantor’s
knowledge, the lessor thereunder is not in default under any of the terms or
provisions thereof on the part of the lessor to be observed or performed,
(6) Grantor has not previously subordinated its interest in the Mortgaged
Property to the Lien or interests of any mortgagee of the lessor’s fee interest
in the Premises and (7) the Purchase Option is in full force and effect, has not
been modified and none of Grantor’s rights and interests therein have been
waived;

(b) Grantor shall promptly pay, when due and payable, the rent and other charges
payable pursuant to the Subject Lease, and will timely perform and observe all
of the other terms, covenants and conditions required to be performed and
observed by Grantor as lessee under the Subject Lease;

(c) Grantor shall notify Grantee in writing of any default by Grantor in the
performance or observance of any terms, covenants or conditions on the part of
Grantor to be performed or observed under the Subject Lease within three
(3) days after Grantor obtains knowledge of such default;

(d) Grantor shall, immediately upon receipt thereof, deliver a copy of each
notice given to Grantor by the lessor pursuant to the Subject Lease and promptly
notify Grantee in writing of any default by the lessor in the performance or
observance of any of the terms, covenants or conditions on the part of the
lessor to be performed or observed thereunder;

(e) Grantor shall not, without the prior written consent of Grantee (which may
be granted or withheld in Grantee’s sole and absolute discretion) terminate,
modify or surrender the Subject Lease or the Purchase Option (other than by any
exercise thereof), and any such attempted termination, modification or surrender
without Grantee’s written consent shall be void;

(f) Grantor shall not, without the prior written consent of Grantee, exercise
the Purchase Option;

(g) Grantor shall, within twenty (20) days after written request from Grantee,
use its best efforts to obtain from the lessor and deliver to Grantee a
certificate setting forth the name of the tenant under the Subject Lease and
stating that the Subject Lease is in full force and effect, is unmodified or, if
the Subject Lease has been modified, the date of each modification (together
with copies of each such modification), that no notice of termination thereof
has been served on Grantor, stating that no default or event which with notice
or lapse of time (or both) would become a default is existing under the Subject
Lease (or if any such default or event is existing, specifying the nature of
such default or event), stating the date to which rent has been paid, and
containing such other statements and representations as may be requested by
Grantee; and

(h) Grantor shall not at any time subordinate its interest in the Mortgaged
Property or any portion thereof to the Lien or interests of any mortgagee of the
lessor’s fee interest in the Premises.

Section 4.2 No Merger. So long as any of the Indebtedness or the Obligations
remain unpaid or unperformed, the fee title to and the leasehold estate in the
Premises subject to the Subject Lease shall not merge but shall always be kept
separate and distinct notwithstanding the union of such estates in the lessor or
Grantor, or in a third party, by purchase or otherwise. If Grantor acquires the
fee title or any other estate, title or interest in the Premises, or any part
thereof by the exercise of any purchase option under the Subject Lease or
otherwise, the lien of this Deed to Secure Debt shall attach to, cover and be a
lien upon such acquired estate, title or interest and the same shall thereupon
be and become a part of the Mortgaged Property with the same force and effect as
if specifically encumbered herein.

 

5



--------------------------------------------------------------------------------

Grantor agrees to execute all instruments and documents that Grantee may
reasonably require to ratify, confirm and further evidence the lien of this Deed
to Secure Debt on the acquired estate, title or interest. Furthermore, Grantor
hereby appoints Grantee as its true and lawful attorney-in-fact to execute and
deliver, following an Event of Default, all such instruments and documents in
the name and on behalf of Grantor. This power, being coupled with an interest,
shall be irrevocable as long as any portion of the Indebtedness remains unpaid.

Section 4.3 Grantee as Lessee. If the Subject Lease shall be terminated prior to
the natural expiration of its term due to default by Grantor or any tenant
thereunder, and if, pursuant to the provisions of the Subject Lease, Grantee or
its designee shall acquire from the lessor a new lease of the Premises, Grantor
shall have no right, title or interest in or to such new lease or the leasehold
estate created thereby, or renewal privileges therein contained.

Section 4.4 No Assignment. Notwithstanding anything to the contrary contained
herein, this Deed to Secure Debt shall not constitute an assignment of the
Subject Lease within the meaning of any provision thereof prohibiting its
assignment and Grantee shall have no liability or obligation thereunder by
reason of its acceptance of this Deed to Secure Debt. Grantee shall be liable
for the obligations of the tenant arising out of the Subject Lease for only that
period of time for which Grantee is in possession of the Premises or has
acquired, by foreclosure or otherwise, and is holding all of Grantor’s right,
title and interest therein.

ARTICLE 5

DEFAULT AND FORECLOSURE

Section 5.1 Remedies. Upon the occurrence and during the continuance of an Event
of Default, Grantee may, at Grantee’s election, exercise any or all of the
following rights, remedies and recourses:

(a) Acceleration. Subject to any provisions of the Credit Documents providing
for the automatic acceleration of the Indebtedness upon the occurrence of
certain Events of Default, declare the Indebtedness to be immediately due and
payable, without further notice, presentment, protest, notice of intent to
accelerate, notice of acceleration, demand or action of any nature whatsoever
(each of which hereby is expressly waived by Grantor), whereupon the same shall
become immediately due and payable.

(b) Entry on Mortgaged Property. Subject to the terms of the Subject Lease and
applicable law, enter the Mortgaged Property and take exclusive possession
thereof and of all books, records and accounts relating thereto or located
thereon. If Grantor remains in possession of the Mortgaged Property following
the occurrence and during the continuance of an Event of Default, and without
Grantee’s prior written consent, subject to the terms of the Subject Lease and
applicable law, Grantee may invoke any legal remedies to dispossess Grantor.

(c) Operation of Mortgaged Property. Hold, lease, develop, manage, operate or
otherwise use the Mortgaged Property upon such terms and conditions as Grantee
may deem reasonable under the circumstances (making such repairs, alterations,
additions and improvements and taking other actions, from time to time, as
Grantee deems necessary or desirable), all in a manner consistent with the terms
of the Subject Lease, and apply all Rents and other amounts collected by Grantee
in connection therewith in accordance with the provisions of Section 5.7.

(d) Foreclosure and Sale. Institute proceedings for the complete foreclosure of
this Deed to Secure Debt, either by judicial action or by power of sale, in
which case the Mortgaged Property may be sold for cash or credit in one or more
parcels as Grantee may determine, subject to the terms of

 

6



--------------------------------------------------------------------------------

the Subject Lease and applicable law. With respect to any notices required or
permitted under the UCC, Grantor agrees that ten (10) days’ prior written notice
shall be deemed commercially reasonable. Upon acceleration of the Indebtedness,
Grantee may sell the Mortgaged Property or any part of the Mortgaged Property at
one or more public sale or sales before the door of the courthouse of the county
in which the Mortgaged Property or any part of the Mortgaged Property is
situated, to the highest bidder for cash, in order to pay the Indebtedness and
satisfy the Obligations, and all expenses of sale and of all proceedings in
connection therewith, including reasonable attorneys’ fees, after advertising
the time, place and terms of sale once a week for four (4) weeks immediately
preceding such sale (but without regard to number of days) in a newspaper in
which sheriff’s sales are advertised in said county, all other notice being
hereby waived by Grantor. At any such public sale, Grantee may execute and
deliver to the purchaser a conveyance of the Mortgaged Property or any part of
the Mortgaged Property in fee simple, with full warranties of title, and to this
end Grantor hereby constitutes and appoints Grantee the agent and
attorney-in-fact of Grantor to make such sale and conveyance, and all the acts
and doings of said agent and attorney-in-fact are hereby ratified and confirmed,
and all the acts and doings of said agent and attorney-in-fact are hereby
ratified and confirmed, and any recitals in said conveyance or conveyances as to
facts essential to a valid sale shall be binding upon Grantor. The aforesaid
power of sale and agency hereby granted are coupled with an interest and are
irrevocable by death or otherwise, and shall not be exhausted by one exercise
thereof, but may be exercised until full payment of all the Indebtedness and
satisfaction of all the Obligations. In the event of any sale under this Deed to
Secure Debt by virtue of the exercise of the powers herein granted, or pursuant
to any order in any judicial proceeding or otherwise, the Mortgaged Property may
be sold as an entirety or in separate parcels and in such manner or order as
Grantee in its discretion may elect, and if Grantee so elects, Grantee may sell
the personal property covered by this Deed to Secure Debt at one or more
separate sales in any manner permitted by the UCC, and one or more exercises of
the powers herein grant shall not extinguish nor exhaust such powers, until the
entire Mortgaged Property is sold or the Indebtedness and Obligations are
satisfied in full. At any such sale, the title to and right of possession of any
such property shall pass to the purchaser thereof, and to the fullest extent
permitted by law, Grantor shall be completely and irrevocably divested of all of
its right, title, interest, claim, equity, equity of redemption, and demand
whatsoever, either at law or in equity, in and to the property sold and such
sale shall be a perpetual bar both at law and in equity against Grantor, and
against all other Persons claiming or to claim the property sold or any part
thereof, by, through or under Grantor. If Grantee is the highest bidder, Grantee
may credit the purchase price against the Indebtedness in lieu of paying cash.
In the event this Deed to Secure Debt is foreclosed by judicial action,
appraisement of the Mortgaged Property is waived.

(e) Receiver. Make application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to Grantor
or regard to the adequacy of the Mortgaged Property for the repayment of the
Indebtedness, the appointment of a receiver Of the Mortgaged Property, and
Grantor irrevocably consents to such appointment. Any such receiver shall have
all the usual powers and duties of receivers in similar cases, including the
full power to rent, maintain and otherwise operate the Mortgaged Property upon
such terms as may be approved by the court, and in a manner consistent with the
terms of the Subject Lease, and shall apply such Rents in accordance with the
provisions of Section 5.7.

(f) Other. Subject to the terms of the Subject Lease, exercise all other rights,
remedies and recourses granted under the Credit Documents or otherwise available
at law or in equity.

Section 5.2 Separate Sales. To the extent not prohibited under the Subject
Lease, the Mortgaged Property may be sold in one or more parcels and in such
manner and order as Grantee in its sole discretion may direct. The right of sale
arising out of any Event of Default shall not be exhausted by any one or more
sales.

 

7



--------------------------------------------------------------------------------

 

Section 5.3 Remedies Cumulative, Concurrent and Nonexclusive. Grantee shall have
all rights, remedies and recourses granted in the Credit Documents and available
at law or equity (including the UCC), which rights (a) shall be cumulative and
concurrent, (b) may be pursued separately, successively or concurrently against
Grantor or others obligated under the Credit Documents, or against the Mortgaged
Property, or against any one or more of them, at the sole discretion of Grantee
(c) may be exercised as often as occasion therefor shall arise, and the exercise
or failure to exercise any of them shall not be construed as a waiver or release
thereof or of any other right, remedy or recourse, and (d) are intended to be,
and shall be, nonexclusive. No action by Grantee in the enforcement of any
rights, remedies or recourses under the Credit Documents or otherwise at law or
equity shall be deemed to cure any Event of Default.

Section 5.4 Release of and Resort to Collateral. Grantee may release, regardless
of consideration and without the necessity for any notice to or consent by the
holder of any subordinate Lien on the Mortgaged Property, any part of the
Mortgaged Property without, as to the remainder, in any way impairing,
affecting, subordinating or releasing the Lien or security interest created in
or evidenced by the Credit Documents or their status as a first and prior Lien
and security interest in and to the Mortgaged Property. For payment of the
Indebtedness, Grantee may resort to any other security in such order and manner
as Grantee may elect.

Section 5.5 Waiver of Redemption, Notice and Marshalling of Assets. To the
fullest extent permitted by law, Grantor hereby irrevocably and unconditionally
waives and releases (a) all benefit that might accrue to Grantor by virtue of
any present or future statute of limitations or law or judicial decision
exempting the Mortgaged Property from attachment, levy or sale on execution or
providing for any stay of execution, exemption from civil process, redemption or
extension of time for payment, (b) all notices of any Event of Default or of any
election by Grantee to exercise or the actual exercise of any right, remedy or
recourse provided for under the Credit Documents, and (c) any right to a
marshalling of assets or a sale in inverse order of alienation.

Section 5.6 Discontinuance of Proceedings. if Grantee or any other Secured Party
shall have proceeded to invoke any right, remedy or recourse permitted under the
Credit Documents and shall thereafter elect to discontinue or abandon it for any
reason, Grantee or such other Secured Party, as the case may be, shall have the
unqualified right to do so and, in such an event, Grantor, Grantee, and the
other Secured Parties shall be restored to their former positions with respect
to the Indebtedness, the Obligations, the Credit Documents, the Mortgaged
Property and otherwise, and the rights, remedies, recourses and powers of
Grantee and the other Secured Parties shall continue as if the right, remedy or
recourse had never been invoked, but no such discontinuance or abandonment shall
waive any Event of Default which may then exist or the right of Grantee or any
other Secured Party thereafter to exercise any right, remedy or recourse under
the Credit Documents for such Event of Default.

Section 5.7 Application of Proceeds. The proceeds of any sale of, and the Rents
and other amounts generated by the holding, leasing, management, operation or
other use of the Mortgaged Property, shall be applied by Grantee (or the
receiver, if one is appointed) in the following order unless otherwise required
by applicable law:

(a) to the payment of the costs and expenses of taking possession of the
Mortgaged Property and of holding, using, leasing, repairing, improving and
selling the same, including, without limitation (I) receiver’s fees and
expenses, including the repayment of the amounts evidenced by any receiver’s
certificates, (2) court costs, (3) attorneys’ and accountants’ fees and
expenses, (4) costs of advertisement, and (5) the payment of all rent and other
charges under the Subject Lease; and

 

8



--------------------------------------------------------------------------------

 

(b) to the payment of the Indebtedness and performance of the Obligations as
provided in Section 6.03 of the Credit Agreement.

Section 5.8 Occupancy After Foreclosure. Any sale of the Mortgaged Property or
any part thereof in accordance with Section 5.1(d) will divest all right, title
and interest of Grantor in and to the property sold. Subject to applicable law
and the Subject Lease, any purchaser at a foreclosure sale will receive
immediate possession of the property purchased. If Grantor retains possession of
such property or any part thereof subsequent to such sale, Grantor will be
considered a tenant at sufferance of the purchaser, and will, if Grantor remains
in possession after demand to remove, be subject to eviction and removal,
forcible or otherwise, with or without process of law.

Section 5.9 Additional Advances and Disbursements; Costs of Enforcement.

(a) Upon the occurrence and during the continuance of any Event of Default,
Grantee shall have the right, but not the obligation, to cure such Event of
Default in the name and on behalf of Grantor. All sums advanced and expenses
incurred at any time by Grantee under this Section 5.9, or otherwise under this
Deed to Secure Debt or any of the other Credit Documents or applicable law,
shall bear interest from the date that such sum is advanced or expense incurred,
to and including the date of reimbursement, computed at the highest lawful rate
at which interest is then computed on any portion of the Indebtedness, and all
such sums, together with interest thereon, shall be secured by this Deed to
Secure Debt.

(b) Grantor shall pay all expenses (including reasonable attorneys’ fees and
expenses) of or incidental to the perfection and enforcement of this Deed to
Secure Debt and the other Credit Documents, or the enforcement, compromise or
settlement of the Indebtedness or any claim under this Deed to Secure Debt and
the other Credit Documents, and for the curing thereof, or for defending or
asserting the rights and claims of Grantee in respect thereof, by litigation or
otherwise.

Section 5.10 No Mortgagee in Possession. Neither the enforcement of any of the
remedies under this Article 5, the assignment of the Rents and Leases under
Article 6, the security interests under Article 7, nor any other remedies
afforded to Grantee under the Credit Documents, at law or in equity shall cause
Grantee or any other Secured Party to be deemed or construed to be a mortgagee
in possession of the Mortgaged Property, to obligate Grantee or any other
Secured Party to lease the Mortgaged Property or attempt to do so, or to take
any action, incur any expense, or perform or discharge any obligation, duty or
liability whatsoever under any of the Leases or otherwise.

ARTICLE 6

ASSIGNMENT OF RENTS AND LEASES

Section 6.1 Assignment. In furtherance of and in addition to the assignment made
by Grantor in Section 2.1 of this Deed to Secure Debt, Grantor hereby absolutely
and unconditionally assigns, sells, transfers and conveys to Grantee all of its
right, title and interest in and to all Leases and all of its right, title and
interest in and to all Rents. This assignment is an absolute assignment and not
an assignment for additional security only. So long as no Event of Default shall
have occurred and be continuing, Grantor shall have a revocable license from
Grantee to exercise all rights extended to the landlord under the Leases,
including the right to receive and collect all Rents and to hold the Rents in
trust for use in the payment and performance of the Obligations and to otherwise
use the same. The foregoing license is granted subject to the conditional
limitation that no Event of Default shall have occurred and be continuing. Upon
the occurrence and during the continuance of an Event of Default, whether or not
legal proceedings have commenced, and without regard to waste, adequacy of
security for the Obligations or solvency of Grantor, the license herein granted
shall automatically expire and terminate, without notice to

 

9



--------------------------------------------------------------------------------

Grantor by Grantee (any such notice being hereby expressly waived by Grantor to
the extent permitted by applicable law).

Section 6.2 Perfection Upon Recordation. Grantor acknowledges that Grantee has
taken all actions necessary to obtain, and that upon recordation of this Deed to
Secure Debt and an appropriate UCC Fixture Filing and Financing Statement,
Grantee shall have, to the extent permitted under applicable law, a valid and
fully perfected, first priority, present assignment of the Rents arising out of
the Leases and all security for such Leases. Grantor acknowledges and agrees
that upon recordation of this Deed to Secure Debt Grantee’s interest in the
Rents shall be deemed to be fully perfected, “choate” and enforced as to Grantor
and to the extent permitted under applicable law, all third parties, in any case
under the Bankruptcy Code, without the necessity of commencing a foreclosure
action with respect to this Deed to Secure Debt, making formal demand for the
Rents, obtaining the appointment of a receiver or taking any other affirmative
action.

Section 6.3 Bankruptcy Provisions. Without limitation of the absolute nature of
the assignment of the Rents hereunder, Grantor and Grantee agree that (a) this
Deed to Secure Debt shall constitute a “security agreement” for purposes of
Section 552(b) of the Bankruptcy Code, (b) the security interest created by this
Deed to Secure Debt extends to property of Grantor acquired before the
commencement of a case in bankruptcy and to all amounts paid as Rents and
(c) such security interest shall extend to all Rents acquired by the estate
after the commencement of any case in bankruptcy.

Section 6.4 No Merger of Estates. So long as part of the Indebtedness and the
Obligations secured hereby remain unpaid and undischarged, the fee and leasehold
estates to the Mortgaged Property shall not merge, but shall remain separate and
distinct, notwithstanding the union of such estates either in Grantor, Grantee,
any tenant or any third party by purchase or otherwise.

ARTICLE 7

SECURITY AGREEMENT

Section 7.1 Security Interest. This Deed to Secure Debt constitutes a “security
agreement” on personal property within the meaning of the UCC and other
applicable law and with respect to the Personalty, Fixtures, Leases, Rents,
Options, Deposit Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance
and Condemnation Awards. To this end, subject to the terms of the Security
Agreement, Grantor grants to Grantee a first and prior security interest in the
Personalty, Fixtures, Leases, Rents, Options, Deposit Accounts, Property
Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards and all other
Mortgaged Property which is personal property to secure the payment of the
Indebtedness and performance of the Obligations, and agrees that Grantee shall
have all the rights and remedies of a secured party under the UCC with respect
to such property, Any notice of sale, disposition or other intended action by
Grantee with respect to the Personalty, Fixtures, Leases, Rents, Options,
Deposit Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance and
Condemnation Awards sent to Grantor at least ten (10) days prior to any action
under the UCC shall constitute reasonable notice to Grantor. In the event of any
conflict or inconsistency between the terms of this Deed to Secure Debt and the
terms of the Security Agreement with respect to the collateral covered both
therein and herein, the Security Agreement shall control and govern to the
extent of any such conflict or inconsistency.

Section 7.2 Financing Statements. Subject to the terms of the Security Agreement
Grantee shall be authorized to prepare such financing statements, and Grantor
shall execute and deliver to Grantee such other documents, instruments and
further assurances, in each case in form and substance satisfactory to Grantee,
as Grantee may, from time to time, reasonably consider necessary to create,
perfect and preserve Grantee’s security interest hereunder. Grantor hereby
irrevocably authorizes Grantee

 

10



--------------------------------------------------------------------------------

to cause financing statements (and amendments thereto and continuations thereof)
and any such documents, instruments and assurances to be recorded and filed, at
such times and places as may be required or permitted by law to so create,
perfect and preserve such security interest. Grantor represents and warrants to
Grantee that Grantor’s jurisdiction of organization is the State of Delaware,
After the date of this Deed to Secure Debt, Grantor shall not change its name,
type of organization, organizational identification number (if any),
jurisdiction of organization or location (within the meaning of the UCC) without
giving at least thirty (30) days’ prior written notice to Grantee.

ARTICLE 8

MISCELLANEOUS

Section 8.1 Notices. Any notice required or permitted to be given under this
Deed to Secure Debt shall be given in accordance with Section 9 of the
Guarantee.

Section 8.2 Covenants Running with the Land. All Obligations contained in this
Deed to Secure Debt are intended by Grantor and Grantee to be, and shall be
construed as, covenants running with the Land. As used herein, “Grantor” shall
refer to the party named in the first paragraph of this Deed to Secure Debt and
to any subsequent owner of all or any portion of the Mortgaged Property. All
Persons who may have or acquire an interest in the Mortgaged Property shall be
deemed to have notice of, and be bound by, the terms of the Credit Agreement and
the other Credit Documents; provided, however, that no such party shall be
entitled to any rights thereunder without the prior written consent of Grantee.

Section 8.3 Attorney-in-Fact. Grantor hereby irrevocably appoints Grantee as its
attorney-in-fact, which agency is coupled with an interest and with full power
of substitution with full authority in the place and stead of Grantor and in the
name of Grantor or otherwise, (a) to execute and/or record any notices of
completion, cessation of labor or any other notices that Grantee deems
appropriate to protect Grantee’s interest, if Grantor shall fail to do so within
ten (10) days after written request by Grantee, (b) upon the issuance of a deed
pursuant to the foreclosure of this Deed to Secure Debt or the delivery of a
deed in lieu of foreclosure, to execute all instruments of assignment,
conveyance or further assurance with respect to the Leases, Rents, Options,
Deposit Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance and
Condemnation Awards in favor of the grantee of any such deed and as may be
necessary or desirable for such purpose, (c) to prepare and file or record
financing statements and continuation statements, and to prepare, execute and
file or record applications for registration and like papers necessary to
create, perfect or preserve Grantee’s security interests and rights in or to any
of the Mortgaged Property, and (d) after the occurrence and during the
continuance of any Event of Default, to perform any obligation of Grantor
hereunder; provided, however, that (I) Grantee shall not under any circumstances
be obligated to perform any obligation of Grantor; (2) any sums advanced by
Grantee in such performance shall be added to and included in the Indebtedness
and shall bear interest at the highest rate at which interest is then computed
on any portion of the Indebtedness; (3) Grantee as such attorney-in-fact shall
only be accountable for such funds as are actually received by Grantee; and
(4) Grantee shall not be liable to Grantor or any other person or entity for any
failure to take any action which it is empowered to take under this Section 8.3.

Section 8.4 Successors and Assigns. This Deed to Secure Debt shall be binding
upon and inure to the benefit of Grantee, the other Secured Parties and Grantor
and their respective successors and assigns. Grantor shall not, without the
prior written consent of Grantee, assign any rights, duties or obligations
hereunder.

Section 8.5 No Waiver. Any failure by Grantee or the other Secured Parties to
insist upon strict performance of any of the terms, provisions or conditions of
the Credit Documents shall not be

 

11



--------------------------------------------------------------------------------

deemed to be a waiver of same, and Grantee and the other Secured Parties shall
have the right at any time to insist upon strict performance of all of such
terms, provisions and conditions.

Section 8.6 Credit Agreement; Interpretive Provisions. If any conflict or
inconsistency exists between this Deed to Secure Debt and the Credit Agreement
or the Guarantee, the Credit Agreement and the Guarantee shall control and
govern to the extent of any such conflict or inconsistency. Nothing contained
herein shall be construed to waive or negate the rights of Grantor to notice or
cure as expressly contained in the Credit Agreement, the Guarantee, or any other
Credit Document. The provisions of Sections 1.04, 1.05, 1.07, 1.10 and 1.11 of
the Credit Agreement are hereby incorporated into this Deed to Secure Debt by
reference.

Section 8.7 Release or Reconveyance. Upon payment in full of the indebtedness
and performance in full of the Obligations and termination of all obligations of
the Secured Parties under the Credit Agreement (including all obligations to
make revolving advances or to honor letters of credit issued thereunder) or upon
a sale or other disposition of the Mortgaged Property permitted by the Credit
Agreement, Grantee, at Grantor’s request and expense, shall cause this Deed to
Secure Debt to be surrendered or cancelled of record.

Section 8.8 Waiver of Stay, Moratorium and Similar Rights. Grantor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any stay, marshalling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement of the provisions of this Deed to Secure
Debt or the Indebtedness or Obligations secured hereby, or any agreement between
Grantor and Grantee or any rights or remedies of Grantee or any other Secured
Party.

Section 8.9 Applicable Law. The provisions of this Deed to Secure Debt regarding
the creation, perfection and enforcement of the liens and security interests
herein granted shall be governed by and construed under the laws of the state in
which the Mortgaged Property is located. All other provisions of this Deed to
Secure Debt shall be governed by the laws of the State of New York (including,
without limitation, Sections 5-1401 and 5-1402 of the General Obligations Law of
the State of New York).

Section 8.10 Headings. The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.

Section 8.11 Severability. If any provision of this Deed to Secure Debt shall be
held by any court of competent jurisdiction to be unlawful, void or
unenforceable for any reason, such provision shall be deemed severable from and
shall in no way affect the enforceability and validity of the remaining
provisions of this Deed to Secure Debt.

Section 8.12 Entire Agreement. This Deed to Secure Debt and the other Credit
Documents embody the entire agreement and understanding between Grantor and
Grantee relating to the subject matter hereof and thereof and supersede all
prior agreements and understandings between such parties relating to the subject
matter hereof and thereof, Accordingly, the Credit Documents may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.

Section 8.13 Grantee as Agent; Successor Agents.

 

12



--------------------------------------------------------------------------------

 

(a) Agent has been appointed to act as Agent hereunder by the other Secured
Parties. Agent shall have the right hereunder to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the release or substitution of
the Mortgaged Property) in accordance with the terms of the Credit Agreement and
this Deed to Secure Debt. Grantor and all other Persons shall be entitled to
rely on releases, waivers, consents, approvals, notifications and other acts of
Agent, without inquiry into the existence of required consents or approvals of
any other party therefor.

(b) Grantee shall at all times be the same Person that is Agent under the Credit
Agreement. Written notice of resignation by Agent pursuant to the Credit
Agreement shall also constitute notice of resignation as Agent under this Deed
to Secure Debt. Removal of Agent pursuant to any provision of the Credit
Agreement shall also constitute removal as Agent under this Deed to Secure Debt.
Appointment of a successor Agent pursuant to the Credit Agreement shall also
constitute appointment of a successor Agent under this Deed to Secure Debt. Upon
the acceptance of any appointment as Agent by a successor Agent under the Credit
Agreement, that successor Agent shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring or removed
Agent as the Grantee under this Deed to Secure Debt, and the retiring or removed
Agent shall promptly, at the expense of Grantor, (i) assign and transfer to such
successor Agent all of its right, title and interest in and to this Deed to
Secure Debt and the Mortgaged Property, and (ii) execute and deliver to such
successor Agent such assignments and amendments and take such other actions, as
may be necessary or appropriate in connection with the assignment to such
successor Agent of the liens and security interests created hereunder, whereupon
such retiring or removed Agent shall be discharged from its duties and
obligations under this Deed to Secure Debt. After any retiring or removed
Agent’s resignation or removal hereunder as Agent, the provisions of this Deed
to Secure Debt and the Credit Agreement shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Deed to Secure Debt while
it was Agent or Grantee hereunder.

ARTICLE 9

LOCAL LAW PROVISIONS

Section 9.1 Inconsistencies. In the event of any inconsistencies between the
terms and conditions of this Article 9 and the other provisions of this Deed to
Secure Debt, the terms and conditions of this Article 9 shall control and be
binding.

Section 9.2 Waiver of Grantor’s Rights. BY EXECUTION OF THIS DEED TO SECURE
DEBT, GRANTOR EXPRESSLY: (1) ACKNOWLEDGES THE RIGHT OF GRANTEE AND THE OTHER
SECURED PARTIES TO ACCELERATE THE OBLIGATIONS EVIDENCED BY THE CREDIT AGREEMENT
AND OTHER CREDIT DOCUMENTS AND ANY OTHER OBLIGATIONS AND THE POWER OF ATTORNEY
GIVEN HEREIN TO GRANTEE TO SELL THE MORTGAGED PROPERTY BY NONJUDICIAL
FORECLOSURE UPON DEFAULT BY GRANTOR WITHOUT ANY JUDICIAL HEARING AND WITHOUT ANY
NOTICE OTHER THAN SUCH NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE GIVEN
UNDER THE PROVISIONS OF THIS DEED TO SECURE DEBT; (2) WAIVES ANY AND ALL RIGHTS
WHICH GRANTOR MAY HAVE UNDER THE CONSTITUTION OF THE UNITED STATES (INCLUDING,
WITHOUT LIMITATION, THE FIFTH AND FOURTEENTH AMENDMENTS THEREOF), OF’ HE STATE
IN WHICH THE MORTGAGED PROPERTY IS LOCATED, OR BY REASON OF ANY OTHER APPLICABLE
LAW, (a) TO NOTICE AND TO JUDICIAL HEARING PRIOR TO nit EXERCISE BY GRANTEE OR
THE OTHER SECURED PARTIES OF ANY RIGHT OR REMEDY HEREIN PROVIDED TO GRANTEE AND
THE OTHER SECURED PARTIES, EXCEPT SUCH NOTICE (IF ANY) AS IS SPECIFICALLY
REQUIRED TO BE GIVEN UNDER THE PROVISIONS OF THIS DEED TO

 

13



--------------------------------------------------------------------------------

SECURE DEBT AND (b) CONCERNING THE APPLICATION, RIGHTS OR BENEFITS OF ANY
STATUTE OF LIMITATION OR ANY MORATORIUM, REINSTATEMENT, MARSHALLING,
FOREBEARANCE, APPRAISEMENT, VALUATION, STAY, EXTENSION, HOMESTEAD, EXEMPTION OR
REDEMPTION LAWS; (3) ACKNOWLEDGES THAT GRANTOR HAS READ THIS DEED TO SECURE DEBT
AND ANY AND ALL QUESTIONS REGARDING THE LEGAL EFFECT OF THIS DEED TO SECURE DEBT
AND ITS PROVISIONS HAVE BEEN EXPLAINED FULLY TO GRANTOR AND GRANTOR HAS
CONSULTED WITH COUNSEL OF GRANTOR’S CHOICE PRIOR TO EXECUTING THIS DEED TO
SECURE DEBT; AND (4) ACKNOWLEDGES THAT ALL WAIVERS OF THE AFORESAID RIGHTS OF
GRANTOR HAVE BEEN MADE KNOWINGLY, INTENTIONALLY AND WILLINGLY BY GRANTOR AS PART
OF A BARGAINED FOR LOAN TRANSACTION AND THAT THIS DEED TO SECURE DEBT IS VALID
AND ENFORCEABLE BY GRANTEE AND THE OTHER SECURED PARTIES AGAINST GRANTOR IN
ACCORDANCE WITH ALL THE TERMS AND CONDITIONS HEREOF.

Section 9.3 Non-Residential Status of Property. Grantor represents and warrants
to Grantee that neither all of the Mortgaged Property nor any part thereof is to
be used as a dwelling place by Grantor at the time this Deed to Secure Debt is
entered into and, accordingly, the notice requirements of Official Code of
Georgia Annotated § 44-14-162.2 shall not be applicable to any exercise of the
power of sale contained in this Deed to Secure Debt.

Section 9.4 Commercial Transaction. The interest of Grantee under this Deed to
Secure Debt and the liability and obligations of Grantor for the payment of the
Obligations arise from a “commercial transaction” within the meaning of Official
Code of Georgia, Annotated § 44-14-260(1). Accordingly, pursuant to Official
Code of Georgia Annotated § 44-14-263, Grantor waives any and all rights which
Grantor may have to notice prior to seizure by Grantee or the Secured Parties of
any interest in personal property of Grantor which constitutes part of the
Mortgaged Property, whether such seizure is by writ of possession or otherwise.

 

14



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Grantor has, effective as of the date first above written,
caused this instrument to be duly EXECUTED AND DELIVERED under seal by authority
duty given.

 

    GRANTOR: Signed, sealed and delivered by Grantor in the presence of:    

 

   

FRESH EXPRESS INCORPORATED, as successor by

merger and name change to Fresh-Cuts Incorporated, a Delaware corporation

Witness

   

 

     

Notary Public

   

By:

 

 

My Commission Expires:

   

Name:

 

 

 

   

Title:

 

 

[NOTARIAL SEAL]    

[CORPORATE SEAL]

 

15



--------------------------------------------------------------------------------

 

EXHIBIT A

LEGAL DESCRIPTION

Legal Description of premises located at 1361 Southern Road, Morrow, Georgia
(Clayton County):

[See Attached Page(s) For Legal Description]

 

16



--------------------------------------------------------------------------------

 

EXHIBIT B

SUBJECT LEASE

The term “Subject Lease” shall mean the agreement of lease described in this
Exhibit B. If more than one agreement of lease is described, the “Subject Lease”
shall mean (a). each lease individually and (b) all such leases collectively.

That certain Lease Agreement dated April 1, 2004, pursuant to which Grantor
leases all or a portion of the Land from the Development Authority of Clayton
County, a short form of which was recorded in the Clayton County, Georgia
Records at Deed Book 7729, Page 305, as amended by that certain First
Modification of Short Form Lease Agreement, dated April 14, 2008, recorded in
the Clayton County, Georgia Records at Deed Book     , Page     .

 

17



--------------------------------------------------------------------------------

 

EXHIBIT C

PERMMED ENCUMBRANCES

Those exceptions set forth in Schedule B of that certain policy of title
insurance issued to Grantee by                                  on or about the
date hereof pursuant to commitment number                     .

 

18



--------------------------------------------------------------------------------

 

DISCLOSURE SCHEDULES

TO

CREDIT AGREEMENT

TERMS AND CONDITIONS

The Disclosure Schedules attached hereto correspond to the CREDIT AGREEMENT,
dated as of March 31, 2008, by and among: (a) CHIQUITA BRANDS L.L.C., a Delaware
limited liability company (the “Borrower”); (b) CHIQUITA BRANDS INTERNATIONAL,
INC., a New Jersey corporation (“CBII”); (c) each of the banks, financial
institutions and other institutional lenders executing a Lender Addendum
(collectively, the “Initial Lenders”); (d) COÖPERATIEVE CENTRALE RAIFFEISEN -
BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH (“Rabobank”), as
Administrative Agent, as Swing Line Lender, and as an L/C Issuer; and
(e) Rabobank, as lead arranger and bookrunner (in such capacities, the “Lead
Arranger”).

The headings to each of the schedules are inserted for convenience only and
shall not create a different standard for disclosure than the language set forth
in the Credit Agreement.

All capitalized terms used herein and not otherwise defined shall have the
meanings given to such terms in the Credit Agreement.



--------------------------------------------------------------------------------

 

SCHEDULES:

Material schedules being filed:

 

Schedule I    Grantors and Subsidiary Guarantors Schedule III    Pledged Persons
Schedule 4.01(n)    (4) Patents, (6) Principal Trademarks Schedule 4.01(x)   
Contracts with Officers and Directors Schedule 5.02(f)(ii)    CBII Liabilities



--------------------------------------------------------------------------------

 

Schedule I

Grantors and Subsidiary Guarantors

Part I – Grantors

To Copyright Security Agreement

Chiquita Brands International, Inc.

Chiquita Brands L.L.C.

TransFRESH Corporation

To Patent Security Agreement

Chiquita Brands L.L.C.

Fresh Express Incorporated

Fresh International Corp.

TransFRESH Corporation

To Trademark Security Agreement

Chiquita Brands L.L.C.

Fresh Express Incorporated

Fresh International Corp.

TransFRESH Corporation

Great White Fleet Ltd.

Verdelli Farms, Inc.

Part II – Subsidiary Guarantors

Chiquita Fresh North America L.L.C.

Coast Citrus Distributors Holding Company

Fresh Holding C.V.

American Produce Company

Chiquita International Limited

Compania Bananera Atlantica Limitada

Tela Railroad Company Limited

Great White Fleet Ltd.

Bocas Fruit Co. L.L.C.

Chiquita Banana Company B.V.

Fresh International Corp.

Fresh Express Incorporated

B C Systems, Inc.

TransFRESH Corporation

Verdelli Farms, Inc.



--------------------------------------------------------------------------------

 

Schedule III

Pledged Persons

 

Pledged Companies

   Jurisdiction
of Pledged
Companies     

Pledgor(s)

   Jurisdiction of
Pledgor/Percent
Owned      Percent
Pledged  

100% Pledged Company

           

Chiquita Brands L.L.C.

     Delaware       Chiquita Brands International, Inc.      New Jersey – 100%
        100%   

St. James Investments, Inc.

     Delaware       Chiquita Brands L.L.C.      Delaware – 100%         100%   

Chiquita Fresh North America L.L.C.

     Delaware       Chiquita Brands L.L.C.      Delaware – 100%         100%   

Coast Citrus Distributors Holding Company

     Delaware       Chiquita Brands L.L.C.      Delaware – 100%         100%   

Fresh Holding CV

     Netherlands       Chiquita Brands L.L.C. / Chiquita Fresh North America
L.L.C.     
  Delaware – 99% /
Delaware – 1%   
        99% / 1%   

American Produce Company

     Delaware       Chiquita Brands L.L.C.      Delaware 100%         100%   

Chiquita Fresh Cut, L.L.C.

     Delaware       Chiquita Fresh North America L.L.C.      Delaware – 100%   
     100%   

Chiquita International Limited

     Bermuda       Fresh Holding CV      Netherlands – 100%         100%   

Great White Fleet Ltd.

     Bermuda       Chiquita International Limited      Bermuda – 100%        
100%   

Bocas Fruit Co. L.L.C.

     Delaware       Chiquita International Limited      Bermuda – 100%        
100%   

Chiquita Banana Company B.V.

     Netherlands       Fresh Holding CV      Netherlands – 100%         100%   

“Hameico” Fruit Trade GmbH

     Germany       American Produce Company / Chiquita Banana Company B.V.     


 
 

Delaware – 20%


/ Netherlands –
80%

  


  
  

    
  20% /
80%   
  

Fresh International Corp.

     Delaware       Chiquita Brands L.L.C.      Delaware – 100%         100%   

Fresh Express Incorporated

     Delaware       Fresh International Corp.      Delaware – 100%         100%
  



--------------------------------------------------------------------------------

Pledged Companies

   Jurisdiction
of Pledged
Companies   

Pledgor(s)

   Jurisdiction of
Pledgor/Percent Owned    Percent
Pledged

B C Systems, Inc.

   Delaware    Fresh Express Incorporated    Delaware – 100%    100%

TransFRESH Corporation

   Delaware    Fresh International Corp.    Delaware – 100%    100%

Verdelli Farms, Inc.

   Pennsylvania    Fresh Express Incorporated    Delaware – 100%    100%

Alamo Land Company

   Delaware    B C Systems, Inc.    Delaware – 100%    100%

V.F. Transportation, L.L.C.

   Pennsylvania    Verdelli Farms, Inc.    Pennsylvania – 100%    100%

G&V Farms, LLC

   Pennsylvania    Verdelli Farms, Inc.    Pennsylvania – 100%    100%

65% Pledged Company

           

Compania Mundimar, S.A.

   Costa Rica    Chiquita Brands L.L.C.    Delaware – 100%    63.5%

Compania Bananera Guatamalteca Independiente, S.A.

   Guatemala    Chiquita International Limited    Bermuda – 100%    65%

Chiquita UK Limited

   United Kingdom    Chiquita Banana Company B.V.    Netherlands – 100%    65%

Chiquita Poland Sp. Z.o.o.

   Poland    Chiquita Banana Company B.V.    Netherlands – 100%    65%

Chiquita Italia S.p.A.

   Italy    Chiquita Banana Company B.V.    Netherlands – 100%    65%

Atlanta Aktiengesellschaft

   Germany    “Hameico” Fruit Trade GmbH    Germany – 100%    65%

Chiquita Deutschland GmbH

   Germany    “Hameico” Fruit Trade GmbH    Germany – 100%    65%



--------------------------------------------------------------------------------

 

Schedule 4.01(n)

Trademarks, Patents, Copyrights and Licenses

The inclusion of any item on this Schedule 4.01(n) or any of the attachments
hereto is not deemed to be an admission or representation that the included item
is material to the conduct of any Significant Party’s business as now conducted.

See Schedule 4.01(n)(4) attached hereto and incorporated herein for a list of
patents and patent rights.

See Schedule 4.01(n)(6) attached hereto and incorporated herein for a list of
Principal Trademarks.



--------------------------------------------------------------------------------

 

Schedule 4.01(n)(4)

Patents & Patent Rights

PATENT APPLICATIONS

 

Country

  

Application #:

  

Filing Date:

  

Patent #:

  

Issue Date:

US

   757,426    05-Sep-1968    3,489,119    13-Jun-1970

US

   96,882    10-Dec-1970    3,722,230    27-Mar-1973

US

   161,153    09-Jul-1971    3,692,100    19-Sep-1972

US

   07/030,218    25-Mar-1987    4,811,837    14-Mar-1989

US

   07/074,500    17-Jul-1987    D317,094    28-May-1991

US

   07/128,633    04-Dec-1987    4,874,617    17-Oct-1989

US

   07/190,897    06-May-1988    4,934,255    19-Jun-1990

US

   07/273,691    21-Nov-1988    4,935,254    19-Jun-1990

US

   07/405,526    12-May-1989    4,946,093    07-Aug-1990

US

   07/391,418    09-Aug-1989    4,971,824    20-Nov-1990

US

   07/405,143    07-Sep-1989    4,921,709    01-May-1990

US

   07/418,134    06-Oct-1989    4,976-032    11-Dec-1990

US

   07/563,254    06-Aug-1990    5,121,877    16-Jun-1992

US

   07/777,195    16-Oct-1991    RE34,237    27-Apr-1993

US

   08/079,357    17-Jun-1993    5,333,394    02-Aug-1994

US

   08/142,587    25-Oct-1993    5,547,081    20-Aug-1996

US

   08/160,890    30-Nov-1993    5,433,335    18-Jul-1995

US

   08/279,241    21-Jul-1994    5,482,727    09-Jan-1996

US

   08/293,518    19-Aug-1994    5,599,079    04-Feb-1997

US

   08/342,085    18-Nov-1994    5,556,658    17-Sep-1006

US

   08/359,346    19-Dec-1994    5,460,841    24-Oct-1995

US

   08/534,498    27-Sep-1995    5,617,711    08-Apr-1997

US

   08/545,271    19-Oct-1995    5,658,607    19-Aug-1997

US

   08/741,263    30-Oct-1996    5,799,495    01-Sep-1998

US

   08/781,824    10-Jan-1997    5,899,084    04-May-1999

US

   08/792,250    31-Jan-1997    5,711,211    27-Jan-1998

US

   08/933,799    19-Sep-1997    5,893,202    13-Apr-1999

US

   09/291,887    14-Apr-1999    6,077,160    20-Jun-2000

US

   10,980,529    03-Nov-2004      

US

   11/289,815    30-Nov-2005      

US

   11/427,166    28-Jun-2006      

US

   11/427,201    28-Jun-2006      

US

   11/464,336    14-Aug-2006      

US

   11/464,357    14-Aug-2006      

US

   11/627,394    26-Jan-2007      

US

   11/684,686    12-Mar-2007      

US

   11/758,793    06-Jun-2007      



--------------------------------------------------------------------------------

US

   11/758,837    06-Jun-2007      

Fresh Express and TransFresh U.S. Patents and Patent Applications

 

U.S. Patents 6,899,249    Tray for storing and transporting products 6,843,049
   Systems and methods for harvesting fresh products 6,679,276    Apparatus and
methods for washing the cored areas of lettuce heads during harvest 6,532,717   
Method and apparatus for sealing a flexible bag to a pallet 6,470,795    Methods
and apparatus for vacuum/gas flush treatment of produce 6,467,248    Method for
processing freshly harvested leafy vegetables and subdivided, peeled fruit
6,435,347    Container for freshly harvested respiring leafy produce 6,379,731
   Methods for vacuum/gas flush treatment for fresh produce 6,298,865   
Apparatus and methods for washing the cored areas of lettuce heads during
harvest 6,276,375    Apparatus and methods for washing cores of cored lettuce
heads 6,196,237    Methods for washing cores of cored lettuce heads 6,189,299   
Apparatus for cooling and packaging bulk fresh produce 5,994,272    Method of
inhibition of head formation in lettuce 5,954,067    Method for washing cores of
cored lettuce heads 5,872,721    Monitor-control systems and methods for
monitoring and controlling atmospheres in containers 5,402,906    Fresh produce
container system 5,354,569    Method of packaging lettuce for storing and
shipping 5,346,089    Produce packaging and methods of sealing same 5,314,286   
Apparatus for bagging product units 5,226,972    Methods and means for cleaning
and cooling produce 5,111,639    Method and apparatus for bagging product units
5,046,302    Method and apparatus for bagging product units 5,014,495    Method
and apparatus for bagging product units 4,987,745    Controlled environment
transportation of respiring comestibles 4,821,489    Method and apparatus for
sealing a flexible bag to a pallet

Non-Published Applications

U.S. Serial No. 12/027,230, filed February 6, 2008 - System and Method for
processing and packaging fresh fruit in a controlled environment chamber

U.S. Serial No. 12/027,237, filed February 6, 2008 - Fresh pineapple spear
pasteurization

U.S. Serial No. 11/065,165, filed February 24, 2005, System and method for
automatic lettuce harvesting and coring



--------------------------------------------------------------------------------

 

Published Applications

 

2008/0022534    Eating Utensil 2007/0220830    Methods and apparatus for
preserving pallet units of fresh perishables in modified atmosphere bags
2006/0127551    Method and apparatus for washing fruits and vegetables
2006/0127537    Method and apparatus for coating fruits and vegetables
2005/0279404    Gas flush mixing system and method 2005/0199139    Method and
apparatus for washing cored produce 2005/0066824    Produce corer 2004/0194375
   Methods and apparatus for lettuce harvesting facilitation



--------------------------------------------------------------------------------

 

Schedule 4.01(n)(6)

Principal Trademarks

PRINCIPAL TRADEMARKS - AUSTRIA

 

Country

  

Trademark

  

Appn No

  

Regn No

  

Class

  

Filing Date

  

Regn Date

  

Goods

Austria    CHIQUITA    AM2723/66    66041    29 Int., 31 Inst., 32 Int.   
28-Nov-1966    26-Jan-1970   

CLASS 29: MEAT AND FISH PRODUCTS, MEAT EXTRACTS; CANNED MEAT, FISH, FRUIT AND
VEGETABLES; MEAT, FISH, FRUIT, AND VEGETABLE JELLIES

 

CLASS 31: FRESH FRUIT AND VEGETABLES

 

CLASS 32: FRUIT JUICES

Austria    CHIQUITA    AM4903/88    124080    30 Int.    28-Oct-1988   
17-Feb-1989    Class 30: Confectionary, edible ices and ice cream Austria   
CHIQUITA & Design (‘86 version)    AM3457/92    144307    29 Int., 31 Int., 32
Int.    14-Jul-1992    13-Oct-1992    Preserved, dried & cooked fruits &
vegetables; fresh fruits & vegetables; fruit drinks & fruit juices,
non-alcoholic drinks, syrups & other preparations for making beverages



--------------------------------------------------------------------------------

 

PRINCIPAL TRADEMARKS - BENELUX

 

Country

  

Trademark

  

Appn No

  

Regn No

  

Class

  

Filing Date

  

Regn Date

  

Goods

Benelux    CHIQUITA    559439    77133    29 Int., 30 Int., 31 Int.   
02-Dec-1971    02-Dec-1971    29; Meat, fish, poultry and games; meat extracts,
preserved, dried and cooked fruits and vegetables…30: Coffee, tea, cocoa, sugar,
rice tapioca… 31: Agricultural, horticultural and forestry products and grains
not included in other classes; Benelux    CHIQUITA    1116586    814474    30
Int.    03-Aug-2006    28-Dec-2006    Class 30: Confectionary, edible ices and
ice cream Benelux    CHIQUITA    630329    359433    32 Int.    15-May-1979   
15-May-1979    Class 32: Fruit juice (non-fermented) and other non-alcoholic
drinks; syrups and other preparations for making beverages Benelux    CHIQUITA
   835891    559254    30 Int.    21-Oct-1994    21-Oct-1994    Class 30: Baked
goods Benelux    CHIQUITA & Design (‘86 version)    782927    518783    29 Int.,
31 Int., 32 Int.    13-Jul-1992    13-Jul-1992   

Class 29: Preserved, dried and cooked fruits and vegetables

Class 31: Fresh fruits and vegetables

Class 32: Fruit drinks and fruit juices, non-alcoholic drinks, syrups and other
preparations for making beverages (32)

Benelux    CHIQUITA & Design (‘86 version)    1116582    810252    30 Int.   
03-Aug-2006    07-Nov-2006    Class 30: Confectionary, edible ice and ice cream
Benelux    CHIQUITA & Design (‘86 version)    835892    559255    30 Int.   
21-Oct-1994    21-Oct-1994    Class 30: Baked goods



--------------------------------------------------------------------------------

 

PRINCIPAL TRADEMARKS - CANADA

 

Country

  

Trademark

  

Appn No

  

Regn No

  

Class

  

Filing Date

  

Regn Date

  

Goods

Canada    CHIQUITA    199307    30205    N/A    08-May-1948    08-May-1948   
Bananas Canada    CHIQUITA    860713    499243    N/A    06-Nov-1997   
25-Aug-1998    Fresh fruits and vegetables Canada    CHIQUITA    262757   
124564    N/A    05-May-1961    01-Dec-1961    Bananas - Cake mixes and frosting
mixes - muffin mixes - and fresh vegetables Canada    CHIQUITA    877738   
544150    N/A    08-May-1998    26-Apr-2001    Preserved, dried or cooked fruits
and vegetables Canada    CHIQUITA    749610    444056    N/A    15-Mar-1994   
16-Jun-1995    Fruit cups Canada    CHIQUITA    582768    388834    N/A   
23-Apr-1987    13-Sep-1991    Frozen desserts sold in the form of bars and in
tub containers, namely ice cream, ice cream and fruit mixture; frozen fruit
juice deserts; Fresh fruit juices, frozen fruit juices Canada    CHIQUITA   
809268    511076    N/A    09-Apr-1996    26-Apr-1999    Beverages, namely,
fruit juices, fruit drinks, ready-to-drink teas, and juice concentrates Canada
   CHIQUITA    829444    516503    N/A    20-Nov-1996    20-Sep-1999    Candy
Canada    CHIQUITA    1001837    555898    N/A    12-Jan-1999    02-Jan-2002   
Cookies Canada    CHIQUITA    1206818    642351    N/A    12-Feb-2004   
17-Jun-2005    Breakfast cereals Canada    CHIQUITA & Design (‘86 version)   
569398    333401    N/A    16-Sep-1986    23-Oct-1987    Bananas; fresh
vegetables; desserts, namely preserved fruits, jellies and puddings; frozen
desserts, namely frozen fruits and juice bars, frozen fruit and cream bars,
frozen fruit, milk and cream bars; pineapples, melons (honeydew, cantaloupes),
citrus Canada    CHIQUITA &    860714    499242    N/A    06-Nov-    25-Aug-   
Fresh fruits and



--------------------------------------------------------------------------------

   Design (‘86 version)             1997    1998    vegetables Canada   
CHIQUITA & Design (‘86 version)    877737    544201    N/A    08-May-1998   
27-Apr-2001    Preserved, dried or cooked fruits and vegetables Canada   
CHIQUITA & Design (‘86 version)    809267    510752    N/A    09-Apr-1996   
13-Apr-1999    Beverages, namely, fruit juices, fruit drinks, ready-to-drink
teas, and juice concentrates Canada    CHIQUITA & Design (‘86 version)   
1001836    555914    N/A    12-Jan-1999    02-Jan-2002    Cookies Canada   
CHIQUITA & Design (‘86 version)    829445    516502    N/A    20-Nov-1996   
20-Sep-1999    Candy Canada    CHIQUITA & Design (‘86 version)    738765   
444960    N/A    12-Oct-1993    07-Jul-1995    Fruit Juice Canada    CHIQUITA &
Design (‘86 version)    1206817    642353    N/A    12-Feb-2004    17-Jun-2005
   Breakfast cereals



--------------------------------------------------------------------------------

 

PRINCIPAL TRADEMARKS - FINLAND

 

Country

  

Trademark

  

Appn No

  

Regn No

  

Class

  

Filing Date

  

Regn Date

  

Goods

Finland    CHIQUITA    T196200085    40677    31 Int.    09-Jan-1962   
17-Apr-1963    Bananas Finland    CHIQUITA    T196604112    52351    29 Int., 31
Int.    25-Nov-1966    06-May-1968    All goods in Classes 29 and 31 Finland   
CHIQUITA    T198804550    109192    30 Int., 32 Int.    14-Oct-1988   
05-Oct-1990    30: Coffee, tea, cocoa, sugar, rice, tapioca, sago, artificial
coffee; flour and preparations made from cereals, bread, pastry and
confectionery ices; honey, treacle; yeast, baking-powder, salt, mustard;
vinegar, sauces (condiments); spices; ice Finland    CHIQUITA & Design
(‘86 version)    3556/92    127656    29 Int., 31 Int.    22-Jul-1992   
20-Aug-1993    Preserved, dried and cooked fruits and vegetables (29); fresh
fruits and vegetables (31) Finland    CHIQUITA & Design (‘86 version)   
T198804551    109193    30 Int., 32 Int.    14-Oct-1988    05-Oct-1990   

Class 30: Confectionary, edible ices and ice cream

Class 32: Fruit juices and beverages



--------------------------------------------------------------------------------

 

PRINCIPAL TRADEMARKS - GERMANY

 

Country

  

Trademark

  

Appn No

  

Regn No

  

Class

  

Filing Date

  

Regn Date

  

Goods

Germany    CHIQUITA    U2780/26    837138    29 Int., 31 Int., 32 Int.   
26-Nov-1966    18-Sep-1967    Meat and Fish Products, Canned Meats, Fish,
Vegetable and Fruit, Vegetables, Fruit, Fruit Juices, Meat, Fish, Fruit and
Vegetable Jellies Germany    CHIQUITA    U38210/3    1147654    30 Int.   
14-Oct-1988    11-Oct-1989    Confectionary, confit, sweetmeats, edible ices and
ice cream Germany    CHIQUITA    C47726/30    2907232    30 Int.    21-Oct-1994
   30-May-1995    Baked goods Germany    CHIQUITA & Design (‘86 version)   
C43825/29WZ    2042813    29 Int., 31 Int.    22-Jul-1992    19-Aug-1993   
Preserved, dried and cooked fruits and vegetables (29); fresh fruits and
vegetables (31) Germany    CHIQUITA & Design (‘86 version)    C47727/30   
2907231    30 Int.    21-Oct-1994    30-May-1995    Baked goods Germany   
CHIQUITA & Design (‘86 version)       645774    32 Int.    17-Jul-1987   
25-Aug-1987    Beer; mineral and aerated waters and other non-alcoholic drinks;
fruit drinks and fruit juices; syrups and other preparations for making
beverages



--------------------------------------------------------------------------------

 

PRINCIPAL TRADEMARKS - GREECE

 

Country

  

Trademark

  

Appn No

  

Regn No

  

Class

  

Filing Date

  

Regn Date

  

Goods

Greece    CHIQUITA    91465    91465    30 Int., 32 Int.    30-Nov-1988   
17-Oct-1991    Confectionery, edible ices and ice cream, fruit juices and
beverages Greece    CHIQUITA    36527    36527    29 Int., 31 Int.   
24-Nov-1966    18-Dec-1967    Agricultural and Forestry products and Grains not
included in other classes, Living Animals, Fresh Fruits and Vegetables, Seeds,
Live Plants and Flowers, Foodstuffs for Animals, Malt Greece    CHIQUITA &
Design (‘86 version)    91464    91464    30 Int., 32 Int.    30-Nov-1988   
17-Oct-1991    Confectionary edible ices and ice-cream, fruit juices and
beverages Greece    CHIQUITA & Design (‘86 version)    110234    110234    29
Int., 31 Int.    12-Aug-1992    17-Oct-1994    Preserved, dried or cooked fruits
and vegetables (29); Fresh fruits and vegetables (31)



--------------------------------------------------------------------------------

 

PRINCIPAL TRADEMARKS - ITALY

 

Country

  

Trademark

  

Appn No

  

Regn No

  

Class

  

Filing Date

  

Regn Date

  

Goods

Italy    CHIQUITA    T0963150    754494    29 Int., 31 Int.    12-Feb-1987   
16-Feb-1987    Agricultural, Horticultural and Forestry Products and Grains not
Included in Other Classes; Living Animals; Fresh Fruits and Vegetables; Seeds;
Live Plants and Flowers; Foodstuffs for animals; Malt Italy    CHIQUITA   
T02001C002098    613053    32 Int.    24-Jun-1971    26-Jun-1971    Beer, ale
and porter, mineral and aerated waters and other non-alcoholic drinks; syrups
and other preparations for making beverages Italy    CHIQUITA    37059C/88   
819004    30 Int.    25-Oct-1988    25-Oct-1988    Confectionary, edible ices
and ice cream Italy    CHIQUITA    T094C002872    685025    30 Int.   
25-Oct-1994    25-Jul-1996    Baked goods Italy    CHIQUITA & Design
(‘86 version)    T02002C001215    639085    29 Int., 31 Int.    30-Jun-1992   
21-Dec-1994    Preserved, dried and cooked fruits and vegetables (29); Fresh
fruit and vegetables (31) Italy    CHIQUITA & Design (‘86 version)    35349C/87
   783484    32 Int.    10-Aug-1987    29-Dec-1988    Fruit drinks, fruit juices
and beverages Italy    CHIQUITA & Design (‘86 version)    T0982547    819005   
30 Int.    25-Oct-1988    25-Oct-1988    Confectionary, edible ices and ice
cream Italy    CHIQUITA & Design (‘86 version)    T094C002873    685026    30
Int.    25-Oct-1994    25-Jul-1996    Baked goods



--------------------------------------------------------------------------------

 

PRINCIPAL TRADEMARKS - POLAND

 

Country

  

Trademark

  

Appn No

  

Regn No

  

Class

  

Filing Date

  

Regn Date

  

Goods

Poland    CHIQUITA    Z-6585    46546    31 Int.    29-Nov-1966    29-Nov-1986
   Bananas Poland    CHIQUITA    Z-176464    122245    29 Int., 30 Int.   
30-Jul-1997    09-Jan-2001    29: Meat, fish, poultry and game; meat extracts;
preserved, dried and cooked fruits and vegetables; jellies, jams, fruit sauces;
eggs, milk and milk products; edible oils and fats 30: Coffee, tea, cocoa,
sugar, rice, tapioca, sago, artificial coffee; flour Poland    CHIQUITA   
Z-149547    103465    32 Int.    20-Jul-1995    12-Oct-1998    Beverages Poland
   CHIQUITA    Z-74467    54202    29 Int.    22-May-1975    22-May-1985   
Processed banana puree Poland    CHIQUITA & Design (‘86 version)    Z-111994   
78966    29 Int., 31 Int., 32 Int.    29-Jul-1992    24-Oct-1994    Preserved,
dried and cooked fruits and vegetables (29); fresh fruits and vegetables (31);
fruit drinks and fruit juices, non-alcoholic drinks, syrups and other
preparations for making beverages (32) Poland    CHIQUITA & Design (‘86 version)
   Z-149671    102583    32 Int.    24-Jul-1995    24-Jul-1995    Beverages



--------------------------------------------------------------------------------

 

PRINCIPAL TRADEMARKS - SPAIN

 

Country

  

Trademark

  

Appn No

  

Regn No

  

Class

  

Filing Date

  

Regn Date

  

Goods

Spain    CHIQUITA    249236    249236    31 Int.    13-Jul-1951    10-Nov-1951
   Oranges, Tangerines, Lemons, and Other Fresh Fruits Spain    CHIQUITA   
692641    692641    31 Int.    10-Nov-1972    02-Dec-1975    Oranges,
Manderines, Lemons, Bananas, Tomatoes, Onions and All Kinds of Fresh Fruit and
Vegetables Spain    CHIQUITA    76009    76009    31 Int.    17-Apr-1929   
17-Apr-1929    COOKIES, BISCUITS, GAUFFRETS AND SWEETS IN GENERAL Spain   
CHIQUITA    2170841    2170841    29 Int.    25-Jun-1998    29-May-2000   
PRESERVED, DRIED OR COOKED FRUITS AND VEGETABLES Spain    CHIQUITA & Design
(‘86 version)    1715207    1715207    31 Int.    29-Jul-1992    05-May-1993   
Fresh fruits and vegetables Spain    CHIQUITA & Design (‘86 version)    2170842
   2170842    29 Int.    25-Jun-1998    29-May-2000    Preserved, dried or
cooked fruits and vegetables



--------------------------------------------------------------------------------

 

PRINCIPAL TRADEMARKS - SWEDEN

 

Country

  

Trademark

  

Appn No

  

Regn No

  

Class

  

Filing Date

  

Regn Date

  

Goods

Sweden    CHIQUITA    66-05064    120042    29 Int., 31 Int.    24-Nov-1966   
16-Jun-1967    29: Meat, Fish, poultry and game; meat extracts; preserved, dried
and cooked fruits and vegetables; jellies, jams, fruit sauces; eggs, milk and
milk products; edible oils and fats 31: Agricultural, horticultural and forestry
products and grains not include Sweden    CHIQUITA    8625/88    251263    30
Int., 32 Int.    11-Oct-1988    03-Sep-1993    Confectionary, edible ices and
ice cream (30); Fruit juices and beverages (32) Sweden    CHIQUITA & Design
(‘86 version)    9911/92    251394    31 Int.    11-Nov-1992    03-Sep-1993   
Fresh fruits and vegetables Sweden    CHIQUITA & Design (‘86 version)    8626/88
   254716    30 Int., 32 Int.    11-Oct-1988    28-Jan-1994    Cakes and
pastries (30); Fruit juices and drinks (32) Sweden    CHIQUITA & Design (‘86
version)    97/06245    332346    29 Int.    02-Jul-1997    13-Aug-1999    All
goods in Class 29



--------------------------------------------------------------------------------

 

PRINCIPAL TRADEMARKS - TURKEY

 

Country

  

Trademark

  

Appn No

  

Filing Date

  

Class

  

Regn No

  

Regn Date

  

Goods

Turkey    CHIQUITA       15-Dec-1966    29 Int., 31 Int.    98844    15-Dec-1966
   Bananas, banana puree Turkey    CHIQUITA    97/12651    28-Aug-1997    30
Int.    195752    28-Aug-1997    Coffee, tea, cocoa, sugar, rice, tapioca, sago,
coffee substitutes, flour and breakfast cereal, bread, biscuits, cakes, pastry
and confectionery, ices, honey, treacle, yeast, baking powder, salt, mustard,
pepper, vinegar, sauces, spices, ice Turkey    CHIQUITA    96/19788   
30-Dec-1996    32 Int.    179599    30-Dec-1996    NO-ALCOHOLIC DRINKS, BEERS,
MINERAL AND AERATED WATERS; OTHER NON-ALCOHOLIC DRINKS, NAMELY, FRUIT AND
VEGETABLE JUICES, FRUIT DRINKS; SYRUPS AND OTHER PREPARATIONS FOR MAKING
BEVERAGES Turkey    CHIQUITA & Design (‘86 version)    97/12650    28-Aug-1997
   30 Int.    196816       Coffee, tea, cocoa, sugar, rice, tapioca, sago,
coffee substitutes, flour and breakfast cereal, bread, biscuits, cakes, pastry
and confectionery, ices, honey, treacle, yeast, baking powder, salt, mustard,
pepper, vinegar, sauces, spices, ice Turkey    CHIQUITA & Design (‘86 version)
   5969/92    20-Jul-1992    29 Int., 31 Int., 32 Int.    138721    20-Jul-1992
   Preserved, dried and cooked fruit and vegetables; fresh fruits and
vegetables; and fruit dinks, beverage and non-alcoholic beverages



--------------------------------------------------------------------------------

 

PRINCIPAL TRADEMARKS - UNITED KINGDOM

 

Country

  

Trademark

  

Appn No

  

Regn No

  

Class

  

Filing Date

  

Regn Date

  

Goods

UK    CHIQUITA    902128    902128    29 Int.    25-Nov-1966    25-Nov-1987   
Preserved, dried and cooked fruits and vegetables UK    CHIQUITA    902129   
902129    31 Int.    25-Nov-1966    25-Nov-1987    Fresh Fruits and Vegetables
UK    CHIQUITA    1115174    1115174    32 Int.    31-May-1979    31-May-1979   
Non-alcoholic drinks, preparations for making such drinks and syrups, fruit
juices for use as a beverage UK    CHIQUITA    1589113    1589113    30 int.   
25-Oct-1994    22-Dec-1995    Bakery products; flour and preparations made from
cereals, bread, pastry and confectionary; coffee, tea, salt, cocoa, sugar, rice;
honey, treacle; yeast, baking powder, spices; all included in Class 30 UK   
CHIQUITA    1359573    1359573    30 Int.    03-Oct-1998    27-Apr-1990   
Confectionary, edible ices, ice cream UK   

CHIQUITA & Design

(‘86 version)

   1359551    1359551    29 Int.    03-Oct-1998    03-Oct-1988    Fruits and
Vegetables, All Being Preserved, Dried or Cooked; Jellies and Jams UK   

CHIQUITA & Design

(‘86 version)

   1506265    1506265    31 Int.    10-Jul-1992    20-Aug-1993    Fresh fruits
and vegetables UK   

CHIQUITA & Design

(‘86 version)

   1589116    1589116    30 Int.    25-Oct-1994    22-Dec-1995    Bakery
products; flour and preparations made from cereals, bread, pastry and
confectionary; coffee, tea, salt, cocoa, sugar, rice; honey, treacle; yeast,
baking powder; spices; all included in Class 30 UK   

CHIQUITA & Design

(‘86 version)

   1359552    1359552    30 Int.    03-Oct-1988    03-Oct-1988    Fruits and
Vegetables, All Being Preserved, Dried or Cooked; Jellies and Jams



--------------------------------------------------------------------------------

 

PRINCIPAL TRADEMARKS - UNITED STATES

 

Country

  

Trademark

  

Appn No

  

Regn No

  

Class

  

Filing Date

  

Regn Date

  

Goods

U.S.    CHIQUITA    73/616812    1442357    31 Int.    20-Aug-1986   
09-Jun-1987    Fresh pineapples U.S.    CHIQUITA    73/268455    1183170    31
Int.    30-Jun-1980    22-Dec-1981    Honeydew melon and cantaloupe U.S.   
CHIQUITA    75/741176    2422224    29 Int.    01-Jul-1999    16-Jan-2001   
Processed fruits and vegetables U.S.    CHIQUITA    75/421925    2238638    31
Int.    22-Jan-1998    13-Apr-1999    Fresh vegetables U.S.    CHIQUITA   
73/668297    1478925    31 Int.    24-Jun-1987    01-Mar-1988    Fresh fruits
U.S.    CHIQUITA    73/628661    1446707    32 Int.    05-Nov-1986   
07-Jul-1987    Fresh juice U.S.    CHIQUITA    72/100555    711622    31 Int.   
08-Jul-1960    21-Feb-1961    Bananas U.S.    CHIQUITA    72/037919    670320   
29 int.    26-Sep-1957    24-Nov-1958    Bananas puree (mashed banana) U.S.   
CHIQUITA    74/538570    1991773    32 Int.    16-Jun-1994    06-Aug-1996   
Flavored drinking water, soft drinks, fruit juices and fruit drinks U.S.   
CHIQUITA    74/127290    1711944    29 Int.    28-Dec-1990    01-Sep-1992   
Processed bananas U.S.    CHIQUITA    72/254337    853740    30 Int.   
12-Sep-1966    30-Jul-1968    Cake, muffin, and frosting mixes U.S.    CHIQUITA
   74/480838    1906730    30 Int.    21-Jan-1994    18-Jul-1995    Cookies and
breakfast cereals U.S.    CHIQUITA & Design (‘86 version)    75/741177   
2424101    29 Int.    01-Jul-1999    23-Jan-2001    Processed fruits and
vegetables U.S.    CHIQUITA & Design (‘86 version)    73/668344    1490411    31
Int.    24-Jun-1987    31-May-1988    Fresh fruits U.S.    CHIQUITA & Design
(‘86 version)    75/421920    22401561    31 Int.    22-Jan-1998    20-Apr-1999
   Fresh vegetables



--------------------------------------------------------------------------------

U.S.    CHIQUITA & Design (‘86 version)    74/442265    1903716    30 Int.   
29-Sep-1993    04-Jul-1995    Cookies U.S.    CHIQUITA & Design (‘86 version)   
73/295611    1175379    29 Int.    04-Feb-1981    27-Oct-1981    Processed
bananas U.S.    CHIQUITA & Design (‘86 version)    73/628678    1445498    32
Int.    05-Nov-1986    30-Jun-1987    Fresh juice U.S.    Fresh Express & leaves
logo    78534042    3028912    29 Int.       12/13/2005    Precut fresh packaged
fruits and veg., salad kits consisting of precut vegetables or fruits and salad
dressings U.S.    Leaves design    75786914    2350349    29 Int.      
5/16/2000    Fresh cut fruits/veg. and garden salads, salad kits comprised of
mixed garden salad and salad dressings U.S.    FRESH EXPRESS    75571155   
2346673    29, 30, 31 Int.       5/2/2000    Cut ready to serve fresh
vegetables; salad dressings; fresh vegetables



--------------------------------------------------------------------------------

 

Schedule 4.01(x)

Contracts with Officers and Directors.

The inclusion of any item on this Schedule 4.01(x) is not deemed to be an
admission or representation that the included item is on terms not at least as
favorable to such Loan Party as an arm’s length transaction with unaffiliated
Persons, nor that such agreements are material.

 

  1. Employment Contract between Chiquita International Services Group N.V.
(C.I.S.G.) and Michel Loeb dated December 29, 2003.

 

  2. Employment Agreement Managing Director between Chiquita Banana Company B.V.
and Michel Loeb dated January 4, 2007.

 

  3. Employment Agreement between Fernando Aguirre and Chiquita Brands
International, Inc. dated January 12, 2004 and Letter Agreement dated April 12,
2007 between Fernando Aguirre and Chiquita Brands International, Inc.

 

  4. Mortgage Subsidy Arrangement for Tanios Viviani as described in Form 8-K
dated January 10, 2006 for more information.



--------------------------------------------------------------------------------

 

Schedule 5.02(f)(ii)

Existing CBII Liabilities

 

Liabilities    Book value at
12/31/07($000)*  

7   1/2% Senior Notes – Interest

     253,125   

8   7/8% Senior Notes – Interest

     226,664   

Deferred compensation (unfunded)

     3,071   

Capital Accumulation Plan liability (employee benefit plan) (funded)

     14,713   

Pension liabilities (unfunded)

     5,212   

Advances from Borrower

     239,650 ** 

Deductible and Paid Loss Retrospective Rating Agreement with Zurich

     —     

American Insurance Company

  

4.25% Convertible Senior Notes – Interest & Conversion Payments

     200,000 * 

 

* On February 12, 2008, Chiquita Brands International, Inc. issued $200 million
of 4.25% convertible senior notes due in 2016.

** This does not include $194 million of net proceeds from the 4.25% convertible
senior notes, which were paid to Borrower reducing advances and used by Borrower
to prepay Term Loan C.

 

* For illustrative purposes only; the values are not intended to restrict
payments to these amounts.